



EXECUTION VERSION
 
 
 
 
 

ASSET-BASED REVOLVING CREDIT AGREEMENT
Dated as of July 1, 2019,
among
Hexion Intermediate Holding 2, Inc.,
as Holdings,
Hexion Inc.,
as U.S. Borrower,


Hexion Canada Inc.,
as Canadian Borrower,


Hexion B.V.,
as Dutch Borrower,


Hexion UK Limited
as U.K. Borrower,
Hexion GmbH,
as German Borrower,


THE LENDERS PARTY HERETO,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent, Swingline Lender and initial Issuing
Bank,
______________


JPMORGAN CHASE BANK, N.A., CREDIT SUISSE LOAN FUNDING LLC, WELLS FARGO BANK,
NATIONAL ASSOCIATION, BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC., DEUTSCHE
BANK SECURITIES INC. AND GOLDMAN SACHS BANK USA,
as Joint Lead Arrangers
 
 
 
 
 






--------------------------------------------------------------------------------





TABLE OF CONTENTS
Page
ARTICLE I Definitions
1

Section 1.01
Defined Terms                            1

Section 1.02
Terms Generally                            83

Section 1.03
Effectuation of Transactions         84

Section 1.04
Currency Translation                        84

Section 1.05
[Reserved]                                86

Section 1.06
Change of Currency                        86

Section 1.07
Timing of Payment or Performance             86

Section 1.08
Times of Day                            86

Section 1.09
Holdings                                86

Section 1.10
Election Date                            87

Section 1.11
Interest Rates; LIBOR Notification                87

Section 1.12
Divisions                                87

ARTICLE II The Credits
88

Section 2.01
Commitments                            88

Section 2.02
Loans and Borrowings                        90

Section 2.03
Requests for Borrowings                        90

Section 2.04
Swingline Loans                            92

Section 2.05
Letters of Credit                            93

Section 2.06
Canadian Bankers’ Acceptances                    99

Section 2.07
Funding of Borrowings                        102

Section 2.08
Interest Elections                            103

Section 2.09
Termination and Reduction of Commitments            105

Section 2.10
Repayment of Loans and B/As; Evidence of Debt        105

Section 2.11
Notice of Prepayment; Etc.                    106

Section 2.12
Prepayment of Loans                        107

Section 2.13
Fees                                108

Section 2.14
Interest                                109

Section 2.15
Alternate Rate of Interest                        110

Section 2.16
Increased Costs                            112

Section 2.17
Break Funding Payments                        113

Section 2.18
Taxes                                114

Section 2.19
Payments Generally; Pro Rata Treatment; Sharing of Set-offs    118

Section 2.20
Mitigation Obligations; Replacement of Lenders            120

Section 2.21
Incremental Revolving Facility Commitments.            121

Section 2.22
Illegality                                125

Section 2.23
Defaulting Lender                            125

ARTICLE III Representations and Warranties
127

Section 3.01
Organization; Powers                        127

Section 3.02
Authorization                            127

Section 3.03
Enforceability                            128

Section 3.04
Governmental Approvals                        128

Section 3.05
Financial Statements                        128

Section 3.06
No Material Adverse Effect                    129






--------------------------------------------------------------------------------





Section 3.07
Title to Properties; Possession Under Leases            129

Section 3.08
Subsidiaries                            129

Section 3.09
Litigation; Compliance with Laws                130

Section 3.10
Federal Reserve Regulations                    130

Section 3.11
Investment Company Act                        130

Section 3.12
Use of Proceeds                            130

Section 3.13
Tax Returns                            130

Section 3.14
No Material Misstatements                    131

Section 3.15
Employee Benefit Plans                        131

Section 3.16
Environmental Matters                        132

Section 3.17
Security Documents                        132

Section 3.18
Location of Real Property                        134

Section 3.19
Solvency                                134

Section 3.20
Labor Matters                            134

Section 3.21
No Default                                135

Section 3.22
Intellectual Property; Licenses, Etc.                135

Section 3.23
Insurance                                135

Section 3.24
Senior Debt                            135

Section 3.25
Financial Assistance                        135

Section 3.26
USA PATRIOT Act; OFAC and Sanctions; CAML; Anti-Corruption
Laws                                135

Section 3.27
Foreign Corrupt Practices Act                    136

Section 3.28
EEA Financial Institution                        137

Section 3.29
[Reserved]                                137

Section 3.30
Dutch Borrower                            137

Section 3.31
Centre of Main Interest                        137

ARTICLE IV Conditions of Lending
137

Section 4.01
All Credit Events                            137

Section 4.02
First Credit Event                            138

ARTICLE V Affirmative Covenants
142

Section 5.01
Existence; Business and Properties                142

Section 5.02
Insurance                                142

Section 5.03
Taxes                                144

Section 5.04
Financial Statements, Reports, etc.                144

Section 5.05
Litigation and Other Notices                    146

Section 5.06
Compliance with Laws                        147

Section 5.07
Maintaining Records; Access to Properties and Inspections    147

Section 5.08
Use of Proceeds                            148

Section 5.09
Compliance with Environmental Laws                148

Section 5.10
Further Assurances; Additional Security                149

Section 5.11
Post-Closing                            153

Section 5.12
Cash Management Systems; Application of Proceeds of Accounts

153
Section 5.13
Financial Assistance                        156

Section 5.14
U.K. Pension Matters                        156

Section 5.15
Canadian Pension Matters                        156






--------------------------------------------------------------------------------





Section 5.16
Compliance with USA PATRIOT Act, Sanctions, Anti-Terrorism and Anti-Money
Laundering Laws                    156

Section 5.17
Flood Insurance                            157

Section 5.18
Dutch Fiscal Unity                        157

ARTICLE VI Negative Covenants
157

Section 6.01
Indebtedness                            157

Section 6.02
Liens                                164

Section 6.03
Sale and Lease-Back Transactions                170

Section 6.04
Investments, Loans and Advances                170

Section 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions    173

Section 6.06
Dividends and Distributions                    177

Section 6.07
Transactions with Affiliates                    180

Section 6.08
Business of the U.S. Borrower and the Subsidiaries        182

Section 6.09
Limitation on Payments and Modifications of Indebtedness; Modifications of
Certificate of Incorporation, By-Laws and Certain Other Agreements;
etc.                        182

Section 6.10
Fixed Charge Coverage Ratio                    185

Section 6.11
[Reserved]                                185

Section 6.12
Fiscal Year    185

Section 6.13
Centre of Main Interests                        185

Section 6.14
Canadian DB Plan                            185

ARTICLE VIA HOLDINGS’ NEGATIVE COVENANT
186

SECTION 6.01A.
Holdings’ Negative Covenant                    186

ARTICLE VII Events of Default
186

Section 7.01
Events of Default                            186

Section 7.02
Treatment of Certain Payments                    189

Section 7.03
Right to Cure                            189

ARTICLE VIII The Agents
190

Section 8.01
Appointment                            190

Section 8.02
Delegation of Duties                        192

Section 8.03
Exculpatory Provisions                        192

Section 8.04
Reliance by Agents                        194

Section 8.05
Notice of Default                            194

Section 8.06
Non-Reliance on Agents and Other Lenders            195

Section 8.07
Indemnification                            195

Section 8.08
Agent in Its Individual Capacity                    196

Section 8.09
Successor Administrative Agent                    196

Section 8.10
Joint Lead Arrangers                        197

Section 8.11
Security Documents and Collateral Agent            197

Section 8.12
Right to Realize on Collateral and Enforce Guarantees        199

Section 8.13
Withholding Tax                            199

Section 8.14
Certain ERISA Matters                        200

Section 8.15
Credit Bidding                            201

Section 8.16
Posting of Communications.                    202

Section 8.17
Certain German Matters                        204

Section 8.18
Certain English Matters                        205






--------------------------------------------------------------------------------





Section 8.19
Certain Canadian Matters                        205

Section 8.20
Certain French Matters                        206

Section 8.21
Certain Italian Matters                        206

Section 8.22
Certain Spanish Matters                        206

Section 8.23
Foreign Obligations                        207

ARTICLE IX Miscellaneous
207

Section 9.01
Notices; Communications                        207

Section 9.02
Survival of Agreement                        208

Section 9.03
Binding Effect                            208

Section 9.04
Successors and Assigns                        208

Section 9.05
Expenses; Indemnity                        213

Section 9.06
Right of Set-off                            215

Section 9.07
Applicable Law                            215

Section 9.08
Waivers; Amendment                        215

Section 9.09
Interest Rate Limitation                        219

Section 9.10
Entire Agreement                            219

Section 9.11
WAIVER OF JURY TRIAL                    220

Section 9.12
Severability                            220

Section 9.13
Counterparts; Electronic Execution of Assignments and Certain Other
Documents                            220

Section 9.14
Headings                                220

Section 9.15
Jurisdiction; Consent to Service of Process            221

Section 9.16
Confidentiality                            221

Section 9.17
Platform; Borrower Materials                    222

Section 9.18
Release of Liens and Guarantees                    222

Section 9.19
Judgment Currency                        224

Section 9.20
Dutch Powers of Attorney                        225

Section 9.21
Power of Attorney                            225

Section 9.22
Canadian Anti-Money Laundering Legislation            225

Section 9.23
U.S.A. Patriot Act                            225

Section 9.24
Agency of the U.S. Borrower for the Loan Parties        226

Section 9.25
German Real Property                        226

Section 9.26
Acknowledgment and Consent to Bail-In of EEA Financial Institutions

226
Section 9.27
Acknowledgement Regarding Any Supported QFCs.        227

Section 9.28
MIRE Events                            227

Section 9.29
Parallel Debt                            227

ARTICLE X Collection Allocation Mechanism
228

Section 10.01
Implementation of CAM                        228

Section 10.02
Letters of Credit                            229








--------------------------------------------------------------------------------





Exhibits and Schedules


Exhibit A        Form of Assignment and Acceptance
Exhibit B        [Reserved]
Exhibit C-1        Form of Borrowing Request
Exhibit C-2        Form of Swingline Borrowing Request
Exhibit D        Form of Collateral Access Agreement
Exhibit E        Form of Borrowing Base Certificate
Exhibit F        Retention of Title Reserves Calculation
Exhibit G        Form of U.S. Tax Compliance Certificate
Exhibit H        Form of Solvency Certificate
Exhibit I        Form of Subordinated Intercompany Note
    
Schedule 1.01(a)    Acceptable Appraisers
Schedule 1.01(b)    Agreed Security Principles
Schedule 1.01(c)    Cash Management Banks
Schedule 1.01(d)     Mortgaged Properties
Schedule 1.01(e)    Excluded Securities
Schedule 1.01(f)    Existing Letters of Credit    
Schedule 1.01(g)    Hedge Banks
Schedule 1.01(h)    Closing Date Immaterial Subsidiaries
Schedule 1.01(i)    Unrestricted Subsidiaries
Schedule 1.01(j)    Closing Date Pledged Equity Interests of Foreign Loan
Parties
Schedule 2.01        Commitments
Schedule 3.01        Organization and Good Standing
Schedule 3.04        Governmental Approvals
Schedule 3.05        Financial Statements
Schedule 3.07(c)    Title to Properties; Possession under Leases
Schedule 3.07(e)    Material Real Properties
Schedule 3.08(a)    Subsidiaries
Schedule 3.08(b)    Subscriptions
Schedule 3.13        Taxes
Schedule 3.15        Canadian Benefit Plans and Canadian Pension Plans
Schedule 3.22        Intellectual Property; Licenses, Etc.
Schedule 3.23        Insurance
Schedule 4.02        Local Counsel
Schedule 5.11        Post-Closing Matters
Schedule 5.12(e)    Joint Disbursement Accounts
Schedule 6.01        Existing Indebtedness
Schedule 6.02(a)    Existing Liens
Schedule 6.04        Existing Investments
Schedule 6.07        Existing Transactions with Affiliates
Schedule 9.01        Notice Information





--------------------------------------------------------------------------------







This ASSET-BASED REVOLVING CREDIT AGREEMENT, dated as of July 1, 2019 (as
amended, supplemented, restated or otherwise modified from time to time, this
“Agreement”), among Hexion Intermediate Holding 2, Inc., a Delaware corporation
(“Holdings”), HEXION INC., a New Jersey corporation (the “U.S. Borrower”),
HEXION CANADA INC., a Canadian corporation (the “Canadian Borrower”), HEXION
B.V., a besloten vennootschap met beperkte aansprakelijkheid under the laws of
the Netherlands having its statutory seat in Rotterdam, the Netherlands and
registered with the Dutch Trade Register under number 24294676 (the “Dutch
Borrower”), HEXION UK LIMITED, a company incorporated under the laws of England
and Wales (the “U.K. Borrower”), and HEXION GMBH, a limited liability company
(GmbH) organized under the laws of Germany, registered with the commercial
register (Handelsregister) of the local court (Amtsgericht) of Iserlohn with
registration number 5860 (the “German Borrower” and, together with the U.S.
Borrower, the Canadian Borrower, the Dutch Borrower and the U.K. Borrower, the
“Borrowers”), the LENDERS party hereto from time to time, the ISSUING BANKS
party hereto from time to time, and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as
Administrative Agent, Collateral Agent and Swingline Lender.
WHEREAS, on April 1, 2019, the U.S. Borrower and certain of its Affiliates (the
“Debtors”) filed voluntary petitions for relief in the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) and commenced their
respective cases (each case of a Debtor, a “Chapter 11 Case” and, collectively,
the “Chapter 11 Cases”) under chapter 11 of the U.S. Bankruptcy Code;
WHEREAS, on June 25, 2019, the Bankruptcy Court entered that certain Findings Of
Fact, Conclusions Of Law, And Order Confirming Second Amended Joint Chapter 11
Plan of Reorganization of Hexion Holdings LLC and its Debtor Affiliates Under
Chapter 11 of the Bankruptcy Code (as amended, waived, modified or supplemented
from time to time, the “Confirmation Order”), confirming the joint plan of
reorganization for the Debtors (together with all exhibits, schedules, annexes,
supplements and other attachments thereto, and, as amended, waived, modified or
supplemented from time to time, the “Plan of Reorganization”); and
WHEREAS, in connection with the consummation of the Transactions, the Borrowers
have requested that the Lenders extend credit in the form of Loans and Letters
of Credit as set forth herein.
NOW, THEREFORE, the Lenders are willing to extend such credit to the Borrowers
on the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:
ARTICLE I
DEFINITIONS
Section 1.01
Defined Terms. As used in this Agreement, the following terms shall have the
meanings specified below:



“ABL Intercreditor Agreement” shall mean (a) the ABL Intercreditor Agreement,
dated as of the Closing Date, among the Collateral Agent, the collateral agent
for the Term Loan Facility Agreement and the other persons party thereto from
time to time, as the same may be amended, supplemented, restated or otherwise
modified from time to time or (b) any replacement thereof that contains terms
not materially less favorable to the Lenders than the terms contained in the
intercreditor agreement referred to in clause (a) or is otherwise reasonably
acceptable to the Administrative Agent and the Borrower, in each case, as such
document may be amended, restated, supplemented or otherwise modified from time
to time.
“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the U.S. Prime Rate in effect on such day, (b) the NYFRB Rate in effect
on such day plus ½ of 1.0% and (c) the Adjusted LIBO Rate for a one-month
Interest Period for a deposit in Dollars on such day (or if such day is not a
Business





--------------------------------------------------------------------------------





Day, the immediately preceding Business Day) plus 1.0%, provided that, for the
purpose of this definition, the Adjusted LIBO Rate for any day shall be based on
the Screen Rate (or if the Screen Rate is not available for such Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the ABR due to a change in the U.S. Prime Rate, the NYFRB
Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the U.S. Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If ABR is being used as an alternate rate of
interest pursuant to Section 2.15 hereof, then ABR shall be the greater of
clause (a) and (b) above and shall be determined without reference to clause (c)
above. For the avoidance of doubt, if ABR shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.
“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.
“ABR Loan” shall mean any ABR Revolving Loan or any Swingline Loan to the U.S.
Borrower.
“ABR Revolving Borrowing” shall mean a Borrowing comprised of ABR Revolving
Loans.
“ABR Revolving Loan” shall mean any Revolving Facility Loan denominated in
Dollars and bearing interest at a rate determined by reference to the ABR in
accordance with the provisions of Article II.
“Acceptable Appraiser” shall mean (a) any person listed on Schedule 1.01(a) or
(b) any other experienced and reputable appraiser reasonably acceptable to the
U.S. Borrower and the Administrative Agent.
“Acceptable Auditor” shall mean (a) Cardno, (b) Ramboll Environ or (c) any other
experienced and reputable environmental auditor reasonably acceptable to the
U.S. Borrower and the Administrative Agent.
“Account” shall mean, with respect to a person, any of such person’s now owned
and hereafter acquired or arising accounts receivable, including any rights to
payment for the sale or lease of goods or rendition of services, whether or not
they have been earned by performance.
“Account Control Agreement” shall have the meaning assigned to such term in
Section 5.12(a).
“Account Debtor” shall mean, with respect to any Account, each person obligated
on such Account.
“Additional Collection Account” shall mean any Collection Account of a Loan
Party that is not a Controlled Account or an Excluded Account.
“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Revolving
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1.0%) equal to (a) for any Eurocurrency
Revolving Borrowing denominated in euro, the EURIBO Rate in effect for such
Interest Period and (b) for any Eurocurrency Revolving Borrowing denominated in
U.S. Dollars or an Alternate Currency (other than euro and Canadian Dollars),
the LIBO Rate for such Borrowing for such Interest Period; provided that, in
each case, if the Adjusted LIBO Rate shall be less than zero, such interest rate
shall be deemed to be zero.
“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid”.
“Administrative Agency Fee Letter” shall mean the Administrative Agency Fee
Letter, dated as of May 29, 2019, between the U.S. Borrower and the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Administrative Agent” shall mean JPMCB, in its capacity as administrative agent
for the Lenders hereunder, or, as applicable, such Affiliates thereof as it
shall from time to time designate for the purpose of performing its obligations
hereunder in such capacity. References to the “Administrative Agent” shall also
include any other Affiliate of JPMCB or any other person designated by JPMCB, in
each case acting in its capacity as “Security Trustee”, “Trustee”, “Collateral
Agent” or “Agent” under any Security Document relating to collateral





--------------------------------------------------------------------------------





provided under the laws of any jurisdiction. Notwithstanding the foregoing, for
purposes of Section 9.21, the term “Administrative Agent” shall mean JPMCB and
any successor agent appointed pursuant to Section 8.09.
“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.13(d).
“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agents” shall mean the Administrative Agent and the Collateral Agent.
“Agreed Security Principles” shall mean, collectively, all of the provisions set
forth in Schedule 1.01(b).
“Agreement” shall have the meaning assigned to such term in the introductory
paragraph hereof, as may be amended, restated, supplemented or otherwise
modified from time to time.
“Agreement Currency” shall have the meaning assigned to such term in
Section 9.19(b).
“All-in Yield” shall mean, as to any Loans, the yield thereon payable to all
Lenders providing such Loans in the primary syndication thereof, as reasonably
determined by the Administrative Agent in consultation with the U.S. Borrower,
whether in the form of interest rate, margin, original issue discount, up-front
fees, rate floors or otherwise; provided, that original issue discount and
up-front fees shall be equated to interest rate assuming a 4-year life to
maturity (or, if less, the life of such Loans); and provided, further, that
“All-in Yield” shall not include arrangement, commitment, underwriting,
structuring, ticking, or similar fees and customary consent fees for an
amendment paid generally to consenting lenders.
“Alternate Currency” shall mean Sterling, Danish Kroner, Norwegian Kroner,
Euros, Canadian Dollars, Japanese Yen or any other foreign currency reasonably
acceptable to the applicable Issuing Bank that is freely available, freely
transferable and freely convertible into Dollars, provided that the aggregate
amount of Revolving L/C Exposure in all such foreign currencies (other than
Sterling, , Danish Kroner, Norwegian Kroner, Euros, Japanese Yen and Canadian
Dollars) shall not exceed $25,000,000.
“Alternate Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time determined by using the rate of
exchange for the purchase the applicable Alternate Currency, as applicable, with
Dollars last provided (either by publication or otherwise provided to the
Administrative Agent) by the applicable Reuters source on the Business Day
(New York City time) immediately preceding the date of determination or if such
service ceases to be available or ceases to provide a rate of exchange for the
purchase of the applicable Alternate Currency, as applicable, with Dollars as
provided by such other publicly available information service which provides
that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion).
“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.
“Alternate Currency Revolving L/C Exposure” shall mean Revolving L/C Exposure
related to Alternate Currency Letters of Credit.





--------------------------------------------------------------------------------





“Ancillary Agreement” shall mean any Secured Cash Management Agreement, any
Secured Hedge Agreement or the Overdraft Line.
“Anti-Corruption Laws” shall have the meaning assigned to such term in
Section 3.27(a).
“Applicable Commitment Fee” shall mean for any day, 0.50% per annum; provided
that, on and after the date of delivery of the financial statements and
certificates required by Section 5.04 for the first full fiscal quarter of the
U.S. Borrower after the Closing Date, the Applicable Commitment Fee will be
(a) 0.375% per annum for each fiscal quarter of the U.S. Borrower during which
the Average Utilization is greater than 50.0% and (b) 0.50% per annum for each
fiscal quarter of the U.S. Borrower during which the Average Utilization is
equal to or less than 50.0%. Changes in the Applicable Commitment Fee resulting
from changes in Average Utilization shall become effective on the date of
delivery of the relevant quarterly financial statements required by
Section 5.04, beginning with the date of delivery pursuant to Section 5.04 of
financial statements covering the first full fiscal quarter of the U.S. Borrower
after the Closing Date, and shall remain in effect until the next change to be
effected pursuant to this sentence.
“Applicable Margin” shall mean, for any day, 1.50% per annum in the case of any
Eurocurrency Revolving Loan and Overnight LIBO Borrowing and 0.50% per annum in
the case of any ABR Loan and any Base Rate Loan; provided that, on and after the
first Adjustment Date occurring after delivery of the first Borrowing Base
Certificate required by Section 5.04(f), the Applicable Margin with respect to
such Revolving Facility Loans will be determined based on Average Availability
for such period pursuant to the Pricing Grid.
“Applicable Parties” shall have the meaning assigned to it in Section 8.16(c).
“Appraised Fair Market Value” shall mean, at any time, with respect to any
applicable Eligible Real Property, the fair market value of such Real Property,
as determined by reference to the most recent third-party appraisal of such Real
Property received by the Administrative Agent in accordance with the terms
hereof.
“Approved Electronic Platform” has the meaning assigned to it in Section
8.16(a).
“Approved Fund” shall have the meaning assigned to such term in Section 9.04(b).
“ARPA” shall mean the Account Receivables Purchase Agreement, among Hexion
Holding B.V. (f/k/a Momentive Specialty Chemicals Holding B.V.), Hexion GmbH
(f/k/a Momentive Specialty Chemicals GmbH), Momentive Specialty Chemicals
S.r.l., Momentive Specialty Chemicals Italia S.p.A., Momentive Specialty
Chemicals, a.s. and Hexion B.V. (f/k/a Momentive Specialty Chemicals B.V.),
entered into on March 28, 2013, as amended, restated, supplemented or otherwise
modified from time to time, in each case the terms of which shall be reasonably
satisfactory to the Administrative Agent.
“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
Disposition (including any sale and leaseback of assets and any mortgage or
lease of Real Property) to any person of, any asset or assets of the U.S.
Borrower or any Subsidiary.
“Assignee” shall have the meaning assigned to such term in Section 9.04(b).
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and, if
required by Section 9.04, by the U.S. Borrower, the Swingline Lender and the
then Issuing Bank, substantially in the form of Exhibit A hereto, or, in each
case, such other form as shall be approved by the Administrative Agent and
reasonably satisfactory to the U.S. Borrower.
“Audit Trigger Event” shall occur at any time that Excess Availability is less
than the greater of (a) 15.0% of the lesser of (i) the Total Revolving Facility
Commitments at such time and (ii) the Global Borrowing Base at such time and (b)
$43,750,000.
“Authorization Order” shall have the meaning assigned to such term in
Section 4.02(g).





--------------------------------------------------------------------------------





“Availability Period” shall mean the period from and including the Closing Date
to but excluding the earlier of the Maturity Date and the Termination Date.
“Availability Trigger Event” shall occur at any time that (a) Excess
Availability is less than the greater of (i) 10.0% of the lesser of (A) the
Total Revolving Facility Commitments at such time and (B) the Global Borrowing
Base at such time and (ii) $30,000,000 or (b) an Event of Default shall have
occurred. Once occurred, an Availability Trigger Event shall be deemed to be
continuing until such time as, in the case of clause (a) above, the Excess
Availability is equal to or greater than the greater of (i) 10.0% of the lesser
of (A) the Total Revolving Facility Commitments at such time and (B) the Global
Borrowing Base at such time and (ii) $30,000,000 for fifteen (15) consecutive
days, and, in the case of clause (b) above, such Event of Default is no longer
continuing.
“Available Unused Commitment” shall mean, with respect to a Lender at any time,
an amount equal to the amount by which (a) the aggregate amount of the Revolving
Facility Commitment of such Lender at such time exceeds (b) the Revolving
Facility Exposure of such Lender at such time.
“Average Availability” shall mean, for any period, an amount, expressed as a
percentage, equal to (a) the daily average Excess Availability for such period
divided by (b) the lesser of (i) the daily average Global Borrowing Base for
such period and (ii) the daily average Total Revolving Facility Commitments for
such period.
“Average Utilization” shall mean, for any period, an amount, expressed as a
percentage, equal to (a) the daily average Total Revolving Facility Exposure for
such period divided by (b) the daily average Total Revolving Facility
Commitments for such period.
“B/A” shall mean a bill of exchange governed by the Bills of Exchange Act
(Canada) or a depository bill issued in accordance with the Depository Bills and
Notes Act (Canada), denominated in Canadian Dollars, drawn by the Canadian
Borrower and accepted by a Lender in accordance with the terms of this
Agreement.
“B/A Drawing” shall mean B/As accepted and purchased on the same date and as to
which a single Contract Period is in effect, including any B/A Equivalent Loans
made on the same date and as to which a single Contract Period is in effect. For
greater certainty, all provisions of this Agreement that are applicable to B/As
are also applicable, mutatis mutandis, to B/A Equivalent Loans.
“B/A Equivalent Loan” has the meaning assigned to such term in Section 2.06(j).
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Court” shall have the meaning assigned to such term in the recitals
hereto.
“Base Rate” shall mean with respect to Revolving Facility Loans denominated in
Dollars made to the Canadian Borrower, the U.S. Base Rate and with respect to
Revolving Facility Loans denominated in Canadian Dollars made to the Canadian
Borrower, the Canadian Base Rate.
“Base Rate Borrowing” shall mean a Borrowing consisting of Base Rate Loans.
“Base Rate Loan” shall mean any Base Rate Revolving Loan to the Canadian
Borrower.
“Base Rate Revolving Borrowing” shall mean a Borrowing comprised of Base Rate
Revolving Loans.





--------------------------------------------------------------------------------





“Base Rate Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Base Rate in accordance with
the provisions of Article II.
“Basel III” shall mean:
(a)    the agreements on capital requirements, a leverage ratio and liquidity
standards contained in ““Basel III”: A global regulatory framework for more
resilient banks and banking systems”, ““Basel III”: International framework for
liquidity risk measurement, standards and monitoring” and “Guidance for national
authorities operating the countercyclical capital buffer” published by the Basel
Committee on Banking Supervision in December 2010, each as amended, supplemented
or restated;
(b)    the rules for global systemically important banks contained in “Global
systemically important banks: assessment methodology and the additional loss
absorbency requirement - Rules text” published by the Basel Committee on Banking
Supervision in November 2011, as amended, supplemented or restated; and
(c)    any further guidance or standards published by the Basel Committee on
Banking Supervision relating to “Basel III”.
“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership or control as required by the Beneficial Ownership
Regulation.
“Beneficial Ownership Regulation” shall mean 31 C.F.R. §1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Blockage Notice” means a notice of “control” (as defined in the UCC) or its
applicable equivalent contemplated to be delivered pursuant to any Account
Control Agreement.
“Blocking Regulation” shall have the meaning assigned to it in Section 3.26.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean, as to any person, (a) the board of directors or
other governing body of such person, (b) in respect of the Dutch Loan Parties,
the managing directors (bestuur or directie) or (c) in respect of any person
which is not a company incorporated in England and Wales, if such person is
owned or managed by a single entity, the board of directors or other governing
body of such entity.
“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.
“Borrowers” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.
“Borrowing” shall mean a group of Loans of a single Type, Class and currency and
made on a single date to a single Borrower and, in the case of Eurocurrency
Revolving Loans, as to which a single Interest Period is in effect. The term
“Borrowing” shall include a B/A Drawing.
“Borrowing Base” shall mean the U.S. Borrowing Base, the Canadian Borrowing
Base, the Dutch Borrowing Base, the German Borrowing Base or the U.K. Borrowing
Base, as the case may be.





--------------------------------------------------------------------------------





“Borrowing Base Acquisition Adjustment Principles” shall mean, in connection
with the consummation of any acquisition of a business, equipment or other
assets, the U.S. Borrower may submit a calculation of the applicable Borrowing
Bases on a Pro Forma Basis with adjustments to reflect such acquisition and such
Borrowing Bases, and availability hereunder shall be increased accordingly so
long as, in the event that resulting Excess Availability would increase by more
than $40,000,000 in the aggregate for all assets acquired in such acquisition,
the Administrative Agent shall have completed its review of such acquired
assets, including a Collateral Audit or receipt of new (or, if agreed to by the
Administrative Agent, recently completed) appraisals or updates of appraisals
from one or more Acceptable Appraisers as the Administrative Agent shall require
in its Reasonable Credit Judgment with respect to any such acquired assets prior
to the inclusion of such acquired assets in excess of $40,000,000 in the Global
Borrowing Base; it being understood that (i) Net Orderly Liquidation Value
and/or Net Orderly Liquidation Value In-Place and/or Appraised Fair Market Value
with respect to any assets so acquired shall be based on new appraisals or
updates of appraisals from one or more Acceptable Appraisers, if required by the
Administrative Agent or if not required, the appraisals or updates thereof then
existing with respect to the applicable class of eligible assets, (ii) subject
to the limitations set forth in Section 2.01(a), the Borrowers shall, for the
avoidance of doubt, be allowed to utilize any increase in any Borrowing Base
resulting from such adjustment for the purpose of funding the purchase of such
acquired assets, and (iii) if such additional assets are of a different type of
collateral than the existing assets included in any Borrowing Base, such
additional assets may be subject to different advance rates or eligibility
criteria or may require the imposition of additional Reserves with respect
thereto as the Administrative Agent shall in its Reasonable Credit Judgment
require; provided that such advance rates applicable to a different type of
collateral shall not be higher than the then highest advance rates set forth in
the definition of the term “Borrowing Base” or any component definition thereof
without the consent of the Super Majority Lenders. Any adjustments made to any
such acquired assets shall be subject to the same adjustments and Reserves as
set forth in the definitions of Eligible Receivables, Eligible Inventory,
Eligible Machinery and Equipment and Eligible Real Property.
“Borrowing Base Certificate” shall mean a certificate by a Responsible Officer
of the U.S. Borrower, substantially in the form of Exhibit E (or another form
reasonably acceptable to the Administrative Agent and the Borrowers) setting
forth the calculation of the Global Borrowing Base, including a calculation of
each component thereof (including, to the extent the Borrowers have received
notice of any such Reserve from the Administrative Agent, any of the Reserves
included in such calculation), all in such detail as shall be reasonably
satisfactory to the Administrative Agent and accompanied by supporting
documentation and supplemental reporting reasonably requested by the
Administrative Agent. All calculations of the Global Borrowing Base in
connection with the preparation of any Borrowing Base Certificate shall be made
by the U.S. Borrower and certified to the Administrative Agent.
“Borrowing Base Jurisdiction” shall mean the United States of America, Canada,
Germany, the Netherlands and England and Wales.
“Borrowing Minimum” shall mean (a) in the case of a Borrowing denominated in
Dollars, $5,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000, (c) in the case of a Borrowing denominated in Sterling, ₤1,000,000
and (d) in the case of a Borrowing denominated in Canadian Dollars, C$1,000,000.
Notwithstanding the foregoing, in the case of a Borrowing denominated in an
Alternate Currency not set forth in the preceding sentence, the Borrowing
Minimum shall be (x) the Alternate Currency Equivalent of the Dollar amounts
described in the preceding sentence or (y) such other Borrowing Minimum as may
be agreed by the Borrower and the Administrative Agent for the respective
Alternate Currency.
“Borrowing Multiple” shall mean (a) in the case of a Borrowing denominated in
Dollars, $1,000,000, (b) in the case of a Borrowing denominated in Euro,
€1,000,000, (c) in the case of a Borrowing denominated in Sterling,
₤1,000,000and (d) in the case of a Borrowing denominated in Canadian Dollars,
C$1,000,000.
“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and 2.06, as applicable, and substantially in the form of
Exhibit C-1.





--------------------------------------------------------------------------------





“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a Eurocurrency
Revolving Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in deposits in the applicable currency in the
London interbank market, (b) when used in connection with a Loan denominated in
Euro, the term “Business Day” shall also exclude any day which is not a Target
Day, (c) when used in connection with any Loan to the Canadian Borrower or B/A,
the term “Business Day” shall also (i) exclude any day on which banks are not
open for dealings in deposits in Toronto, Ontario but (ii) include, with respect
to any Loan denominated in Canadian Dollars or any B/A, any day on which banks
are open for dealings in deposits in Toronto, Ontario and (d) when used in
connection with any Loan to the Dutch Borrower, the German Borrower or the U.K.
Borrower, the term “Business Day” shall also include any day on which banks are
open for dealings in deposits in Euro, Sterling and Dollars in London and, with
respect to any Loan to the Dutch Borrower, any day on which banks are open for
dealings in deposits in Euro in Amsterdam and, with respect to any Loan to the
German Borrower, any day on which banks are open for dealings in deposits in
Euro in Frankfurt.
“CAM” shall mean the mechanism for the allocation and exchange of interests in
Loans, participations in Letters of Credit and Swingline Loans and other
extensions of credit and collections thereunder established under Article X.
“CAM Exchange” shall mean the exchange of the Lender’s interests provided for in
Section 10.01.
“CAM Exchange Date” shall mean the first date on which there shall occur (a) any
event referred to in paragraph (h) or (i) of Section 7.01 in respect of any
Borrower or (b) an acceleration of Loans pursuant to Section 7.01.
“CAM Percentage” shall mean, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent
(determined on the basis of Spot Rates prevailing on the CAM Exchange Date) of
the sum, without duplication, of (i) the Obligations owed to such Lender
(whether or not at the time due and payable), (ii) the Revolving L/C Exposure of
such Lender and (iii) the Swingline Exposure of such Lender, in each case
immediately prior to the occurrence of the CAM Exchange Date, and (b) the
denominator shall be the aggregate Dollar Equivalent (as so determined) of the
sum, without duplication, of (A) the Obligations owed to all the Lenders
(whether or not at the time due and payable), (B) the Revolving L/C Exposure and
(C) the Swingline Exposure, in each case immediately prior to the occurrence of
the CAM Exchange Date; provided that, for purposes of clause (a) above, the
Obligations owed to the Swingline Lender will be deemed not to include any
Swingline Loans except to the extent provided in clause (a)(iii) above.
“CAML” shall mean the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada) and other anti-terrorism laws and “know your client”
policies, regulations, laws or rules applicable in Canada, including any
guidelines or orders thereunder.
“Canadian Base Rate” shall mean, for any period, the rate per annum determined
by the Administrative Agent to be the higher of (i) the rate equal to the
PRIMCAN Index rate that appears on the Bloomberg screen at 10:15 a.m. Toronto
time on such day (or, in the event that the PRIMCAN Index is not published by
Bloomberg, any other information services that publishes such index from time to
time, as selected by the Administrative Agent in its reasonable discretion) and
(ii) the average rate for 30 day Canadian Dollar bankers’ acceptances that
appears on the Reuters Screen CDOR Page (or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15 a.m. Toronto time on
such day, plus 0.50% per annum; provided, that if any the above rates shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. Any change in the Canadian Base Rate due to a change in the PRIMCAN
Index or the CDOR Rate shall be effective from and including the effective date
of such change in the PRIMCAN Index or CDOR Rate, respectively.
“Canadian Base Rate Borrowing” shall mean a Borrowing consisting of Canadian
Base Rate Loans.





--------------------------------------------------------------------------------





“Canadian Base Rate Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Canadian Base Rate in
accordance with the provisions of Article II.
“Canadian Benefit Plans” shall mean any plan, fund, program, or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Canadian Loan Party or any Subsidiary of any Canadian Loan Party
has any liability with respect to any employee or former employee, but excluding
any Canadian Pension Plans.
“Canadian Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“Canadian Borrowing Base” shall mean, with respect to the Canadian Loan Parties
at any time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a Dollar Equivalent
amount) equal to:
(a)    the sum of:
(i)    in the case of Eligible Receivables, the product of (A) 85.0% (or in the
case of Investment Grade Eligible Receivables, 90.0%) multiplied by (B) the
difference of (x) the amount in Dollars of all Eligible Receivables of such
Canadian Loan Parties minus (y) the Dilution Reserve with respect to such
Eligible Receivables (calculated net of all finance charges, late fees and other
fees that are unearned, sales, excise or similar taxes, and credits or
allowances granted at such time); and
(ii)    in the case of Eligible Inventory, the lesser of (A) 70.0% of the value
of Eligible Inventory of such Canadian Loan Parties (valued, for each class of
such Eligible Inventory, at the lower of cost and market on a first in, first
out basis) consisting of each class of such Eligible Inventory at such time and
(B) 85.0% of Net Orderly Liquidation Value of such Eligible Inventory of such
Canadian Loan Parties constituting each class of Eligible Inventory at such
time; and
(iii)     in the case of Eligible Machinery and Equipment, 80.0% of the Net
Orderly Liquidation Value In-Place of the Eligible Machinery and Equipment of
such Canadian Loan Parties;
(iv)    in the case of Eligible Real Property, 75.0% of the Appraised Fair
Market Value of Eligible Real Property of such Canadian Loan Party; and
(v)    100% of Unrestricted Cash held in a Controlled Account;
minus
(b)    any applicable Reserve then in effect to the extent applicable to such
Canadian Loan Parties or such Eligible Receivables, Eligible Inventory, Eligible
Machinery and Equipment and Eligible Real Property.
The specified percentages set forth in this definition will not be reduced
without the consent of the U.S. Borrower and the Canadian Borrower.
“Canadian DB Plan” means any Canadian Pension Plan which contains a “defined
benefit provision” as defined in subsection 147.1(1) of the Income Tax Act
(Canada).
“Canadian Dollars” or “C$” shall mean the lawful money of Canada.
“Canadian Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Canadian Borrower and to accept and purchase or arrange for the purchase of
B/As.





--------------------------------------------------------------------------------





“Canadian Loan Parties” shall mean the Canadian Borrower and any Subsidiary of
the U.S. Borrower organized under the laws of Canada, or a province or territory
thereof, that is or hereafter becomes a party to the Foreign Guarantee
Agreement.
“Canadian Pension Event” means (a) any Loan Party shall, directly or indirectly,
terminate or cause to terminate, in whole or in part, or initiate the
termination of, in whole or in part, any Canadian DB Plan so as to result in any
liability; (b) any Loan Party shall fail to make minimum required contributions
to amortize any funding deficiencies under a Canadian DB Plan within the time
period set out in applicable laws; or (c) any Loan Party makes any improper
withdrawals or applications of assets of a Canadian Pension Plan or Canadian
Benefit Plan.
“Canadian Pension Plans” shall mean each pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to
by, or to which there is or may be an obligation to contribute by, a Canadian
Loan Party in respect of its employees or former employees in Canada, in each
case, that is or is intended to be a “registered pension plan” as such term is
defined in the Income Tax Act (Canada); provided that the term “Canadian Pension
Plans” shall not include the Canada Pension Plan or the Quebec Pension Plan as
maintained by the Government of Canada or the Province of Quebec, respectively.
“Canadian Security Documents” shall mean all security agreements, mortgages,
debentures, hypothecate or other similar arrangement delivered pursuant to this
Agreement and granted by any Canadian Loan Party and all confirmations and
acknowledgements thereof, including (a) general security agreements and (b)
Quebec hypothecs, in each case relating to the grant to the Collateral Agent of
a security interest in the Collateral owned by such Canadian Loan Party.
“Capital Expenditures” shall mean, for any person in respect of any period, the
aggregate of all expenditures incurred by such person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such person; provided, however, that Capital Expenditures for the U.S. Borrower
and the Subsidiaries shall not include:
(a)    expenditures to the extent made with proceeds of the issuance of Equity
Interests of any Parent Entity or the U.S. Borrower;
(b)    expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of the
U.S. Borrower and the Subsidiaries within 15 months of receipt of such proceeds
or, if not made within such period of 15 months, are committed to be made during
such period;
(c)    interest capitalized during such period;
(d)    expenditures that are accounted for as capital expenditures of such
person and that actually are paid for by a third party (excluding Holdings
(prior to a Qualified IPO), the U.S. Borrower or any Subsidiary) and for which
none of Holdings (prior to a Qualified IPO), the U.S. Borrower or any Subsidiary
has provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other person (whether
before, during or after such period);
(e)    the book value of any asset owned by such person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period; provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired;





--------------------------------------------------------------------------------





(f)    the purchase price of equipment purchased during such period to the
extent that the consideration therefor consists of any combination of (i) used
or surplus equipment traded in at the time of such purchase and (ii) the
proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business;
(g)    Investments in respect of a Permitted Business Acquisition;
(h)    the Transactions; or
(i)    the purchase of property, plant or equipment made within 15 months of the
sale of any asset (other than Inventory) to the extent purchased with the
proceeds of such sale (or, if not made within such 15 months, to the extent
committed to be made during such period and actually made within a three-year
period from such sale).
“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
or a finance lease that would at such time be required to be capitalized and
reflected as a liability on a balance sheet (excluding the footnotes thereto) in
accordance with GAAP; provided that obligations of the U.S. Borrower or its
Subsidiaries, or of a special purpose or other entity not consolidated with the
U.S. Borrower and its Subsidiaries, either existing on December 31, 2018 or
created thereafter that (a) initially were not included on the consolidated
balance sheet of the U.S. Borrower as capital lease obligations or finance lease
obligations and were subsequently recharacterized as capital lease obligations
or finance lease obligations or, in the case of such a special purpose or other
entity becoming consolidated with the U.S. Borrower and its Subsidiaries were
required to be characterized as capital lease obligations or finance lease
obligations upon such consolidation, in either case, due to a change in
accounting treatment or otherwise, or (b) did not exist on December 31, 2018 and
were required to be characterized as capital lease obligations or finance lease
obligations but would not have been required to be treated as capital lease
obligations or finance lease obligations on December 31, 2018 had they existed
at that time, shall for all purposes not be treated as Capitalized Lease
Obligations or Indebtedness.
“Capitalized Software Expenditures” shall mean, for any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities) by a person
during such period in respect of licensed or purchased software or internally
developed software and software enhancements that, in accordance with GAAP, are
or are required to be reflected as capitalized costs on the consolidated balance
sheet of such person and its subsidiaries.
“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances or, if the Administrative Agent and each applicable Issuing
Bank shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” and
“Cash Collateralization” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“Cash Component” shall mean the aggregate amount of the Canadian Borrowing Base
and U.S. Borrowing Base that is attributable to Unrestricted Cash; provided,
however, that the Cash Component of the Global Borrowing Base shall not
constitute more than the lesser of (x) 15.0% of the Total Revolving Facility
Commitments and (y) 15.0% of the Global Borrowing Base (calculated prior to
giving effect to such limitation).
“Cash Interest Expense” shall mean, with respect to the U.S. Borrower and the
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period to the extent such amounts are paid in cash for such period, excluding,
without duplication, in any event (a) pay-in-kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization of
any financing fees paid by, or on behalf of, the U.S. Borrower or any
Subsidiary, including such fees paid in connection with the Transactions or upon
entering into a Permitted Securitization Financing, and (c) the amortization of
debt discounts, if any, or fees in respect of Swap Agreements; provided, that
Cash Interest Expense





--------------------------------------------------------------------------------





shall exclude any one time financing fees, including those paid in connection
with the Transactions or upon entering into a Permitted Securitization Financing
or any amendment of this Agreement.
“Cash Management Agreement” shall mean any agreement to provide to Holdings, any
Borrower or any Subsidiary cash management services for collections, treasury
management services (including controlled disbursement, overdraft, automated
clearing house fund transfer services, return items and interstate depository
network services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services.
“Cash Management Bank” shall mean any person that, at the time it enters into or
is otherwise a party to a Cash Management Agreement (or on the Closing Date), is
(a) an Agent, a Joint Lead Arranger, a Lender or an Affiliate of any such
person, in each case, in its capacity as a party to such Cash Management
Agreement or (b) listed in Schedule 1.01(c).
“CDOR Rate” shall mean, on any date, an interest rate per annum equal to the
average discount rate applicable to bankers’ acceptances denominated in Canadian
Dollars with a term equal to the Contract Period of the relevant B/As (for
purposes of the definition of “Discount B/A Rate”) appearing on the “CDOR Page”
(or any display substituted therefore) of Reuters Monitor Money Rates Service
Reuters Screen (or in the event such rate does not appear on such page or
screen, on any successor or substitute page or screen that displays such rate,
or on the appropriate page of such other information service that publishes such
rate from time to time, as selected by the Administrative Agent in its
reasonable discretion) at approximately 10:15 a.m., Toronto local time, on such
date (or, if such date is not a Business Day, on the next preceding Business
Day) (as adjusted by the Administrative Agent after 10:15 a.m. Toronto local
time to reflect any error in the posted rate of interest or in the posted
average annual rate of interest), or, if such rate is not available on the
Reuters Screen CDOR Page on any particular day for any particular Contract
Period, then the Canadian dollar offered rate component of such rate on that day
shall be calculated as the applicable Interpolated Rate as of such time on such
day; provided, that if the CDOR Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement. It is understood and agreed
that all of the terms and conditions of this definition of “CDOR Rate” shall be
subject to Section 2.15.
“Centre of Main Interests” shall mean “centre of main interests” within the
meaning of Article 3(1) of the Insolvency Regulation.
“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.
A “Change in Control” shall be deemed to occur if:
(a)    any person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person, entity or “group” and its subsidiaries and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan), other than the Permitted Holders (or any holding company parent of
the Borrower owned directly or indirectly by the Permitted Holders), shall at
any time have acquired direct or indirect beneficial ownership (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of voting power of the
outstanding voting Equity Interests of the U.S. Borrower having more than 50% of
the ordinary voting power for the election of directors of the U.S. Borrower,
unless the Permitted Holders have, at such time, the right or the ability by
voting power, contract or otherwise to elect or designate for election at least
a majority of the members of the Board of Directors of the U.S. Borrower; or
(b)    a “Change in Control” (as defined in (i) the Senior Unsecured Notes
Indenture, (ii) the Term Loan Facility Agreement, (iii) any indenture or credit
agreement in respect of Permitted Refinancing Indebtedness with respect to the
Senior Unsecured Notes or in respect of any Term Loan Facility, in each case,
constituting Material Indebtedness or (iv) any indenture or credit agreement in
respect of any Junior Financing constituting Material Indebtedness) shall have
occurred; or





--------------------------------------------------------------------------------





(c)    Holdings shall fail to beneficially own, directly or indirectly, 100% of
the issued and outstanding Equity Interests of the U.S. Borrower (other than in
connection with or after a Qualified IPO of the applicable Borrower).
In addition, notwithstanding the foregoing, a transaction in which the U.S.
Borrower or a Parent Entity of the U.S. Borrower becomes a subsidiary of another
person (such person, the “New Parent”) shall not constitute a Change in Control
if (a) the equityholders of the U.S. Borrower or such Parent Entity immediately
prior to such transaction beneficially own, directly or indirectly through one
or more intermediaries, at least a majority of the total voting power of the
voting Equity Interests of the U.S. Borrower or such New Parent immediately
following the consummation of such transaction, substantially in proportion to
their holdings of the equity of the U.S. Borrower or such Parent Entity prior to
such transaction or (b) immediately following the consummation of such
transaction, no person, other than a Permitted Holder, the New Parent or any
subsidiary of the New Parent, beneficially owns, directly or indirectly through
one or more intermediaries, more than 50% of the voting power of the voting
Equity Interests of the U.S. Borrower or the New Parent.
“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after the Closing Date, (b) any change in law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or Issuing Bank
(or, for purposes of Section 2.16, by any Lending Office of such Lender or by
such Lender’s or Issuing Bank’s holding company, if any) with any written
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Closing Date; provided, however,
that notwithstanding anything herein to the contrary, (x) all requests, rules,
guidelines or directives under or issued in connection with the Dodd‑Frank Wall
Street Reform and Consumer Protection Act, all interpretations and applications
thereof and any compliance by a Lender or Issuing Bank with any request or
directive relating thereto and (y) all requests, rules, guidelines or directives
promulgated under or in connection with, all interpretations and applications
of, or any compliance by a Lender or Issuing Bank with any request or directive
relating to International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case under clauses (x) and (y) be deemed to be a “Change in Law”
but only to the extent a Lender or an Issuing Bank is imposing applicable
increased costs or costs in connection with capital adequacy requirements
similar to those described in clauses (a) and (b) of Section 2.16 generally on
other borrowers of loans under United States of America cash flow term loan
credit facilities.
“Chapter 11 Cases” shall have the meaning assigned to such term in the recitals
hereto.
“Charges” shall have the meaning assigned to such term in Section 9.09.
“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Revolving Facility Loans,
Swingline Loans or FILO Revolving Loans, if any; and (b) when used in respect of
any Commitment, whether such Commitment is in respect of a Revolving Facility
Commitment or the Swingline Commitment.
“Closing Date” shall mean July 1, 2019.
“Closing Date Mortgaged Properties” shall mean the Material Real Properties
identified on Schedule 1.01(d) hereto on the Closing Date.
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collateral” shall mean all the “Collateral” or “Security Assets” (or equivalent
definition) as defined in any Security Document and shall also include the
Mortgaged Properties and all other property that is subject to any Lien in favor
of the Administrative Agent, the Collateral Agent or any Subagent for the
benefit of the Secured Parties pursuant to any Security Document.





--------------------------------------------------------------------------------





“Collateral Access Agreement” shall mean any landlord waivers, mortgagee
waivers, bailee letters or any similar acknowledgment agreements of any
landlord, lessor, warehouseman or processor (other than a Loan Party) in
possession of Inventory or Equipment, substantially in the form of Exhibit D or
another form reasonably acceptable to the Administrative Agent or as modified to
reflect applicable local law requirements.
“Collateral Agent” shall mean the party acting as collateral agent (or
equivalent capacity) for the Secured Parties under the Security Documents. On
the Closing Date, the Collateral Agent is the same person as the Administrative
Agent. Unless the context otherwise requires or a particular Section herein
differentiates the capacities of the Administrative Agent and the Collateral
Agent, the term “Administrative Agent” as used herein shall include the
Collateral Agent, notwithstanding various specific references to the Collateral
Agent herein. Notwithstanding the foregoing, for purposes of Section 8.01(e),
the term “Collateral Agent” shall mean JPMCB and any successor agent appointed
pursuant to Section 8.09.
“Collateral Agreement” shall mean the U.S. Collateral Agreement (ABL), dated as
of the Closing Date, as may be amended, restated, supplemented or otherwise
modified from time to time, among the U.S. Borrower, each Subsidiary Loan Party
party thereto and the Collateral Agent.
“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to the last paragraph of Section 4.02, Sections 5.10(d), (e) and
(g), Schedule 5.11, the ABL Intercreditor Agreement and the Agreed Security
Principles):
(a)on the Closing Date, the Collateral Agent shall have received (i) from the
U.S. Borrower and each Domestic Subsidiary Loan Party, a counterpart of (x) the
Collateral Agreement and (y) the U.S. Guarantee Agreement, (ii) from each
Foreign Loan Party, a counterpart of (x) the Foreign Guarantee Agreement and
(y) all Foreign Security Documents relating to the pledge, assignment, transfer
or charge of the Collateral owned by such Foreign Loan Party to secure the
Foreign Obligations; (iii) from Holdings, a counterpart of the Holdings
Guarantee and Pledge Agreement, in each case duly executed and delivered on
behalf of such person and (iv) from NL Coop Holdings LLC and Hexion Inc., a
counterpart of the Dutch Membership Pledge Agreement (Second Priority);
(b)on the Closing Date, (i)(x) all outstanding Equity Interests of the U.S.
Borrower and all other outstanding Equity Interests, in each case, directly
owned by the Domestic Loan Parties, other than Excluded Securities and (y) all
material Indebtedness owing to the U.S. Borrower or any Domestic Subsidiary Loan
Party, other than Excluded Securities, shall have been pledged pursuant to the
Collateral Agreement or the Holdings Guarantee and Pledge Agreement, as
applicable, to secure the Obligations; (ii)(x) all outstanding Equity Interests
of the Foreign Loan Parties set forth on Schedule 1.01(j) shall have been
pledged pursuant to the applicable Foreign Security Documents and (y) all
material Indebtedness owing to any Foreign Loan Party, other than Excluded
Securities, shall have been pledged pursuant to the applicable Foreign Security
Documents to secure the Foreign Obligations; and (iii) the Collateral Agent
shall have received certificates or other instruments (if any) representing such
Equity Interests and any notes or other instruments required to be delivered
pursuant to the applicable Security Documents, together with stock powers, note
powers or other instruments of transfer (if any) with respect thereto endorsed
in blank;
(c)in the case of any person that (i) becomes a Domestic Subsidiary Loan Party
after the Closing Date, the Collateral Agent shall have received (x) a
supplement to each of the Collateral Agreement and the U.S. Guarantee Agreement
and (y) supplements to the other Security Documents, if applicable, in the form
specified therefor or otherwise reasonably acceptable to the Administrative
Agent, in each case, duly executed and delivered on behalf of such Domestic
Subsidiary Loan Party or (ii) becomes a Foreign Subsidiary Loan Party after the
Closing Date, the Administrative Agent shall have received from such Foreign
Subsidiary Loan Party a counterpart of (x) the Foreign Guarantee Agreement, duly
executed and delivered by such person, and (y) all Foreign Security Documents,
or supplements thereto, relating to the pledge, assignment, transfer or charge
of the Collateral owned by such Foreign Subsidiary Loan Party to secure the
Foreign Obligations, duly executed and delivered by such person;
(d)after the Closing Date, (i)(x) all outstanding Equity Interests of any person
that becomes a Domestic Subsidiary Loan Party after the Closing Date and (y)
subject to Section 5.10(g), all Equity Interests directly acquired by the U.S.
Borrower or a Domestic Subsidiary Loan Party (and any Equity Interests of the
U.S. Borrower





--------------------------------------------------------------------------------





directly acquired by Holdings) after the Closing Date, other than Excluded
Securities, shall have been pledged pursuant to the Collateral Agreement, the
Holdings Guarantee and Pledge Agreement or a Foreign Security Document, as
applicable, to secure the Obligations; and (ii) all outstanding Equity Interests
of any person that becomes a Foreign Subsidiary Loan Party after the Closing
Date shall have been pledged pursuant to the applicable Foreign Security
Documents to secure the Foreign Obligations, in each case, together with stock
powers or other instruments of transfer (if any) with respect thereto endorsed
in blank;
(e)except as otherwise contemplated by this Agreement or any Security Document,
all documents and instruments, including Uniform Commercial Code financing
statements, and filings with the United States Copyright Office and the United
States Patent and Trademark Office and PPSA financing statements (and similar
documents), and all other actions reasonably requested by the Administrative
Agent (including those required by applicable Requirements of Law) to be
delivered, filed, registered or recorded to create the Liens intended to be
created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents, shall have been delivered, filed,
registered or recorded or delivered to the Collateral Agent or, if applicable,
the Collateral Agent’s title insurer, for filing, registration or the recording
concurrently with, or promptly following, the execution and delivery of each
such Security Document;
(f)within (x) 120 days after the Closing Date with respect to each Closing Date
Mortgaged Property set forth on Schedule 1.01(d) (or on such later date as the
Administrative Agent may agree in its reasonable discretion) and (y) the time
periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) counterparts of each Mortgage to be entered into with respect to
each such Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Administrative Agent may reasonably deem necessary or
desirable in order to create a valid and enforceable Lien subject to no other
Liens except Permitted Liens, at the time of recordation thereof, (ii) with
respect to the Mortgage encumbering each such Mortgaged Property located in the
United States of America, opinions of counsel regarding the enforceability, due
authorization, execution and delivery of the Mortgages and such other matters
customarily covered in real estate counsel opinions as the Administrative Agent
may reasonably request, in form and substance reasonably acceptable to the
Administrative Agent, (iii) with respect to each such Mortgaged Property located
in the United States of America, the Flood Documentation, (iv) with respect to
the Mortgage encumbering each such Mortgaged Property located outside of the
United States of America, such documents as are customarily delivered to the
secured party in connection with a Mortgage granted in the applicable
jurisdiction (including in the case of Mortgaged Property located in Germany,
such Mortgaged Property is encumbered by a first ranking land charge in favor of
the Collateral Agent and the land charge is registered in all relevant local
registers) and (v) such other documents as the Administrative Agent may
reasonably request that are available to the U.S. Borrower without material
expense with respect to any such Mortgage or Mortgaged Property;
(g)within (x) 120 days after the Closing Date with respect to each Closing Date
Mortgaged Property set forth on Schedule 1.01(d) (or on such later date as the
Administrative Agent may agree in its reasonable discretion) and (y) the time
periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) a policy or policies or marked up unconditional binder of title
insurance with respect to each such Mortgaged Property located in the United
States of America in an amount reasonably acceptable to the Administrative Agent
with respect to such Mortgaged Property (not to exceed the fair market value of
the applicable Mortgaged Property, as determined in good faith by the U.S.
Borrower), paid for by the U.S. Borrower, issued by a nationally recognized
title insurance company, insuring the Lien of each Mortgage as a valid Lien on
the Mortgaged Property described therein, free of any other Liens except
Permitted Liens, together with such customary endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request and which are
available at commercially reasonable rates in the jurisdiction where the
applicable Mortgaged Property is located, (ii) a survey or survey alternative
(including, without limitation, “express maps” or other aerial map (or such
local equivalent)) of each Mortgaged Property (including all improvements,
easements and other customary matters thereon reasonably required by the
Administrative Agent), as applicable, for which all necessary fees (where
applicable) have been paid with respect to each such Mortgaged Property located
in the United States of America, which is (A) in the case of a survey, complying
in all material respects with the minimum detail requirements of the American
Land Title Association and American Congress of Surveying and Mapping or such
local equivalent as such





--------------------------------------------------------------------------------





requirements are in effect on the date of preparation of such survey and (B) in
each case, sufficient for such title insurance company to remove all standard
survey exceptions from the title insurance policy relating to such Mortgaged
Property and issue the customary survey related endorsements or otherwise
reasonably acceptable to the Administrative Agent and (iii) appraisals with
respect to each such Mortgaged Property located in the United States of America
complying in all material respects with FIRREA and USPAP, in each case, to the
extent required by applicable law;
(h)the Collateral Agent shall have received evidence of the insurance required
by the terms of Section 5.02 hereof;
(i)all documents and particulars, including those required to be filed with the
Registrar of Companies in England and Wales under Section 860 of the UK
Companies Act 2006, required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the U.K. Security Documents and perfect such Liens to
the extent required by, and with the priority required by, the U.K. Security
Documents, shall within 21 days of the execution of any applicable U.K. Security
Documents have been filed, registered or recorded;
(j)except as set forth pursuant to any Security Document, each Loan Party shall
have obtained all consents and approvals required to be obtained by it in
connection with (i) the execution and delivery of all Security Documents (or
supplements thereto) to which it is a party and the granting by it of the Liens
thereunder and (ii) the performance of its obligations thereunder; and
(k)after the Closing Date, the Collateral Agent shall have received (i) such
other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Collateral Agreement or the other Security Documents, and
(ii) upon reasonable request by the Administrative Agent, evidence of compliance
with any other requirements of Section 5.10;
“Collateral Audit” shall mean a collateral examination of the accounts
receivable, accounts payable, books and records and the accounting systems,
policies and procedures of the U.S. Borrower and the Subsidiary Loan Parties by
the Administrative Agent or by a third-party consultant reasonably satisfactory
to the Administrative Agent and the U.S. Borrower, the results of which shall be
in a form and prepared on a basis reasonably satisfactory to the Administrative
Agent.
“Collection Account” shall mean any deposit account used for the collection of
proceeds of Accounts of a Loan Party organized in a Borrowing Base Jurisdiction.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.13(a).
“Commitment Letter” shall mean that certain Commitment Letter dated as of May
29, 2019, by and between, among others, the U.S. Borrower, the Administrative
Agent and the Joint Lead Arrangers.
“Commitments” shall mean (a) with respect to any Lender, such Lender’s Revolving
Facility Commitment and any Incremental Revolving Facility Commitment and
(b) with respect to the Swingline Lender, its Swingline Commitment.
“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” shall have the meaning assigned to such term in
Section 8.16(c).
“Concentration Account” shall mean a deposit account that is used by a Loan
Party as a concentration account for proceeds of Accounts of one or more Loan
Parties.
“Confirmation Order” shall have the meaning assigned to such term in the
recitals hereto.
“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Indebtedness for borrowed





--------------------------------------------------------------------------------





money and Disqualified Stock of the U.S. Borrower and the Subsidiaries
determined on a consolidated basis on such date in accordance with GAAP.
“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,
(i)    any net after-tax extraordinary, exceptional, nonrecurring or unusual
gains or losses or income or expense or charge (less all fees and expenses
relating thereto), any severance, relocation or other restructuring expenses
(including any cost or expense related to employment of terminated employees),
any expenses related to any New Project or any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to closing costs, rebranding costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, opening costs, recruiting costs,
signing, retention or completion bonuses, litigation and arbitration costs,
charges, fees and expenses (including settlements), costs or expenses realized
in connection with or resulting from stock appreciation or similar rights, stock
options or other rights existing on the Closing Date of officers, directors and
employees, in each case of the U.S. Borrower or any of the Subsidiaries, and
expenses or charges related to any offering of Equity Interests or debt
securities of the U.S. Borrower, Holdings or any Parent Entity, any Investment,
acquisition, Disposition, recapitalization or incurrence, issuance, repayment,
repurchase, refinancing, amendment or modification of Indebtedness (in each
case, whether or not successful), and any fees, expenses, charges or change in
control payments related to the Transactions (including (i) any costs relating
to auditing prior periods, any transition-related expenses, and Transaction
Expenses incurred before, on or after the Closing Date and (ii) any other costs
or expenses realized in connection with, resulting from or in anticipation of
the Transactions), in each case, shall be excluded;
(ii)    any net after-tax income or loss from Disposed of, abandoned, closed or
discontinued operations or fixed assets and any net after-tax gain or loss on
the Dispositions of Disposed of, abandoned, closed or discontinued operations or
fixed assets shall be excluded;
(iii)    any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business Dispositions or asset Dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the U.S. Borrower) shall be excluded;
(iv)    any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment or buy-back of
indebtedness, Swap Agreements or other derivative instruments shall be excluded;
(v)    (A) the Net Income for such period of any person that is not a subsidiary
of such person, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to the referent person or a subsidiary thereof
(other than an Unrestricted Subsidiary of such referent person) in respect of
such period and (B) the Net Income for such period shall include any dividend,
distribution or other payment in cash (or to the extent converted into cash)
received by the referent person or a subsidiary thereof (other than an
Unrestricted Subsidiary of such referent person) from any person in excess of,
but without duplication of, the amounts included in subclause (A);
(vi)    the cumulative effect of a change in accounting principles during such
period shall be excluded;
(vii)    effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such person and its subsidiaries and including
the effects of adjustments to (A) deferred rent, (B) Capitalized Lease
Obligations or other obligations or deferrals attributable to capital spending
funds with suppliers or (C) any deferrals of revenue) in component amounts
required or permitted by GAAP, resulting from the





--------------------------------------------------------------------------------





application of purchase accounting or the amortization or write-off of any
amounts thereof, net of taxes, shall be excluded;
(viii)    any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP, shall be excluded;
(ix)    any (a) non-cash compensation charge or (b) costs or expenses realized
or resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales of stock, stock appreciation or similar
rights, stock options, restricted stock, preferred stock or other rights shall
be excluded;
(x)    accruals and reserves that are established or adjusted in connection with
the Transactions or within twelve months after the Closing Date or the closing
of any acquisition or investment and that are so required to be established or
adjusted in accordance with GAAP or as a result of adoption or modification of
accounting policies shall be excluded;
(xi)    non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretation shall be excluded;
(xii)    any non-cash charges for deferred tax asset valuation allowances shall
be excluded;
(xiii)    any currency translation gains and losses related to currency
remeasurements of Indebtedness, and any net loss or gain resulting from Swap
Agreements for currency exchange risk, shall be excluded;
(xiv)    any deductions attributable to minority interests shall be excluded;
(xv)    (a)(i) the non-cash portion of “straight-line” rent expense shall be
excluded and (ii) the cash portion of “straight-line” rent expense which exceeds
the amount expensed in respect of such rent expense shall be included and (b)
non-cash gains, losses, income and expenses resulting from fair value accounting
required by Financial Accounting Standards No. 133 shall be excluded;
(xvi)    (A) to the extent covered by insurance and actually reimbursed, or, so
long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(B) amounts estimated in good faith to be received from insurance (determined
after consultation with the Administrative Agent) in respect of lost revenues or
earnings in respect of liability or casualty events or business interruption
shall be included (with a deduction for (x) amounts actually received up to such
estimated amount to the extent included in Net Income in a future period and (y)
for amounts so added back to the extent not so received within 365 days);
(xvii)    without duplication, an amount equal to the amount of distributions
actually made to any parent or equity holder of such person in respect of such
period in accordance with Section 6.06(b)(v) shall be included as though such
amounts had been paid as income taxes directly by such person for such period;
and
(xviii)    Capitalized Software Expenditures and software development costs
shall be excluded.
“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the U.S. Borrower and the Subsidiaries without giving effect to
any impairment or amortization of the amount of intangible assets since the
Closing Date, determined on a consolidated basis in accordance with GAAP, as set
forth on the consolidated balance sheet of the U.S. Borrower as of the last day
of the fiscal quarter most recently ended for which financial statements have
been (or were required to be) delivered pursuant to Section 4.02(h), 5.04(a) or





--------------------------------------------------------------------------------





5.04(b), as applicable, calculated on a Pro Forma Basis after giving effect to
any acquisition or Disposition of a person or assets that may have occurred on
or after the last day of such fiscal quarter.
“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).
“Contract Period” shall mean, with respect to any B/A, the period commencing on
the date such B/A is issued and accepted and ending on the date 30, 60, 90 or
180 days thereafter, as the Canadian Borrower may elect (in each case subject to
availability and provided that there remains a minimum of 30, 60, 90 or 180 days
(depending on the Contract Period selected by the Canadian Borrower) prior to
the applicable Maturity Date), or any other number of days from 1 to 180 with
the consent of each applicable Lender; provided that, if such Contract Period
would end on a day other than a Business Day, such Contract Period shall be
extended to the next succeeding Business Day.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.
“Controlled Account” shall have the meaning assigned to such term in
Section 5.12(a).
“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).
“Covered Party” shall have the meaning assigned to it in Section 9.27(b).
“Credit Event” shall have the meaning assigned to such term in Article IV.
“CRR” shall mean the Council Regulation (EU) No 575/2013 of the European
Parliament and of the Council of 26 June 2013 on prudential requirements for
credit institutions and investment firms and amending Regulation (EU) No
648/2012.
“Cure Amount” shall have the meaning assigned to such term in Section 7.03(a).
“Cure Right” shall have the meaning assigned to such term in Section 7.03(a).
“Custodian” shall have the meaning assigned to such term in Section 8.19.
“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, the United Kingdom’s
Insolvency Act 1986, the Insolvency Regulation, the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the Dutch
Bankruptcy Act (faillissementswet), the Winding-Up and Restructuring Act
(Canada), the German Insolvency Code (Insolvenzordnung) and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States of America or other
applicable jurisdictions from time to time in effect, in each case as amended,
including any corporate law of any jurisdiction which may be used by a debtor to
obtain a stay or a compromise of the claims of its creditors against it and
including any rules and regulations pursuant thereto (but, in each case, shall
exclude any part of such laws, rules or regulations which relate solely to any
solvent reorganization or solvent restructuring process).
“Debtors” shall have the meaning assigned to such term in the recitals hereto.
“Deemed Date” shall have the meaning assigned to such term in Section 6.01.
“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.





--------------------------------------------------------------------------------





“Default Right” shall have the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“Defaulting Lender” shall mean, subject to Section 2.23, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Administrative Agent, any Issuing Bank, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two Business
Days of the date when due, (b) has notified the U.S. Borrower, the
Administrative Agent, the Swingline Lender or any Issuing Bank in writing, or
has made a public statement to the effect, that it does not intend to comply
with its funding obligations hereunder, (c) has failed, within three Business
Days after written request by the Administrative Agent or the U.S. Borrower,
acting in good faith, to confirm in writing to the Administrative Agent and the
U.S. Borrower that it will comply with its prospective funding obligations and
is financially able to meet such obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the U.S.
Borrower) or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, provisional liquidator, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state, provincial or
federal regulatory authority acting in such a capacity in the applicable
jurisdiction, (iii) in the good faith determination of the Administrative Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment or (iv) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.23) upon delivery of written
notice of such determination to the U.S. Borrower, each Issuing Bank, the
Swingline Lender and each Lender.
“Delaware Divided LLC” shall mean any limited liability company which has been
formed upon the consummation of a Delaware LLC Division.
“Delaware LLC Division” shall mean the statutory division of any limited
liability company into two or more limited liability companies pursuant to
Section 18-217 of the Delaware Limited Liability Company Act or a comparable
provision of any other Requirement of Law.
“Designated Foreign Subsidiary” shall mean each Wholly Owned Subsidiary which is
a Foreign Subsidiary and is organized or incorporated in a Borrowing Base
Jurisdiction.
“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the U.S. Borrower) of non-cash consideration
received by the U.S. Borrower or one of its Subsidiaries in connection with an
Asset Sale that is so designated as Designated Non-Cash Consideration pursuant
to a certificate of a Responsible Officer of the U.S. Borrower, setting forth
such valuation, less the amount of cash or cash equivalents received in
connection with a subsequent disposition of, or other receipt of cash or cash
equivalents in respect of, such Designated Non-Cash Consideration.
“Designated Secured Cash Management Agreement” shall have the meaning assigned
to such term in the Collateral Agreement and Obligations under which are of
equal priority with the Loans in the payment waterfall under the Security
Documents.





--------------------------------------------------------------------------------





“Designated Secured Hedge Agreement” shall have the meaning assigned to such
term in the Collateral Agreement and Obligations under which are of equal
priority with the Loans in the payment waterfall under the Security Documents.
“Dilution Factors” shall mean, without duplication, for any period, the
aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits recorded to reduce
accounts receivable by the applicable Loan Parties in a manner consistent with
current accounting practices of such Loan Parties.
“Dilution Ratio” shall mean, on any date, (a) the ratio (expressed as a
percentage) equal to (i) the aggregate amount of the applicable Dilution Factors
for the Test Period divided by (ii) total gross invoiced amount of Eligible
Receivables for the Test Period minus (b) 5.0%; provided that if, on any date,
the Dilution Ratio is less than 0%, the Dilution Reserve on such date shall be
deemed to be zero.
“Dilution Reserve” shall mean, on any date, the applicable Dilution Ratio
multiplied by the Eligible Receivables of the applicable Borrowing Base on such
date.
“Discount B/A Rate” shall mean, with respect to a B/A being accepted and
purchased on any day, (a) for a Lender that is a Schedule I Lender, (i) the CDOR
Rate applicable to such B/A or (ii) if the discount rate for a particular
Contract Period is not quoted on the Reuters Screen CDOR Page, the arithmetic
average (as determined by the Administrative Agent) of the percentage discount
rates (expressed as a decimal and rounded upward, if necessary, to the nearest
1/100 of 1.0%) quoted to the Administrative Agent by the Schedule I Reference
Lenders as the percentage discount rate at which each such bank would, in
accordance with its normal practices, at approximately 10:00 a.m., Toronto time,
on such day, be prepared to purchase bankers’ acceptances accepted by such bank
having a face amount and term comparable to the face amount and Contract Period
of such B/A, and (b) for a Lender that is not a Schedule I Lender, the CDOR Rate
applicable to such B/A plus 0.10% per annum.
“Discount Proceeds” shall mean, with respect to any B/A, an amount (rounded
upward, if necessary, to the nearest C$.01) calculated by multiplying (a) the
face amount of such B/A by (b) the quotient obtained by dividing (i) one by
(ii) the sum of (A) one and (B) the product of (x) the Discount B/A Rate
(expressed as a decimal) applicable to such B/A and (y) a fraction of which the
numerator is the Contract Period applicable to such B/A and the denominator is
365, with such quotient being rounded upward or downward to the fifth decimal
place and.000005 being rounded upward.
“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.
“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset (including to dispose of any property, business or asset to a
Delaware Divided LLC pursuant to a Delaware LLC Division). The term
“Disposition” shall have a correlative meaning to the foregoing.
“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payment
of dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
Maturity Date in effect at the time of issuance thereof (provided, that only the
portion of the Equity Interests





--------------------------------------------------------------------------------





that so mature or are mandatorily redeemable, are so convertible or exchangeable
or are so redeemable at the option of the holder thereof prior to such date
shall be deemed to be Disqualified Stock). Notwithstanding the foregoing:
(i) any Equity Interests issued to any employee or to any plan for the benefit
of employees of the U.S. Borrower or the Subsidiaries or by any such plan to
such employees shall not constitute Disqualified Stock solely because they may
be required to be repurchased by the U.S. Borrower in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, death or disability and (ii) any class of Equity Interests of such
person that by its terms authorizes such person to satisfy its obligations
thereunder by delivery of Equity Interests that are not Disqualified Stock shall
not be deemed to be Disqualified Stock.
“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, (b) with respect to any amount denominated
an Alternate Currency, the equivalent of such amount in Dollars determined by
using the rate of exchange for the purchase of Dollars with the applicable
Alternate Currency, last provided (either by publication or otherwise provided
to the Administrative Agent) by the applicable Thomson Reuters Corp. (“Reuters”)
source on the Business Day (New York City time) immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of Dollars with the applicable Alternate
Currency, as provided by such other publicly available information service which
provides that rate of exchange at such time in place of Reuters chosen by the
Administrative Agent in its sole discretion (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (c) if such
amount is denominated in any other currency, the equivalent of such amount in
Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion.
“Dollars” or “$” shall mean lawful money of the United States of America.
“Domestic Loan Party” shall mean the U.S. Borrower and any Loan Party that is
not a Foreign Loan Party.
“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.
“Domestic Subsidiary Loan Party” shall mean each Wholly Owned Domestic
Subsidiary of the U.S. Borrower that is not an Excluded Subsidiary.
“Dominion Account” shall have the meaning assigned to such term in
Section 5.12(b).
“DTTP Scheme” shall have the meaning assigned to such term in Section 2.18(d).
“Dutch Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“Dutch Borrowing Base” shall mean, with respect to the Dutch Loan Parties at any
time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a Dollar Equivalent
amount) equal to:
(a)    the sum of:
(i)    in the case of Eligible Receivables, the product of (A) 85.0% (or in the
case of Investment Grade Eligible Receivables, 90.0%) multiplied by (B) the
difference of (x) the amount in Dollars of all Eligible Receivables of such
Dutch Loan Parties minus (y) the Dilution Reserve with respect to such Eligible
Receivables (calculated net of all finance charges, late fees and other fees
that are unearned, sales, excise or similar taxes, and credits or allowances
granted at such time); and
(ii)    in the case of Eligible Inventory, the lesser of (A) 70.0% of the value
of Eligible Inventory of such Dutch Loan Parties (valued, for each class of such
Eligible Inventory, at the lower of cost and market on a first in, first out
basis) consisting of each class of such Eligible Inventory at such time and





--------------------------------------------------------------------------------





(B) 85.0% of Net Orderly Liquidation Value of such Eligible Inventory of such
Dutch Loan Parties constituting each class of Eligible Inventory at such time;
and
(iii)     in the case of Eligible Machinery and Equipment, 80.0% of the Net
Orderly Liquidation Value In-Place of the Eligible Machinery and Equipment of
such Dutch Loan Parties; and
(iv)    in the case of Eligible Real Property, 75.0% of the Appraised Fair
Market Value of Eligible Real Property of such Dutch Loan Parties;
minus
(b)    any applicable Reserve then in effect to the extent applicable to such
Dutch Loan Parties or such Eligible Receivables, Eligible Inventory, Eligible
Machinery and Equipment and Eligible Real Property;
provided, however, that (i) the Dutch Borrowing Base (together with the German
Borrowing Base and the U.K. Borrowing Base) shall not constitute more than the
greater of (A) 50.0% of the Total Revolving Facility Commitments and (B) 50.0%
of the Global Borrowing Base (calculated prior to giving effect to such
limitation) and (ii) the PP&E Component of the Dutch Borrowing Base shall not
exceed 50% of the total PP&E Component of the Global Borrowing Base (calculated
after giving effect to the proviso to the definition of “PP&E Component”).
The specified percentages set forth in this definition will not be reduced
without the consent of the U.S. Borrower and the Dutch Borrower.
“Dutch CIT Fiscal Unity” shall mean a fiscal unity (fiscale eenheid) for Dutch
corporate income tax purposes.
“Dutch CITA” shall mean the Dutch Corporate Income Tax Act 1969 (Wet op de
vennootschapsbelasting 1969).
“Dutch Leaseholds” shall have the meaning assigned to such term in the
definition of Eligible Machinery and Equipment.
“Dutch Loan Parties” shall mean the Dutch Borrower and any Subsidiary of the
U.S. Borrower organized under the laws of the Netherlands that is or hereafter
becomes a party to the Foreign Guarantee Agreement.
“Dutch Membership Pledge Agreement (Second Priority)” shall mean the Dutch
Membership Pledge Agreement (ABL)(Second Priority) dated the Closing Date, as
may be amended, restated, supplemented or otherwise modified from time to time,
among Hexion Inc., NL Coop Holdings LLC, Hexion International Coöperatief U.A.
and the Collateral Agent.
“Dutch Payable Audit” shall mean an audit performed by the Administrative Agent
with respect to accounts payable of the Dutch Borrower and any related Retention
of Title Reserves.
“Dutch Review Trigger Event” shall occur at any time that Excess Availability is
less than the greater of (a) 25.0% of the lesser of (i) the Total Revolving
Facility Commitments at such time and (ii) the Global Borrowing Base at such
time and (b) $70,000,000. Once occurred, a Dutch Review Trigger Event shall be
deemed to be continuing until such time as the Excess Availability is equal to
or greater than the greater of (a) 25.0% of the lesser of (i) the Total
Revolving Facility Commitments at such time and (ii) the Global Borrowing Base
at such time and (b) $70,000,000 for fifteen (15) consecutive days.
“Dutch Security Documents” shall mean, collectively, (a) the Dutch Membership
Pledge Agreement (Second Priority) and (b) all pledge agreements or mortgages
expressed to be governed by the laws of the Netherlands entered into in favor of
the Collateral Agent securing the Foreign Obligations.





--------------------------------------------------------------------------------





“Dutch SPV” shall have the meaning assigned to such term in the definition of
Eligible Machinery and Equipment.
“EBITDA” shall mean, with respect to the U.S. Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the U.S.
Borrower and the Subsidiaries for such period plus (a) the sum of (in each case
without duplication and to the extent the same was deducted in calculating
Consolidated Net Income (and were not excluded therefrom) for the respective
period for which EBITDA is being determined):
(i)    provision for Taxes based on income, profits or capital of the Borrower
and the Subsidiaries for such period, including, without limitation, state,
franchise and similar taxes and foreign withholding taxes (including penalties
and interest related to taxes or arising from tax examinations) and the amount
of any distributions pursuant to Section 6.06(b)(iii) or Section 6.06(b)(v);
(ii)    Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the U.S. Borrower and the
Subsidiaries for such period, together with items excluded from the definition
of “Interest Expense” pursuant to clause (a) thereof;
(iii)    depreciation and amortization expenses of the U.S. Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees, original issue discount and Capitalized Software
Expenditures, amortization of unrecognized prior service costs and actuarial
gains and losses related to pensions and other post-employment benefits;
(iv)    business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include the effect of
inventory and information technology, optimization programs, facility, branch,
office or business unit closures, facility, branch, office or business unit
consolidations, retention, severance, systems establishment costs, contract
termination costs, future lease commitments and excess pension charges) and
Pre-Opening Expenses;
(v)    any other non-cash charges; provided, that for purposes of this subclause
(v) of this clause (a), any non-cash charges or losses shall be treated as cash
charges or losses in any subsequent period during which cash disbursements
attributable thereto are made (but excluding, for the avoidance of doubt,
amortization of a prepaid cash item that was paid in a prior period),
(vi)    the amount of management, consulting, monitoring, transaction, advisory
and similar fees and related expenses paid to the U.S. Borrower’s then-ultimate
equity investors (or any accruals related to such fees and related expenses)
during such period not in contravention of this Agreement,
(vii)    any expenses or charges (other than depreciation or amortization
expense as described in the preceding subclause (iii)) related to any issuance
of Equity Interests, Investment, acquisition, New Project, Disposition,
recapitalization or the incurrence, modification or repayment of Indebtedness
permitted to be incurred by this Agreement (including a refinancing thereof)
(whether or not successful), including (x) such fees, expenses or charges
related to the Term Loan Facility, the Senior Unsecured Notes and this
Agreement, (y) any amendment or other modification of the Obligations or other
Indebtedness and (z) commissions, discounts, yield and other fees and charges
(including any interest expense) related to any Permitted Securitization
Financing,
(viii)    the amount of loss or discount in connection with a Permitted
Securitization Financing, including amortization of loan origination costs and
amortization of portfolio discounts,





--------------------------------------------------------------------------------





(ix)    any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such
costs or expenses are funded with cash proceeds contributed to the capital of
the U.S. Borrower or a Subsidiary Loan Party (other than contributions received
from the Borrower or a Subsidiary Loan Party) or net cash proceeds of an
issuance of Equity Interests of the U.S. Borrower (other than Disqualified
Stock),
(x)    non-operating expenses,
(xi)    the amount of any loss attributable to a New Project, until the date
that is 12 months after the date of completing the construction, acquisition,
assembling or creation of such New Project, as the case may be; provided, that
(A) such losses are reasonably identifiable and factually supportable and
certified by a Responsible Officer of the U.S. Borrower and (B) losses
attributable to such New Project after 12 months from the date of completing
such construction, acquisition, assembling or creation, as the case may be,
shall not be included in this subclause (xi),
(xii)    with respect to any joint venture that is not a Subsidiary and solely
to the extent relating to any net income referred to in clause (v) of the
definition of “Consolidated Net Income,” an amount equal to the proportion of
those items described in subclauses (i) and (ii) above relating to such joint
venture corresponding to the U.S. Borrower’s and the Subsidiaries’ proportionate
share of such joint venture’s Consolidated Net Income (determined as if such
joint venture were a Subsidiary),
(xiii)    one-time costs associated with commencing Public Company Compliance;
(xiv)    impairment charges, including the write-down of Investments, and
(xv)    the cost (or amortization of prior service cost) of subsidizing coverage
for persons affected by amendments to medical benefit plans implemented prior to
the Closing Date; provided, that, such amount will be included in EBITDA
notwithstanding that such amount was not deducted in calculating Consolidated
Net Income;
minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).
“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Election Date” shall have the meaning assigned to such term in Section 1.10.
“Eligibility Adjustment Principles” shall mean, if any Account, Inventory,
Equipment or Real Property at any time ceases to be an Eligible Receivable,
Eligible Inventory, Eligible Machinery and Equipment or





--------------------------------------------------------------------------------





Eligible Real Property, as applicable, then such Account, Inventory, Equipment
or Real Property shall promptly be excluded from the calculation of any
Borrowing Base; provided, however, that, if any Account, Inventory, Equipment or
Real Property ceases to be an Eligible Receivable, Eligible Inventory, Eligible
Machinery and Equipment or Eligible Real Property, as applicable, because of the
adjustment of or imposition of new exclusionary criteria pursuant to the
succeeding paragraph, the Administrative Agent will not require exclusion of
such Account, Inventory, Equipment or Real Property from the applicable
Borrowing Base until five (5) Business Days following the date on which the
Administrative Agent gives notice to the U.S. Borrower of such ineligibility.
The Administrative Agent reserves the right, at any time and from time to time
after the Closing Date, to adjust any of the exclusionary criteria set forth in
the definitions of Eligible Receivables, Eligible Inventory, Eligible Machinery
and Equipment and Eligible Real Property and to establish new criteria, in each
case in its Reasonable Credit Judgment (based on an analysis of material facts
or events first occurring, or first discovered by the Administrative Agent,
after the Closing Date), subject to the approval of Special Majority Lenders in
the case of adjustments or new criteria which have the effect of making more
credit available than would have been available based upon the criteria in
effect on the Closing Date. The Administrative Agent acknowledges that, as of
the Closing Date, it does not know of any circumstance or condition with respect
to the Accounts, Inventory, Equipment or Real Property that would require the
adjustment of any (or imposition of any new) exclusionary criteria set forth in
the definitions of Eligible Receivables, Eligible Inventory, Eligible Machinery
and Equipment and Eligible Real Property.
Any determination by the Administrative Agent in respect of any Borrowing Base
shall be based on the Administrative Agent’s Reasonable Credit Judgment. The
parties understand that the exclusionary criteria in the definitions of Eligible
Receivables, Eligible Inventory, Eligible Machinery and Equipment, Eligible Real
Property and Reserves that may be imposed as provided herein, any deductions or
other adjustments to determine “lower of cost and market value”, factors
considered in the calculation of Net Orderly Liquidation Value, Net Orderly
Liquidation Value In-Place, Appraised Fair Market Value, any Dilution Factors
and the calculation of the Dilution Reserve all have the effect of reducing the
applicable Borrowing Bases, and, accordingly, whether or not any provisions
hereof so state, all of the foregoing shall be determined without duplication so
as not to result in multiple reductions in any Borrowing Base for the same facts
or circumstances.
“Eligible Intercompany Account” shall mean any Accounts arising out of a sale
made or services rendered by any of the Sellers and sold or otherwise
transferred to Hexion Holding B.V. pursuant to the terms of the ARPA; provided
that such Eligible Intercompany Accounts in the aggregate shall not exceed an
amount equal to the lesser of (x) 15.0% of the lesser of (A) the Total Revolving
Facility Commitments at such time and (B) the Global Borrowing Base at such time
and (y) $60,000,000; provided further that an Account shall not be an “Eligible
Intercompany Account” if any of the following shall be true with respect to such
Account:
(a)    the ARPA has not been duly authorized, executed or delivered by any of
the parties thereto or does not constitute a legal, valid and binding obligation
of any of the parties thereto enforceable against each such party in accordance
with its terms; or
(b)    such Account has not been originated by a Seller and validly sold by such
Seller to Hexion Holding B.V. pursuant to (and in accordance with) the ARPA,
with the result that Hexion Holding B.V. does not have good and marketable title
thereto free and clear of all Liens other than permitted Liens described in
Section 6.02; or
(c)    either (i) the assignment of such Account under the ARPA to Hexion
Holding B.V. or (ii) the grant of Lien to the Administrative Agent, on behalf of
the Secured Parties, pursuant to the Security Documents, in respect of such
Account, in either case violates, conflicts with or contravenes in any material
respect any applicable laws or any contractual or other restriction, limitation
or encumbrance (including any restriction or limitation under the related
contract) and requires the consent of the applicable Account Debtor or any other
person, other than such consents which have been obtained; or
(d)    the ARPA under which such Account was sold is not in full force and
effect; or





--------------------------------------------------------------------------------





(e)    such Account has been transferred back to a Seller under the terms of the
ARPA.
“Eligible Inventory” shall mean all Inventory of the Loan Parties that
constitutes Collateral in which the Collateral Agent has a Perfected Security
Interest; provided, however, that Inventory shall not be “Eligible Inventory” if
any of the following shall be true with respect to such Inventory:
(a)    such Inventory is not raw materials, work in process or finished goods;
provided that there shall be no duplication with regard to any raw materials
that have been moved into work in process or finished good category but not
removed from raw materials on record; or
(b)    such Inventory is not in good, useable and saleable condition; or
(c)    such Inventory is slow-moving, obsolete, defective or unmerchantable; or
(d)    with respect to Inventory constituting finished goods, such Inventory is
not of a type held for sale by the applicable Loan Party in the ordinary course
of business; or
(e)    such Inventory is held on consignment; or
(f)    such Inventory for which the standard cost is higher than its recent
purchase price (but only with respect to such purchase price variance); or
(g)    such Inventory with respect to which such Loan Party’s selling price of
such Inventory to third parties is less than such Loan Party’s actual costs to
manufacture such Inventory (but only with respect to such difference); or
(h)    such Inventory is manufactured, assembled or otherwise produced in
violation of the Fair Labor Standards Act where applicable and subject to the
“hot goods” provisions contained in Title 25 U.S.C. 215(a)(i); or
(i)    such Inventory is not covered by casualty insurance required by this
Agreement; or
(j)    a customer has taken possession of such Inventory (except if title with
respect to such Inventory has not passed to the customer and the customer has
been invoiced for such Inventory); or
(k)    such Inventory does not meet in all material respects all applicable
standards imposed by any relevant Governmental Authority; or
(l)    such Inventory does not conform in all material respects to any
covenants, warranties and representations set forth in this Agreement; or
(m)    such Inventory is located in a public warehouse or tolling facilities, in
possession of a bailee or in a facility leased by a Loan Party; provided that
such Inventory will be Eligible Inventory if the Collateral Agent has received a
Collateral Access Agreement or such other documentation reasonably satisfactory
to the Administrative Agent with respect to the location of such Inventory (and,
if no such Collateral Access Agreement or such other documentation has been
received with respect to such location, such Inventory will nevertheless be
Eligible Inventory but the Administrative Agent may impose Reserves related to
rent, tolling or other processing services payable by a Loan Party with respect
to such Inventory); or
(n)    such Inventory is located outside of an Inventory Jurisdiction (other
than (i) Inventory which is in transit between Inventory Jurisdictions and, if
reasonably requested by the Administrative Agent, subject to the possession by
the Administrative Agent of applicable bills of lading or other documents in
form and substance reasonably acceptable to the Administrative Agent with
respect to such Inventory in transit and (ii) Inventory in which the Collateral
Agent has a Perfected Security Interest in accordance with the laws of the
jurisdiction where such Inventory is located on terms satisfactory to the
Collateral Agent); or





--------------------------------------------------------------------------------





(o)    such Inventory constitutes operating supplies, packaging or shipping
materials, cartons, repair parts, labels, mandrels, tooling item or
miscellaneous spare parts or other such materials not considered for sale in the
ordinary course of business; or
(p)    such Inventory is subject to the Intellectual Property rights of a third
party; provided that such Inventory will be Eligible Inventory to the extent the
Administrative Agent determines, in its Reasonable Credit Judgment, that, upon
an Event of Default, such Inventory could be liquidated without assistance or
interference from, or the payment of money to, such third party; or
(q)    such Inventory is commingled with the Inventory of a third party; or
(r)    such Inventory is reserved against by such Loan Party related to shrink;
or
(s)    such Inventory is sold from the U.S. Borrower or any Subsidiary to U.S.
Borrower or any other Subsidiary, but only to the extent of the profit recorded
in relation to such sale or
(t)    with respect to Inventory owned by a U.K. Loan Party, if such U.K. Loan
Party is an employer (for the purposes of Section 38 to 51 of the United
Kingdom’s Pension Act 2004) of an occupational pension scheme which is not a
money purchase scheme (both terms as defined in the United Kingdom’s Pension
Schemes Act 1993) or “connected” with or an “associate” of (as those terms are
used in Sections 38 or 43 of the United Kingdom’s Pensions Act 2004) such an
employer;
(u)    (i) with respect to Inventory owned by a U.K. Loan Party, such U.K. Loan
Party has a moratorium of any Indebtedness of such U.K. Loan Party in effect and
(ii) with respect to Inventory owned by a Dutch Loan Party, such Dutch Loan
Party has a moratorium of any Indebtedness of such Dutch Loan Party in effect.
“Eligible Machinery and Equipment” shall mean all Equipment of any applicable
Loan Parties that constitutes Collateral in which the Collateral Agent has a
Perfected Security Interest; provided, however, that Equipment shall not be
“Eligible Machinery and Equipment” if any of the following shall be true with
respect to such Equipment:
(a)    such Loan Party does not have good, valid and marketable title to such
Equipment; or
(b)    such Equipment is located outside an Eligible PP&E Jurisdiction; or
(c)    for any Loan Party other than a Dutch SPV, such Equipment is not located
on Real Property owned by a Loan Party; or
(d)    such Equipment is obsolete, unmerchantable or is not in good working
condition; or
(e)    such Equipment is damaged or defective and is not repairable; or
(f)     such Equipment does not conform in all material respects to any
covenants, warranties and representations set forth in this Agreement; or
(g)     such Equipment does not meet in all material respects all applicable
standards imposed by any relevant Governmental Authority; or
(h)    such Equipment is not covered by casualty insurance required by this
Agreement; or
(i)    such Equipment is subject to a commitment of a Loan Party to sell such
Equipment; or
(j)      such Equipment is owned by a Loan Party organized in England and Wales
and events set forth in Section 7.01(h), (i) or (j) with respect to such Loan
Party have occurred; provided that the reference to 45 days in Section 7.01(j)
shall be deemed to be a reference to 28 days for the purpose of this definition;
or





--------------------------------------------------------------------------------





(k)    such Equipment is owned by a U.K. Loan Party and such Loan Party is an
employer (for the purposes of Section 38 to 51 of the United Kingdom’s Pensions
Act 2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the United Kingdom’s Pension Schemes Act 1993) or
“connected” with or an “associate” of (as those terms are used in Sections 38 or
43 of the United Kingdom’s Pensions Act 2004) such an employer; or
(l)    for any Equipment (that is characterized as immovable by any Acceptable
Appraiser) owned by a Dutch Loan Party and not located on Real Property owned by
a Loan Party (the “Dutch Leaseholds”), either (1)(i) such Equipment is not owned
by a bankruptcy-remote, special purpose vehicle that is a Loan Party and a
direct Wholly Owned Subsidiary of another Loan Party (a “Dutch SPV”), (ii) the
Collateral Agent does not have a Perfected Security Interest over the shares of
such Dutch SPV or (iii) such Dutch SPV fails to satisfy any requirements
(reasonably satisfactory to the Administrative Agent) set forth in the
applicable Loan Documents to qualify such Equipment as Eligible Machinery and
Equipment or (2) the Collateral Agent does not have a Perfected Security
Interest in such Equipment pursuant to arrangements reasonably satisfactory to
the Administrative Agent.
“Eligible PP&E Jurisdiction” shall mean Canada, England and Wales, Germany and
the Netherlands.
“Eligible Real Property” shall mean all Real Property of any applicable Loan
Parties that constitutes Collateral in which the Collateral Agent has a
Perfected Security Interest, provided that:
(i)    such Real Property is owned Real Property of the applicable Loan Party
(and not leased Real Property);
(ii)    such Real Property is located in an Eligible PP&E Jurisdiction;
(iii)    the Administrative Agent shall have received a mortgagee’s title
insurance policy (or policies) in an amount reasonably satisfactory to
Administrative Agent (not to exceed the Appraised Fair Market Value of the
applicable Real Property) and containing such endorsements as Administrative
Agent may reasonably request and which are available at commercially reasonable
rates in the jurisdiction where the applicable Mortgaged Property is located;
(iv)    the Administrative Agent shall have received counterparts of each
Mortgage to be entered into with respect to each Mortgaged Property duly
executed and delivered by the record owner of such Mortgaged Property and
suitable for recording or filing in the appropriate offices in order to create
valid and perfected Liens on such Real Property in favor of the Collateral
Agent;
(v)     the Administrative Agent shall have received evidence satisfactory to it
that such Real Property is covered by property and liability insurance that is
reasonably satisfactory to the Collateral Agent and, in the case of property
insurance, names the Collateral Agent an additional insured and as mortgagee and
loss payee;
(vi)    the Administrative Agent shall have received a survey or survey
alternative (including, without limitation, “express maps” or other aerial map)
of each Real Property (including all improvements, easements and other customary
matters thereon reasonably required by the Administrative Agent), as applicable,
for which all necessary fees (where applicable) have been paid with respect to
each such Real Property, which is (A) in the case of a survey, complying in all
material respects with the minimum detail requirements of the American Land
Title Association and American Congress of Surveying and Mapping or such local
equivalent as such requirements are in effect on the date of preparation of such
survey and (B) in each case, sufficient for such title insurance company to
remove all standard survey exceptions from the title insurance policy relating
to such Real Property and issue the customary survey related endorsements or
otherwise reasonably acceptable to the Administrative Agent;





--------------------------------------------------------------------------------





(vii)     the Administrative Agent shall have received the Flood Documentation
(to the extent required under the applicable jurisdiction);
(viii)    the Administrative Agent shall have received opinions of counsel
regarding the enforceability, due authorization, execution and delivery of the
Mortgages and such other matters customarily covered in real estate counsel
opinions as the Administrative Agent may reasonably request, in form and
substance reasonably acceptable to the Administrative Agent;
(ix)    the fair market value of such Real Property has been set forth in an
appraisal performed by an Acceptable Appraiser and delivered to the
Administrative Agent in form, scope and substance reasonably satisfactory to the
Administrative Agent;
(x)     an environmental report, a real property report (survey) and title
diligence on such Real Property has been prepared and delivered to the
Administrative Agent in form, scope and substance reasonably satisfactory to the
Administrative Agent; and
(xi)    such Real Property is not subject to a commitment of a Loan Party to
sell such Real Property.
“Eligible Receivables” shall mean the gross outstanding balance of each Account
of the Loan Parties (including, without limitation, any Eligible Intercompany
Account) that constitutes Collateral in which the Collateral Agent has a
Perfected Security Interest; provided, however, that an Account shall not be an
“Eligible Receivable” if any of the following shall be true with respect to such
Account:
(a)such Account arises out of a sale made or services rendered by the applicable
Loan Party to a direct or indirect parent or Subsidiary of such Loan Party; or
(b)(i) such Account remains unpaid for more than 60 days after the original due
date shown on the invoice, (ii) such Account remains unpaid for more than 120
days after the original invoice date or (iii) such Account has been written off
the books of the applicable Loan Party or has otherwise been designated as
uncollectible; provided that in determining the aggregate amount from the same
Account Debtor that is unpaid hereunder such amount shall be the gross amount
due in respect of the applicable Accounts without giving effect to any net
credit balances; or
(c)50.0% or more of the outstanding Accounts owing from the Account Debtor have
become, in accordance with the provisions of clause (b) above, ineligible; or
(d)any covenant, representation or warranty contained in this Agreement with
respect to such Account has been breached in any material respect; or
(e)the Account Debtor on such Account or any of its Affiliates is also a
supplier to or creditor of any applicable Loan Party (but only to the extent
that such Affiliate has contractual rights of offset and to the extent of such
applicable offset) unless such Account Debtor has executed a no-offset letter in
a form reasonably satisfactory to the Collateral Agent; or
(f)excluding Accounts subject to clause (e) hereof, such Account is subject to
any deduction, offset, counterclaim, deposit, discount, allowance, rebate,
credit, return privilege, exchange rate adjustment, other adjustments or other
conditions other than volume sales discounts given in the ordinary course of
business of the applicable Loan Party; provided, however, that such Account
shall be ineligible pursuant to this clause (f) only to the extent of such
deduction, offset, counterclaim, deposit, discount, allowance, rebate, credit,
return privilege, exchange rate adjustment, other adjustment, or other
condition; or
(g)such Account Debtor on such Account has then currently (i)  commenced a
voluntary case under any Debtor Relief Law or has taken any action, legal
proceeding or other step in relation to its winding-up, dissolution,
administration or reorganization, (ii) made an assignment, composition or
arrangement for the benefit





--------------------------------------------------------------------------------





of its creditors generally, (iii) had filed against it any petition or other
application for relief under any Debtor Relief Law, or (iv) has failed,
suspended business, or consented to or suffered a receiver, trustee, liquidator,
custodian, administrator receiver or manager, administrative receiver, interim
receiver, sheriff, monitor, sequestrator or similar officer or fiduciary to be
appointed for it or for all or a significant portion of its assets or affairs,
unless (A) such Account Debtor (x) is a debtor-in-possession in a case then
pending under Title 11 of the United States Code (or under any other Debtor
Relief Laws), (y) has received “debtor in possession” financing reasonably
satisfactory to the Administrative Agent and (z) otherwise satisfies each of the
requirements set forth in the definition of “Eligible Receivables” or (B) such
Accounts are fully covered by credit insurance, letters of credit or other
sufficient third party credit support reasonably acceptable to the
Administrative Agent, or are otherwise deemed by the Administrative Agent not to
pose an unreasonable risk of non-collectability; or
(h)such Account arises from a sale made or services rendered to an Account
Debtor that is headquartered or organized in a jurisdiction that is not an
Eligible Receivables Jurisdiction which (along with other similar Accounts)
exceeds $30,000,000 after the application of the applicable advance rate (which
$30,000,000 shall be allocated, first, to the U.S. Borrowing Base and, second,
to all other Borrowing Bases on a pro rata basis) in the aggregate for all such
Account Debtors (but only in the amount of such excess), unless backed by a
letter of credit, credit insurance, guaranty, acceptance or similar terms
acceptable to the Administrative Agent in its Reasonable Credit Judgment; or
(i)(i) such Account arises from a sale to the Account Debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, consignment, or any other
repurchase or return basis; or (ii) such Account is subject to a reserve
established by the applicable Loan Party for potential returns or refunds, to
the extent of such reserve; or
(j)such Account is reissued in respect of partial payment, including, without
limitation, debit memos and charge backs (it being understood that this clause
(j) shall only apply with respect to, and to the extent of, such partial
payment); or
(k)with respect to such Account an invoice has not been sent to the applicable
Account Debtor; or
(l)to the extent constituting the obligation of an Account Debtor in respect of
commissions, interest, service or similar charges or fees; or
(m)the Account Debtor is the United States of America, any State or any
political subdivision or department, agency or instrumentality thereof, unless
the applicable Loan Party assigns its right to payment of such Account to the
Collateral Agent, in a manner satisfactory to the Administrative Agent, in its
Reasonable Credit Judgment, so as to comply with the Assignment of Claims Act of
1940 (31 U.S.C. §3727, 41 U.S.C. §15 et seq., as amended), or complies with any
similar applicable state or local law as the Administrative Agent may require;
or
(n)the goods giving rise to such Account have not been delivered to (or
delivered but title has not passed) or accepted by the Account Debtor or the
services giving rise to such Account have not been performed by the applicable
Loan Party and accepted by the Account Debtor or such Account otherwise does not
represent a final sale by the applicable Borrower or the applicable Subsidiary
in the ordinary course of business; or
(o)such Account is evidenced by chattel paper, note payable or an instrument of
any kind, or has been reduced to judgment; or
(p)the Account is owing by any governmental, inter-governmental or
super-national body, agency, crown, department or regulatory, self-regulatory or
other similar authority or organization (in each case, other than with respect
to the government of the United States of America or any state or local
government of the United States of America or Canada or any province or
territory thereof); or
(q)such Account is owing by an Account Debtor to the extent that the total
Accounts of such Account Debtor to the applicable Loan Parties represent more
than 15.0% (or in the case of an Account Debtor with





--------------------------------------------------------------------------------





a rating of Baa3 (or higher) according to Moody’s and BBB- (or higher) according
to S&P, 20.0%) of the Eligible Receivables included in the Global Borrowing Base
at such time, but only to the extent of such excess; or
(r)such Account is not in material compliance with all applicable laws and
regulations; or
(s)as to which the contract or agreement underlying such Account is governed by
(or, if no law is expressed therein, is deemed to be governed by) the laws of
any jurisdiction other than any Eligible Receivables Jurisdiction (unless such
Account is otherwise an Eligible Receivable pursuant to (and up to the
$30,000,000 threshold specified in) clause (h) above); or
(t)such Account (i) is subject to a Permitted Securitization Financing or other
third party financing (other than LiquidX Receivables), (ii) has not been sold,
conveyed or otherwise transferred to a Special Purpose Securitization Subsidiary
and (iii) exceeds $10,000,000 in the aggregate for all such Accounts after the
application of the applicable advance rates (but only to the extent of such
excess); or
(u)the Account Debtor is the government of Canada or any province or territory
thereof unless such Account has been assigned to the Collateral Agent on behalf
of the Secured Parties in accordance with all applicable laws and all steps
required by the Administrative Agent in connection therewith, including notice
to any such Governmental Authority, have been duly taken; or
(v)such Account (i) has not been originated by a Loan Party or (ii) is not an
Eligible Intercompany Account; or
(w)if such Account is owed in any currency other than Dollars and a Loan Party
has recorded a foreign exchange revaluation accrual with respect to such
Accounts, then an amount equal to such foreign exchange revaluation accrual; or
(x)with respect to Accounts owned by a U.K. Loan Party, if such U.K. Loan Party
is an employer (for the purposes of Section 38 to 51 of the United Kingdom’s
Pension Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the United Kingdom’s Pension Schemes
Act 1993) or “connected” with or an “associate” of (as those terms are used in
Sections 38 or 43 of the United Kingdom’s Pensions Act 2004) such an employer;
or
(y)(i) with respect to Accounts owned by a U.K. Loan Party, such U.K. Loan Party
has a moratorium of any Indebtedness of such U.K. Loan Party in effect and
(ii) with respect to Accounts owned by a Dutch Loan Party, such Dutch Loan Party
has a moratorium of any Indebtedness of such Dutch Loan Party in effect.
“Eligible Receivables Jurisdiction” shall mean any of Austria, Belgium, Canada,
Denmark, England and Wales, Finland, France, Germany, Ireland, Italy,
Luxembourg, the Netherlands, Norway, Portugal, Spain, Sweden, Switzerland and
the United States of America.
“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or the workplace.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, orders-in-council, ordinances, orders, binding
agreements, directives, injunctions, treaties, notices, decrees or judgments
issued, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, the generation, use, transport, management, Release or threatened
Release of, or exposure to, any harmful or deleterious substances or to public
or employee health and safety matters (to the extent relating to the Environment
or harmful or deleterious substances).
“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.





--------------------------------------------------------------------------------





“Equipment” shall mean all machinery, apparatus, equipment, fittings, furniture,
motor vehicles, and other fixed assets owned by any Loan Party and used or held
for sale by such Loan Party in the ordinary course of its business, whether now
owned or hereafter acquired by a Loan Party and wherever located, and all parts,
accessories and special tools and all increases and accessions thereto and
substitutions and replacements therefor.
“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, the U.S. Borrower or a Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414(m) of the Code.
“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standards under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by Holdings,
the U.S. Borrower, a Subsidiary or any ERISA Affiliate of any liability under
Title IV of ERISA with respect to the termination of any Plan or Multiemployer
Plan; (f) the receipt by Holdings, the U.S. Borrower, a Subsidiary or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by Holdings, the U.S. Borrower,
a Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (h) the
receipt by Holdings, the U.S. Borrower, a Subsidiary or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from Holdings, the U.S.
Borrower, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA; (i) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (j) the withdrawal of any of Holdings, the U.S.
Borrower, a Subsidiary or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“EURIBO Rate” shall mean, with respect to any Eurocurrency Revolving Borrowing
denominated in Euros for any Interest Period, the Euro interbank offered rate
administered by the European Money Markets Institute (or any other person which
takes over the administration of that rate) for the relevant Interest Period
displayed on page EURIBOR01 of the Reuters screen (or any replacement Thomson
Reuters page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Reuters as of 11:00 a.m. Brussels time two Target days prior to the commencement
of such Interest Period. If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after





--------------------------------------------------------------------------------





consultation with the Borrower. If the EURIBO Rate shall be less than zero, the
EURIBO Rate shall be deemed to be zero for purposes of this Agreement.
“Euro” or “€” shall mean the single currency of the Participating Member States
introduced in accordance with the EMU Legislation.
“Euro Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the Dutch Borrower, the German Borrower and the U.K. Borrower.
“Eurocurrency Revolving Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.
“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.
“Event of Default” shall have the meaning assigned to such term in Section 7.01.
“Excess Availability” shall mean, at any time, an amount equal to the lesser of
(a) the Total Revolving Facility Commitments at such time minus the Total
Revolving Facility Exposure at such time and (b) the Global Borrowing Base at
such time minus the Total Revolving Facility Exposure at such time. If the Total
Revolving Facility Exposure is equal to or greater than the Total Revolving
Facility Commitments or the Global Borrowing Base (or the Total Revolving
Facility Commitments have been terminated), Excess Availability is zero.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the SEC promulgated thereunder.
“Excluded Accounts” shall mean (a) any deposit account that is used as a
payroll, disbursement and other fiduciary account so long as (i) the U.S.
Borrower and the Subsidiary Loan Parties shall use commercially reasonable
efforts to ensure that such accounts receive no deposits from Account Debtors in
respect of an Account, (ii) the U.S. Borrower and the Subsidiary Loan Parties
shall promptly upon becoming aware of any deposit in such accounts from Account
Debtors in respect of an Account cause such deposits to be transferred to a
Controlled Account, and (iii) the U.S. Borrower and such Subsidiary Loan Party
shall use commercially reasonable efforts to ensure that such accounts shall
only receive deposits in amounts reasonably expected to be required to satisfy
the payroll, disbursement or other fiduciary obligations to be made from such
accounts from time to time, (b) Concentration Accounts so long as such
Concentration Accounts shall not directly receive any deposits from Account
Debtors in respect of an Account and (c) deposit accounts that constitute
Excluded Property.
“Excluded Contributions” shall mean the cash and the fair market value of assets
other than cash (as determined by the U.S. Borrower in good faith) received by
the U.S. Borrower after the Closing Date from: (a) contributions to its common
Equity Interests and (b) the sale or issuance (other than to a Subsidiary of the
U.S. Borrower or to any Subsidiary management equity plan or stock option plan
or any other management or employee benefit plan or agreement) of Qualified
Equity Interests of the U.S. Borrower, in each case designated as Excluded
Contributions pursuant to a certificate of a Responsible Officer of Holdings or
the U.S. Borrower on or promptly after the date such capital contributions are
made or the date such Equity Interest is sold or issued, as the case may be.
“Excluded Property” shall have the meaning assigned to such term in
Section 5.10(g).
“Excluded Securities” shall mean any of the following:
(a)any Equity Interests or Indebtedness with respect to which the Administrative
Agent and the U.S. Borrower reasonably agree that the cost or other consequences
of pledging such Equity Interests or Indebtedness in favor of the Secured
Parties under the Security Documents are likely to be excessive in relation to
the value to be afforded thereby;





--------------------------------------------------------------------------------





(b)with respect to the U.S. Obligations, (i) any Equity Interests owned by a
Foreign Subsidiary or FSHCO and (ii) in the case of any pledge of voting Equity
Interests of any Foreign Subsidiary or FSHCO (in each case, that is owned
directly by a Domestic Loan Party), any voting Equity Interest of such Foreign
Subsidiary or FSHCO in excess of 65% of the outstanding Equity Interests of such
class;
(c)any Equity Interests or Indebtedness to the extent the pledge thereof would
be prohibited by any Requirement of Law after giving effect to the
anti-assignment provisions of the Uniform Commercial Code of any applicable
jurisdiction or the PPSA or other applicable law;
(d)any Equity Interests of any person that is not a Wholly Owned Subsidiary to
the extent (A) that a pledge thereof to secure the Obligations is prohibited by
(i) any applicable organizational documents, joint venture agreement or
shareholder agreement or similar contractual obligation or (ii) any other
contractual obligation with an unaffiliated third party not in violation of
Section 6.09(c) binding on such Equity Interests to the extent in existence on
the Closing Date or on the date of acquisition thereof and not entered into in
contemplation thereof (other than in connection with the incurrence of
Indebtedness of the type contemplated by Section 6.01(i)) (other than, in this
subclause (A)(ii), customary non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirements
of Law), (B) any organizational documents, joint venture agreement or
shareholder agreement (or other contractual obligation referred to in subclause
(A)(ii) above) prohibits such a pledge without the consent of any other party;
provided, that this clause (B) shall not apply if (1) such other party is a Loan
Party or a Wholly Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate the Borrower or any Subsidiary to obtain any such consent)
and shall only apply for so long as such organizational documents, joint venture
agreement or shareholder agreement or replacement or renewal thereof is in
effect, or (C) a pledge thereof to secure the Obligations would give any other
party (other than a Loan Party or a Wholly Owned Subsidiary) to any
organizational documents, joint venture agreement or shareholder agreement
governing such Equity Interests (or other contractual obligation referred to in
subclause (A)(ii) above) the right to terminate its obligations thereunder
(other than, in the case of other contractual obligations referred to in
subclause (A)(ii), customary non-assignment provisions which are ineffective
under Article 9 of the Uniform Commercial Code or other applicable Requirement
of Law);
(e)any Equity Interests of any Immaterial Subsidiary, any Unrestricted
Subsidiary or any Special Purpose Securitization Subsidiary;
(f)any Equity Interests of any Subsidiary to the extent that the pledge of such
Equity Interests could reasonably be expected to result in material adverse tax
consequences to the U.S. Borrower or any Subsidiary as determined in good faith
by the U.S. Borrower;
(g)any Equity Interests or Indebtedness that are set forth on Schedule 1.01(e)
to this Agreement or that have been identified on or prior to the Closing Date
in writing to the Administrative Agent by a Responsible Officer of the U.S.
Borrower and agreed to by the Administrative Agent;
(h)(x) any Equity Interests owned by Holdings, other than Equity Interests of
the U.S. Borrower, and (y) any Indebtedness owned by or owing to Holdings;
(i)any Margin Stock; and
(j)any Equity Interests held by a Foreign Loan Party in a Subsidiary that is not
formed or organized in a Security Jurisdiction.
“Excluded Subsidiary” shall mean any of the following (excluding, in each case,
any Domestic Subsidiary or Foreign Subsidiary that may be designated by the U.S.
Borrower as a Domestic Subsidiary Loan Party or a Foreign Subsidiary Loan Party,
respectively (by way of delivering to the Collateral Agent (x) in the case of
such a Domestic Subsidiary Loan Party, a supplement to each of the Collateral
Agreement and the U.S. Guarantee Agreement and (y) in the case of such a Foreign
Subsidiary Loan Party, a supplement to the Foreign Guarantee Agreement and the
applicable Foreign Security Documents or supplements thereto, in each case, duly
executed by such Subsidiary), in its sole discretion from time to time to be a
guarantor in respect of the Obligations





--------------------------------------------------------------------------------





(in the case of such a Domestic Subsidiary) or the Foreign Obligations (in the
case of such a Foreign Subsidiary) as applicable, whereupon such Subsidiary
shall be obligated to comply with the other requirements of Section 5.10(d) or
(e), as applicable, as if it were newly acquired):
(a)each Immaterial Subsidiary,
(b)each Subsidiary that is not a Wholly Owned Subsidiary (for so long as such
Subsidiary remains a non-Wholly Owned Subsidiary),
(c)each Subsidiary that is prohibited from Guaranteeing or granting Liens to
secure the Obligations by any Requirement of Law or that would require consent,
approval, license or authorization of a Governmental Authority to Guarantee or
grant Liens to secure the Obligations (unless such consent, approval, license or
authorization has been received),
(d)each Subsidiary that is prohibited by any applicable contractual requirement
from Guaranteeing or granting Liens to secure the Obligations on the Closing
Date or at the time such Subsidiary becomes a Subsidiary not in violation of
Section 6.09(c) (and for so long as such restriction or any replacement or
renewal thereof is in effect),
(e)any Special Purpose Securitization Subsidiary,
(f)any Subsidiary that is not formed or organized under the laws of a Security
Jurisdiction,
(g)with respect to the U.S. Obligations: (i) any Foreign Subsidiary, (ii) any
Domestic Subsidiary of a Foreign Subsidiary or (iii) any FSHCO,
(h)any other Subsidiary with respect to which, (x) the Administrative Agent and
the U.S. Borrower reasonably agree that the cost or other consequences of
providing a Guarantee of or granting Liens to secure the Obligations are likely
to be excessive in relation to the value to be afforded thereby or (y) in the
case of any person that becomes a Subsidiary after the Closing Date, providing
such a Guarantee or granting such Liens could reasonably be expected to result
in material adverse tax consequences as determined in good faith by the U.S.
Borrower,
(i)each Unrestricted Subsidiary, and
(j)with respect to any Swap Obligation, any Subsidiary that is not an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.
“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agent and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, (i) Taxes imposed on or measured by its overall net income or branch
profits (however denominated, and including (for the avoidance of doubt) any
backup withholding in respect thereof under Section 3406 of the Code or any
similar provision of state, local or foreign law), and franchise (and similar)
Taxes imposed on it (in lieu of net income Taxes), in each case by a
jurisdiction (including any political subdivision thereof) as a result of such
recipient being organized in, having its principal office in, or in the case of
any Lender, having its applicable Lending Office in, such jurisdiction, or as a
result of any other present or former





--------------------------------------------------------------------------------





connection with such jurisdiction (other than any such connection arising solely
from this Agreement or any other Loan Documents or any transactions contemplated
thereunder), (ii) U.S. federal or Dutch withholding Tax imposed on any payment
by or on account of any obligation of any Loan Party hereunder or under any
other Loan Document that is required to be imposed on amounts payable to a
Lender (other than to the extent such Lender is an assignee pursuant to a
request by the Borrower under Section 2.20(b) or 2.20(c)) pursuant to laws in
force at the time such Lender becomes a party hereto (or designates a new
Lending Office), except to the extent that such Lender (or its assignor, if any)
was entitled, immediately prior to the designation of a new Lending Office (or
assignment), to receive additional amounts or indemnification payments from any
Loan Party with respect to such withholding Tax pursuant to Section 2.18,
(iii) any withholding Tax that is attributable to such recipient’s failure to
comply with Section 2.18(h) or 2.18(i), (iv) Tax assessed on a recipient under
the laws of the Netherlands, if and to the extent such Tax becomes payable as a
result of such recipient having a substantial interests (aanmerkelijk belang) as
defined in the Dutch Income Tax Act 2001 (Wet inkomstenbelasting 2001) in a
Dutch Loan Party or (v) any Tax imposed under FATCA.
“Existing ABL Credit Agreement” shall mean the Amended and Restated Senior
Secured Debtor-In-Possession Asset-Based Revolving Credit Agreement, dated as of
April 3, 2019, as amended May 9, 2019 and as further amended, restated,
supplemented or otherwise modified from time to time, among the Borrowers,
Hexion LLC, the lenders party thereto and JPMCB, as administrative agent and
collateral agent.
“Existing Letters of Credit” shall mean each letter of credit set forth on
Schedule 1.01(f) that was previously issued for the account of, or guaranteed
by, the Borrowers or a Subsidiary pursuant to the Existing ABL Credit Agreement
and that is outstanding on the Closing Date.
“Existing Notes” shall mean, collectively, (i) the $1.550 billion aggregate
original principal amount of the U.S. Borrower’s (as successor of Hexion U.S.
Finance Corp.) 6.625% First-Priority Senior Secured Notes due 2020, (ii) the
$315,000,000 aggregate principal amount of the U.S. Borrower’s 10.00%
First-Priority Senior Secured Notes due 2020, (iii) the $560,000,000 aggregate
principal amount of the U.S. Borrower’s 10.375% First-Priority Senior Secured
Notes due 2022, (iv) the $225,000,000 aggregate original principal amount of the
U.S. Borrower’s 13.75% Senior Secured Notes due 2022, (v) the $574,000,000
aggregate original principal amount of Hexion U.S. Finance Corp. and Hexion Nova
Scotia Finance ULC 9.0% Second-Priority Senior Secured Notes due 2020 and (vi)
the 9.200% Debentures of the U.S. Borrower due 2021 and the 7.875% Debentures of
the U.S. Borrower due 2023.
“Existing Term Loan Credit Agreement” shall mean the Senior Secured Term Loan
Agreement, dated as of April 3, 2019, as amended April 17, 2019 and as further
amended, restated, supplemented or otherwise modified from time to time, among
the U.S. Borrower, Hexion LLC, Hexion International Holdings B.V., the lenders
party thereto from time to time and JPMCB, as administrative agent and
collateral agent.
“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).
“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(e).
“Extending Lender” shall have the meaning assigned to such term in
Section 2.21(e).
“Extension” shall have the meaning assigned to such term in Section 2.21(e).
“Facility Termination Event” shall have the meaning assigned to such term in
Section 2.05(k).
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any





--------------------------------------------------------------------------------





intergovernmental agreement, treaty, or convention among Governmental
Authorities and implementing such Sections of the Code.
“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions (as determined in such manner as the NYFRB shall set forth on its
public website from time to time) and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate; provided that, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.
“FILO Mechanics” shall have the meaning set forth in Section 2.21(b)(vi).
“FILO Revolving Loan” shall mean a Revolving Facility Loan made pursuant to any
Incremental Revolving Facility Commitment that ranks junior in right of payment
to the Initial Revolving Loans.
“Financial Officer” of any person shall mean the Chief Financial Officer or an
equivalent financial officer, principal accounting officer, Treasurer, Assistant
Treasurer or Controller of such person (and, in the case of a Foreign Subsidiary
Loan Party, shall also mean each person performing similar duties as the
foregoing (including any director of a Foreign Subsidiary Loan Party)).
“Financial Performance Covenant” shall mean the covenant of the U.S. Borrower
set forth in Section 6.10.
“FIRREA” shall mean the Financial Institutions Reform, Recovery, and Enforcement
Act of 1989, as amended.
“Fixed Charge Coverage Ratio” shall mean on any date the ratio of (a)(i) EBITDA
for the most recent period of four consecutive fiscal quarters of the U.S.
Borrower for which financial statements are available minus (ii) non-financed
Capital Expenditures of the U.S. Borrower and the Subsidiaries during such
period (for the avoidance of doubt, any Capital Expenditures financed by
proceeds of the Loans shall be considered non-financed Capital Expenditures)
minus (iii) cash taxes paid by the U.S. Borrower and the Subsidiaries during
such period to (b) the sum of (i) scheduled principal payments required to be
made during such period in respect of Indebtedness for borrowed money or
Indebtedness consisting of Capitalized Lease Obligations of the U.S. Borrower
and the Subsidiaries plus (ii) the Cash Interest Expense of the U.S. Borrower
and the Subsidiaries for such period plus (iii) Restricted Payments pursuant to
Sections 6.06(e), (h) and (j), in each case to the extent paid by the U.S.
Borrower in cash during such period, all determined for the U.S. Borrower and
the Subsidiaries on a consolidated basis in accordance with GAAP; provided that
the Fixed Charge Coverage Ratio shall be determined for the relevant Test Period
on a Pro Forma Basis.
“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (and to the extent a Mortgaged Property is located in a
Special Flood Hazard Area, a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the U.S. Borrower and the applicable
Loan Party relating thereto) and (ii) evidence of flood insurance as required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Administrative
Agent.





--------------------------------------------------------------------------------





“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.
“Foreign Borrowers” shall mean the Canadian Borrower, the Dutch Borrower, the
German Borrower and the U.K. Borrower.
“Foreign Guarantee Agreement” shall mean the Foreign Guarantee Agreement (ABL),
dated as of the Closing Date, among the Loan Parties party thereto and the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.
“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Foreign Loan Obligations” shall mean (a) the due and punctual payment by the
Foreign Borrowers of (i) the unpaid principal of and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership, reorganization, arrangement or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Foreign Borrowers under this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Foreign Borrowers under
this Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership, reorganization, arrangement or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide Cash Collateral and (iii) all other monetary obligations of the
Foreign Borrowers owed under or pursuant to this Agreement and each other Loan
Document, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership, reorganization, arrangement or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), and (b) the due and punctual payment of all obligations of each
other Foreign Loan Party under or pursuant to each of the Loan Documents.
“Foreign Loan Party” shall mean any Loan Party that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia
“Foreign Obligations” shall mean any Obligations other than the U.S.
Obligations, being, collectively, (a) the Foreign Loan Obligations, (b)
obligations in respect of any Secured Cash Management Agreement entered into by
a Foreign Subsidiary and (c) obligations in respect of any Secured Hedge
Agreement entered into by a Foreign Subsidiary.
“Foreign Security Documents” shall mean the security agreements, charges,
assignment by way of security, mortgages or pledges with respect to the
Collateral owned by a Foreign Loan Party, in each case entered pursuant to the
Collateral and Guarantee Requirement, including but not limited to the Canadian
Security Documents, the U.K. Security Documents, the Dutch Security Documents
and the German Security Documents, each in form and substance reasonably
satisfactory to the Administrative Agent, that secure the Foreign Obligations of
the Foreign Loan Parties.
“Foreign Subsidiary” shall mean any Subsidiary that is incorporated, organized,
constituted or amalgamated under the laws of any jurisdiction other than the
United States of America, any state thereof or the District of Columbia.





--------------------------------------------------------------------------------





“Foreign Subsidiary Loan Party” shall mean each Wholly-Owned Foreign Subsidiary
of the U.S. Borrower organized under the laws of a Security Jurisdiction that is
not an Excluded Subsidiary.
“FSHCO” shall mean any Domestic Subsidiary that owns no material assets other
than the Equity Interests of one or more Foreign Subsidiaries that are CFCs
and/or of one or more FSHCOs.
“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided, that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.
“German Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“German Borrowing Base” shall mean, with respect to the German Loan Parties at
any time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a Dollar Equivalent
amount) equal to:
(a)the sum of:
(i)in the case of Eligible Machinery and Equipment, 80.0% of the Net Orderly
Liquidation Value In-Place of the Eligible Machinery and Equipment of such
German Loan Parties; and
(ii)in the case of Eligible Real Property, 75.0% of the Appraised Fair Market
Value of Eligible Real Property of such German Loan Parties;
minus
(b)any applicable Reserve then in effect to the extent applicable to such German
Loan Parties or such Eligible Machinery and Equipment and Eligible Real
Property;
provided, however, that the German Borrowing Base (together with the Dutch
Borrowing Base and the U.K. Borrowing Base) shall not constitute more than the
greater of (i) 50.0% of the Total Revolving Facility Commitments and (ii) 50.0%
of the Global Borrowing Base (calculated prior to giving effect to such
limitation).
The specified percentages set forth in this definition will not be reduced
without the consent of the U.S. Borrower and the German Borrower.
“German Loan Parties” shall mean the German Borrower and any Subsidiary of the
U.S. Borrower organized under the laws of Germany that is or hereafter becomes a
party to the Foreign Guarantee Agreement.
“German Real Estate Security” shall have the meaning assigned to it in Section
9.25.
“German Revolving Facility Exposure” shall mean, at any time, with respect to
the German Borrower, that portion of the Revolving Facility Exposure comprising
(a) Revolving Facility Loans borrowed by the German Borrower, (b) Swingline
Exposure to the German Borrower and (c) Revolving L/C Exposure to the German
Borrower.
“German Security Documents” shall mean, individually and collectively as the
context may require, each pledge agreement, security agreement, guarantee,
mortgage or other agreement that is entered into in favor of the Collateral
Agent and/or the Secured Parties, and any other pledge agreement, security
agreement or other agreement entered into pursuant to the terms of the Loan
Documents that is governed by the laws of Germany, securing the Foreign
Obligations, in each case in form and substance reasonably satisfactory to the
Administrative Agent and entered into pursuant to the terms of this Agreement or
any other Loan Document, as the same may be amended, restated or otherwise
modified from time to time.





--------------------------------------------------------------------------------





“Global Borrowing Base” shall mean the sum of the Canadian Borrowing Base, the
Dutch Borrowing Base, the German Borrowing Base, the U.S. Borrowing Base and the
U.K. Borrowing Base (calculated giving effect to the proviso in the definitions
of “PP&E Component” and “Cash Component”).
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body (which shall include, without limitation, the European Central Bank and the
Council of Ministers of the European Union).
“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (iv) entered into for the purpose of assuring
in any other manner the holders of such Indebtedness or other obligation of the
payment thereof or to protect such holders against loss in respect thereof (in
whole or in part) or (v) as an account party in respect of any letter of credit,
bank guarantee or other letter of guaranty issued to support such Indebtedness
or other obligation, or (b) any Lien on any assets of the guarantor securing any
Indebtedness or other obligation (or any existing right, contingent or
otherwise, of the holder of Indebtedness or other obligation to be secured by
such a Lien) of any other person, whether or not such Indebtedness or other
obligation is assumed by the guarantor; provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.
“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”
“Guarantors” shall mean the Loan Parties.
“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.
“Hedge Bank” shall mean any person that is (or an Affiliate thereof is) (a) an
Agent, a Joint Lead Arranger or a Lender on the Closing Date (or any person that
becomes an Agent, Joint Lead Arranger or Lender or Affiliate thereof after the
Closing Date) and that enters into or is a party to a Swap Agreement, in each
case, in its capacity as a party to such Swap Agreement or (b) listed in
Schedule 1.01(g).
“Holdings” shall have the meaning assigned to such term in the preamble hereto.
“Holdings Guarantee and Pledge Agreement” shall mean the Holdings Guarantee and
Pledge Agreement (ABL), dated as of the Closing Date, as may be amended,
restated, supplemented or otherwise modified from time to time, between Holdings
and the Collateral Agent.
“Immaterial Subsidiary” shall mean any Subsidiary (other than, for so long as
such entity is party to the ARPA, any Seller) that (a) did not, as of the last
day of the fiscal quarter of the Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 4.02(h), 5.04(a) or





--------------------------------------------------------------------------------





5.04(b), have assets with a value in excess of 5.0% of the Consolidated Total
Assets or revenues representing in excess of 5.0% of total revenues of the U.S.
Borrower and the Subsidiaries on a consolidated basis as of such date, and
(b) taken together with all Immaterial Subsidiaries as of such date, did not
have assets with a value in excess of 10% of Consolidated Total Assets or
revenues representing in excess of 10% of total revenues of the U.S. Borrower
and the Subsidiaries on a consolidated basis as of such date; provided, that the
U.S. Borrower may elect in its sole discretion to exclude as an Immaterial
Subsidiary any Subsidiary that would otherwise meet the definition thereof. Each
Immaterial Subsidiary as of the Closing Date is identified on Schedule 1.01(h).
“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount or deferred
financing fees, the payment of interest or dividends in the form of additional
Indebtedness or in the form of Equity Interests, as applicable, the accretion of
original issue discount, deferred financing fees or liquidation preference and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies.
“Incremental Amount” shall mean, at any time, the excess, if any, of (a) the
greater of (i) $100,000,000 and (ii) the excess (if any) of the Global Borrowing
Base at such time over the amount of the then-effective Total Revolving Facility
Commitments at such time over (b) the aggregate amount of all Incremental
Revolving Facility Commitments established prior to such time pursuant to
Section 2.21 (other than Incremental Revolving Facility Commitments in respect
of Extended Revolving Facility Commitments).
“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the applicable Borrower, the Administrative Agent and, if
applicable, one or more Incremental Revolving Facility Lenders.
“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Facility Loans to a Borrower.
“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Facility
Loan.
“Incremental Revolving Facility Loans” shall mean Revolving Facility Loans made
by one or more Lenders to a Borrower pursuant to Section 2.01(d). Incremental
Revolving Facility Loans may be made in the form of additional Revolving
Facility Loans.
“Indebtedness” of any person shall mean, without duplication (a) all obligations
of such person for borrowed money, (b) all obligations of such person evidenced
by bonds, debentures, notes or similar instruments, (c) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (d) all obligations of such person
issued or assumed as the deferred purchase price of property or services (other
than such obligations accrued in the ordinary course of business or consistent
with past practice), to the extent that the same would be required to be shown
as a long term liability on a balance sheet prepared in accordance with GAAP,
(e) all Capitalized Lease Obligations of such person, (f) all net payments that
such person would have to make in the event of an early termination, on the date
Indebtedness of such person is being determined, in respect of outstanding Swap
Agreements, (g) the principal component of all obligations, contingent or
otherwise, of such person as an account party in respect of letters of credit,
(h) the principal component of all obligations of such person in respect of
bankers’ acceptances, (i) all Guarantees by such person of Indebtedness
described in clauses (a) to (h) above and (j) the amount of all obligations of
such person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock); provided, that Indebtedness
shall not include (A) trade and other ordinary-course payables, accrued
expenses, and intercompany liabilities arising in the ordinary course of
business or consistent with past practice or industry norm, (B) prepaid or
deferred revenue arising in the ordinary course of business, (C) purchase price
holdbacks arising in the ordinary course of business or consistent with past
practice in respect of a portion of the purchase prices of an asset to satisfy
unperformed obligations of the seller of such asset, (D) obligations under or in
respect of Permitted Securitization Financings, (E) earn-out





--------------------------------------------------------------------------------





obligations until such obligations become a liability on the balance sheet of
such person in accordance with GAAP, (F) obligations in respect of Third Party
Funds or (G) in the case of the Borrower and its Subsidiaries, (I) all
intercompany Indebtedness having a term not exceeding 364 days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business or
consistent with past practice or industry norm and (II) intercompany liabilities
in connection with the cash management, tax and accounting operations of the
Borrower and the Subsidiaries. The Indebtedness of any person shall include the
Indebtedness of any partnership in which such person is a general partner, other
than to the extent that statute or the instrument or agreement evidencing such
Indebtedness limits the liability of such person in respect thereof.
“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document other than (a) Excluded Taxes and
(b) Other Taxes.
“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Industrial Revenue Bonds” shall mean the Parish of Ascension, Louisiana,
Industrial Revenue Bonds guaranteed by the U.S. Borrower outstanding on the
Closing Date.
“Ineligible Institution” shall mean (i) the persons identified as “Disqualified
Lenders” and “Ineligible Institutions” in writing to the Joint Lead Arrangers by
Holdings or the U.S. Borrower on or prior to June 7, 2019, and (ii) the persons
as may be identified in writing to the Administrative Agent by the U.S. Borrower
from time to time thereafter (in the case of this clause (ii)) in respect of
bona fide business competitors of the Borrower (in the good faith determination
of the U.S. Borrower), by delivery of a notice thereof to the Administrative
Agent (at any time when JPMorgan Chase Bank, N.A., is serving as Administrative
Agent, by e-mail to JPMDQ_Contact@jpmorgan.com) setting forth such person or
persons (or the person or persons previously identified to the Administrative
Agent that are to be no longer considered “Ineligible Institutions”); provided,
that any update pursuant to clause (ii) above shall not become effective until
the Business Day following the Administrative Agent’s receipt of such notice and
no such updates pursuant to clause (ii) shall be deemed to retroactively
disqualify any parties that have previously acquired an assignment or
participation interest in respect of the Loans from continuing to hold or vote
such previously acquired assignments and participations on the terms set forth
herein for Lenders that are not Ineligible Institutions.
“Information” shall have the meaning assigned to such term in Section 3.14(a).
“Information Memorandum” shall mean the Confidential Information Memorandum
dated June 10, 2019, as modified or supplemented prior to the Closing Date.
“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.
“Insolvency Regulation” shall mean the Council Regulation (EU) No. 2015/848 of
20 May 2015 on insolvency proceedings (recast), as amended.
“Intellectual Property” shall have the meaning assigned to such term in the
Collateral Agreement or the Canadian Security Agreement, or any equivalent term
in any other Security Document, as applicable.
“Intercreditor Agreements” shall mean (a) the ABL Intercreditor Agreement, and
(b) any additional or replacement intercreditor agreement entered into by the
Agents pursuant to Section 8.11, each as amended, modified or supplemented from
time to time in accordance with this Agreement.
“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Cash Interest Expense, in each case, for the Test Period most recently ended
as of such date, all determined on a consolidated





--------------------------------------------------------------------------------





basis in accordance with GAAP; provided that the Interest Coverage Ratio shall
be determined for the relevant Test Period on a Pro Forma Basis.
“Interest Election Request” shall mean a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08.
“Interest Expense” shall mean, with respect to any person for any period, the
sum, without duplication, of (a) gross interest expense of such person for such
period on a consolidated basis, including the portion of any payments or
accruals with respect to Capitalized Lease Obligations allocable to interest
expense and excluding amortization of deferred financing fees and original issue
discount, debt issuance costs, commissions, fees and expenses, expensing of any
bridge, commitment or other financing fees and non-cash interest expense
attributable to movement in mark to market of obligations in respect of Swap
Agreements or other derivatives (in each case permitted hereunder) under GAAP
and (b) capitalized interest of such person, minus interest income for such
period. For purposes of the foregoing, gross interest expense shall be
determined after giving effect to any net payments made or received and costs
incurred by the U.S. Borrower and the Subsidiaries with respect to Swap
Agreements, and interest on a Capitalized Lease Obligation shall be deemed to
accrue at an interest rate reasonably determined by the U.S. Borrower to be the
rate of interest implicit in such Capitalized Lease Obligation in accordance
with GAAP.
“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency
Revolving Loan, (i) the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part, (ii) in the case of a Eurocurrency
Revolving Borrowing with an Interest Period of more than three months’ duration,
each day that would have been an Interest Payment Date had successive Interest
Periods of three months’ duration been applicable to such Borrowing and (iii) in
addition, the date of any refinancing or conversion of such Borrowing with or to
a Borrowing of a different Type, (b) with respect to any ABR Loan or Base Rate
Loan (other than a Swingline Loan), the first Business Day of each calendar
quarter and (c) with respect to any Swingline Loan, the day that such Swingline
Loan is required to be repaid pursuant to Section 2.10(a).
“Interest Period” shall mean (a) as to any Eurocurrency Revolving Borrowing, the
period commencing on the date of such Borrowing or on the last day of the
immediately preceding Interest Period applicable to such Borrowing, as
applicable, and ending on the numerically corresponding day (or, if there is no
numerically corresponding day, on the last day) in the calendar month that is 1,
2, 3 or 6 months thereafter (or 12 months, if at the time of the relevant
Borrowing, all Lenders make interest periods of such length available, or any
shorter period approved by the Administrative Agent), as the applicable Borrower
may elect, or the date any Eurocurrency Revolving Borrowing is converted to an
ABR Borrowing in accordance with Section 2.08 or repaid or prepaid in accordance
with Section 2.10, 2.11 or 2.12 and (b) as to any Swingline Borrowing made by
the Dutch Borrower, the German Borrower or the U.K. Borrower, the period
commencing on the date of such Borrowing and ending on the day that is
designated in the notice delivered pursuant to Section 2.04 with respect to such
Swingline Borrowing, which shall not be later than the first date after such
Swingline Loan is to be made that is the 15th or last day of a calendar month
and is at least five Business Days after such Swingline Loan is made; provided
that, in the case of each of clause (a) and clause (b), if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day. Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
“Intermediate Holdings” shall have the meaning assigned to such term in
Section 1.09.
“Interpolated Rate” shall mean, at any time, the rate per annum (rounded to the
same number of decimal places as the Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the Screen Rate (for the longest period for which that
Screen Rate is available in Dollars or Sterling, as applicable) that is shorter
than the Impacted Interest Period and (b) the Screen Rate (for the shortest
period for which that Screen Rate is available for Dollars or Sterling, as
applicable) that exceeds the Impacted Interest Period,





--------------------------------------------------------------------------------





in each case, as of the Specified Time on the Quotation Day for such Interest
Period. When determining the rate for a period which is less than the shortest
period for which the Screen Rate is available, the Screen Rate for purposes of
clause (a) above shall be deemed to be the overnight rate for Dollars determined
by the Administrative Agent from such service as the Administrative Agent may
select.
“Inventory” shall mean, with respect to a person, all of such person’s now owned
and hereafter acquired inventory, goods and merchandise, wherever located, in
each case to be furnished under any contract of service or held for sale or
lease, all returned goods, raw materials, work-in-process, finished goods
(including embedded software), other materials, and supplies of any kind,
nature, or description which are used or consumed in such person’s business or
used in connection with the packing, shipping, advertising, selling, or
finishing of such goods, merchandise, and other property, and all documents of
title or other documents representing them.
“Inventory Jurisdiction” shall mean the United States of America, Canada,
England and Wales, Germany and the Netherlands.
“Investment” shall have the meaning assigned to such term in Section 6.04.
“Investment Grade Eligible Receivables” shall mean “Eligible Receivables” from
an Account Debtor with an “Investment Grade Rating”.
“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s or BBB- (or the equivalent) by S&P, or an equivalent
rating by any other internationally recognized credit rating agency.
“Investment Incurrence Clauses” shall have the meaning assigned to such term in
the last paragraph of Section 6.04.
“IPO Entity” shall have the meaning assigned to such term in the definition of
“Qualified IPO”.
“Issuing Bank” shall mean (a) with respect to each Letter of Credit issued
pursuant to Section 2.05 of this Agreement, each Lender listed on Schedule 2.01
with a Letter of Credit Commitment and each other Lender designated pursuant to
Section 2.05(i) or (l), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i), and (b) with respect to each Existing Letter of Credit, the
person that issued such Existing Letter of Credit and any successor to such
person. An Issuing Bank may, in its discretion, arrange for one or more Letters
of Credit to be issued by Affiliates (including any foreign or domestic branches
of such Issuing Bank) of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such branch or other Affiliate with respect to Letters
of Credit issued by such branch or other Affiliate. Unless separately agreed
with the applicable Borrower, Barclays Bank PLC, Credit Suisse AG, Deutsche Bank
AG New York Branch, Goldman Sachs Bank USA and their Affiliates shall only be
required to issue (and maintain) standby letters of credit denominated in U.S.
Dollars.
“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.13(b).
“ITA” shall mean the Income Tax Act (Canada), as amended.
“Joint Lead Arrangers” shall mean JPMCB, Credit Suisse Loan Funding LLC, Wells
Fargo Bank, National Association, Barclays Bank PLC, Citigroup Global Markets
Inc., Deutsche Bank Securities Inc. and Goldman Sachs Bank USA.
“JPMCB” shall have the meaning assigned to such term in the preamble hereto.
“Judgment Currency” shall have the meaning assigned to such term in
Section 9.19(b).
“Junior Financing” shall mean any Indebtedness (other than intercompany
Indebtedness) that is subordinated in right of payment to the Loan Obligations.





--------------------------------------------------------------------------------





“Junior Liens” shall mean Liens on the Collateral that are (i) junior to the
Liens thereon securing the Term Loan Obligations outstanding on the Closing Date
and (ii) junior to the Liens on Shared ABL Collateral securing the Obligations.
“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit. The amount of any L/C Disbursement made by an
Issuing Bank in an Alternate Currency and not reimbursed by the applicable
Borrower shall be determined as set forth in paragraph (e) or (n) of
Section 2.05, as applicable.
“L/C Participation Fee” shall have the meaning assigned such term in
Section 2.13(b).
“Lender” shall mean, at any time, each financial institution listed on
Schedule 2.01 having a Revolving Facility Commitment (or Revolving L/C
Exposure), as well as any person that becomes a “Lender” hereunder pursuant to
Section 9.04, Section 2.01(a) or Section 2.21. Unless the context clearly
indicates otherwise, the term “Lender” shall include the Swingline Lender.
“Lending Office” shall mean, as to any Lender, such Lender’s U.S. Lending
Office, Canadian Lending Office or Euro Lending Office.
“Letter of Credit” shall mean any letter of credit or, solely with respect to
the Foreign Loan Parties, any bank guarantee, issued pursuant to Section 2.05 of
this Agreement, including each Alternate Currency Letter of Credit and each
Existing Letter of Credit.
“Letter of Credit Commitment” shall mean, with respect to each Issuing Bank, the
commitment of such Issuing Bank set forth on Schedule 2.01, or if an Issuing
Bank has entered into an Assignment and Acceptance, the amount set forth in such
Assignment and Acceptance as its Letter of Credit Commitment.
“Letter of Credit Sublimit” shall mean $150,000,000.
“LIBO Rate” shall mean, (i) with respect to any Eurocurrency Revolving Borrowing
denominated in U.S. Dollars for any Interest Period, the Screen Rate at
approximately 11:00 a.m., London, England time, two Business Days preceding the
first day of such Interest Period and (ii) with respect to any Eurocurrency
Revolving Borrowing denominated in Sterling for any Interest Period, the Screen
Rate at approximately 11:00 a.m., London, England time, on the first day of such
Interest Period; provided, however, that if the Screen Rate shall not be
available at such time for such Interest Period (an “Impacted Interest Period”)
with respect to the applicable currency, then the LIBO Rate shall be the
Interpolated Rate.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, encumbrance, assignment by way of security
or security interest or similar monetary encumbrance in or on such asset, (b)
the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities (other than securities representing an
interest in a joint venture that is not a Subsidiary), any purchase option, call
or similar right of a third party with respect to such securities; provided,
that in no event shall an operating lease or an agreement to sell be deemed to
constitute a Lien.
“LiquidX Program” shall mean a Permitted Securitization Financing program that
is operated by LiquidX Inc.
“LiquidX Receivables” shall mean the Accounts of the U.S. Borrower and its
Subsidiaries subject to the LiquidX Program.
“Loan Documents” shall mean this Agreement, the Letters of Credit, the Security
Documents, the U.S. Guarantee Agreement, the Foreign Guarantee Agreement, any
Notes issued under Section 2.10(e), each Incremental Assumption Agreement, any
Intercreditor Agreement, solely for purposes of Section 2.18 and





--------------------------------------------------------------------------------





Section 7.01 hereof, the Administrative Agency Fee Letter and any other document
the U.S. Borrower and the Administrative Agent agree shall constitute a Loan
Document.
“Loan Obligations” shall mean (a) the due and punctual payment by each Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership, reorganization,
arrangement or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans and B/As, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by each Borrower hereunder in
respect of any Letter of Credit or B/A, when and as due, including payments in
respect of reimbursement of disbursements, interest thereon (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership,
reorganization, arrangement or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) and obligations to provide Cash
Collateral, and (iii) all other monetary obligations of each Borrower to any of
the Secured Parties hereunder and each of the other Loan Documents, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership, reorganization, arrangement or other similar
proceeding, regardless of whether allowed or allowable in such proceeding),
(b) the due and punctual performance of all other obligations of each Borrower
hereunder or pursuant to other Loan Documents and (c) the due and punctual
payment and performance of all the obligations of each other Loan Party under or
pursuant to each Loan Document.
“Loan Parties” shall mean Holdings (prior to a Qualified IPO), the U.S. Borrower
and the Subsidiary Loan Parties.
“Loans” shall mean the Revolving Facility Loans and the Swingline Loans (and
shall include any loans under the Incremental Revolving Facility Commitments,
including any B/A Drawings) (each a “Loan” and, together, the “Loans”).
“Local Time” shall mean (a) with respect to a Loan or Borrowing made to the U.S.
Borrower, New York City time, (b) with respect to a Loan or Borrowing made to
the Dutch Borrower, the German Borrower or the U.K. Borrower, London time, and
(c) with respect to a Loan or Borrowing made to the Canadian Borrower or a B/A,
Toronto time.
“Management Group” shall mean the group consisting of the directors, executive
officers and other management personnel of the U.S. Borrower, Holdings or any
Parent Entity, as the case may be, on the Closing Date after giving effect to
the Transactions together with (a) any new directors whose election by such
boards of directors or whose nomination for election by the equityholders of the
U.S. Borrower, Holdings or any Parent Entity, as the case may be, was approved
by a vote of a majority of the directors of the U.S. Borrower, Holdings or any
Parent Entity, as the case may be, then still in office who were either
directors on the Closing Date after giving effect to the Transactions or whose
election or nomination was previously so approved and (b) executive officers and
other management personnel of the U.S. Borrower, Holdings or any Parent Entity,
as the case may be, hired at a time when the directors on the Closing Date after
giving effect to the Transactions together with the directors so approved
constituted a majority of the directors of the Borrower or Holdings, as the case
may be.
“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of the IPO Entity on the date of the declaration or making of the relevant
Restricted Payment multiplied by (ii) the arithmetic mean of the closing prices
per share of the common (or common equivalent) Equity Interests for the 30
consecutive trading days immediately preceding the date of declaration or making
of such Restricted Payment.
“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the U.S. Borrower and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agent or the





--------------------------------------------------------------------------------





Collateral Agent and the Lenders thereunder, or the ability of Holdings, the
Borrowers and the Guarantors to perform their material obligations thereunder
((x) other than (A) any events leading up to the filing of the Chapter 11 Cases
and that were publicly disclosed prior to the Closing Date, (B) the filing of
the Chapter 11 Cases and (C) those events which customarily occur following the
commencement of a proceeding under Chapter 11 of the U.S. Bankruptcy Code and
other events ancillary thereto and (y) taking into account the effect of the
automatic stay under the U.S. Bankruptcy Code).
“Material Indebtedness” shall mean Indebtedness for borrowed money (other than
intercompany Indebtedness, Loans and Letters of Credit) of any one or more of
the U.S. Borrower or any Subsidiary in an aggregate principal amount exceeding
$75,000,000; provided that in no event shall any Permitted Securitization
Financing be considered Material Indebtedness.
“Material Real Property” shall mean any Eligible Real Property and any parcel or
parcels of Real Property located in a Security Jurisdiction now or hereafter
owned in fee by any Borrower or any Subsidiary Loan Party either set forth on
Schedule 3.07(e) or having a fair market value (on a per-property basis) of at
least (i) $5,000,000 for the U.S. Borrower or any Subsidiary Loan Party that is
a Domestic Subsidiary or (ii) $10,000,000 otherwise as of (x) the Closing Date,
for Real Property owned on the Closing Date or (y) the date of acquisition, for
Real Property acquired after the Closing Date, in each case as determined by the
U.S. Borrower in good faith.
“Material Subsidiary” shall mean any Subsidiary other than Immaterial
Subsidiaries.
“Maturity Date” shall mean (a) with respect to the Commitments in effect on the
Closing Date, July 1, 2024 and (b) with respect to any other Class of Loans or
Commitments, the maturity date specified therefor in the applicable Incremental
Assumption Agreement.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 105% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the Administrative Agent and the Issuing Banks in their sole
discretion.
“MIRE Event” shall mean, solely in the event that there are any Mortgaged
Properties located in the United States at such time, any increase, extension or
renewal of any of the Commitments or Loans (excluding (i) any continuation or
conversion of borrowings, (ii) the making of any Loan or (iii) the issuance,
renewal or extension of Letters of Credit).
“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors and
assigns.
“Mortgaged Properties” shall mean, collectively, (i) the Closing Date Mortgaged
Properties, (ii) any Eligible Real Property and (iii) any Material Real Property
encumbered by a Mortgage after the Closing Date pursuant to Section 5.10.
“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments and confirmations to any of the foregoing)
delivered with respect to the Mortgaged Properties, in the form and substance
reasonably acceptable to the Administrative Agent and the U.S. Borrower (with
such changes to account for local law matters), as amended, supplemented or
otherwise modified from time to time.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the U.S. Borrower, Holdings or any
Subsidiary or any ERISA Affiliate (other than one considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Code Section 414) is making or
accruing an obligation to





--------------------------------------------------------------------------------





make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.
“Net First Lien Leverage Ratio” shall mean, on any date, the ratio of
(A) (i) the sum of, without duplication, (x) the aggregate principal amount of
any Consolidated Debt consisting of Term Loan Obligations outstanding as of the
last day of the Test Period most recently ended as of such date that are then
secured by first-priority Liens on the Collateral and (y) the aggregate
principal amount of any other Consolidated Debt of the U.S. Borrower and its
Subsidiaries outstanding as of the last day of such Test Period that is then
secured by Liens on the Shared Term Collateral that are Other First Liens less
(ii) without duplication, the Unrestricted Cash and unrestricted Permitted
Investments of the U.S. Borrower and its Subsidiaries as of the last day of such
Test Period, to (B) EBITDA for such Test Period, all determined on a
consolidated basis in accordance with GAAP; provided, that the Net First Lien
Leverage Ratio shall be determined for the relevant Test Period on a Pro Forma
Basis.
“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.
“Net Orderly Liquidation Value” shall mean, on any date, the applicable Net
Orderly Liquidation Value Percentage multiplied by the value of the Eligible
Inventory comprised in the applicable Borrowing Base on such date.
“Net Orderly Liquidation Value In-Place” shall mean, at any time, with respect
to any applicable Eligible Machinery and Equipment, the net orderly liquidation
value in-place of such Equipment, as determined by reference to the most recent
third-party appraisal of such Equipment received by the Administrative Agent in
accordance with the terms hereof.
“Net Orderly Liquidation Value Percentage” shall mean the orderly liquidation
value (net of costs and expenses incurred in connection with liquidation) of
Eligible Inventory as a percentage of the lower of cost and market of such
Inventory, which percentage shall be determined on a first-in, first-out basis
by reference to the most recent third-party appraisal of such Inventory received
by the Administrative Agent in accordance with the terms hereof.
“Net Secured Leverage Ratio” shall mean, on any date, the ratio of (A) (i)
without duplication, the aggregate principal amount of any Consolidated Debt of
the U.S. Borrower and its Subsidiaries outstanding as of the last day of such
Test Period that is then secured by Liens on the Collateral less (ii) without
duplication, the Unrestricted Cash and unrestricted Permitted Investments of the
U.S. Borrower and its Subsidiaries as of the last day of such Test Period, to
(B) EBITDA for such Test Period, all determined on a consolidated basis in
accordance with GAAP; provided, that the Net Secured Leverage Ratio shall be
determined for the relevant Test Period on a Pro Forma Basis.
“Net Total Leverage Ratio” shall mean, on any date, the ratio of (A) (i) without
duplication, the aggregate principal amount of any Consolidated Debt of the U.S.
Borrower and its Subsidiaries outstanding as of the last day of the Test Period
most recently ended as of such date less (ii) without duplication, the
Unrestricted Cash and unrestricted Permitted Investments of the Borrower and its
Subsidiaries as of the last day of such Test Period, to (B) EBITDA for such Test
Period, all determined on a consolidated basis in accordance with GAAP;
provided, that the Net Total Leverage Ratio shall be determined for the relevant
Test Period on a Pro Forma Basis.
“New Collection Account” shall have the meaning assigned to such term in
Section 5.12(b)(iv).
“New Parent” shall have the meaning assigned to such term in the definition of
the term “Change in Control”.
“New Project” shall mean (x) each plant, facility, branch, office, business
unit, which is either a new plant, facility, branch, office or business unit or
an expansion, relocation, remodeling, refurbishment or substantial modernization
of an existing plant, facility, branch, office or business unit, owned by the
U.S. Borrower





--------------------------------------------------------------------------------





or the Subsidiaries which in fact commences operations and (y) each creation (in
one or a series of related transactions) of a business unit, product line or
service offering to the extent such business unit commences operations or such
product line or service is offered or each expansion (in one or a series of
related transactions) of business into a new market or through a new
distribution method or channel.
“Non-Bank Tax Certificate” shall have the meaning assigned to such term in
Section 2.18(e)(i).
“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.20(c).
“Non-Public Lender” shall mean:
(i) until the publication of an interpretation of “public” as referred to in the
CRR by the competent authority/ies: an entity which (x) assumes existing rights
and/or obligations vis-à-vis a Dutch Loan Party, the value of which is at least
€100,000 (or its equivalent in another currency), (y) provides repayable funds
for an initial amount of at least €100,000 (or its equivalent in another
currency) or (z) otherwise qualifies as not forming part of the public; and
(ii) as soon as the interpretation of the term “public” as referred to in the
CRR has been published by the relevant authority/ies: an entity which is not
considered to form part of the public on the basis of such interpretation.
“Note” shall have the meaning assigned to such term in Section 2.10(e).
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight LIBO Rate in effect
on such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations” means (a) the Loan Obligations, (b) the due and punctual payment
and performance of all obligations of each Loan Party under (i) each Secured
Hedge Agreement and (ii) each Secured Cash Management Agreement and (c) the due
and punctual payment and performance of all obligations in respect of the
Overdraft Line; provided that in no event shall the holders of the obligations
referred to in this clause (c) have the right to receive proceeds in respect of
a claim in excess of $40,000,000 in the aggregate (plus (i) any accrued and
unpaid interest in respect of Indebtedness incurred by the U.S. Borrower and the
Subsidiaries under the Overdraft Line and (ii) any accrued and unpaid fees and
expenses owing by the U.S. Borrower and the Subsidiaries under the Overdraft
Line) from the enforcement of any remedies available to the Secured Parties
under all of the Loan Documents. Notwithstanding the foregoing, “Obligations”,
with respect to any Guarantor, shall not include any Excluded Swap Obligations
of such Guarantor.
“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other First Liens” shall mean Liens on the Shared Term Collateral that are pari
passu with the Liens thereon securing the Term Loan Obligations outstanding on
the Closing Date.
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of,





--------------------------------------------------------------------------------





consummation or administration of, from the receipt or perfection of security
interest under, or otherwise with respect to, the Loan Documents (but excluding
any Excluded Taxes).
“Overadvance” shall have the meaning assigned to such term in Section 2.01(b).
“Overdraft Line” shall have the meaning assigned to such term in
Section 6.01(x).
“Overnight LIBO Borrowing” shall mean any Swingline Borrowing to the Dutch
Borrower, the German Borrower or the U.K. Borrower bearing interest by reference
to the Overnight LIBO Rate.
“Overnight LIBO Rate” shall mean, for any day, (a) the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate) and (b) with respect to any Overnight LIBO
Borrowing for any day, the rate per annum equal to the London interbank offered
rate as administered by the ICE Benchmark Administration Limited (or any other
person that takes over the administration of such rate) for overnight deposits
of Euros, Sterling and Dollars, as applicable as displayed on the applicable
Reuters screen page (currently page LIBOR01 or LIBOR02 (as applicable)) (or, in
the event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at approximately 11:00 a.m., London time, on such day;
provided that if the Overnight LIBO Rate shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement.
“Parallel Debt” shall have the meaning assigned to such term in the Foreign
Guarantee Agreement and the U.S. Guarantee Agreement, respectively.
“Parent Entity” shall mean any direct or indirect parent of the U.S. Borrower.
“Participant” shall have the meaning assigned to such term in
Section 9.04(d)(i).
“Participant Register” shall have the meaning assigned to such term in
Section 9.04(d)(ii).
“Participating Member State” shall mean any member state of the European Union
that has the euro as its lawful currency in accordance with any EMU Legislation.
“Payment Conditions” shall mean that (a) prior to and after giving effect to the
relevant action as to which the satisfaction of the Payment Conditions is being
determined, no Default or Event of Default shall have occurred and be continuing
and (b) on a Pro Forma Basis, after giving effect to the relevant action as to
which the satisfaction of the Payment Conditions is being determined, (i) Pro
Forma Availability on the date of such action and as of the last day of each of
the two consecutive succeeding months ending after such date (as projected by
the U.S. Borrower in good faith) shall be equal to or greater than the greater
of (x) 20.0% of the lesser of (A) the Total Revolving Facility Commitments then
in effect and (B) the Global Borrowing Base then in effect and (y) $48,125,000
(the “Non-Fixed Charge Threshold”) or (ii) if Pro Forma Availability on the date
of such action and as of the last day of each of the two consecutive succeeding
months ending after such date (as projected by the U.S. Borrower in good faith)
is less than the Non-Fixed Charge Threshold, (1) such Pro Forma Availability
shall be equal to or greater than the greater of (x) 15.0% of the lesser of
(A) the Total Revolving Facility Commitments then in effect and (B) the Global
Borrowing Base then in effect and (y) $43,750,000, and (2) the Fixed Charge
Coverage Ratio for the Test Period most recently ended, determined on a Pro
Forma Basis, shall be no less than 1.0 to 1.0.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
“Pension Act” shall mean the Pension Protection Act of 2006, as amended.





--------------------------------------------------------------------------------





“Perfected Security Interest” shall mean, with respect to any Lien purported to
be created in any Collateral pursuant to any Security Document, that (a) such
Lien is governed by the law of the jurisdiction in which such Collateral is
located or to which such Collateral is subject, (b) such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens (which Lien is
junior in priority to the Collateral Agent’s Lien on such Collateral, is arising
by operation of law as permitted under Section 6.02 or is subject to a Reserve
or, in the case of Liens on Eligible Real Property, such Liens are covered by
any applicable title insurance, to the extent available in such jurisdiction),
(c) in the case of Eligible Real Property located in the England and Wales, such
Eligible Real Property is covered by a legal mortgage, (d) in the case of
Eligible Real Property located in Germany, such Eligible Real Property is
encumbered by a first ranking land charge in favor of the Collateral Agent (and
the land charge is registered in all relevant local registers) and (e) all
applicable perfection requirements required by the Loan Documents have been
completed.
“Perfection Certificate” shall mean the Perfection Certificate with respect to
the U.S. Borrower and the other Domestic Loan Parties in a form reasonably
satisfactory to the Administrative Agent.
“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by the
Borrower and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person or division or line of business previously acquired
in a Permitted Business Acquisition), if immediately after giving effect
thereto: (a) no Event of Default under clause (b), (c), (h) or (i) of Section
7.01 shall have occurred and be continuing or would result therefrom, provided,
however, that with respect to a proposed acquisition pursuant to an executed
acquisition agreement, at the option of the Borrower, the determination of
whether such an Event of Default shall exist shall be made solely at the time of
the execution of the acquisition agreement related to such Permitted Business
Acquisition; (b) all transactions related thereto shall be consummated in
accordance with applicable laws; (c) except for acquisitions and/or investments
made after the Closing Date with an aggregate fair market value (as determined
by the U.S. Borrower in good faith) of less than $50,000,000 (cumulatively for
all such acquisitions and/or investments made after the Closing Date when the
Payment Conditions are not satisfied), the Payment Conditions are satisfied
after giving effect to such Permitted Business Acquisition on a Pro Forma Basis;
(d) any acquired or newly formed Subsidiary shall not be liable for any
Indebtedness except for Indebtedness permitted by Section 6.01; (e) any person
acquired in such acquisition, if acquired by a Borrower or a Subsidiary Loan
Party by merger or amalgamation, shall be merged or amalgamated into a Borrower
or a Subsidiary Loan Party or, if required by Section 5.10, become upon
consummation of such acquisition a Subsidiary Loan Party (and shall fulfill the
Collateral and Guarantee Requirement to the extent required by Section 5.10),
and (f) any such acquisitions and investments in assets that are not (or do not
become) owned by the Borrowers or Subsidiary Loan Parties or in Equity Interests
in persons that are not Subsidiary Loan Parties or persons that do not become
Subsidiary Loan Parties upon consummation of such acquisition shall only be
permitted if the Payment Conditions are satisfied after giving effect to such
Permitted Business Acquisition on a Pro Forma Basis.
“Permitted Cure Security” shall mean an equity security of the U.S. Borrower or
a Parent Entity other than Disqualified Stock.
“Permitted Holder Group” shall have the meaning assigned to such term in the
definition of “Permitted Holders”.
“Permitted Holders” shall mean (i)(x) the Management Group and (y) each of Cyrus
Capital Partners, L.P., Monarch Alternative Capital LP, GoldenTree Asset
Management, GSO Capital Partners, Brigade Capital Management, Davidson Kempner
Capital Management LP, Loomis, Sayles & Company L.P., Aegon Asset Management,
Benefit Street Partners and their respective Affiliates, (ii) any person that
has no material assets other than the Equity Interests of the U.S. Borrower,
Holdings or any Parent Entity and that, directly or indirectly, holds or
acquires beneficial ownership of 100% on a fully diluted basis of the voting
Equity Interests of the U.S. Borrower, and of which no other person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), other than any of the other Permitted Holders,
beneficially owns more than 50% on a fully diluted basis of the voting Equity
Interests thereof, and any New Parent and its





--------------------------------------------------------------------------------





subsidiaries, (iii) any person who is acting solely as an underwriter in
connection with a public or private offering of Equity Interests of the U.S.
Borrower or any Parent Entity, acting in such capacity and (iv) any “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date) the members of which include any of the other Permitted
Holders and that, directly or indirectly, hold or acquire beneficial ownership
of the voting Equity Interests of the Borrower (a “Permitted Holder Group”), so
long as (1) each member of the Permitted Holder Group has voting rights
proportional to the percentage of ownership interests held or acquired by such
member (or more favorable voting rights, in the case of any Permitted Holders
specified in clause (i), (ii) or (iii)) and (2) no person or other “group”
(other than the other Permitted Holders) beneficially owns more than 50% on a
fully diluted basis of the voting Equity Interests held by the Permitted Holder
Group.
“Permitted Investments” shall mean:
(a)securities issued or directly and fully guaranteed or insured by the
government of, or any agency or instrumentality thereof, the United States of
America, Australia, Great Britain, Canada, the Netherlands or any other member
state of the European Union, in each case with maturities not exceeding two
years (or, in the case of any such U.S. securities held by Brazilian
subsidiaries, five years) after the date of acquisition;
(b)time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within 180 days of the
date of acquisition thereof issued by a bank or trust company that is organized
under the laws of the United States of America, any state thereof or any foreign
country recognized by the United States of America having capital, surplus and
undivided profits in excess of $250,000,000 and whose long-term debt, or whose
parent holding company’s long-term debt, is rated A (or such similar equivalent
rating or higher by at least one nationally recognized statistical rating
organization (as defined in Rule 436 under the Securities Act));
(c)repurchase obligations with a term of not more than 180 days for underlying
securities of the types described in clause (a) above entered into with any bank
meeting the qualifications described in clause (b) above;
(d)commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrower)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 1 (or higher) according to
Moody’s, F 1 (or higher) according to Fitch, or A 1 (or higher) according to S&P
(or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));
(e)securities with maturities of two years or less from the date of acquisition,
issued or fully guaranteed by any State, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least A by S&P, A by Moody’s or A by Fitch (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));
(f)Indebtedness issued by persons with a rating of “A” or higher from S&P or
“A-2” or higher from Moody’s (or, in the case of an obligor domiciled outside of
the United States of America, reasonably equivalent ratings of another
internationally recognized credit rating agency) in each case with maturities
not exceeding two years from the date of acquisition;
(g)shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (f)
above;
(h)money market funds that (i) comply with the criteria set forth in Rule 2a 7
under the Investment Company Act of 1940, (ii) are rated by any two of (1) AAA
by S&P, (2) Aaa by Moody’s or (3) AAA by Fitch and (iii) have portfolio assets
of at least $5,000,000,000;
(i)time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of the U.S. Borrower





--------------------------------------------------------------------------------





and the Subsidiaries, on a consolidated basis, as of the end of the U.S.
Borrower’s most recently completed fiscal year;
(j)credit card receivables to the extent included in cash or cash equivalents on
the consolidated balance sheet of such person;
(k)Dollars, Sterling, Euros, or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;
(l)in the case of any Foreign Subsidiary, securities issued or directly and
fully guaranteed or insured by the government of, or any agency or
instrumentality thereof, Malaysia or Brazil, in each case with maturities not
exceeding 270 days after the date of acquisition and held by it from time to
time in the ordinary course of business; and
(m)instruments equivalent to those referred to in clauses (a) through (l) above
denominated in any foreign currency comparable in credit quality and tenor to
those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Subsidiary
organized in such jurisdiction.
“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.
“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness (or
unutilized commitments in respect of Indebtedness (only to the extent the
committed amount (i) could have been incurred on the date of the initial
incurrence and was deemed incurred at such time for purposes of this definition
or (ii) could have been incurred other than as Permitted Refinancing
Indebtedness on the date of such Refinancing)) being Refinanced (or previous
refinancings thereof constituting Permitted Refinancing Indebtedness); provided,
that (a) the principal amount (or accreted value, if applicable) or, if greater,
committed amount (only to the extent the committed amount (i) could have been
incurred on the date of the initial incurrence and was deemed incurred at such
time for purposes of this definition or (ii) could have been incurred other than
as Permitted Refinancing Indebtedness on the date of such Refinancing) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) or, if greater, committed amount of the
Indebtedness so Refinanced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions, expenses (including mortgage and similar taxes), plus an amount
equal to any existing commitment unutilized thereunder and letters of credit
undrawn thereunder), (b) except with respect to Section 6.01(i), (i) the final
maturity date of such Permitted Refinancing Indebtedness is on or after the
final maturity date of the Indebtedness being Refinanced and (ii) the weighted
average life to maturity of such Permitted Refinancing Indebtedness is greater
than or equal to the remaining weighted average life to maturity of the
Indebtedness being Refinanced, (c) if the Indebtedness being Refinanced is
subordinated in right of payment to the Loan Obligations under this Agreement,
such Permitted Refinancing Indebtedness shall be subordinated in right of
payment to such Loan Obligations on terms in the aggregate not materially less
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being Refinanced, (d) no Permitted Refinancing Indebtedness shall
have obligors that are not (or would not have been) obligated with respect to
the Indebtedness being so Refinanced (except that a Loan Party may be added as
an additional obligor) and (e) if the Indebtedness being Refinanced is secured
by Liens on any Collateral (whether senior to, equally and ratably with, or
junior to the Liens on such Collateral securing the Loan Obligations or
otherwise), such Permitted Refinancing Indebtedness may be secured by such
Collateral (including any Collateral pursuant to after-acquired property
clauses to the extent any such Collateral secured (or would have secured) the
Indebtedness being Refinanced) on terms in the aggregate that are substantially
similar to, or not materially less favorable to the Secured Parties than, the
Indebtedness being Refinanced or on terms otherwise permitted by Section 6.02.
“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.
“Permitted Securitization Financing” shall mean one or more transactions
pursuant to which (i) Securitization Assets or interests therein are sold or
transferred to or financed by one or more Special Purpose





--------------------------------------------------------------------------------





Securitization Subsidiaries, and (ii) such Special Purpose Securitization
Subsidiaries finance (or refinance) their acquisition of such Securitization
Assets or interests therein, or the financing thereof, by selling or borrowing
against Securitization Assets (including conduit and warehouse financings) and
any Swap Agreements entered into in connection with such Securitization Assets;
provided, that (a) recourse to the U.S. Borrower or any Subsidiary (other than
the Special Purpose Securitization Subsidiaries) in connection with such
transactions shall be limited to the extent customary (as determined by the U.S.
Borrower in good faith) for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by the
U.S. Borrower or any Subsidiary (other than a Special Purpose Securitization
Subsidiary)) and (b) the aggregate Receivables Net Investment outstanding at any
time shall not exceed $75,000,000 (or an amount in excess of $75,000,000 (not to
exceed $100,000,000 in the aggregate), which amount in excess of $75,000,000
shall not be greater than the amount by which the Global Borrowing Base exceeds
the Total Revolving Facility Commitments). It is understood and agreed that the
LiquidX Program constitutes a Permitted Securitization Financing hereunder.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by
Holdings, the U.S. Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in
respect of which Holdings, the U.S. Borrower, any Subsidiary or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan of Reorganization” shall have the meaning assigned to such term in the
recitals hereto.
“Pledged Collateral” shall have the meaning assigned to such term in the
Collateral Agreement or the Canadian Security Agreement, or any equivalent term
in any other Security Document, as applicable.
“PP&E Component” shall mean the aggregate amount of the Canadian Borrowing Base,
the Dutch Borrowing Base, the German Borrowing Base and the U.K. Borrowing Base
that is attributable to Eligible Machinery and Equipment and Eligible Real
Property; provided, however, that the PP&E Component of the Global Borrowing
Base shall not constitute more than the lesser of (x) 20.0% of the Total
Revolving Facility Commitments and (y) 20.0% of the Global Borrowing Base
(calculated prior to giving effect to such limitation).
“PPSA” shall mean the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction other than Ontario, “PPSA” means the Personal Property Security Act
or such other applicable legislation in effect from time to time in such other
jurisdiction (including without limitation the Quebec Civil Code) for purposes
of the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
“Pre-Opening Expenses” shall mean, with respect to any fiscal period, the amount
of expenses (other than interest expense) incurred that are classified as
“pre-opening rent”, “pre-opening expenses” or “opening costs” (or any similar or
equivalent caption).
“Pricing Grid” shall mean the table set forth below:





--------------------------------------------------------------------------------





Average Availability
Applicable Margin for ABR Loans
Applicable Margin for Eurocurrency Revolving Loans
Equal to or greater than 66.6%
0.25%
1.25%
Less than 66.6% but equal to or greater than 33.3%
0.50%
1.50%
Less than 33.3%
0.75%
1.75%



For the purposes of the Pricing Grid, changes in the Applicable Margin resulting
from changes in Average Availability shall become effective on the date (the
“Adjustment Date”) that is three (3) Business Days after the date on which the
Borrowing Base Certificate is delivered to the Lenders pursuant to
Section 5.04(f) (provided that in no event shall the Applicable Margin be
adjusted more than once in any calendar month) and shall remain in effect until
the next change to be effected pursuant to this paragraph. If any Borrowing Base
Certificate referred to above is not delivered within the time periods specified
in Section 5.04(f), then, at the option of the Administrative Agent or the
Required Lenders, until the date that is three (3) Business Days after the date
on which such Borrowing Base Certificate is delivered, the pricing level that is
one pricing level higher than the pricing level theretofore in effect shall
apply as of the first Business Day after the date on which such Borrowing Base
Certificate was to have been delivered but was not delivered.
“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”
“Priority Payables Reserve” shall mean reserves for amounts (a) secured by any
Liens, choate or inchoate, which rank or are capable of ranking in priority to
the Liens granted to the Administrative Agent to secure the Obligations,
including without limitation, (i) any amounts due and not paid for wages, or
vacation pay, amounts due and not paid under any legislation relating to
workers’ compensation or to employment insurance, all amounts deducted or
withheld and not paid and remitted when due under the ITA, amounts currently or
past due and not paid for realty, municipal or similar taxes (to the extent
impacting personal or moveable property) and (ii) all amounts due and not yet
contributed, remitted or paid to or under any Canadian Pension Plan or under the
Canada Pension Plan, the Pension Benefits Act (Ontario) or any similar
legislation (in either case other than amounts included in the Wage Earner
Protection Act), including, all amounts on account of any unfunded liability,
solvency deficiency or wind-up deficiency with respect to a Canadian Pension
Plan, each to the extent that such amounts rank or are capable of ranking, in
the Reasonable Credit Judgment of the Administrative Agent, in priority to the
Liens granted to the Administrative Agent to secure the Obligations or (b) of
any other claims (not referred to in (a)) preferred by law which rank or are
capable of ranking senior to the Obligations in the Reasonable Credit Judgment
of the Administrative Agent.
“Pro Forma Availability” shall mean, as of any date of determination, an amount
equal to the Excess Availability as of such date projected by the management of
the U.S. Borrower in good faith, after giving effect on a Pro Forma Basis to the
relevant transaction (with such calculation to include the amount of the Global
Borrowing Base as of such date as projected by the management of the U.S.
Borrower in good faith after giving effect on a Pro Forma Basis to the relevant
transactions and the amount of the Total Revolving Facility Commitments as of
such date as projected by the management of the U.S. Borrower in good faith);
provided that, for purposes of such calculation, the Global Borrowing Base shall
be deemed to include any assets acquired pursuant to any relevant transaction.
“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions whether or not otherwise permitted under
Section 6.04 or 6.05 or that require a waiver or consent of the





--------------------------------------------------------------------------------





Required Lenders, but if so required, solely to the extent such waiver or
consent has been obtained), any dividend, distribution or other similar payment,
any designation of any Subsidiary as an Unrestricted Subsidiary and any
Subsidiary Redesignation, New Project, and any restructurings of the business of
the Borrower or any of its Subsidiaries that the Borrower or any of the
Subsidiaries has determined to make and/or made and in the good faith
determination of a Responsible Officer of the Borrower are expected to have a
continuing impact and are factually supportable, which would include cost
savings resulting from head count reduction, closure of facilities and similar
operational and other cost savings, which adjustments the Borrower determines
are reasonable as set forth in a certificate of a Financial Officer of the
Borrower (the foregoing, together with any transactions related thereto or in
connection therewith, the “relevant transactions”), in each case that occurred
during the Reference Period (or, in the case of determinations made pursuant to
Section 2.21 or Article VI (other than Section 6.10), occurring during the
Reference Period or thereafter and through and including the date upon which the
relevant transaction is consummated), (ii) in making any determination on a Pro
Forma Basis, (x) all Indebtedness (including Indebtedness issued, incurred or
assumed as a result of, or to finance, any relevant transactions and for which
the financial effect is being calculated, whether incurred under this Agreement
or otherwise, but excluding normal fluctuations in revolving Indebtedness
incurred for working capital purposes and amounts outstanding under any
Permitted Securitization Financing, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid during the Reference Period (or,
in the case of determinations made pursuant to Section 2.21 or Article VI (other
than Section 6.10), occurring during the Reference Period or thereafter and
through and including the date upon which the relevant transaction is
consummated) shall be deemed to have been issued, incurred, assumed or
permanently repaid at the beginning of such period, (y) Interest Expense of such
person attributable to interest on any Indebtedness, for which pro forma effect
is being given as provided in the preceding clause (x), bearing floating
interest rates shall be computed on a pro forma basis as if the rates that would
have been in effect during the period for which pro forma effect is being given
had been actually in effect during such periods, and (z) in giving effect to
clause (i) above with respect to each New Project which commences operations and
records not less than one full fiscal quarter’s operations during the Reference
Period, the operating results of such New Project shall be annualized on a
straight line basis during such period, taking into account any seasonality
adjustments determined by the U.S. Borrower in good faith, and (iii) (A) for any
Subsidiary Redesignation then being designated, effect shall be given to such
Subsidiary Redesignation and all other Subsidiary Redesignations after the first
day of the relevant Reference Period and on or prior to the date of the
respective Subsidiary Redesignation then being designated, collectively, and
(B) for any designation of a Subsidiary as an Unrestricted Subsidiary, effect
shall be given to such designation and all other designations of Subsidiaries as
Unrestricted Subsidiaries after the first day of the relevant Reference Period
and on or prior to the date of the then applicable designation of a Subsidiary
as an Unrestricted Subsidiary, collectively.
In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be incurred
or whether any Investment may be made, the U.S. Borrower may elect pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agent to
treat all or any portion of the commitment relating thereto as being incurred at
the time of such commitment, in which case any subsequent incurrence of
Indebtedness under such commitment shall not be deemed, for purposes of this
calculation, to be an incurrence at such subsequent time.
Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the U.S.
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from any relevant pro forma event (including, to the extent
applicable, the Transactions), which adjustments (excluding those resulting from
the Transactions or the adjustments described in clause (2) below) (x) shall not
exceed 25% of EBITDA for the relevant Reference Period (calculated prior to
giving effect to such capped adjustments (but, for the avoidance of doubt, after
giving effect to other uncapped adjustments)) and (y) shall only be included to
the extent that the actions resulting in such operating expense reductions and
other operating improvements, synergies or costs savings are expected to be
achieved (in the good faith determination of the U.S. Borrower) within 18 months
after the date any such calculation is performed and (2) all adjustments of the
nature used in connection with the calculation of “Pro forma EBITDA” as set
forth in the Information Memorandum to the extent such adjustments, without
duplication, continue to be applicable to such Reference Period. The U.S.





--------------------------------------------------------------------------------





Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer of the U.S. Borrower setting forth such operating expense reductions,
other operating improvements or synergies and adjustments pursuant to clause (2)
above, and information and calculations supporting them in reasonable detail.
For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.
“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).
“Projections” shall mean the projections and any forward-looking statements
(including statements with respect to booked business) of the U.S. Borrower and
the Subsidiaries furnished to the Lenders or the Administrative Agent by or on
behalf of the U.S. Borrower or any of the Subsidiaries prior to the Closing
Date.
“Protective Advance” shall have the meaning assigned to such term in
Section 2.01(c).
“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Company Compliance” shall mean compliance with the requirements of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, the provisions of the Securities Act and the Exchange Act,
and the rules of national securities exchange listed companies (in each case, as
applicable to companies with equity or debt securities held by the public),
including procuring directors’ and officers’ insurance, legal and other
professional fees, and listing fees.
“Public Lender” shall have the meaning assigned to such term in Section 9.17.
“QFC” shall have the meaning assigned to the term “qualified financial contract”
in, and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“QFC Credit Support” shall have the meaning assigned to it in Section 9.27(a).
“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.
“Qualified IPO” shall mean (i) an underwritten public offering of the Equity
Interests of the Borrower, Holdings or any Parent Entity which generates
(individually or in the aggregate together with any prior underwritten public
offering) gross cash proceeds of at least $50,000,000 or (ii) the merger of the
U.S. Borrower, Holdings or any Parent Entity into an entity that has, or whose
direct or indirect parent has, previously consummated a public offering of
Equity Interests that generated gross cash proceeds of at least $50,000,000 and
is a public company at the applicable time (any such entity referred to in
clause (i) or (ii), the “IPO Entity”).
“Quotation Day” shall mean, with respect to any Eurocurrency Revolving Loan for
any Interest Period, two Business Days prior to the commencement of such
Interest Period.
“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee or leased by any Loan Party, whether by lease,
license, or other means, including with respect to any Dutch Loan Party, any
building right (opstalrecht) (other than any lease dependable building rights),
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, and all improvements and appurtenant fixtures and equipment
incidental to the ownership, lease or operation thereof.
“Reasonable Credit Judgment” shall mean reasonable credit judgment in accordance
with customary business practices for comparable asset-based lending
transactions and, as it relates to the establishment or increase of Reserves or
the adjustment or imposition of exclusionary criteria or the implementation of
Eligibility





--------------------------------------------------------------------------------





Adjustment Principles, shall require that (a) (i) with respect to Eligible
Inventory and Eligible Receivables, such establishment, increase, adjustment,
imposition or implementation after the Closing Date be based on the analysis of
facts or events first occurring or first discovered by the Administrative Agent
after the Closing Date or that are materially different from facts or events
occurring or known to the Administrative Agent on the Closing Date, and (ii)
with respect to Eligible Machinery and Equipment and Eligible Real Property,
such establishment, increase, adjustment, imposition or implementation after the
Closing Date be based on the analysis of facts or events first occurring or
first discovered by the Administrative Agent after the Closing Date or that are
materially different from facts or events occurring or known to the
Administrative Agent on the Closing Date, (b) the contributing factors to the
imposition or increase of any Reserve shall not duplicate (i) the exclusionary
criteria set forth in the definitions of “Eligible Inventory”, “Eligible
Machinery and Equipment”, “Eligible Real Property” and “Eligible Receivables”,
as applicable (and vice versa), or (ii) any reserves deducted or other factors
considered in computing book value, “lower of cost and market value”, Net
Orderly Liquidation Value, Net Orderly Liquidation Value In-Place or Appraised
Fair Market Value, the Dilution Factors or the computation of the Dilution
Reserve and (c) the amount of any such Reserve so established or the effect of
any adjustment or imposition of exclusionary criteria or implementation of
Eligibility Adjustment Principles be a reasonable quantification of the
incremental dilution of any Borrowing Base attributable to such contributing
factors.
“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the U.S. Borrower or any Subsidiary.
“Receivables Net Investment” shall mean the aggregate cash amount paid by the
lenders or purchasers under any Permitted Securitization Financing in connection
with their purchase of, or the making of loans secured by, Receivables Assets or
interests therein, as the same may be reduced from time to time by collections
with respect to such Receivables Assets or otherwise in accordance with the
terms of the Permitted Securitization Documents (but excluding any such
collections used to make payments of items included in the definition of
Interest Expense); provided, however, that, if all or any part of such
Receivables Net Investment shall have been reduced by application of any
distribution and thereafter such distribution is rescinded or must otherwise be
returned for any reason, such Receivables Net Investment shall be increased by
the amount of such distribution, all as though such distribution had not been
made.
“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”
“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancings” shall have a meaning correlative thereto.
“Register” shall have the meaning assigned to such term in Section 9.04(b).
“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.





--------------------------------------------------------------------------------





“Related Parties” shall mean, with respect to any specified person, such
person’s Controlled or Controlling Affiliates and the respective directors,
trustees, officers, employees, members, representatives, agents and advisors of
such person and such person’s Controlled or Controlling Affiliates.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Remaining Present Value” shall mean, as of any date with respect to any lease,
the present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.
“Rent Reserve” shall mean, a reserve established by the Administrative Agent in
an amount up to the latest 60 days rent payments, made by any Loan Party for
each location at which Inventory or Equipment of such Loan Party is located that
is not subject to a Collateral Access Agreement or other documentation
reasonably satisfactory to the Administrative Agent; provided that, for any
Dutch Leasehold, such reserve shall not apply.
“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
“Required Lenders” shall mean, at any time, Lenders having Loans (other than
Swingline Loans) or B/As outstanding, Revolving L/C Exposure, Swingline Exposure
and Available Unused Commitments that, taken together, represent more than 50.0%
of the sum of all Loans (other than Swingline Loans) and B/As outstanding,
Revolving L/C Exposure, Swingline Exposure and the total Available Unused
Commitments at such time. The Loans, B/As, Revolving L/C Exposure, Swingline
Exposure and Available Unused Commitment of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.
“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.
“Reserve Account” shall have the meaning assigned to such term in Section 10.02.
“Reserves” shall mean, without duplication, such reserves against any Borrowing
Base that the Administrative Agent has, in the exercise of its Reasonable Credit
Judgment, established on the Closing Date or from time to time thereafter upon
at least five (5) Business Days’ notice to the U.S. Borrower, including (a) Rent
Reserves, (b) Priority Payables Reserves, (c) reserves for VAT and taxes
relating to land and any other Taxes of a U.K. Loan Party which rank senior to
the Liens on the Collateral securing the Obligations, (d) Retention of Title
Reserves, (e) reserves for fees payable to an insolvency administrator pursuant
to Section 171 of the German Insolvency Code (or relevant successor provision),
(f) reserves for the prescribed part of an U.K. Loan Party’s net property that
would be made available for the satisfaction of its unsecured liabilities
pursuant to Section 176A of the United Kingdom’s Insolvency Act 1986, as
amended, (g) reserves with respect to liabilities of an U.K. Loan Party which
constitute preferential debts pursuant to Section 386 and 176ZA of the United
Kingdom’s Insolvency Act 1986, as amended, (h) reserves for customer deposits,
Secured Cash Management Agreements, Secured Hedge Agreements, payroll, licenses
and permits, (i) reserves against Eligible Intercompany Accounts of a Seller for
any priority claims under Debtor Relief Laws in the jurisdiction in which such
Seller who sells such Accounts to Hexion Holding B.V. is organized but only to
the extent the proceeds of any such Accounts of such Seller have been paid into
a Collection Account in the name of that Seller rather than into a Collection
Account in the name of Hexion Holding B.V., (j) reserves relating to
environmental matters affecting any Eligible Real Property and Eligible
Machinery and Equipment and (k) reserves for extended or extendible retention of
title over Accounts.





--------------------------------------------------------------------------------





For the avoidance of doubt, it is understood and agreed that Accounts and
Inventory of the Loan Parties that are or may be subject to retention of title
claims or extended retention of title claims and that are otherwise Eligible
Receivables or Eligible Inventory shall not be deemed ineligible as a result
thereof; provided that the Administrative Agent may establish Retention of Title
Reserves against the Borrowing Base in the exercise of its Reasonable Credit
Judgment as a result of such claims as set forth in Exhibit F.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person (and, in respect of a Foreign Subsidiary Loan
Party, any director or board member of such Foreign Subsidiary Loan Party acting
in such capacity) and any other officer or similar official thereof responsible
for the administration of the obligations of such person in respect of this
Agreement.
“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06. The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the fair market value thereof (as
determined by the U.S. Borrower in good faith).
“Retention of Title Reserve” shall mean reserves in respect of Inventory (a) for
which any contract, supplemental document, purchase order or invoice relating to
such Inventory expressly includes retention of title rights in favor of the
vendor or supplier thereof or (b) where the relevant laws permit, a vendor or
supplier to unilaterally impose retention of title rights; provided that
Inventory of any Loan Party which may be subject to any rights of retention of
title shall not be subject to a Retention of Title Reserve in the event that
(i) the Administrative Agent shall have received evidence satisfactory to it
that the full purchase price of such Inventory has, or will have, been paid
prior, or upon the delivery of, such Inventory to the relevant Loan Party or
(ii) a Letter of Credit has been issued under and in accordance with the terms
of this Agreement for the purchase of such Inventory. The Retention of Title
Reserve shall be calculated as provided in Exhibit F.
“Reuters” shall have the meaning assigned to such term in the definition of
“Dollar Equivalent”.
“Reuters Screen CDOR Page” shall mean the display designated as page CDOR on the
Reuters Monitor Money Rates Service or such other page as may, from time to
time, replace that page on that service for the purpose of displaying bid
quotations for bankers’ acceptances accepted by leading Canadian banks.
“Revaluation Date” shall mean (a) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of issuance, extension or
renewal of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the applicable Issuing Bank
shall determine or the Required Lenders shall require and (b) with respect to
any Alternate Currency Loans, each of the following: (i) each date of a
Borrowing denominated in an Alternate Currency, (ii) each date of a conversion
into or continuation of a Loan denominated in an Alternate Currency and (iii)
such additional dates as the Administrative Agent shall determine or the
Required Lenders shall require.
“Revolving Borrowing” shall mean a Borrowing comprised of Revolving Facility
Loans of the same Class.
“Revolving Facility Commitment” shall mean, with respect to any Lender, at any
time, the commitment of such Lender to make Revolving Facility Loans pursuant to
Section 2.01, expressed as an amount representing the maximum aggregate
permitted amount of such Lender’s Revolving Facility Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender under Section 9.04 and (c) increased as provided under Section 2.21. The
initial amount of each Lender’s Revolving Facility Commitment as of the Closing
Date is set forth on Schedule 2.01 or in the Assignment and Acceptance or
Incremental Assumption Agreement pursuant to which such Lender shall have
assumed its Revolving Facility Commitment (or Incremental Revolving Facility
Commitment), as applicable.





--------------------------------------------------------------------------------





“Revolving Facility Exposure” shall mean, at any time, the sum of (a) the Dollar
Equivalent of the aggregate principal amount of the Revolving Facility Loans
outstanding at such time, (b) the Swingline Exposure at such time and (c) the
Revolving L/C Exposure at such time, minus, for the purpose of Section 2.09(b),
the amount of Revolving L/C Exposure that has been Cash Collateralized in
accordance with Section 2.05(j) or (k) at such time. The Revolving Facility
Exposure of any Lender at any time shall be the product of (i) such Lender’s
Revolving Facility Percentage with respect to the Commitments and (ii) the Total
Revolving Facility Exposure at such time.
“Revolving Facility Loans” shall have the meaning assigned to such term in
Section 2.01(a).
“Revolving Facility Percentage” shall mean, at any time, with respect to any
Lender, the percentage of the Revolving Facility Commitments of all Lenders of a
Class represented by such Lender’s Revolving Facility Commitment of such Class.
If the Revolving Facility Commitments of any Class have terminated or expired,
the Revolving Facility Percentage of such Class shall be determined based upon
the Revolving Facility Commitments most recently in effect, giving effect to any
assignments pursuant to Section 9.04. Notwithstanding the foregoing, in the case
of Section 2.23, when a Defaulting Lender shall exist, Revolving Facility
Percentage shall be determined without regard to any Defaulting Lender’s
Revolving Facility Commitment.
“Revolving L/C Exposure” shall mean, at any time, the sum of (a) the Dollar
Equivalent of the aggregate undrawn amount of all Letters of Credit at such time
and (b) the Dollar Equivalent of the aggregate principal amount of all L/C
Disbursements that have not yet been reimbursed at such time. The Revolving L/C
Exposure of any Lender at any time shall be the product of (x) such Lender’s
Revolving Facility Percentage and (y) the aggregate Revolving L/C Exposure of
all Lenders, collectively, at such time. For all purposes of this Agreement, if
on any date of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.14 of
the International Standby Practices International Chamber of Commerce No. 590,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided that, with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
“S&P” shall mean Standard & Poor’s Ratings Group, Inc. and its successors and
assigns.
“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.
“Sanctioned Country” shall mean, at any time, a country, region or territory
which is the target of comprehensive Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the Government of Canada, the United Nations Security
Council, the European Union, any European Union member state or Her Majesty’s
Treasury of the United Kingdom, (b) any Person operating, organized or resident
in a Sanctioned Country, (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b), or (d) any Person
otherwise the target of any Sanctions.
“Sanctions” shall mean all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
Government of Canada or (c) the United Nations Security Council, the European
Union, any European Union member state or Her Majesty’s Treasury of the United
Kingdom.
“Schedule I Lender” shall mean any Lender named on Schedule I to the Bank Act
(Canada).





--------------------------------------------------------------------------------





“Schedule I Reference Lenders” shall mean any Schedule I Lender as may be agreed
by the Canadian Borrower and the Administrative Agent from time to time.
“Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in Dollars and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion); provided that if the Screen Rate as so determined
would be less than zero, such rate shall be deemed to zero for the purposes of
this Agreement.
“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.
“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party and any Cash Management Bank,
or any Guarantee by any Loan Party of any Cash Management Agreement entered into
by and between any Subsidiary and any Cash Management Bank, in each case to the
extent that such Cash Management Agreement or such Guarantee, as applicable, is
not otherwise designated in writing by the Borrower and such Cash Management
Bank to the Administrative Agent to not be included as a Secured Cash Management
Agreement.
“Secured Hedge Agreement” shall mean any Swap Agreement by and between any Loan
Party or any Subsidiary and any Hedge Bank, or any Guarantee by any Loan Party
of any Swap Agreement entered into by and between any Subsidiary and any Hedge
Bank, in each case to the extent that such Swap Agreement or such Guarantee, as
applicable, is not otherwise designated in writing by the U.S. Borrower and such
Hedge Bank to the Administrative Agent to not be included as a Secured Hedge
Agreement. Notwithstanding the foregoing, for all purposes of the Loan
Documents, any Guarantee of, or grant of any Lien to secure, any obligations in
respect of a Secured Hedge Agreement by a Guarantor shall not include any
Excluded Swap Obligations.
“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.
“Securities Act” shall mean the Securities Act of 1933, as amended.
“Securitization Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by the U.S.
Borrower or any Subsidiary or in which the U.S. Borrower or any Subsidiary has
any rights or interests, in each case, without regard to where such assets or
interests are located: (a) Receivables Assets, (b) Intellectual Property rights
relating to the generation of any of the types of assets listed in this
definition, (c) parcels of or interests in real property, together with all
easements, hereditaments and appurtenances thereto, all improvements and
appurtenant fixtures and equipment incidental to the ownership, lease or
operation thereof, (d) any Equity Interests of any Special Purpose
Securitization Subsidiary or any Subsidiary of a Special Purpose Securitization
Subsidiary and any rights under any limited liability company agreement, trust
agreement, shareholders agreement, organization or formation documents or other
agreement entered into in furtherance of the organization of such entity, (e)
any equipment, contractual rights with unaffiliated third parties, website
domains and associated property and rights necessary for a Special Purpose
Securitization Subsidiary to operate in accordance with its stated purposes and
(f) other assets and property (or proceeds of such assets or property) to the
extent customarily included in securitization transactions of the relevant type
in the applicable jurisdictions (as determined by the U.S. Borrower in good
faith).





--------------------------------------------------------------------------------





“Security Documents” shall mean the Mortgages, the Collateral Agreement, the
Holdings Guarantee and Pledge Agreement, the Notices of Grant of Security
Interest in Intellectual Property, the Foreign Security Documents and each of
the security agreements, pledge agreements and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.10.
“Security Jurisdiction” shall have the meaning assigned to such term in the
Agreed Security Principles.
“Sellers” shall have the meaning given to it in the ARPA.
“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes
Indenture, the Senior Unsecured Notes and the “Subsidiary Guarantees” under and
as defined in the Senior Unsecured Notes Indenture, as each such document may be
amended, restated, supplemented or otherwise modified from time to time.
“Senior Unsecured Notes” shall mean the $450,000,000 in aggregate principal
amount of the U.S. Borrower’s Senior Unsecured Notes due 2027 issued pursuant to
the Senior Unsecured Notes Indenture.
“Senior Unsecured Notes Indenture” shall mean the Senior Unsecured Notes
Indenture, dated as of July 1, 2019, among the U.S. Borrower, as issuer, the
subsidiary guarantors party thereto from time to time and Wilmington Trust,
National Association, as indenture trustee, as such document may be amended,
restated, supplemented or otherwise modified from time to time.
“Settlement” shall have the meaning assigned to such term in Section 2.04(c).
“Settlement Date” shall have the meaning assigned to such term in
Section 2.04(c).
“Shared ABL Collateral” shall have the meaning assigned to “ABL Priority
Collateral” (or other analogous term) in the ABL Intercreditor Agreement.
“Shared Term Collateral” shall have the meaning assigned to “Non-ABL Priority
Collateral” (or other analogous term) in the ABL Intercreditor Agreement.
“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the U.S. Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the U.S. Borrower’s good
faith business judgment constitutes a reasonable diversification of businesses
conducted by the U.S. Borrower and its Subsidiaries.
“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).
“Special Majority Lenders” shall mean, at any time, Lenders having Revolving
Facility Exposure and Available Unused Commitments, that, taken together,
represent more than 66⅔% of the sum of (a) the Total Revolving Facility Exposure
and (b) the aggregate Available Unused Commitments of all Lenders at such time.
The Revolving Facility Exposure and Available Unused Commitment of any
Defaulting Lender shall be disregarded in determining the Special Majority
Lenders at any time.
“Special Purpose Securitization Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the U.S. Borrower established in connection with a Permitted
Securitization Financing for the acquisition of Securitization Assets or
interests therein, and which is organized in a manner (as determined by the U.S.
Borrower in good faith) intended to reduce the likelihood that it would be
substantively consolidated with Holdings (prior to a Qualified IPO), the U.S.
Borrower or any of the Subsidiaries (other than Special Purpose Securitization
Subsidiaries) in the event Holdings (prior to a Qualified IPO), the U.S.
Borrower or any such Subsidiary becomes subject to a proceeding under the U.S.
Bankruptcy Code (or other Debtor Relief Law) and (ii) any subsidiary of a
Special Purpose Securitization Subsidiary.





--------------------------------------------------------------------------------





“Specified Sublimit” shall have the meaning assigned to such term in
Section 2.01(a).
“Specified Time” means 11:00 a.m. London time.
“Spot Rate” shall mean, on any day, with respect to any currency in relation to
U.S. Dollars, the rate at which such currency may be exchanged into U.S.
Dollars, as set forth at approximately 12:00 noon, London time, on such date on
the Reuters World Currency Page for such currency. In the event that such rate
does not appear on the applicable Reuters World Currency Page, the Spot Rate
shall be calculated by reference to such other publicly available service for
displaying exchange rates as may be agreed upon by the Administrative Agent and
the Borrowers, or, in the absence of such agreement, such Spot Rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent, at or about 11:00 a.m., London time, on such date for the
purchase of U.S. Dollars for delivery two Business Days later; provided that if,
at the time of any such determination, for any reason, no such spot rate is
being quoted, the Administrative Agent, after consultation with the Borrowers,
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error.
“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the Administrative Agent or any Lender (including any
branch, Affiliate or other fronting office making or holding a Loan) is subject
for Eurocurrency Liabilities (as defined in Regulation D of the Board).
Eurocurrency Revolving Loans denominated in Dollars shall be deemed to
constitute Eurocurrency Liabilities (as defined in Regulation D of the Board)
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“Sterling” or “₤” shall mean the lawful currency of the United Kingdom.
“Subagent” shall have the meaning assigned to such term in Section 8.02.
“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or more than 50% of
the general partnership interests are, at the time any determination is being
made, directly or indirectly, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the U.S. Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the U.S. Borrower or any of
its Subsidiaries for purposes of this Agreement.
“Subsidiary Loan Party” shall mean each Subsidiary that is (a) a Domestic
Subsidiary Loan Party or (b) a Foreign Subsidiary Loan Party.
“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.
“Successor Borrower” shall have the meaning assigned to such term in Section
6.05(o).
“Super Majority Lenders” shall mean, at any time, Lenders having Revolving
Facility Exposure and Available Unused Commitments, that, taken together,
represent more than 80.0% of the sum of (a) the Total Revolving Facility
Exposure and (b) the aggregate Available Unused Commitments of all Lenders at
such time. The





--------------------------------------------------------------------------------





Revolving Facility Exposure and Available Unused Commitment of any Defaulting
Lender shall be disregarded in determining the Super Majority Lenders at any
time.
“Supported QFC” shall have the meaning assigned to it in Section 9.27(a).
“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of Holdings, the U.S. Borrower or any of the
Subsidiaries shall be a Swap Agreement.
“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.
“Swingline Borrowing Request” shall mean a request by a Borrower substantially
in the form of Exhibit C-2.
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans to the U.S. Borrower, the Dutch Borrower, the German Borrower
and the U.K. Borrower pursuant to Section 2.04, expressed as an amount
representing the maximum aggregate permitted amount of Swingline Loans to the
U.S. Borrower, the Dutch Borrower, the German Borrower and the U.K. Borrower.
The aggregate Dollar Equivalent amount of the Swingline Commitment on the
Closing Date is $30,000,000.
“Swingline Exposure” shall mean, at any time, the aggregate Dollar Equivalent
principal amount of all outstanding Swingline Borrowings by the U.S. Borrower,
the Dutch Borrower, the German Borrower and the U.K. Borrower at such time. The
Swingline Exposure of any Lender at any time shall be the product of (a) such
Lender’s Revolving Facility Percentage and (y) the aggregate Swingline Exposure
of all Lenders at such time.
“Swingline Lender” shall mean JPMCB, in its capacity as a Lender of Swingline
Loans, acting through any domestic or foreign branch or Affiliate as JPMCB shall
elect.
“Swingline Loans” shall mean the swingline loans made to the U.S. Borrower, the
Dutch Borrower, the German Borrower and the U.K. Borrower pursuant to
Section 2.04.
“Target Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system is open for the settlement of
payments in Euro.
“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
“Term Loan Facility” shall mean (i) the Term Loan Facility Agreement and
(ii) whether or not the facility referred to in clause (i) remains outstanding,
if designated by the U.S. Borrower to be included in the definition of “Term
Loan Facility,” one or more (A) debt facilities or commercial paper facilities,
providing for term loans, revolving credit loans, receivables financing
(including through the sale of receivables to lenders or to special purpose
entities formed to borrow from lenders against such receivables) or letters of
credit, (B) debt securities,





--------------------------------------------------------------------------------





indentures or other forms of debt financing (including convertible or
exchangeable debt instruments or bank guarantees or bankers’ acceptances), or
(C) instruments or agreements evidencing any other Indebtedness, in each case,
with the same or different borrowers or issuer and, in each case, as amended,
supplemented, modified, extended, restructured, renewed, refinanced, restated,
replaced or refunded in whole or in part from time to time.
“Term Loan Facility Agreement” shall mean the Senior Secured Term Loan Credit
Agreement, dated as of the Closing Date, among the U.S. Borrower, the local
borrowing Subsidiary or Subsidiaries from time to time party thereto, Holdings,
the lenders from time to time party thereto and JPMCB, as administrative agent
and collateral agent, as amended, restated, supplemented, waived, replaced
(whether or not upon termination, and whether with the original lenders or
otherwise), restructured, repaid, refunded, refinanced or otherwise modified
from time to time after the Closing Date, including any agreement or indenture
extending the maturity thereof, refinancing, replacing or otherwise
restructuring all or any portion of the Indebtedness under such agreement or
agreements or indenture or indentures or any successor or replacement agreement
or agreements or indenture or indentures or increasing the amount loaned or
issued thereunder or altering the maturity thereof (except to the extent any
such refinancing, replacement or restructuring is designated by the Borrower to
not be included in the definition of “Term Loan Facility”).
“Term Loan Facility Documents” shall mean the Term Loan Facility Agreement and
the other agreements, instruments and other documents governing any Term Loan
Facility, together with any guarantees thereof and any security documents, other
collateral documents and other instruments relating thereto (including Swap
Agreements (as defined in the Term Loan Facility Agreement) required by the Term
Loan Facility or relating to Term Loan Obligations).
“Term Loan Obligations” shall mean the obligations of the borrowers and other
obligors (including the U.S. Borrower and the other Loan Parties) under the Term
Loan Facility Agreement or any other Term Loan Facility Documents, to pay
principal, premium, if any, and interest (including any interest accruing after
the commencement of bankruptcy or insolvency proceedings, whether or not allowed
or allowable as a claim in such proceedings) when due and payable, and all other
amounts due or to become due under or in connection with the Term Loan Facility
Documents and the performance of all other obligations of the obligors
thereunder to the lenders and agents under the Term Loan Facility Documents, and
all guarantees of the foregoing, according to the respective terms thereof.
“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document and all other Loan
Obligations shall have been paid in full (other than in respect of contingent
indemnification and expense reimbursement claims not then due) and (c) all
Letters of Credit (other than those that have been Cash Collateralized in
accordance with Section 2.05) have been cancelled or have expired and all
amounts drawn or paid thereunder have been reimbursed in full.
“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the U.S. Borrower then most recently ended (taken
as one accounting period) for which financial statements have been (or were
required to be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that
prior to the first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the four fiscal
quarter period ended March 31, 2019.
“Third Party Funds” shall mean any segregated accounts or funds, or any portion
thereof, received by U.S. Borrower or any of its Subsidiaries as agent on behalf
of third parties in accordance with a written agreement that imposes a duty upon
the U.S. Borrower or one or more of its Subsidiaries to collect and remit those
funds to such third parties.
“Total Revolving Facility Commitments” shall mean, on any day, the aggregate of
the Revolving Facility Commitments of all Lenders. The Total Revolving Facility
Commitments as of the Closing Date are $350,000,000.





--------------------------------------------------------------------------------





“Total Revolving Facility Exposure” shall mean, at any time, the sum of the
Revolving Facility Exposures of all Lenders at such time.
“Transaction Documents” shall mean the Loan Documents, the Term Loan Facility
Documents, the Senior Unsecured Note Documents, the Plan of Reorganization, the
documents included in the Plan Supplement (as defined in the Plan of
Reorganization) and the Confirmation Order.
“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
U.S. Borrower or any of its Subsidiaries or any of their Affiliates in
connection with (i)  the Chapter 11 Cases (including the emergence thereof, any
internal reorganization in connection therewith and the financing incurred
during their pendency) (ii) the Transactions, this Agreement and the other Loan
Documents, the Term Loan Facility Documents, the Senior Unsecured Note Documents
and the Transaction Documents and (iii) the transactions contemplated hereby and
thereby.
“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Transaction Documents, including (a) the execution, delivery and performance
of the Loan Documents, the creation of the Liens pursuant to the Security
Documents, and the initial borrowings hereunder and the use of proceeds thereof;
(b) the execution, delivery and performance of the Senior Unsecured Note
Documents and the issuance of the Senior Unsecured Notes and the use of proceeds
thereof; (c) the execution, delivery and performance of the Term Loan Facility
Documents, the creation of Liens pursuant thereto, the borrowings thereunder and
the use of proceeds thereof; (d) the repayment in full of, and the termination
of all obligations and commitments under, the Existing ABL Credit Agreement and
the Existing Term Loan Credit Agreement; (e) the discharge or termination of the
Existing Notes; (f) entry of the Confirmation Order; (g) the transactions
contemplated by the Plan of Reorganization, including (i) the transactions
described by the Restructuring Transactions Memorandum (as defined in the Plan
of Reorganization) and the Plan Supplement (as defined in the Plan of
Reorganization), as applicable, and (ii) the transactions and payments
contemplated by that certain equity and asset transfer agreement, by and among
Hexion LLC, Hexion Inc. and Hexion Intermediate Holding 2, Inc., dated as of
June 28, 2019, dated as of the Closing Date; (h) the consummation of the other
transactions contemplated herein, the Plan of Reorganization or the Confirmation
Order and the consummation of any other transactions in connection with the
foregoing and (i) the payment of all fees and expenses to be paid and owing in
connection with the foregoing (including Transaction Expenses).
“Treaty” shall have the meaning given to such term in the definition of “Treaty
State”.
“Treaty Lender” shall mean a Lender or Issuing Bank which is beneficially
entitled to interest payable to it in respect of any Loan or otherwise under any
Loan Document and (a) is treated as a resident of a Treaty State for the
purposes of the Treaty, and (b) does not carry on a business in the U.K. through
a permanent establishment with which its participation in the Loan, Letter of
Credit or other Commitment is effectively connected.
“Treaty State” shall mean a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest.
“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate, ABR, any Base Rate and the Discount B/A Rate.
“U.K. Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“U.K. Borrowing Base” shall mean, with respect to the U.K. Loan Parties at any
time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a Dollar Equivalent
amount) equal to:
(a)the sum of:





--------------------------------------------------------------------------------





(i)in the case of Eligible Receivables, the product of (A) 85.0% (or in the case
of Investment Grade Eligible Receivables, 90.0%) multiplied by (B) the
difference of (x) the amount in Dollars of all Eligible Receivables of such U.K.
Loan Parties minus (y) the Dilution Reserve with respect to such Eligible
Receivables (calculated net of all finance charges, late fees and other fees
that are unearned, sales, excise or similar taxes, and credits or allowances
granted at such time); and
(ii)in the case of Eligible Inventory, the lesser of (A) 70.0% of the value of
Eligible Inventory of such U.K. Loan Parties (valued, for each class of such
Eligible Inventory, at the lower of cost and market on a first in, first out
basis) consisting of each class of such Eligible Inventory at such time and
(B) 85.0% of Net Orderly Liquidation Value of such Eligible Inventory of such
U.K. Loan Parties constituting each class of Eligible Inventory at such time;
and
(iii)in the case of Eligible Machinery and Equipment, 80.0% of the Net Orderly
Liquidation Value In-Place of the Eligible Machinery and Equipment of such U.K.
Loan Parties; and
(iv)in the case of Eligible Real Property, 75.0% of the Appraised Fair Market
Value of Eligible Real Property of such U.K. Loan Party;
minus
(b)any applicable Reserve then in effect to the extent applicable to such U.K.
Loan Parties or such Eligible Receivables, Eligible Inventory, Eligible
Machinery and Equipment and Eligible Real Property;
provided, however, that the U.K. Borrowing Base (together with the Dutch
Borrowing Base and the German Borrowing Base) shall not constitute more than the
greater of (i) 50.0% of the Total Revolving Facility Commitments and (ii) 50.0%
of the Global Borrowing Base (calculated prior to giving effect to such
limitation).
The specified percentages set forth in this definition will not be reduced
without the consent of the U.K. Borrower.
“U.K. Loan Parties” shall mean the U.K. Borrower and any Subsidiary of the U.S.
Borrower incorporated or organized under the laws of England and Wales that is
or hereafter becomes a party to the Foreign Guarantee Agreement.
“U.K. Security Documents” shall mean all English law security agreements
delivered pursuant to this Agreement and granted by any Loan Party and all
confirmations and acknowledgements thereof, in each case relating to the grant
to the Collateral Agent of a security interest in the Collateral owned by such
Loan Party.
“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
“Unrestricted Cash” shall mean cash or cash equivalents of the U.S. Borrower or
any Subsidiary that would not appear as “restricted” on a consolidated balance
sheet of the U.S. Borrower or any Subsidiary.
“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the U.S. Borrower
identified on Schedule 1.01(i), (2) any other Subsidiary of the U.S. Borrower,
whether now owned or acquired or created after the Closing Date, that is
designated by the U.S. Borrower as an Unrestricted Subsidiary hereunder by
written notice to the Administrative Agent; provided, that the U.S. Borrower
shall only be permitted to so designate a new Unrestricted Subsidiary after the
Closing Date so long as (a) no Event of Default has occurred and is continuing
or would result therefrom, (b) such Unrestricted Subsidiary shall be capitalized
(to the extent capitalized by the U.S. Borrower or any of its Subsidiaries)
through Investments as permitted by, and in compliance with, Section 6.04, and
any prior or concurrent Investments in such Subsidiary by the Borrower or any of
its Subsidiaries shall be deemed to have been made under Section 6.04, and
(c) without duplication of clause (b), any net assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04; and (3) any subsidiary of an Unrestricted
Subsidiary. The U.S. Borrower may designate any





--------------------------------------------------------------------------------





Unrestricted Subsidiary to be a Subsidiary for purposes of this Agreement (each,
a “Subsidiary Redesignation”); provided, that (i)  no Event of Default has
occurred and is continuing or would result therefrom and (ii) the Borrower shall
have delivered to the Administrative Agent an officer’s certificate executed by
a Responsible Officer of the U.S. Borrower, certifying to the best of such
officer’s knowledge, compliance with the requirements of preceding clause (i).
“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).
“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended, or any successor statute.
“U.S. Base Rate” shall mean, for any day, the rate of interest per annum equal
to the higher of (a) the interest rate per annum publicly announced from time to
time by the Administrative Agent as its reference rate in effect on such day at
its principal office in Toronto for determining interest rates applicable to
commercial loans denominated in Dollars in Canada (each change in such reference
rate being effective from and including the date such change is publicly
announced as being effective) and (b) the Federal Funds Effective Rate in effect
on such day plus 1/2 of 1.0%; provided that if the U.S. Base Rate shall be less
than zero, such rate shall be deemed to be zero for all purposes.
“U.S. Base Rate Borrowing” shall mean a Borrowing consisting of U.S. Base Rate
Loans.
“U.S. Base Rate Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the U.S. Base Rate in accordance with the
provisions of Article II.
“U.S. Borrower” shall have the meaning assigned to such term in the preamble
hereto.
“U.S. Borrowing Base” shall mean, with respect to the Domestic Loan Parties at
any time, subject to the Eligibility Adjustment Principles and Borrowing Base
Acquisition Adjustment Principles, the amount (expressed as a Dollar Equivalent
amount) equal to:
(a)the sum of:
(i)in the case of Eligible Receivables, the product of (A) 85.0% (or in the case
of Investment Grade Eligible Receivables, 90.0%) multiplied by (B) the
difference of (x) the amount in Dollars of all Eligible Receivables of such
Domestic Loan Parties minus (y) the Dilution Reserve with respect to such
Eligible Receivables (calculated net of all finance charges, late fees and other
fees that are unearned, sales, excise or similar taxes, and credits or
allowances granted at such time); and
(ii)in the case of Eligible Inventory, the lesser of (A) 70.0% of the value of
Eligible Inventory of such Domestic Loan Parties (valued, for each class of such
Eligible Inventory, at the lower of cost and market on a first in, first out
basis) consisting of each class of such Eligible Inventory at such time and
(B) 85.0% of Net Orderly Liquidation Value of such Eligible Inventory of such
Domestic Loan Parties constituting each class of Eligible Inventory at such
time; and
(iii)100% of Unrestricted Cash held in a Controlled Account;
minus
(b)any applicable Reserve then in effect to the extent applicable to such
Domestic Loan Parties or such Eligible Receivables and Eligible Inventory.
The specified percentages set forth in this definition will not be reduced
without the consent of the U.S. Borrower.





--------------------------------------------------------------------------------





“U.S. Guarantee Agreement” shall mean the U.S. Guarantee Agreement (ABL), dated
as of the Closing Date, among the U.S. Borrower, each other Loan Party party
thereto and the Administrative Agent, as amended, supplemented or otherwise
modified from time to time.
“U.S. Lending Office” shall mean, as to any Lender, the applicable branch,
office or Affiliate of such Lender designated by such Lender to make Loans to
the applicable U.S. Borrower.
“U.S. Loan Obligations” shall mean (a) the due and punctual payment by the U.S.
Borrower of (i) the unpaid principal of and interest (including interest
accruing during the pendency of any bankruptcy, insolvency, receivership,
reorganization, arrangement or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to the U.S. Borrower
under this Agreement, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the U.S. Borrower under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest thereon (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership, reorganization,
arrangement or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the U.S. Borrower owed under or pursuant
to this Agreement and each other Loan Document, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership, reorganization, arrangement or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), and (b) the due
and punctual payment of all obligations of each other Domestic Loan Party (other
than guarantees in respect of Foreign Obligations) under or pursuant to each of
the Loan Documents.
“U.S. Obligations” shall mean any Obligations other than the Foreign
Obligations, being, collectively, (a) the U.S. Loan Obligations, (b) obligations
in respect of any Secured Cash Management Agreement entered into by a Domestic
Subsidiary and (c) obligations in respect of any Swap Agreement entered into by
a Domestic Subsidiary.
“U.S. Prime Rate” shall mean the rate of interest per annum as announced from
time to time by the Administrative Agent as its prime rate in effect at its
principal office in New York City; each change in the U.S. Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“U.S. Revolving Facility Exposure” shall mean, at any time, that portion of the
Total Revolving Facility Exposure comprising (a) aggregate Revolving Facility
Loans borrowed by the U.S. Borrower, (b) Swingline Exposure to the U.S. Borrower
and (c) Revolving L/C Exposure to the U.S. Borrower.
“U.S. Special Resolution Regime” shall have the meaning assigned to it in
Section 9.27(a).
“U.S. Sublimit” shall have the meaning assigned to such term in Section 2.01(a).
“VAT” shall mean (a) any tax imposed by EC Directive 2006/112/EC on the Common
System of value added tax, and any national legislation implementing that
directive (including the United Kingdom’s Value Added Tax Act 1994), together
with any legislation supplemental thereto, and (b) any other tax of a similar
nature, whether imposed in a member state of the European Union in substitution
for, or levied in addition to (a) above, or imposed elsewhere.
“Wholly Owned Domestic Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Domestic Subsidiary.
“Wholly Owned Foreign Subsidiary” shall mean a Wholly Owned Subsidiary that is
also a Foreign Subsidiary.





--------------------------------------------------------------------------------





“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the U.S. Borrower that is a Wholly Owned Subsidiary of the Borrower.
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
Section 1.02    Terms Generally
(a)The definitions set forth or referred to in Section 1.01 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time. Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided, that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any changes in GAAP after December 31,
2018, any lease of the Borrower or the Subsidiaries, or of a special purpose or
other entity not consolidated with the Borrower and its Subsidiaries at the time
of its incurrence of such lease, that would be characterized as an operating
lease under GAAP in effect on December 31, 2018, whether such lease is entered
into before or after December 31, 2018, shall not constitute Indebtedness or a
Capitalized Lease Obligation of the Borrower or any Subsidiary under this
Agreement or any other Loan Document as a result of such changes in GAAP.
(b)In this Agreement, where it relates to the German Borrower, a reference to
(i) a necessary action to authorize, where applicable, includes without
limitation, obtaining an unconditional positive advice from the competent works
council(s), (ii) a security interest includes any mortgage (Grundschuld,
Hypothek), pledge (Pfandrecht), retention of title arrangement
(Eigentumsvorbehalt), right of retention (Zurückbehaltungsrecht), right to
reclaim goods (Herausgabeansprüche) and any other right in rem created for the
purpose of granting security, (iii) a winding-up or dissolution includes a
German entity being dissolved (aufgelöst) and administration includes a German
entity being declared bankrupt (insolvent), (iv) any step or procedure taken in
connection with insolvency proceedings includes a German entity having applied
for bankruptcy (Insolvenzantrag) or the opening of bankruptcy proceedings
(Insolvenzeröffnung) and (v) an administrator includes an “Insolvenzverwalter”.
(c)In this Agreement, where it relates to a Dutch Loan Party, unless a contrary
indication appears, a reference to: (i) a “necessary action to authorise” where
applicable, includes without limitation any action required to comply with the
Works Councils Act of the Netherlands (Wet op de ondernemingsraden); (ii) a
“security





--------------------------------------------------------------------------------





interest” includes any mortgage (hypotheek), pledge (pandrecht) and, in general,
any right in rem (beperkt recht), created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht); (iii) a “winding-up”, “administration” or
“dissolution” includes a bankruptcy (faillissement) or dissolution (ontbinding);
(iv) a “moratorium” includes surseance van betaling and “a moratorium is
declared” or “occurs” includes surseance verleend; (v) any “step” or “procedure”
taken in connection with insolvency proceedings includes a Dutch entity having
filed a notice under section 36 of the Tax Collection Act of the Netherlands
(Invorderingswet 1990) or Section 60 of the Social Insurance Financing Act of
the Netherlands (Wet Financiering Sociale Verzekeringen) in conjunction with
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990);
(vi) a “liquidator” includes a curator; (vii) an “administrator” includes a
bewindvoerder; (viii) an “attachment” includes a beslag; (ix) “gross negligence”
means grove schuld; and “willful misconduct” means opzet.
(d)All terms used in this Agreement which are defined in the Uniform Commercial
Code and when used to define a category or categories of the Collateral located
in Canada, such terms shall include the equivalent category or categories of
property set forth in the PPSA. Notwithstanding the foregoing, and where the
context so requires as a result of the Collateral being located in Canada or the
grantor of the security being a Canadian Loan Party, (i) any term defined in
this Agreement by reference to the “Code”, the “UCC” or the “Uniform Commercial
Code” shall also have any extended, alternative or analogous meaning given to
such term in the PPSA or the applicable Canadian securities transfer laws
(including, without limitation, the Securities Transfer Act, 2006 (Ontario)), as
applicable, in all cases for the extension, preservation or betterment of the
Liens of the Collateral Agent in the Collateral, (ii) all references in this
Agreement to a financing statement, continuation statement, amendment or
termination statement shall be deemed to refer also to the analogous documents
used under the PPSA, including, without limitation, where applicable, financing
change statements, (iii) all references to the United States of America, or to
any subdivision, department, agency or instrumentality thereof shall be deemed
to refer also to Canada, or to any subdivision, department, agency or
instrumentality thereof, and (iv) all references to federal or state securities
law of the United States shall be deemed to refer also to analogous federal and
provincial securities laws in Canada.
(e)For purposes of any Collateral located in the Province of Quebec or charged
by any deed of hypothec (or any other Loan Document) and for all other purposes
pursuant to which the interpretation or construction of a Loan Document may be
subject to the laws of the Province of Quebec or a court or tribunal exercising
jurisdiction in the Province of Quebec, (i) “personal property” shall be deemed
to include “movable property”, (ii) “real property” shall be deemed to include
“immovable property”, (iii) “tangible property” shall be deemed to include
“corporeal property”, (iv) “intangible property” shall be deemed to include
“incorporeal property”, (v) “security interest” and “mortgage” shall be deemed
to include a “hypothec”, (vi) all references to filing, registering or recording
under the UCC or the PPSA or otherwise shall be deemed to include publication
under the Civil Code of Québec, (vii) all references to “perfection of” or
“perfected” Liens shall be deemed to include a reference to the “opposability”
of such Liens to third parties, (viii) any “right of offset”, “right of setoff”
or similar expression shall be deemed to include a “right of compensation”, (ix)
“goods” shall be deemed to include “corporeal movable property” other than
chattel paper, documents of title, instruments, money and securities, and (x) an
“agent” shall be deemed to include a “mandatary”.
Section 1.03    Effectuation of Transactions. Each of the representations and
warranties of the Borrowers contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions as shall have
taken place on or prior to the date of determination, unless the context
otherwise requires.
Section 1.04    Currency Translation
(f)The Administrative Agent shall determine the Spot Rate as of each Revaluation
Date to be used for calculating Dollar Equivalent amounts of Alternate Currency
Letters of Credit, Alternate Currency Loans and Eurocurrency Revolving Loans
denominated in Euros. Such Spot Rate shall become effective as of such
Revaluation Date and shall be the Spot Rate employed in converting any amounts
between the Dollars and each Alternate Currency until the next Revaluation Date
to occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial ratios hereunder or except as otherwise
provided herein (including for purposes of Article VI and clause (f) or (j) of
Section 7.01), the applicable amount of any currency (other than Dollars) for
purposes of the Loan





--------------------------------------------------------------------------------





Documents shall be such Dollar Equivalent amount as determined by the
Administrative Agent in accordance with this Agreement.
(g)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Revolving Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Revolving Loan or Letter of Credit is denominated in an Alternate
Currency, such amount shall be the Alternate Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternate Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the
applicable Issuing Bank, as applicable.
(h)For purposes of determining compliance with Section 6.01 or Section 6.02, the
amount of any Indebtedness denominated in any currency other than Dollars shall
be calculated based on customary currency exchange rates in effect, in the case
of such Indebtedness incurred on or prior to the Closing Date, on the Closing
Date and, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness) after the
Closing Date, on the date on which such Indebtedness was incurred (in respect of
term Indebtedness) or committed (in respect of revolving Indebtedness);
provided, that if such Indebtedness is incurred to refinance other Indebtedness
denominated in a currency other than Dollars (or in a different currency from
the Indebtedness being refinanced), and such refinancing would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), accrued interest, defeasance costs and
other costs and expenses incurred in connection with such refinancing.
(i)Unless otherwise provided in this Agreement, when applying any monetary
limits, thresholds and other exceptions to the representations and warranties,
covenants and Events of Default, the equivalent to an amount in Dollars shall be
calculated by the U.S. Borrower at the exchange rate as at the date of the U.S.
Borrower or Subsidiary taking the relevant action (as determined by the U.S.
Borrower in good faith).
(j)No Default or Event of Default shall arise as a result of any limitation or
threshold set forth in Dollars in Article VI or clause (f) or (j) of Section
7.01 being exceeded solely as a result of changes in currency exchange rates.
(k)

(i)The Administrative Agent shall determine the Dollar Equivalent of any Letter
of Credit denominated in any Alternate Currency as of each date (with such date
to be reasonably determined by the Administrative Agent) that is on or about the
date of each request for the issuance, amendment, renewal or extension of such
Alternate Currency Letter of Credit, using the exchange rate for the applicable
currency in relation to U.S. Dollars in effect on the date of determination, and
each such amount shall be the Dollar Equivalent of such Letter of Credit until
the next required calculation thereof pursuant to this Section 1.04(f)(i). The
Administrative Agent shall in addition determine the Dollar Equivalent of any
Letter of Credit denominated in any Alternate Currency as of the CAM Exchange
Date as set forth in Section 10.02.
(ii)The Administrative Agent shall determine the Dollar Equivalent of any
Borrowing denominated in any Alternate Currency or any B/A accepted and
purchased under Section 2.06 as of each date (with such date to be reasonably
determined by the Administrative Agent) that is on or about the date of a
Borrowing Request, Interest Election Request or request for an acceptance and
purchase of B/As with respect to such Borrowing or B/A, in each case using the
exchange rate for the applicable currency in relation to U.S. Dollars in effect
on the date of determination, and each such amount shall be the Dollar
Equivalent of such Borrowing or B/A until the next required calculation thereof
pursuant to this Section 1.04(f)(ii). The Administrative Agent shall in addition
determine the Dollar Equivalent of any





--------------------------------------------------------------------------------





Borrowing denominated in any Alternate Currency or any B/A accepted and
purchased under Section 2.06 as of the CAM Exchange Date as set forth in
Section 10.01.
(iii)The Dollar Equivalent of any L/C Disbursement made by any Issuing Bank in
any Alternate Currency and not reimbursed by the applicable Borrower shall be
determined as set forth in paragraphs (e) or (n) of Section 2.05, as applicable.
In addition, the Dollar Equivalent of the Revolving L/C Exposure shall be
determined as set forth in paragraph (j) of Section 2.05, at the time and in the
circumstances specified therein.
Section 1.05    [Reserved]
Section 1.06    Change of Currency
(l)[Reserved].
(m)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
(n)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency
Section 1.07    Timing of Payment or Performance. Except as otherwise expressly
provided herein, when the payment of any obligation or the performance of any
covenant, duty or obligation is stated to be due or performance required on a
day which is not a Business Day, the date of such payment or performance shall
extend to the immediately succeeding Business Day (other than with respect to
the Maturity Date, which such payment or performance shall be required on the
immediately preceding Business Day).
Section 1.08    Times of Day. Unless otherwise specified herein, all references
herein to times of day shall be references to New York City time (daylight or
standard, as applicable).
Section 1.09    Holdings. From time to time after the Closing Date, Holdings may
form one or more new Subsidiaries to become direct or indirect parent companies
of the U.S. Borrower; provided that, prior to a Qualified IPO, contemporaneously
with the formation of the new direct parent company of the U.S. Borrower (an
“Intermediate Holdings”), such person enters into a supplement to the Holdings
Guarantee and Pledge Agreement (or, at the option of such person, a new Holdings
Guarantee and Pledge Agreement in substantially similar form or such other form
reasonably satisfactory to the Administrative Agent) duly executed and delivered
on behalf of such person. Immediately after any Intermediate Holdings complying
with the proviso in the foregoing sentence, the Guarantee incurred by the then
existing Holdings of the Obligations shall automatically terminate and Holdings
shall be released from its obligations under the Loan Documents, shall cease to
be a Loan Party and any Liens created by any Loan Documents on any assets or
Equity Interests owned by Holdings shall automatically be released (unless, in
each case, the U.S. Borrower shall elect in its sole discretion that such
release of Holdings shall not be effective), and thereafter Intermediate
Holdings shall be deemed to be Holdings for all purposes of this Agreement
(until any additional Intermediate Holdings shall be formed in accordance with
this Section 1.09).
Section 1.10    Election Date. In connection with any commitment, definitive
agreement or similar event relating to an Investment or Disposition, the U.S.
Borrower or applicable Subsidiary may designate such Investment or Disposition
as having occurred on the date of the commitment, definitive agreement or
similar event relating thereto (such date, the “Election Date”) if, after giving
pro forma effect to such Investment or Disposition and all related transactions
in connection therewith and any related pro forma adjustments, the U.S. Borrower
or any of its Subsidiaries would have been permitted to make such Investment or
Disposition on the relevant Election Date in compliance with this Agreement, and
any related subsequent actual making of such Investment or Disposition will be
deemed for all purposes under this Agreement to have been made on such Election
Date, including, without limitation, for purposes of calculating any ratio,
compliance with any test, usage





--------------------------------------------------------------------------------





of any baskets hereunder (if applicable) and EBITDA and for purposes of
determining whether there exists any Default or Event of Default (and all such
calculations on and after such Election Date until the termination, expiration,
passing, rescission, retraction or rescindment of such commitment, definitive
agreement or similar event shall be made on a Pro Forma Basis giving effect
thereto and all related transactions in connection therewith).
Section 1.11    Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Revolving Loans is determined by reference to the LIBO Rate, which
is derived from the London interbank offered rate. The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurocurrency Revolving Loans. In light of this eventuality,
public and private sector industry initiatives are currently underway to
identify new or alternative reference rates to be used in place of the London
interbank offered rate. In the event that the London interbank offered rate is
no longer available or in certain other circumstances as set forth in Section
2.15 of this Agreement, such Section 2.15(b) provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
notify the Borrower, pursuant to Section 2.15, in advance of any change to the
reference rate upon which the interest rate on Eurocurrency Revolving Loans is
based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the London interbank
offered rate or other rates in the definition of “LIBO Rate” or with respect to
any alternative or successor rate thereto, or replacement rate thereof,
including without limitation, whether the composition or characteristics of any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 2.15(b), will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate or have the same volume or
liquidity as did the London interbank offered rate prior to its discontinuance
or unavailability.
Section 1.12    Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any person becomes the asset, right,
obligation or liability of a different person, then it shall be deemed to have
been transferred from the original person to the subsequent person, and (b) if
any new person comes into existence, such new person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
ARTICLE II
THE CREDITS
Section 2.01    Commitments. Subject to the terms and conditions set forth
herein:
(o)Revolving Facility Loans. Each Lender severally agrees to make a loan or
loans from time to time during the Availability Period (each, a “Revolving
Facility Loan”) (i) in Dollars or Euro to the U.S. Borrower from such Lender’s
U.S. Lending Office or Euro Lending Office (or any other Lending Office of such
Lender, as such Lender may designate), (ii) in Canadian Dollars or Dollars to
the Canadian Borrower from its Canadian Lending Office or U.S. Lending Office
(or any other Lending Office of such Lender, as such Lender may designate)
and/or to cause its Canadian Lending Office (or any other Lending Office of such
Lender, as such Lender may designate) to accept and purchase or arrange for the
acceptance and purchase of drafts drawn by the Canadian Borrower in Canadian
Dollars as B/As, (iii) in Dollars or Euro to each of the Dutch Borrower and the
German Borrower from such Lender’s U.S. Lending Office or Euro Lending Office
(or any other Lending Office of such Lender, as such Lender may designate), and
(iv) in Euro, Dollars or Sterling to the U.K. Borrower from such Lender’s Euro
Lending Office or U.S. Lending Office (or any other Lending Office of such
Lender, as such Lender may designate), in each case after giving effect thereto
and to the application of proceeds thereof, in an aggregate principal amount
that will not result in (I) such Lender’s Revolving Facility Loans exceeding the
Revolving Facility Commitment of such Lender, (II) such Lender’s Revolving
Facility Exposure exceeding the Revolving Facility





--------------------------------------------------------------------------------





Commitment of such Lender, (III) the Total Revolving Facility Exposure exceeding
the lesser of (x) the Total Revolving Facility Commitments and (y) the Global
Borrowing Base, (IV) the aggregate U.S. Revolving Facility Exposure exceeding
the U.S. Borrowing Base (the “U.S. Sublimit”) or (V) (x) the Total Revolving
Facility Exposure less the German Revolving Facility Exposure exceeding (y) the
Global Borrowing Base less the German Borrowing Base (the “Specified Sublimit”).
(p)Overadvances. Insofar as the Borrowers may request and the Administrative
Agent or Required Lenders may be willing in their sole and absolute discretion
to make (x) any Revolving Facility Loans to any Borrower at a time when (A) the
Total Revolving Facility Exposure exceeds, or would exceed with the making of
any such Revolving Facility Loan, the Global Borrowing Base or (B) the Total
Revolving Facility Exposure less the German Revolving Facility Exposure exceeds,
or would exceed with the making of any such Revolving Facility Loan, the
Specified Sublimit or (y) any Revolving Facility Loans to the U.S. Borrower at a
time when the U.S. Revolving Facility Exposure exceeds, or would exceed with the
making of any such Revolving Facility Loan, the U.S. Sublimit (any such Loan or
Loans made under clauses (x) or (y) above being herein referred to individually
as an “Overadvance”), the Administrative Agent or Required Lenders shall make,
or require the Lenders to make, such Overadvances available to the applicable
Borrower. All Overadvances shall be secured by the Collateral in accordance with
the terms hereof and of the Security Documents and shall bear interest as
provided in this Agreement for the Revolving Facility Loans generally. Any
Overadvance made pursuant to the terms hereof shall be made by the Lenders
ratably in accordance with their Revolving Facility Percentages. The foregoing
notwithstanding, in no event (i) unless otherwise consented to by the Required
Lenders, shall Overadvances, together with the Protective Advances then
outstanding, in the aggregate exceed 5.0% of the then applicable Global
Borrowing Base, (ii) shall any Overadvances be outstanding for more than 45
consecutive days, (iii) unless otherwise consented to by the Required Lenders,
after all outstanding Overadvances have been repaid, shall the Administrative
Agent or the Lenders make any additional Overadvances unless 30 days or more
have expired since the last date on which any Overadvances were outstanding or
(iv) unless otherwise consented to by each affected Lender, shall the
Administrative Agent make any Revolving Facility Loans on behalf of the
applicable Lenders under this Section 2.01(b) to the extent such Revolving
Facility Loans would cause such Lender’s share of the Revolving Facility
Exposure to exceed such Lender’s aggregate Revolving Facility Commitment. The
Required Lenders may at any time revoke the Administrative Agent’s authorization
to make future Overadvances (provided that existing Overadvances shall not be
subject to such revocation and any such revocation must be in writing and shall
become effective prospectively upon the Administrative Agent’s receipt thereof).
If Overadvances are made in accordance with this Section 2.01(b), then (A) the
Global Borrowing Base, U.S. Sublimit and Specified Sublimit, as applicable,
shall thereafter be deemed ratably increased by the amount of such permitted
Overadvances, but only for so long as the Administrative Agent allows such
Overadvances to be outstanding and (B) all Lenders shall be bound to make, or
permit to remain outstanding, such Overadvances based upon their applicable
Revolving Facility Percentages in accordance with the terms of this Agreement.
(q)Protective Advances. Upon the occurrence and during the continuance of an
Event of Default or upon the inability of the Borrowers to satisfy the
conditions to borrowing set forth in Section 4.01(b) after the Closing Date, the
Administrative Agent, in its sole discretion, may make Revolving Facility Loans
to any Borrower on behalf of the Lenders, so long as the aggregate amount of
such Revolving Facility Loans shall not, together with the aggregate amount of
all Overadvances then outstanding, exceed 5.0% of the then applicable Global
Borrowing Base, if the Administrative Agent, in its Reasonable Credit Judgment,
deems that such Revolving Facility Loans are necessary or desirable (i) to
protect all or any portion of the Collateral, (ii) to enhance the likelihood, or
maximize the amount of, repayment of the Loans and the other Obligations, or
(iii) to pay any other amount chargeable to the Borrowers pursuant to this
Agreement (such Revolving Facility Loans, hereinafter, each a “Protective
Advance” and, together, “Protective Advances”); provided that (x) in no event
shall the Total Revolving Facility Exposure exceed the Total Revolving Facility
Commitments, (y) the Required Lenders may at any time revoke the Administrative
Agent’s authorization to make future Protective Advances (provided that existing
Protective Advances shall not be subject to such revocation and any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof) and (z) unless otherwise consented to by
each affected Lender, the Administrative Agent may not make Revolving Facility
Loans on behalf of the applicable Lenders under this Section 2.01(c) to the
extent such Revolving Facility Loans would cause a Lender’s share of the
Revolving Facility Exposure to exceed such Lender’s Revolving Facility
Commitment. Any Protective





--------------------------------------------------------------------------------





Advance made pursuant to the terms hereof shall be made by the Lenders ratably
in accordance with their Revolving Facility Percentages. If Protective Advances
are made in accordance with this Section 2.01(c), then (A) each Borrowing Base
shall thereafter be deemed ratably increased by the amount of such permitted
Protective Advances, but only for so long as the Administrative Agent allows
such Protective Advances to be outstanding and (B) all Lenders shall be bound to
make, or permit to remain outstanding, such Protective Advances based upon their
applicable Revolving Facility Percentages in accordance with the terms of this
Agreement.
(r)Incremental Revolving Facility Commitments. Each Lender having an Incremental
Revolving Facility Commitment agrees, subject to the terms and conditions set
forth in the applicable Incremental Assumption Agreement, to make Incremental
Revolving Facility Loans to any Borrower, in a Dollar Equivalent aggregate
principal amount not to exceed its Incremental Revolving Facility Commitment.
(s)Prepayment; Reborrowing. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Facility Loans.
Section 2.02    Loans and Borrowings.
(t)Each Loan shall be made as part of a Borrowing consisting of Loans in the
same currency and of the same Class and Type made by the Lenders ratably in
accordance with their respective Commitments (or, in the case of Swingline
Loans, by the Swingline Lender in accordance with its Swingline Commitment). The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
(u)Subject to Section 2.15, (i) in the case of the U.S. Borrower, each Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Revolving Loans as the
U.S. Borrower may request in accordance herewith; (ii) in the case of the
Canadian Borrower, each Borrowing (A) denominated in Dollars shall be comprised
entirely of U.S. Base Rate Loans or Eurocurrency Revolving Loans as the Canadian
Borrower may request in accordance herewith and (B) denominated in Canadian
Dollars shall be comprised entirely of Canadian Base Rate Loans or B/A Drawings;
and (iii) in the case of the Dutch Borrower, the German Borrower and the U.K.
Borrower, each Borrowing shall be comprised entirely of Eurocurrency Revolving
Loans as the applicable Borrower may request in accordance herewith. Each
Swingline Borrowing made by the U.S. Borrower shall be an ABR Borrowing. Each
Swingline Borrowing made by the Dutch Borrower, the German Borrower or the U.K.
Borrower shall be an Overnight LIBO Borrowing. Each Lender at its option may
make any ABR Loan, Base Rate Loan or Eurocurrency Revolving Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of any
Borrower to repay such Loan in accordance with the terms of this Agreement and
such Lender shall not be entitled to any amounts payable under Section 2.16 or
2.18 solely in respect of increased costs or Taxes resulting from such exercise
and existing at the time of such exercise.
(v)At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. At
the time that (i) each ABR Revolving Borrowing or Base Rate Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided that an ABR Revolving Borrowing or Base Rate Revolving Borrowing may be
in an aggregate amount that is equal to the entire unused balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e). Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of twenty Eurocurrency Revolving
Borrowings outstanding.
(w)Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing or B/A
Drawing if the Interest Period or Contract Period requested with respect thereto
would end after the Maturity Date of any Class.





--------------------------------------------------------------------------------





(x)Any Loan to the Dutch Borrower or, to the extent provided before any Loan,
any issuance of a Letter of Credit under section 2.05(b) at the request of the
Dutch Borrower shall at all times be provided by a Lender and Issuing Bank that
is a Non-Public Lender.
Section 2.03    Requests for Borrowings. To request a Revolving Borrowing, the
applicable Borrower shall notify the Administrative Agent of such request (as
provided in Section 9.01) electronically or in writing (a) in the case of a
Eurocurrency Revolving Borrowing, not later than 12:00 p.m., Local Time, three
Business Days before the date of the proposed Borrowing, or (b) in the case of
an ABR Borrowing or Base Rate Borrowing in U.S. Dollars or Canadian Dollars, not
later than 12:00 p.m., Local Time, on the date of the proposed Borrowing (or in
each case, such shorter period as the Administrative Agent may agree); provided
that any such notice of an ABR Revolving Borrowing or a Base Rate Borrowing to
finance the reimbursement of an L/C Disbursement as contemplated by
Section 2.05(e) may be given not later than 11:00 a.m., Local Time, on the date
of the proposed Borrowing. Each such Borrowing Request shall be irrevocable and
shall (in the case of a telephone request) be confirmed promptly by hand
delivery or electronic means to the Administrative Agent of a written Borrowing
Request in a form approved by the Administrative Agent and signed by the
applicable Borrower. Each such Borrowing Request shall specify the following
information in compliance with Section 2.02:
(i)the Borrower requesting such Borrowing;
(ii)the Class of such Borrowing;
(iii)the currency and aggregate amount of the requested Borrowing, which amount
shall not result in (A) the Total Revolving Facility Exposure exceeding the
lesser of (x) the Total Revolving Facility Commitments and (y) the Global
Borrowing Base, (B) the aggregate U.S. Revolving Facility Exposure exceeding the
U.S. Sublimit or (C) the Total Revolving Facility Exposure less the German
Revolving Facility Exposure exceeding the Specified Sublimit;
(iv)the date of such Borrowing, which shall be a Business Day;
(v)whether such Borrowing is to be an ABR Borrowing, a Base Rate Borrowing or a
Eurocurrency Revolving Borrowing;
(vi)in the case of a Eurocurrency Revolving Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
(vii)the location and number of the applicable Borrower’s account to which funds
are to be disbursed.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (i) in the case of a Revolving Borrowing
by the U.S. Borrower, an ABR Borrowing and (ii) in the case of any Revolving
Borrowing by the Canadian Borrower, a Base Rate Borrowing. If no Interest Period
is specified with respect to any requested Eurocurrency Revolving Borrowing,
then the applicable Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
Each Borrower hereby irrevocably authorizes the Administrative Agent to disburse
the proceeds of each Loan requested pursuant to this Section 2.03. The proceeds
of each Loan requested under this Section 2.03 shall be disbursed by the
Administrative Agent in the applicable currency in immediately available funds,
by wire transfer to such bank account as may be agreed upon by the applicable
Borrower and the Administrative Agent from time to time or elsewhere if pursuant
to a written direction from such Borrower. If at any time any Loan is funded in
excess of the amount requested by the applicable Borrower, such Borrower agrees
to repay the excess to the Administrative Agent promptly upon the earlier to
occur of (x) such Borrower’s discovery of the error and (y) notice thereof to
such Borrower from the Administrative Agent or any applicable Lender.





--------------------------------------------------------------------------------





Section 2.04    Swingline Loans.
(y)Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans in Dollars to the U.S. Borrower, in Euro to the
Dutch Borrower and the German Borrower, and in Euro, Dollars and Sterling to the
U.K. Borrower, from time to time during the applicable Availability Period, in
the Dollar Equivalent of an aggregate principal amount at any time outstanding
that will not result in (i) the Swingline Exposure exceeding the Swingline
Commitment, (ii) the aggregate U.S. Revolving Facility Exposure exceeding the
U.S. Sublimit, (iii) the Total Revolving Facility Exposure exceeding the lesser
of (A) the Total Revolving Facility Commitments and (B) the Global Borrowing
Base or (iv) the Total Revolving Facility Exposure less the German Revolving
Facility Exposure exceeding the Specified Sublimit; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Borrowing. Each Swingline Borrowing shall be in an amount
that is an integral multiple of $100,000, €100,000 or £100,000, as the case may
be, and not less than $1,000,000, €1,000,000 or £1,000,000, as the case may be.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the U.S. Borrower, the Dutch Borrower, the German Borrower and the U.K.
Borrower may borrow, prepay and reborrow Swingline Loans.
(z)To request a Swingline Borrowing, the applicable Borrower shall notify the
Administrative Agent and the Swingline Lender of such request by telephone
(confirmed by a Swingline Borrowing Request by electronic means) (provided that
requests for Swingline Borrowings by the U.K. Borrower, the Dutch Borrower or
the German Borrower cannot be made by telephone and must be made in writing),
not later than 12:00 p.m., Local Time, on the day of a proposed Swingline
Borrowing. Each such notice and Swingline Borrowing Request shall be irrevocable
and shall specify (i) the Borrower requesting such Swingline Borrowing, (ii) the
requested date (which shall be a Business Day), (iii) the currency and amount of
the requested Swingline Borrowing and (iv) in the case of a Swingline Borrowing
to be made by the Dutch Borrower, the German Borrower or the U.K. Borrower, the
Interest Period to be applicable thereto, which shall be a period contemplated
by clause (b) of the definition of “Interest Period”. The Swingline Lender shall
consult with the Administrative Agent as to whether the making of the Swingline
Loan is in accordance with the terms of this Agreement prior to the Swingline
Lender funding such Swingline Loan. The Swingline Lender shall make each
Swingline Loan to be made by it hereunder in accordance with Section 2.02(a) on
the proposed date thereof by wire transfer of immediately available funds by
3:00 p.m., Local Time, to the account of the applicable Borrower (or, in the
case of a Swingline Borrowing made to finance the reimbursement of an L/C
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank).
(aa)The Swingline Lender may (but is not obligated to) require Lenders to
acquire participations in all or a portion of the outstanding Swingline Loans
made by it (“Settlement”) on a weekly basis by written notice to the
Administrative Agent not later than 12:00 p.m., Local Time, on the date of such
requested Settlement (the “Settlement Date”) with regards to Swingline Loans
which are ABR Loans or two Business Days prior to the Settlement Date with
regards to Overnight LIBO Borrowings. Such notice shall specify the aggregate
amount and currency of such Swingline Loans in which the Lenders will
participate. Promptly upon receipt of such notice, the Administrative Agent will
give notice thereof to each such Lender, specifying in such notice such Lender’s
Revolving Facility Percentage of such Swingline Loan or Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent for the account of the Swingline
Lender, such Lender’s Revolving Facility Percentage of such Swingline Loan or
Loans. Each Lender acknowledges and agrees that its respective obligation to
acquire participations in Swingline Loans pursuant to this paragraph is absolute
and unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders. The Administrative Agent shall notify the U.S. Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph (c),
and thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline





--------------------------------------------------------------------------------





Lender. Any amounts received by the Swingline Lender from any Borrower (or other
party on behalf of such Borrower) in respect of a Swingline Loan after receipt
by the Swingline Lender of the proceeds of a sale of participations therein
shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph and to the Swingline Lender, as their interests may appear;
provided that any such payment so remitted shall be repaid to the Swingline
Lender or to the Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the applicable Borrower for any reason.
The purchase of participations in a Swingline Loan pursuant to this paragraph
shall not relieve any Borrower of any default in the payment thereof.
(ab)The U.S. Borrower may, at any time and from time to time, designate as
Swingline Lenders one or more Lenders that agree to serve in such capacity as
provided below. The acceptance by a Lender of an appointment as a Swingline
Lender hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the U.S.
Borrower, executed by the U.S. Borrower, the Administrative Agent and such
designated Swingline Lender, and, from and after the effective date of such
agreement, (i) such Lender shall have all the rights and obligations of a
Swingline Lender under this Agreement and (ii) references herein to the term
“Swingline Lender” shall be deemed to include such Lender in its capacity as a
lender of Swingline Loans hereunder.
Section 2.05    Letters of Credit.
(ac)General. Subject to the terms and conditions set forth herein, each of the
Borrowers may request the issuance of Letters of Credit denominated in Dollars
or Alternate Currencies, in each case for its own account (or for the account of
a Subsidiary, so long as such Borrower and such Subsidiary are co-applicants) in
a form reasonably acceptable to the applicable Issuing Bank, at any time and
from time to time during the Availability Period prior to the date that is five
(5) Business Days prior to the Maturity Date. Notwithstanding the foregoing, the
Existing Letters of Credit shall be deemed to be Letters of Credit issued on the
Closing Date for all purposes of the Loan Documents and shall continue as
Letters of Credit under this Agreement. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by a
Borrower to, or entered into by a Borrower with, an Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
(ad)Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic renewal in accordance with paragraph (c) of this Section 2.05)
or extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank, to the applicable Issuing
Bank and the Administrative Agent (at least three Business Days in advance of
the requested date of issuance, amendment, renewal or extension, or such shorter
period as the Administrative Agent and the applicable Issuing Bank in their sole
discretion may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, attaching
the Letter of Credit which must be in an agreed form (between the U.S. Borrower
and the relevant Issuing Bank) and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the currency in which such Letter
of Credit is to be denominated (which may be Dollars or any Alternate Currency),
the name and address of the beneficiary thereof and such other information as
shall be necessary to issue, amend, renew or extend such Letter of Credit. If
requested by the applicable Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, as the case may be, (i) the Revolving L/C
Exposure will not exceed the Letter of Credit Sublimit, (ii) the sum of the
aggregate undrawn amount of all Letters of Credit issued by an Issuing Bank and
the aggregate principal amount of all L/C Disbursements of such Issuing Bank
that have not yet been reimbursed at such time of such Issuing Bank will not
exceed the Letter of Credit Commitment of such Issuing Bank; provided that
Existing





--------------------------------------------------------------------------------





Letters of Credit issued by JPMCB may remain outstanding (and, with the consent
of JPMCB, may be amended, renewed or extended) notwithstanding that such amount
may exceed the Letter of Credit Commitment of JPMCB set forth on Schedule 2.01,
(iii) Total Revolving Facility Exposure will not exceed the lesser of (A) the
Total Revolving Facility Commitments and (B) the Global Borrowing Base, (iv) the
aggregate U.S. Revolving Facility Exposure will not exceed the U.S. Sublimit,
(v) the Total Revolving Facility Exposure less the German Revolving Facility
Exposure will not exceed the Specified Sublimit and (vi) all conditions
precedent in Section 4.01 have been satisfied or waived.
(ae)Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year (unless otherwise agreed
upon by the U.S. Borrower, the Administrative Agent and the applicable Issuing
Bank in their sole discretion) after the date of the issuance of such Letter of
Credit (or, in the case of any renewal or extension thereof, one year (unless
otherwise agreed upon by the U.S. Borrower, the Administrative Agent and the
applicable Issuing Bank) after such renewal or extension) and (ii) the date that
is five Business Days prior to the Maturity Date; provided that any Letter of
Credit with a one-year tenor may provide for the automatic renewal thereof for
additional one-year periods (which, in no event, shall extend beyond the
applicable date referred to in clause (ii) of this paragraph (c)) so long as
such Letter of Credit permits the applicable Issuing Bank to prevent any such
extension at least once in such twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof within a time period during such twelve-month period to be agreed upon
at the time such Letter of Credit is issued; provided further that, if the
Administrative Agent and the applicable Issuing Bank each consents, in their
sole discretion, the expiration date on any Letter of Credit may extend beyond
the date referred to in clause (ii) above (so long as, if any such Letter of
Credit is outstanding or the expiration date is extended to a date after the
date that is five (5) Business Days prior to the Maturity Date, the applicable
Borrower shall Cash Collateralize each such Letter of Credit in an amount equal
to the Minimum L/C Collateral Amount on or prior to the date that is five (5)
Business Days prior to the Maturity Date or, if later, such date of issuance).
(af)Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each such Lender, and each such Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent in Dollars, for the account of the applicable Issuing
Bank, such Lender’s Revolving Facility Percentage of (i) each L/C Disbursement
made by such Issuing Bank in Dollars and (ii) the Dollar Equivalent, using the
Spot Rates in effect on the date such payment is required, of each L/C
Disbursement made by such Issuing Bank in an Alternate Currency and, in each
case, not reimbursed by the applicable Borrower on the date due as provided in
paragraph (e) of this Section 2.05, or of any reimbursement payment required to
be refunded to such Borrower for any reason (or if such L/C Disbursement or
reimbursement payment was refunded in an Alternate Currency, the Dollar
Equivalent thereof using the Spot Rate in effect on the date of such refund).
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Revolving Facility Commitments, and that each
such payment shall be made without any offset, abatement, withholding or
reduction whatsoever.
(ag)Reimbursement.
(i)If the applicable Issuing Bank shall make any L/C Disbursement in respect of
a Letter of Credit, the applicable Borrower shall reimburse such L/C
Disbursement by paying to the Administrative Agent an amount equal to such L/C
Disbursement, in the currency in which such L/C Disbursement is made together
with accrued interest (at the rate of interest applicable to ABR Loans in the
case of the U.S. Borrower, at the rate of interest applicable to Base Rate Loans
in the case of the Canadian Borrower and at the rate of interest applicable to
Swingline Loans in the case of the Dutch Borrower, the German Borrower and the
U.K. Borrower, as applicable) thereon from the date of such L/C Disbursement,
not later than 2:00 p.m., Local Time, on the second Business Day after the
applicable Borrower receives





--------------------------------------------------------------------------------





notice under paragraph (g) of this Section 2.05 of such L/C Disbursement;
provided that the applicable Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR Revolving Borrowing, a Base Rate Revolving
Borrowing or a Swingline Borrowing, as applicable, in an equivalent amount and,
to the extent so financed, such Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing, Base Rate
Borrowing or Swingline Borrowing.
(ii)If a Borrower fails to reimburse any L/C Disbursement when due, then (A) if
such payment relates to an Alternate Currency Letter of Credit, automatically
and with no further action required, such Borrower’s obligation to reimburse the
applicable L/C Disbursement shall be permanently converted into an obligation to
reimburse the Dollar Equivalent, calculated using the Spot Rates on the date
when such payment was due, of such L/C Disbursement and (B) in the case of each
L/C Disbursement, the Administrative Agent shall promptly notify the applicable
Issuing Bank and each Lender of the applicable L/C Disbursement, the payment
then due from the applicable Borrower in respect thereof and such Lender’s
Revolving Facility Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Revolving Facility
Percentage in Dollars of the payment then due from such Borrower in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from such Lenders. Promptly following
receipt by the Administrative Agent of any payment from a Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Lender pursuant to this paragraph to reimburse an Issuing Bank for any L/C
Disbursement (other than the funding of an ABR Revolving Borrowing, Base Rate
Revolving Borrowing or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve the applicable Borrower of its
obligation to reimburse such L/C Disbursement. If the applicable Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Alternate
Currency would subject the Administrative Agent, the applicable Issuing Bank or
any Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, such
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or Lender or
(y) reimburse each L/C Disbursement made in such Alternate Currency in Dollars,
in an amount equal to the Dollar Equivalent, calculated using the applicable
Spot Rate on the date such L/C Disbursement is made, of such L/C Disbursement.
(ah)Obligations Absolute. The obligation of each Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the applicable Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank, or any of the circumstances
referred to in clauses (i), (ii) or (iii) of the first sentence; provided that
the foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the applicable Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of





--------------------------------------------------------------------------------





which are hereby waived by the applicable Borrower to the extent permitted by
applicable law) suffered by such Borrower that are determined by a final and
binding decision of a court of competent jurisdiction to have been caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct (found by a final and nonappealable decision of
a court of competent jurisdiction) on the part of the applicable Issuing Bank,
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(ai)Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Such Issuing Bank shall promptly
notify the Administrative Agent and the applicable Borrower by telephone
(confirmed by electronic means) of any such demand for payment under a Letter of
Credit and whether such Issuing Bank has made or will make an L/C Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the applicable Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such L/C Disbursement.
(aj)Interim Interest. If an Issuing Bank shall make any L/C Disbursement, then,
unless the applicable Borrower shall reimburse such L/C Disbursement in full on
the date such L/C Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such L/C Disbursement is made
to but excluding the date that such Borrower reimburses such L/C Disbursement,
(i) if such L/C Disbursement is a L/C Disbursement made in Dollars, and at all
times following the conversion to Dollars of a L/C Disbursement made in an
Alternate Currency pursuant to paragraph (e) above, at the rate per annum then
applicable to ABR Revolving Loans (in the case of the U.S. Borrower), Base Rate
Loans (in the case of the Canadian Borrower) or Swingline Loans (in the case of
the Dutch Borrower, the German Borrower or the U.K. Borrower) and (ii) if such
L/C Disbursement is a L/C Disbursement made in an Alternate Currency, at all
times prior to its conversion to Dollars pursuant to paragraph (e) above, at the
applicable rate for Swingline Loans plus the Applicable Margin applicable to
Eurocurrency Revolving Loans at such time (or, in the case of a L/C Disbursement
made in Canadian Dollars, at the Canadian Base Rate plus the Applicable Margin
applicable to Canadian Base Rate Loans at such time); provided that, in each
case, if such L/C Disbursement is not reimbursed by the applicable Borrower when
due pursuant to paragraph (e) of this Section 2.05, then Section 2.14(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the applicable Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to paragraph (e) of this Section 2.05 to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.
(ak)Replacement of an Issuing Bank. An Issuing Bank may be replaced at any time
by written agreement among the U.S. Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank. At the time
any such replacement shall become effective, the Borrowers shall pay all unpaid
fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.13(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require. After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.
(al)Cash Collateralization Following Certain Events. If and when a Borrower is
required to Cash Collateralize any Revolving L/C Exposure relating to any
outstanding Letters of Credit pursuant to any of Sections 2.05(c), 2.12(b),
2.12(c), 2.23(c) or 7.01, such Borrower shall promptly deposit (but not later
than on the





--------------------------------------------------------------------------------





same Business Day in the case of an Event of Default described in
Section 7.01(h) or (i) or on the third Business Day following the date on which
the U.S. Borrower receives notice from the Administrative Agent in the case of
any other Event of Default, demanding the deposit of Cash Collateral pursuant to
this paragraph) in an account with or at the direction of the Collateral Agent,
in the name of the Collateral Agent and for the benefit of the Lenders, an
amount in cash in Dollars or the applicable Alternate Currency equal to the
Revolving L/C Exposure as of such date (or, in the case of Sections 2.05(c),
2.12(b), 2.12(c) or 2.23(c), the portion thereof required by such sections) plus
any accrued or unpaid interest thereon. For the purposes of this paragraph, the
Alternate Currency Revolving L/C Exposure shall be calculated using the Spot
Rates on the date notice demanding Cash Collateralization is delivered to a
Borrower (or the date of the Event of Default under Section 7.01(h) or (i), if
applicable). Each deposit of Cash Collateral (i) made pursuant to this
paragraph, (ii) made by the Administrative Agent during the continuation of an
Event of Default or (iii) made by the Administrative Agent pursuant to
Sections 2.12(d), 2.19(b) or 2.23(f) shall in each case be held by the
Collateral Agent as collateral for the payment and performance of the
obligations of the Borrowers under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (A) for so long as an Event of Default shall be continuing, the
Collateral Agent and (B) at any other time, the applicable Borrower, in each
case, in Permitted Investments and at the risk and expense of the Borrowers,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Collateral Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrowers for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with Revolving L/C Exposure representing greater than 50.0% of the total
Revolving L/C Exposure), be applied to satisfy other obligations of the
Borrowers under this Agreement. If a Borrower is required to provide an amount
of Cash Collateral hereunder as a result of the occurrence of an Event of
Default, the existence of a Defaulting Lender or the occurrence of a limit under
Section 2.12(b) or 2.12(c) being exceeded, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three
(3) Business Days after all Events of Default have been cured or waived, the
termination of the Defaulting Lender status or the limits under Sections 2.12(b)
and 2.12(c) no longer being exceeded, as applicable.
(am)Cash Collateralization Following Termination and Prepayment of the Facility.
Notwithstanding anything to the contrary herein, in the event of the prepayment
in full of all outstanding Revolving Facility Loans and the termination of all
Revolving Facility Commitments by the Borrowers pursuant to Section 2.09(b) (a
“Facility Termination Event”) in connection with which any Borrower notifies any
one or more Issuing Banks that it intends to maintain one or more Letters of
Credit initially issued under this Agreement in effect after the date of such
Facility Termination Event (each, a “Continuing Letter of Credit”), then the
security interest of the Collateral Agent in the Collateral under the Security
Documents may be terminated in accordance with Section 9.18 if each such
Continuing Letter of Credit is Cash Collateralized in an amount equal to the
Minimum L/C Collateral Amount, which shall be deposited with or at the direction
of each such Issuing Bank.
(an)Additional Issuing Banks. From time to time, the U.S. Borrower may by notice
to the Administrative Agent designate additional Lenders, who may agree (in its
or their sole discretion) to act in such capacity and who is reasonably
satisfactory to the Administrative Agent as an Issuing Bank. Each such
additional Issuing Bank shall execute a counterpart of this Agreement upon the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld) and shall thereafter be an Issuing Bank hereunder for all purposes.
(ao)Issuing Bank Agreements. Unless otherwise requested by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent
(i) on the first Business Day of each week, the daily activity (set forth by
day) in respect of Letters of Credit during the immediately preceding week,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (ii) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the aggregate face amount of the Letters of Credit to be issued,
amended, renewed or extended by it and outstanding hereunder after giving effect
to such issuance, amendment, renewal or extension occurred (and whether the
amount thereof changed), it being understood that such Issuing Bank shall not
permit any issuance, renewal, extension or





--------------------------------------------------------------------------------





amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written (or, with respect to any Issuing Bank, if
the Administrative Agent so agrees with respect to such Issuing Bank,
telephonic) confirmation from the Administrative Agent that it is then permitted
under this Agreement, (iii) on each Business Day on which such Issuing Bank
makes any L/C Disbursement in respect of any Letter of Credit issued hereunder,
the date of such L/C Disbursement and the amount of such L/C Disbursement,
(iv) on any Business Day on which a Borrower fails to reimburse an L/C
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure, the applicable Borrower and the amount and currency of
such L/C Disbursement and (v) on any other Business Day, such other information
as the Administrative Agent shall reasonably request.
(ap)Conversion. In the event that the Loans become immediately due and payable
on any date pursuant to Section 7.01, all amounts (i) that a Borrower is at the
time or thereafter becomes required to reimburse or otherwise pay to the
Administrative Agent in respect of L/C Disbursements made under any Alternate
Currency Letter of Credit (other than amounts in respect of which such Borrower
has deposited Cash Collateral pursuant to paragraph (j) or (k) above, if such
Cash Collateral was deposited in the applicable Alternate Currency to the extent
so deposited or applied), (ii) that the Lenders are at the time or thereafter
become required to pay to the Administrative Agent and the Administrative Agent
is at the time or thereafter becomes required to distribute to the applicable
Issuing Bank pursuant to paragraph (e) of this Section in respect of
unreimbursed L/C Disbursements made under any Alternate Currency Letter of
Credit and (iii) of each Lender’s participation in any Alternate Currency Letter
of Credit under which an L/C Disbursement has been made shall, automatically and
with no further action required, be converted into the Dollar Equivalent,
calculated using the Spot Rates on such date (or in the case of any L/C
Disbursement made after such date, on the date such L/C Disbursement is made),
of such amounts. On and after such conversion, all amounts accruing and owed to
the Administrative Agent, the applicable Issuing Bank or any Lender in respect
of the obligations described in this paragraph shall accrue and be payable in
Dollars at the rates otherwise applicable hereunder.
(aq)Existing Letters of Credit. All Existing Letters of Credit shall remain
outstanding as Letters of Credit issued hereunder on the terms set forth herein.
Section 2.06    Canadian Bankers’ Acceptances.
(ar)Each acceptance and purchase of B/As of a single Contract Period pursuant to
Section 2.01(b) or Section 2.08 shall be made ratably by the Lenders in
accordance with the amounts of their Revolving Facility Commitments. The failure
of any Lender to accept any B/A required to be accepted by it shall not relieve
any other Lender of its obligations hereunder; provided that the Revolving
Facility Commitments are several and no Lender shall be responsible for any
other Lender’s failure to accept B/As as required hereunder.
(as)The B/As of a single Contract Period accepted and purchased on any date
shall be in an aggregate amount that is an integral multiple of C$1,000,000 and
not less than C$1,000,000. The face amount of each B/A shall be C$100,000 or any
whole multiple thereof. If any Lender’s ratable share of the B/As of any
Contract Period to be accepted on any date would not be an integral multiple of
C$100,000, the face amount of the B/As accepted by such Lender may be increased
or reduced to the nearest integral multiple of C$100,000 by the Administrative
Agent in its sole discretion. B/As of more than one Contract Period may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five B/A Drawings outstanding.
(at)To request an acceptance and purchase of B/As, the Canadian Borrower shall
notify the Administrative Agent of such request by telephone or by facsimile not
later than 10:00 a.m., Local Time, one Business Day before the date of such
acceptance and purchase. Each such request shall be irrevocable and, if
telephonic, shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a Borrowing Request signed by the Canadian Borrower.
Each such telephonic request and Borrowing Request shall specify the following
information:
(i)the aggregate face amount of the B/As to be accepted and purchased;
(ii)the date of such acceptance and purchase, which shall be a Business Day;





--------------------------------------------------------------------------------





(iii)the Contract Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Contract Period” (and which shall in
no event end after the Maturity Date); and
(iv)the location and number of the Canadian Borrower’s account to which any
funds are to be disbursed, which shall comply with the requirements of
Section 2.07. If no Contract Period is specified with respect to any requested
acceptance and purchase of B/As, then the Canadian Borrower shall be deemed to
have selected a Contract Period of 30 days’ duration.
Promptly following receipt of a request in accordance with this paragraph, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of B/As to be accepted and purchased by such Lender.
(au)The Canadian Borrower hereby appoints each Lender as its attorney to sign
and endorse on its behalf, manually or by facsimile or mechanical signature, as
and when deemed necessary by such Lender, blank forms of B/As. It shall be the
responsibility of each Lender to maintain an adequate supply of blank forms of
B/As for acceptance under this Agreement. The Canadian Borrower recognizes and
agrees that all B/As signed and/or endorsed on its behalf by any Lender shall
bind the Canadian Borrower as fully and effectually as if manually signed and
duly issued by authorized officers of the Canadian Borrower. Each Lender is
hereby authorized to issue such B/As endorsed in blank in such face amounts as
may be determined by such Lender to comply with any request of the Canadian
Borrower hereunder; provided that the aggregate face amount thereof is equal to
the aggregate face amount of B/As required to be accepted by such Lender. No
Lender shall be liable for any damage, loss or claim arising by reason of any
loss or improper use of any such instrument unless such loss or improper use
results from the gross negligence or willful misconduct of such Lender. Each
Lender shall maintain a record with respect to B/As (i) received by it from the
Administrative Agent in blank hereunder, (ii) voided by it for any reason,
(iii) accepted and purchased by it hereunder and (iv) canceled at their
respective maturities. Upon request by the Canadian Borrower, a Lender shall
cancel all forms of B/A that have been pre-signed or pre-endorsed on behalf of
the Canadian Borrower and that are held by such Lender and are not required to
be issued pursuant to this Agreement.
(av)Drafts of the Canadian Borrower to be accepted as B/As hereunder shall be
signed as set forth in paragraph (d) above. Notwithstanding that any person
whose signature appears on any B/A may no longer be an authorized signatory for
any of the Lenders or the Canadian Borrower at the date of issuance of such B/A,
such signature shall nevertheless be valid and sufficient for all purposes as if
such authority had remained in force at the time of such issuance and any such
B/A so signed shall be binding on the Canadian Borrower.
(aw)Upon acceptance of a B/A by a Lender, such Lender shall purchase, or arrange
the purchase of, such B/A from the Canadian Borrower at the Discount B/A Rate
for such Lender applicable to such B/A accepted by it and provide to the
Administrative Agent the Discount Proceeds (net of applicable acceptance fees)
for the account of the Canadian Borrower as provided in Section 2.07. The
acceptance fee payable by the Canadian Borrower to a Lender under
Section 2.13(c) in respect of each B/A accepted by such Lender shall be set off
against the Discount Proceeds payable by such Lender under this paragraph.
Notwithstanding the foregoing, in the case of any B/A Drawing resulting from the
conversion or continuation of a B/A Drawing or Revolving Facility Loan pursuant
to Section 2.08, the net amount that would otherwise be payable to the Canadian
Borrower by each Lender pursuant to this paragraph will be applied as provided
in Section 2.08(f).
(ax)Each Lender may at any time and from time to time hold, sell, rediscount or
otherwise dispose of any or all B/A’s accepted and purchased by it hereunder.
(ay)Each B/A accepted and purchased hereunder shall mature at the end of the
Contract Period applicable thereto.
(az)The Canadian Borrower waives presentment for payment and any other defense
to payment of any amounts due to a Lender in respect of a B/A accepted and
purchased by it pursuant to this Agreement that might exist solely by reason of
such B/A being held, at the maturity thereof, by such Lender in its own right
and the Canadian Borrower agrees not to claim any days of grace if such Lender
as holder sues the Canadian Borrower on





--------------------------------------------------------------------------------





the B/A for payment of the amounts payable by the Canadian Borrower thereunder.
On the specified maturity date of a B/A, or such earlier date as may be required
pursuant to the provisions of this Agreement, the Canadian Borrower shall pay
the Lender that has accepted and purchased such B/A the full face amount of such
B/A, and after such payment the Canadian Borrower shall have no further
liability in respect of such B/A and such Lender shall be entitled to all
benefits of, and be responsible for all payments due to third parties under,
such B/A.
(ba)At the option of the Canadian Borrower and any Lender, B/As under this
Agreement to be accepted by that Lender may be issued in the form of depository
bills for deposit with The Canadian Depository for Securities Limited pursuant
to the Depository Bills and Notes Act (Canada) or bills of exchange pursuant to
the Bills of Exchange Act. All depository bills so issued and all bills of
exchange shall be governed by the provisions of this Section 2.06. If a Lender
is not a bank or authorized foreign bank under the Bank Act (Canada) or if a
Lender notifies the Administrative Agent in writing that it is otherwise unable
to accept B/As, such Lender will, instead of accepting and purchasing B/As, make
a Loan (a “B/A Equivalent Loan”) to the Canadian Borrower in the amount and for
the same term as the draft that such Lender would otherwise have been required
to accept and purchase hereunder. Each such Lender will provide to the
Administrative Agent the Discount Proceeds of such B/A Equivalent Loan for the
account of the Canadian Borrower in the same manner as such Lender would have
provided the Discount Proceeds in respect of the draft that such Lender would
otherwise have been required to accept and purchase hereunder. Each such B/A
Equivalent Loan will bear interest at the same rate that would result if such
Lender had accepted (and been paid an acceptance fee) and purchased (on a
discounted basis) a B/A for the relevant Contract Period (it being the intention
of the parties that each such B/A Equivalent Loan shall have the same economic
consequences for the Lenders and the Canadian Borrower as the B/A that such B/A
Equivalent Loan replaces). All such interest shall be paid in advance on the
date such B/A Equivalent Loan is made, and will be deducted from the principal
amount of such B/A Equivalent Loan in the same amount and manner in which the
deduction based on the Discount B/A Rate and the applicable acceptance fee of a
B/A would be deducted from the face amount of the B/A. Subject to the repayment
requirements of this Agreement, on the last day of the relevant Contract Period
for such B/A Equivalent Loan, the Canadian Borrower shall be entitled to convert
each such B/A Equivalent Loan into another type of Loan, or to roll over each
such B/A Equivalent Loan into another B/A Equivalent Loan, all in accordance
with the applicable provisions of this Agreement.
(bb)For the avoidance of doubt, each B/A or B/A Equivalent Loan outstanding
under the Existing ABL Credit Agreement immediately prior to the Closing Date,
if any, shall remain outstanding hereunder after giving effect to the Closing
Date as a B/A or B/A Equivalent Loan incurred under the Total Revolving Facility
Commitments.
Section 2.07    Funding of Borrowings.
(bc)Each Lender shall make each Loan to be made by it and disburse the Discount
Proceeds (net of applicable acceptance fees) of each B/A to be accepted and
purchased by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans or Discount Proceeds
(net of applicable acceptance fees) available to the applicable Borrower by
promptly crediting the amounts so received, in like funds, to an account or
accounts of such Borrower designated by such Borrower in the applicable
Borrowing Request; provided further that ABR Revolving Loans, Base Rate
Revolving Borrowings and Swingline Borrowings made to finance the reimbursement
of an L/C Disbursement and reimbursements as provided in Section 2.05(e) shall
be remitted by the Administrative Agent to the applicable Issuing Bank.
(bd)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing or acceptance and purchase of B/As
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing or the applicable Discount Proceeds (net of
applicable acceptance fees), the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with clause
(a) of this Section and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing or the applicable
Discount Proceeds (net of applicable acceptance fees) available





--------------------------------------------------------------------------------





to the Administrative Agent, then the applicable Lender and the applicable
Borrower severally agree to pay to the Administrative Agent forthwith on demand
(without duplication) such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to such Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of (A) (1) in the case
of a Borrowing by the U.S. Borrower, the Federal Funds Effective Rate, and
(2) in the case of any other amount, the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount, and (B) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, (ii) in the case of a payment to be made by a
Borrower, (1) if such amount is a Borrowing made to the U.S. Borrower, the
interest rate applicable to ABR Loans at such time, (2) if such amount is a
Borrowing made in Dollars to the Canadian Borrower, the interest rate applicable
to U.S. Base Rate Loans at such time, (3) if such amount is a B/A Drawing or a
Canadian Dollar-denominated Borrowing made to the Canadian Borrower, the
interest rate applicable to Canadian Base Rate Loans at such time and (4) if
such amount is a Borrowing made to the Dutch Borrower, the German Borrower or
the U.K. Borrower, the interest rate applicable to the Swingline Loans. If any
Borrower and Lender shall pay such interest to the Administrative Agent for the
same or an overlapping period, the Administrative Agent shall promptly remit to
the applicable Borrower the amount of such interest paid by such Borrower for
such period. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing or
such Lender’s purchase of B/As. If such Borrower pays such amount to the
Administrative Agent, then such amount (exclusive of any interest thereon) shall
constitute a reduction of such Borrowing or of the face amount of such B/As. Any
payment by any Borrower shall be without prejudice to any claim such Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.
(be)The foregoing notwithstanding, the Administrative Agent, in its sole
discretion, but subject to the satisfaction of the applicable terms and
conditions of Section 4.01 and Section 4.02, may from its own funds make a
Revolving Facility Loan on behalf of the Lenders (including by means of
Swingline Loans to the Borrowers). In such event, the applicable Lenders on
behalf of whom the Administrative Agent made the Revolving Facility Loan shall
reimburse the Administrative Agent for all of the portion of such Revolving
Facility Loan made on its behalf upon written notice given to each applicable
Lender not later than 2:00 p.m., Local Time, on the Business Day such
reimbursement is requested. The entire amount of interest attributable to such
Revolving Facility Loan for the period from and including the date on which such
Revolving Facility Loan was made on such Lender’s behalf to but excluding the
date the Administrative Agent is reimbursed in respect of such Revolving
Facility Loan by such Lender shall be paid to the Administrative Agent for its
own account.
Section 2.08    Interest Elections.
(bf)Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Revolving Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. Each B/A
Drawing shall have a Contract Period as specified in the applicable request
therefor. Thereafter, the applicable Borrower may (subject to the restrictions
set forth in this Agreement) elect to convert such Borrowing or B/A Drawing to a
different Type or to continue such Borrowing or B/A Drawing and, in the case of
a Eurocurrency Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section, it being understood that no B/A Drawing may be
converted or continued other than at the end of the Contract Period applicable
thereto. The applicable Borrower may elect different options with respect to
different portions of the affected Borrowing or B/A Drawing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing or accepting B/As comprising such B/A Drawing, as the
case may be, and the Loans or B/As resulting from an election made with respect
to any such portion shall be considered a separate Borrowing or B/A Drawing.
This Section shall not apply to Swingline Borrowings, which may not be converted
or continued.
(bg)To make an election pursuant to this Section, a Borrower shall notify the
Administrative Agent of such election by telephone (provided that elections by
the U.K. Borrower, the Dutch Borrower or the German Borrower cannot be made by
telephone and must be made in writing) (i) in the case of an election that would
result in a Borrowing, by the time that a Borrowing Request would be required
under Section 2.03 if such Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of





--------------------------------------------------------------------------------





such election and (ii) in the case of an election that would result in a B/A
Drawing or the continuation of a B/A Drawing, by the time that a request would
be required under Section 2.06 if such Borrower were requesting an acceptance
and purchase of B/As to be made on the effective date of such election. Each
such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or electronic means to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the applicable Borrower. Notwithstanding any
other provision of this Section, no Borrower shall be permitted to elect an
Interest Period for Eurocurrency Revolving Loans that does not comply with
Section 2.02(d) or Contract Period for B/As that does not comply with
2.06(c)(iii).
(bh)Each telephonic and written Interest Election Request shall be irrevocable
and shall specify the following information in compliance with Section 2.02:
(i)the Borrowing or B/A Drawing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing or B/A
Drawing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing or
B/A Drawing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii)whether the resulting outstanding credit extension is to be an ABR
Borrowing, a Eurocurrency Revolving Borrowing, a Base Rate Borrowing or a B/A
Drawing; and
(iv)if the resulting Borrowing is a Eurocurrency Revolving Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”, and in the case of an election of a B/A Drawing, the Contract Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Contract Period”.
If any such Interest Election Request requests a Eurocurrency Revolving
Borrowing or a B/A Drawing but does not specify an Interest Period or a Contract
Period, then the applicable Borrower shall be deemed to have selected an
Interest Period or Contract Period, as applicable, of one month’s or 30 days’
duration, as applicable. If less than all the outstanding principal amount of
any Borrowing shall be converted or continued, then each resulting Borrowing
shall be in an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum and satisfy the limitations specified in Sections 2.02(c)
regarding the maximum number of Borrowings of the relevant Type.
(bi)Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender to which such Interest Election
Request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing or B/A Drawing.
(bj)If a Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Revolving Borrowing or a B/A Drawing prior to the end
of the Interest Period or Contract Period applicable thereto, then, unless such
Borrowing or B/A Drawing is repaid as provided herein, at the end of such
Interest Period such Borrowing or B/A Drawing shall (i) in the case of a
Borrowing denominated in Dollars by the U.S. Borrower, be converted to an ABR
Borrowing, (ii) in the case of a Borrowing by the Dutch Borrower, the German
Borrower or the U.K. Borrower, be continued as a Eurocurrency Revolving
Borrowing with an Interest Period of one month’s duration commencing on the last
day of such Interest Period, (iii) in the case of a Borrowing denominated in
Dollars by the Canadian Borrower, be converted to a U.S. Base Rate Borrowing,
and (iv) in the case of a Borrowing or B/A Drawing denominated in Canadian
Dollars, be converted to a Canadian Base Rate Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the written request (including a request
through electronic means) of the Required Lenders, so notifies the U.S.
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Borrowing may be converted to or continued as a Eurocurrency Revolving Borrowing
and (ii) unless repaid, each Eurocurrency Revolving Borrowing shall (A) in the
case of such a Borrowing by the U.S. Borrower, be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto, (B) in the case of such a
Borrowing by the Canadian Borrower, be converted to a U.S. Base Rate Borrowing
at the end of the Interest Period applicable thereto





--------------------------------------------------------------------------------





or (C) in the case of such a Borrowing by the Dutch Borrower, the German
Borrower or the U.K. Borrower, be continued as a Eurocurrency Revolving
Borrowing with an Interest Period of one month’s duration.
(bk)Upon the conversion of any Revolving Borrowing (or portion thereof), or the
continuation of any B/A Drawing (or portion thereof), to or as a B/A Drawing,
the net amount that would otherwise be payable to the Canadian Borrower by each
Lender pursuant to Section 2.06(f) in respect of such new B/A Drawing shall be
applied against the principal of the Revolving Facility Loan made by such Lender
as part of such Revolving Borrowing (in the case of a conversion), or the
reimbursement obligation owed to such Lender under Section 2.06(i) in respect of
the B/As accepted by such Lender as part of such maturing B/A Drawing (in the
case of a continuation), and the Canadian Borrower shall pay to such Lender an
amount equal to the difference between the principal amount of such Revolving
Facility Loan or the aggregate face amount of such maturing B/As, as the case
may be, and such net amount.
Section 2.09    Termination and Reduction of Commitments.
(bl)Unless previously terminated, the Commitments of each Class shall terminate
on the Maturity Date for such Class.
(bm)Any Borrower may at any time terminate, or from time to time reduce, any
Class of the Commitments; provided that (i) each reduction of any Class of the
Commitments shall be in an amount that is an integral multiple of $1,000,000 and
not less than $5,000,000 (or, if less, the remaining amount of such Class of the
Commitments) and (ii) the Borrowers shall not terminate or reduce any Commitment
if, after giving effect to such termination or reduction and any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.12 and
any Cash Collateralization of Letters of Credit in accordance with
Section 2.05(j) or (k), (A) the Total Revolving Facility Exposure would exceed
the lesser of (x) the Total Revolving Facility Commitments and (y) the Global
Borrowing Base, (B) the aggregate U.S. Revolving Facility Exposure would exceed
the U.S. Sublimit or (C) the Total Revolving Facility Exposure less the German
Revolving Facility Exposure would exceed the Specified Sublimit.
(bn)The applicable Borrower shall notify the Administrative Agent of any
election to terminate or reduce any Class of the Commitments under paragraph
(b) of this Section 2.09 at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by a Borrower pursuant to this Section 2.09 shall
be irrevocable; provided that a notice of termination or reduction of any
Commitment delivered by a Borrower may state that such notice is conditioned
upon the effectiveness of other credit facilities, indentures or similar
agreements or other transactions, in which case such notice may be revoked by
such Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied (or waived by the
U.S. Borrower in its sole discretion). Any termination or reduction of the
Commitments of any Class pursuant to this Section 2.09 shall be permanent. Each
reduction of the Commitments of any Class shall be made ratably among the
Lenders in accordance with their respective Commitments of such Class.
Section 2.10    Repayment of Loans and B/As; Evidence of Debt.
(bo)Each Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Facility Loan, Overadvance and Protective Advance of
such Lender to such Borrower on the Maturity Date, (ii) in the case of the
Canadian Borrower, to the Administrative Agent for the account of each Lender
the face amount of each B/A, if any, accepted by such Lender from the Canadian
Borrower as provided in Section 2.06(i), and (iii) to the Swingline Lender the
then unpaid principal amount of each Swingline Loan to such Borrower on the
earlier of (x) the Maturity Date, (y) the first date after such Swingline Loan
is made that is the 15th or last day of a calendar month and is at least five
Business Days after such Swingline Loan is made and (z) in the case of a
Swingline Loan to the Dutch Borrower, the German Borrower or the U.K. Borrower,
the last day of the Interest Period applicable to such Swingline Loan; provided
that on each date that a Revolving





--------------------------------------------------------------------------------





Borrowing is made by the U.S. Borrower, the U.S. Borrower shall repay all
Swingline Loans then outstanding.
(bp)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made or B/A accepted by such Lender, including the
amounts and currencies of principal and interest payable and paid to such Lender
from time to time hereunder.
(bq)The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the currency thereof, the Class and
Type thereof and the Interest Period (if any) applicable thereto, and the amount
of each B/A and the Contract Period applicable thereto, (ii) the amount of any
principal or interest, or other amount in respect of any B/A, due and payable or
to become due and payable from each Borrower to each Lender hereunder and
(iii) any amount received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.
(br)The entries made in the accounts maintained pursuant to clause (b) or (c) of
this Section 2.10 shall be prima facie evidence of the existence, currencies and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
the Loans in accordance with the terms of this Agreement.
(bs)Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note (a “Note”). In such event, each Borrower under such Class shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent and reasonably
acceptable to the applicable Borrower. Thereafter, unless otherwise agreed to by
the applicable Lender, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if requested by such payee, to such payee and
its registered assigns).
Section 2.11    Notice of Prepayment; Etc.


(bt)Prior to any repayment or prepayment of any Borrowing or amounts owing in
respect of outstanding B/A Drawings hereunder, the applicable Borrower shall
select the Borrowing or Borrowings and B/A Drawing or B/A Drawings to be repaid
and shall notify the Administrative Agent by telephone (confirmed by electronic
means) (provided that repayments or prepayments by the U.K. Borrower, the Dutch
Borrower or the German Borrower cannot be notified by telephone and must be made
in writing) of such selection (i) in the case of an ABR Borrowing, a Base Rate
Borrowing or a B/A Drawing, not later than 12:00 p.m., Local Time, one Business
Day before the scheduled date of such repayment or prepayment and (ii) in the
case of a Eurocurrency Revolving Borrowing, not later than 11:00 a.m., Local
Time, three Business Days before the scheduled date of such repayment or
prepayment; provided that a notice of repayment or prepayment delivered by a
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, indentures or similar financing agreements, in which
case such notice may be revoked by such Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. In the case of prepayments under Section 2.12(a),
the Borrowers may in their sole discretion select the Borrowing or Borrowings to
be prepaid. Each repayment or prepayment of a Borrowing or amounts owing in
respect of outstanding B/A Drawings shall be applied ratably to the Loans
included in the repaid Borrowing or the B/As included in such B/A Drawing,
except to the extent otherwise permitted by Section 2.21(b)(iii).
Notwithstanding anything to the contrary in the immediately preceding sentence,
prior to any repayment of a Swingline Borrowing hereunder, the U.S. Borrower
shall select the Borrowing or Borrowings to be repaid and shall notify the
Administrative Agent by telephone (confirmed by telecopy) of such selection not
later than 12:00 p.m., Local Time, on the scheduled date of such repayment.
Repayments and prepayments of Borrowings shall be accompanied by accrued
interest on the amount repaid.





--------------------------------------------------------------------------------





(bu)For the avoidance of doubt, and notwithstanding anything to the contrary set
forth in this Section 2.11, if the original Maturity Date with respect to the
Revolving Facility Commitment shall be changed to an earlier date pursuant to
the definition of the term “Maturity Date” or the proviso to the definition of
the term “Extended Maturity Date”, then, to the extent not previously paid,
outstanding Revolving Facility Loans, Overadvances, Protective Advances, B/As
and Swingline Loans shall be due and payable on such earlier date.
(bv)Amounts to be applied pursuant to this Section or Section 7.01 to prepay or
repay amounts to become due with respect to outstanding B/As shall be deposited
in the Prepayment Account (as defined below). On the last day of the Contract
Period of each B/A to be prepaid or repaid, the Administrative Agent shall apply
any cash on deposit in the Prepayment Account to amounts due in respect of the
relevant B/As until all amounts due in respect of the relevant outstanding B/As
have been satisfied (with any remaining funds being returned to the Canadian
Borrower) or until all the allocable cash on deposit has been exhausted. For
purposes of this Agreement, the term “Prepayment Account” shall mean an account
established by the Canadian Borrower with the Administrative Agent and over
which the Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal for application in accordance with
this paragraph (c). The Administrative Agent will, at the request of the
Canadian Borrower, use commercially reasonable efforts to invest amounts on
deposit in the Prepayment Account in short-term, cash equivalent investments
selected by the Administrative Agent in consultation with the Canadian Borrower
that mature prior to the last day of the applicable Contract Periods of the B/As
to be prepaid; provided that the Administrative Agent shall have no obligation
to invest amounts on deposit in the Prepayment Account if a Default or Event of
Default shall have occurred and be continuing. The Canadian Borrower shall
indemnify the Administrative Agent for any losses relating to the investments
made at the request or direction of the Canadian Borrower so that the amount
available to prepay amounts due in respect of B/As on the last day of the
applicable Contract Period is not less than the amount that would have been
available had no investments been made pursuant thereto. Other than any interest
earned on such investments (which shall be for the account of the Canadian
Borrower, to the extent not necessary for the prepayment of B/As in accordance
with this Section), the Prepayment Account shall not bear interest. Interest or
profits, if any, on such investments shall be deposited in the Prepayment
Account and reinvested and disbursed as specified above. If the maturity of the
Loans and all amounts due hereunder has been accelerated pursuant to
Section 7.01, the Administrative Agent may, in its sole discretion, apply all
amounts on deposit in the Prepayment Account to satisfy any of the Obligations
of the Canadian Borrower in respect of Revolving Facility Loans and B/As (and
the Canadian Borrower hereby grants to the Administrative Agent a security
interest in the Prepayment Account to secure such Obligations).
Section 2.12    Prepayment of Loans.
(bw)The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (but
subject to Section 2.17), in an aggregate principal amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum or,
if less, the amount outstanding, subject to prior notice in accordance with
Section 2.11(a).
(bx)Subject to Sections 2.01(b) and (c) and Section 2.19(b), in the event that
(i) the Total Revolving Facility Exposure exceeds the lesser of (x) the Total
Revolving Facility Commitments and (y) the Global Borrowing Base, (ii) the
aggregate U.S. Revolving Facility Exposure exceeds the U.S. Sublimit or (iii)
the Total Revolving Facility Exposure less the German Revolving Facility
Exposure exceeds the Specified Sublimit, then the applicable Borrower(s) shall
promptly repay outstanding Revolving Facility Loans and/or Cash Collateralize
Revolving L/C Exposure in accordance with Section 2.05(j) in an aggregate amount
equal to such excess; provided that, in each case, if such excess arises solely
as a result of currency rate fluctuations, such repayment or Cash
Collateralization, as the case may be, shall not be required to be made until
the third Business Day after the Administrative Agent shall have delivered to
the Borrowers written notice of such required prepayment or deposit.
(by)In the event and on such occasion as the Revolving L/C Exposure exceeds the
Letter of Credit Sublimit, at the request of the Administrative Agent, the
applicable Borrower shall deposit Cash Collateral in an account with the
Collateral Agent pursuant to Section 2.05(j) in an amount equal to such excess.





--------------------------------------------------------------------------------





(bz)During the continuance of an Availability Trigger Event, subject to
Section 2.23, on each Business Day, the Administrative Agent shall within three
(3) Business Days following the occurrence of an Availability Trigger Event (i)
deliver a Blockage Notice with respect to the applicable Controlled Accounts and
(ii) apply, or cause to be applied, all funds credited to the Controlled
Accounts on each Business Day thereafter, first to prepay Protective Advances
and Overadvances that may be outstanding; second to prepay Swingline Loans that
may be outstanding; third to any prepayment of Revolving Facility Loans; fourth
to pay any other Loan Obligation owing by any Borrower then due and payable, and
fifth, if any Event of Default is outstanding at such time, to Cash
Collateralize outstanding Revolving L/C Exposure and Overadvances, to the extent
required hereunder. Any such application of funds shall be made (i) from
Controlled Accounts of the Domestic Loan Parties first in respect of Loan
Obligations of the Domestic Loan Parties and second in respect of Loan
Obligations of the Foreign Subsidiary Loan Parties and (ii) from Controlled
Accounts of the Foreign Subsidiary Loan Parties shall be made solely in respect
of Loan Obligations of the Foreign Subsidiary Loan Parties.
(ca)Subject to Sections 2.01(b) and (c) and 2.19(b), in the event that any net
cash proceeds are received by the U.S. Borrower or any Subsidiary pursuant to
Section 6.05(r), the Borrowers shall promptly apply such net cash proceeds to
repay outstanding Revolving Facility Loans, if any (without reduction of any
Revolving Facility Commitments).
Section 2.13    Fees.
(cb)The U.S. Borrower agrees to pay to each Lender (other than any Defaulting
Lender), through the Administrative Agent, on the date that is three Business
Days after the last day of March, June, September and December in each year, and
on the date on which the Commitments of all the Lenders shall be terminated as
provided herein, a commitment fee (a “Commitment Fee”) on the average daily
amount of the Available Unused Commitment of such Lender during the preceding
quarter (or other period ending with the date on which the last of the
Commitments of such Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee. All Commitment Fees shall be payable in Dollars and
computed on the basis of the actual number of days elapsed in a year of 360
days. For the purpose of calculating any Lender’s Commitment Fee, the
outstanding Swingline Loans during the period for which such Lender’s Commitment
Fee is calculated shall be deemed to be zero. The Commitment Fee due to each
Lender shall commence to accrue on the Closing Date and shall cease to accrue on
the date on which the last of the Commitments of such Lender shall be terminated
as provided herein. For purposes of computing the average daily amount of any
Revolving L/C Exposure for any period under this Section 2.13(a) and under
Section 2.13(b), the average daily amount of Alternate Currency Revolving L/C
Exposure for such period shall be calculated by multiplying (i) the average
daily balance of each Alternate Currency Letter of Credit (expressed in the
currency in which such Alternate Currency Letter of Credit is denominated) by
(ii) the Spot Rate for the Alternate Currency in which such Letter of Credit is
denominated in effect on the last Business Day of such period or by such other
reasonable method that the Administrative Agent deems appropriate.
(cc)The U.S. Borrower from time to time agrees to pay (i) to each Lender (other
than any Defaulting Lender), through the Administrative Agent, three Business
Days after the last day of March, June, September and December of each year and
three Business Days after the date on which the Commitments of all the Lenders
shall be terminated as provided herein, a fee (an “L/C Participation Fee”) on
such Lender’s Revolving Facility Percentage of the daily aggregate Revolving L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements), during the preceding quarter (or shorter period ending with the
applicable Maturity Date or the date on which the Revolving Facility Commitments
shall be terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Borrowings effective for each day in such period and
(ii) to each Issuing Bank, for its own account, (x) three Business Days after
the last day of March, June, September and December of each year and three
Business Days after the date on which the Revolving Facility Commitments of all
the Lenders shall be terminated as provided herein, a fronting fee in respect of
each Letter of Credit issued by such Issuing Bank for the period from and
including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to the Dollar
Equivalent of 0.125% per annum of the daily average stated amount of such Letter
of Credit (or as otherwise agreed with such Issuing Bank), plus (y) in
connection with the issuance, amendment or transfer of any such Letter of Credit
or any L/C





--------------------------------------------------------------------------------





Disbursement thereunder, such Issuing Bank’s customary documentary and
processing fees and charges (collectively, “Issuing Bank Fees”). All L/C
Participation Fees and Issuing Bank Fees are payable in Dollars and shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.
(cd)The Canadian Borrower agrees to pay to the Administrative Agent, for the
account of each Lender, on each date on which B/As drawn by the Canadian
Borrower are accepted hereunder, in Canadian Dollars, an acceptance fee computed
by multiplying the face amount of each such B/A by the product of (i) the
Applicable Margin for B/A Drawings on such date and (ii) a fraction, the
numerator of which is the number of days in the Contract Period applicable to
such B/A and the denominator of which is 365.
(ce)The U.S. Borrower agrees to pay to the Administrative Agent, for the account
of the Administrative Agent, the fees set forth in the Administrative Agency Fee
Letter, at the times specified therein (the “Administrative Agent Fees”).
(cf)All Fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that Issuing Bank Fees shall be paid directly to the applicable
Issuing Banks. Once paid, none of the Fees shall be refundable under any
circumstances.
Section 2.14    Interest.
(cg)The Loans comprising each ABR Borrowing (including each Swingline Loan to
the U.S. Borrower) shall bear interest at the ABR plus the Applicable Margin,
the Loans comprising each U.S. Base Rate Borrowing shall bear interest at the
U.S. Base Rate plus the Applicable Margin, the Loans comprising each Canadian
Base Rate Borrowing shall bear interest at the Canadian Base Rate plus the
Applicable Margin and the Loans comprising each Overnight LIBO Borrowing
(including each Swingline Loan to the Dutch Borrower, the German Borrower, or
the U.K. Borrower) shall bear interest at the Overnight LIBO Rate plus the
Applicable Margin.
(ch)The Loans comprising each Eurocurrency Revolving Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin.
(ci)Notwithstanding the foregoing, if any principal of or interest on any Loan
or any Fees or other amount payable by the applicable Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.0% plus
the interest rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.0% plus
the interest rate that would have applied had such amount, during the period of
non-payment, constituted (A) in the case of an amount owed by the U.S. Borrower,
an ABR Loan, (B) in the case of an amount owed by the Canadian Borrower, a Base
Rate Loan and (C) in the case of any other amount, the rate applicable to
Swingline Loans; provided that this paragraph (c) shall not apply to any Event
of Default that has been waived by the Lenders pursuant to Section 9.08.
(cj)Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan and (ii) in the case of Loans in respect of
any Class, upon termination of the Commitments in respect of such Class;
provided that (x) interest accrued pursuant to clause (c) of this Section 2.14
shall be payable on demand, (y) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan, Base Rate Revolving
Loan or a Swingline Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (z) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(ck)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to (A) the ABR at times when the ABR
is based on the U.S. Prime Rate, (B) the U.S. Base Rate at times when the U.S.
Base Rate is based on the rate described in clause (a) of the definition
thereof, (C)





--------------------------------------------------------------------------------





Loans denominated in Sterling or (D) the Canadian Base Rate, in each case shall
be computed on the basis of a year of 365 days or 366 days in a leap year, and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable ABR, Adjusted LIBO
Rate, LIBO Rate, EURIBO Rate, or Base Rate or Overnight LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.
(cl)For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
is to be calculated on the basis of a 360-day or 365-day year, the yearly rate
of interest to which the rate used in such calculation is equivalent is the rate
so used multiplied by the actual number of days in the calendar year in which
the same is to be ascertained and divided by 360 or 365, as the case may be. The
rates of interest under this Agreement are nominal rates, and not effective
rates or yields. The principle of deemed reinvestment of interest does not apply
to any interest calculation under this Agreement.
Section 2.15    Alternate Rate of Interest.
(cm)[Reserved].
(cn)If prior to the commencement of any Interest Period for a Eurocurrency
Revolving Borrowing denominated in any currency:
(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate, the Overnight LIBO Rate or
the EURIBO Rate, as applicable (including because the Screen Rate is not
available or published on a current basis), for such currency for such Interest
Period; or
(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, the Overnight LIBO Rate or the EURIBO Rate,
as applicable, for such currency for such Interest Period, will not adequately
and fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for the applicable currency
and for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or electronic means as promptly as
practicable thereafter and, until the Administrative Agent notifies the
applicable Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Revolving Borrowing denominated in such currency shall be
ineffective (solely to the extent applicable) (i.e., an Interest Election
Request with respect to a EURIBO Rate Loan shall be unaffected by a
determination pursuant to clause (i) or (ii) above with respect to the Adjusted
LIBO Rate for Dollar-denominated Loans) and in the case of any Borrowing shall
be converted to or continued as on the last day of the Interest Period
applicable thereto (A) if such Borrowing is a Borrowing by the U.S. Borrower, an
ABR Borrowing, (B) if such Borrowing is a Borrowing by the Canadian Borrower, a
Base Rate Borrowing and (C) if such Borrowing is a Borrowing by the Dutch
Borrower, the German Borrower or the U.K. Borrower, a Eurocurrency Revolving
Borrowing with an Interest Period of one month’s duration and (ii) if any
Borrowing Request requests a Eurocurrency Revolving Borrowing in such currency,
(A) if such Borrowing is a Borrowing by the U.S. Borrower, such Borrowing shall
be made as an ABR Borrowing, if such Borrowing is a Borrowing by the Canadian
Borrower, such Borrowing shall be made as a Base Rate Borrowing and (B) if such
Borrowing is a Borrowing by the Dutch Borrower, the German Borrower or the U.K.
Borrower, such Borrowing shall be made as a Eurocurrency Revolving Borrowing
with an Interest Period of one month’s duration.
If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in
Section 2.15(a) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in Section 2.15(a) have not arisen
but either (w) the supervisor for the administrator of the Screen Rate has made
a public statement that the administrator of the Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the Screen
Rate), (x) the administrator of the Screen Rate has made a public statement
identifying a specific date after which the Screen Rate





--------------------------------------------------------------------------------





will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Screen Rate), (y)
the supervisor for the administrator of the Screen Rate has made a public
statement identifying a specific date after which the Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Screen Rate or the administrator of the Screen Rate, or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
may no longer be published or used for determining interest rates for loans,
then if the Administrative Agent and the Borrower reasonably determine that
there exists at such time a then prevailing market convention for determining a
reference rate of interest for syndicated loans in the U.S. as the successor to
interest rates based on the Screen Rate, the Administrative Agent and the
Borrower shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin); provided that, if such
alternate rate of interest as so determined would be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. Notwithstanding
anything to the contrary in Section 9.08, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii)(w), clause (ii)(x) or clause (ii)(y) of
the first sentence of this paragraph, only to the extent the Screen Rate for the
applicable currency and such Interest Period is not available or published at
such time on a current basis), (x) any Interest Election Request that requests
the conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective and (y) if any Borrowing Request in
Dollars requests a Eurocurrency Borrowing, such Borrowing shall be made as an
ABR Borrowing.
Section 2.16    Increased Costs.
(co)If any Change in Law shall:
(i)impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank;
(ii)subject the Administrative Agent, any Lender or Issuing Bank to any Tax with
respect to any Loan Document (other than (A) Taxes indemnifiable under
Section 2.18 or (B) Excluded Taxes); or
(iii)impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Revolving Loans or B/A
Drawings made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or obtaining funds for the purchase of
B/As (or of maintaining its obligation to make any such Loan or to accept and
purchase B/As) or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder (whether of principal, interest or otherwise), then the Borrowers will
pay to such Lender or Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered. If any Lender, the
Administrative Agent, the Issuing Bank, and the Swingline Lender becomes
entitled to claim any additional amounts pursuant to this paragraph, it shall
promptly notify the Borrower (with a copy to the Administrative Agent) of the
event by reason of which it has become so entitled.
(cp)If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements or liquidity has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below





--------------------------------------------------------------------------------





that which such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time, the applicable Borrower
shall pay to such Lender or such Issuing Bank, as applicable, such additional
amount or amounts as will compensate such Lender or such Issuing Bank or such
Lender’s or such Issuing Bank’s holding company for any such reduction suffered.
(cq)A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this
Section shall be delivered to the U.S. Borrower and shall be conclusive absent
manifest error; provided, that any such certificate claiming amounts described
in clause (x) or (y) of the definition of “Change in Law” shall, in addition,
state the basis upon which such amount has been calculated and certify that such
Lender’s or Issuing Bank’s demand for payment of such costs hereunder, and such
method of allocation is not inconsistent with its treatment of other borrowers
which, as a credit matter, are similarly situated to the Borrower and which are
subject to similar provisions. The Borrowers shall pay such Lender or Issuing
Bank, as applicable, the amount shown as due on any such certificate within 10
days after receipt thereof.
(cr)Promptly after any Lender or any Issuing Bank has determined that it will
make a request for increased compensation pursuant to this Section 2.16, such
Lender or Issuing Bank shall notify the U.S. Borrower thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s or Issuing Bank’s
right to demand such compensation; provided that the Borrowers shall not be
required to compensate a Lender or an Issuing Bank pursuant to this Section for
any increased costs or reductions incurred more than 180 days prior to the date
that such Lender or Issuing Bank, as applicable, notifies the U.S. Borrower of
the Change in Law giving rise to such increased costs or reductions and of such
Lender’s or Issuing Bank’s intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
Section 2.17    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Revolving Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Revolving Loan other than on
the last day of the Interest Period applicable thereto (including as a result of
Section 2.21), (c) the failure to borrow (other than due to the default of the
relevant Lender), convert, continue or prepay any Eurocurrency Revolving Loan on
the date specified in any notice delivered pursuant hereto or (d) the assignment
of any Eurocurrency Revolving Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by a Borrower pursuant to
Section 2.20 or the CAM Exchange, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Revolving Loan, such loss, cost or expense
to any Lender shall be deemed to be the amount determined by such Lender (it
being understood that the deemed amount shall not exceed the actual amount) to
be the excess, if any, of (i) the amount of interest that would have accrued on
the principal amount of such Loan had such event not occurred, at the LIBO Rate
or EURIBO Rate, as applicable, that would have been applicable to such Loan, for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue a Eurocurrency Revolving Loan, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest that would
accrue on such principal amount for such period at the interest rate that such
Lender would bid were it to bid, at the commencement of such period, for
deposits in the applicable currency of a comparable amount and period from other
banks in the Eurocurrency market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to such Borrower and shall be conclusive absent
manifest error. Such Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.
Section 2.18    Taxes.
(cs)Any and all payments made by or on behalf of a Loan Party under this
Agreement or any other Loan Document shall be made free and clear of, and
without deduction or withholding for or





--------------------------------------------------------------------------------





on account of, any Taxes; provided, that if a Loan Party, the Administrative
Agent or any other applicable withholding agent shall be required by applicable
Requirement of Law to deduct or withhold any Taxes from such payments, then
(i) the applicable withholding agent shall make such deductions or withholdings
as are reasonably determined by the applicable withholding agent to be required
by any applicable Requirement of Law, (ii) the applicable withholding agent
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority within the time allowed and in accordance with applicable
Requirements of Law, and (iii) to the extent withholding or deduction is
required to be made on account of Indemnified Taxes or Other Taxes, the sum
payable by the Loan Party shall be increased as necessary so that after all
required deductions and withholdings have been made (including deductions or
withholdings applicable to additional sums payable under this Section 2.18) the
Administrative Agent or any Lender or any other recipient, as applicable,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. Whenever any Indemnified Taxes or Other
Taxes are payable by a Loan Party, as promptly as possible thereafter, such Loan
Party shall send to the Administrative Agent for its own account or for the
account of a Lender, as the case may be, a certified copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof. Without
duplication, after any payment of Taxes by any Loan Party or the Administrative
Agent to a Governmental Authority as provided in this Section 2.18, the U.S.
Borrower shall deliver to the Administrative Agent or the Administrative Agent
shall deliver to the U.S. Borrower, as the case may be, a copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by applicable Requirements of Law to report such payment or
other evidence of such payment reasonably satisfactory to the U.S. Borrower or
the Administrative Agent, as the case may be.
(ct)The Loan Parties shall timely pay any Other Taxes.
(cu)The Loan Parties shall jointly and severally indemnify and hold harmless the
Administrative Agent and each Lender and any other recipient of any payment to
be made by or on account of any obligation of a Loan Party hereunder within 15
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes imposed on the Administrative Agent or such
Lender or such other recipient, as applicable, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.18), and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
such Loan Party by a Lender, or the Administrative Agent (as applicable) on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(cv)Each Lender shall deliver to the Borrower and the Administrative Agent, at
such time or times reasonably requested by any Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law and such other reasonably requested information as will permit
such Borrower or the Administrative Agent, as the case may be, to determine
(A) whether or not any payments made hereunder or under any other Loan Document
are subject to withholding of Taxes, (B) if applicable, the required rate of
withholding or deduction, and (C) such Lender’s entitlement to any available
exemption from, or reduction of, any such withholding of Taxes in respect of any
payments to be made to such Lender by any Loan Party pursuant to any Loan
Document or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. In addition, any Lender, if requested
by any Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
(i)In the event that the relevant Loan Party is the U.K. Borrower and a Lender
is a Treaty Lender that holds a valid passport under the United Kingdom HM
Revenue & Customs Double Taxation Treaty Passport scheme (the “DTTP Scheme”) and
that Treaty Lender wishes that scheme to apply to this Agreement and has
determined in accordance with the terms of its passport that all conditions for
treaty relief have been met, that Lender shall confirm its scheme reference
number and its jurisdiction of tax residence in writing to the relevant U.K.
Borrower and the Administrative Agent as soon as possible and in





--------------------------------------------------------------------------------





any event fifteen (15) days before the date by which the U.K. Borrower is
required to file form DTTP2 (or such alternative form as may be specified by HM
Revenue & Customs from time to time) in accordance with this clause 2.18(d).
Following receipt of such notification, the relevant U.K. Borrower shall, in
respect of each Treaty Lender that has provided it with a DTTP Scheme reference
number and its jurisdiction of tax residence, submit a duly completed form DTTP2
(or such alternative form as may be specified by HM Revenue & Customs from time
to time) to HM Revenue & Customs within 30 days of the date of this Agreement,
or where the relevant Treaty Lender becomes a Lender after the date of this
Agreement, within 30 days of the date of the relevant Assignment and Acceptance
executed by that Lender, or where the relevant U.K. Borrower becomes a Borrower
after the date of this Agreement, within 30 days of the date on which that
Borrower becomes a Borrower, and the relevant U.K. Borrower shall promptly in
each case provide the relevant Treaty Lender and the Administrative Agent with a
copy of that filing. Nothing in this clause 2.18(d)(i) shall require any Treaty
Lender to (x) register under the DTTP Scheme, (y) apply the DTTP Scheme to any
Loan or Letter of Credit if it has registered under the DTTP Scheme; or (z) file
Treaty forms or take any other action pursuant to this Section 2.18(d) with
respect to a relevant U.K. Borrower if it has given notification to the relevant
U.K. Borrower and the Administrative Agent to the effect that it wishes the DTTP
Scheme to apply to this Agreement in accordance with this Section 2.18(d)(i),
except where (i) the relevant U.K. Borrower has submitted a duly completed form
DTTP2 (or such alternative form as may be specified by HM Revenue & Customs from
time to time) to HM Revenue & Customs within the required time period but it has
been rejected by HM Revenue & Customs; (ii) the relevant Treaty Lender ceases to
hold a valid passport under the DTTP Scheme; or (iii) the DTTP Scheme has been
withdrawn.
(cw)Without limiting the generality of Section 2.18(d), each Foreign Lender with
respect to any Loan made to the Borrowers shall, to the extent it is legally
eligible to do so:
(i)deliver to the applicable Borrower and the Administrative Agent, prior to the
date on which the first payment to the Foreign Lender is due hereunder, two
executed copies of whichever of the following is applicable, (A) in the case of
a Foreign Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest,” IRS Form W-8BEN or W-8BEN-E, as applicable, (or any applicable
successor form) (together with a certificate (substantially in the form of
Exhibit G hereto, such certificate, the “Non-Bank Tax Certificate”) certifying
that such Foreign Lender is not a bank for purposes of Section 881(c) of the
Code, is not a “10-percent shareholder” (within the meaning of
Section 871(h)(3)(B) of the Code) of such Borrower and is not a CFC related to
such Borrower (within the meaning of Section 864(d)(4) of the Code), and that
the interest payments in question are not effectively connected with the conduct
by such Lender of a trade or business within the United States of America),
(B) IRS Form W-8BEN or W-8BEN-E, as applicable, or Form W-8ECI or W-8EXP (or any
applicable successor form), in each case properly completed and duly executed by
such Foreign Lender claiming complete exemption from, or reduced rate of, U.S.
federal withholding tax on payments by such Borrower under this Agreement,
(C) to the extent that a Foreign Lender is not the beneficial owner, IRS Form
W-8IMY (or any applicable successor form) and all necessary attachments
(including the forms described in clauses (A) and (B) above, (D) below, and
2.18(h) below from each beneficial owner, as applicable, provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners is
claiming the portfolio interest exemption, the Non-Bank Tax Certificate may be
provided by such Foreign Lender on behalf of such direct or indirect partners)
or (D) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable law to permit the applicable Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and
(ii)deliver to the applicable Borrower and the Administrative Agent two further
copies of any such form or certification (or any applicable successor form) on
or before the date that any such form or certification expires or becomes
obsolete or invalid, after the occurrence of any event requiring a change in the
most recent form previously delivered by it to such Borrower and the
Administrative Agent, and from time to time thereafter if reasonably requested
by the Borrower or the Administrative Agent.





--------------------------------------------------------------------------------





Any Foreign Lender that becomes legally ineligible to update any form or
certification previously delivered shall promptly notify the applicable Borrower
and the Administrative Agent in writing of such Foreign Lender’s inability to do
so.
Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.18(e); provided that a Participant shall furnish all such required
forms and statements solely to the person from which the related participation
shall have been purchased.
Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to Section 2.18(e).
In addition, the Administrative Agent shall deliver to the applicable Borrower
(x)(I) prior to the date on which the first payment by such Borrower is due
hereunder or (II) prior to the first date on or after the date on which such
Administrative Agent becomes a successor Administrative Agent pursuant to
Section 8.09 on which payment by such Borrower is due hereunder, as applicable,
two copies of a properly completed and executed IRS Form W-9 certifying its
exemption from U.S. federal backup withholding or such other properly completed
and executed documentation prescribed by applicable law certifying its
entitlement to any available exemption from applicable U.S. federal withholding
taxes in respect of any payments to be made to such Administrative Agent by any
Loan Party pursuant to any Loan Document including, as applicable, an IRS Form
W-8IMY certifying that the Administrative Agent is a U.S. branch and, with
respect to payments received by the Administrative Agent on behalf of a Lender,
intends to be treated as a U.S. person for purposes of withholding under Chapter
3 of the Code pursuant to Section 1.1441-1(b)(2)(iv) of the Treasury
Regulations, and (y) on or before the date on which any such previously
delivered documentation expires or becomes obsolete or invalid, after the
occurrence of any event requiring a change in the most recent documentation
previously delivered by it to such Borrower, and from time to time if reasonably
requested by such Borrower, two further copies of such documentation.
Notwithstanding anything to the contrary, the Administrative Agent is not
required to provide any documentation that it is not legally eligible to provide
as a result of any Change in Law occurring after the date hereof.
(cx)If any Lender or the Administrative Agent, as applicable, determines, in its
sole discretion, that it has received a refund of an Indemnified Tax or Other
Tax for which a payment has been made by a Loan Party pursuant to this Agreement
or any other Loan Document, which refund in the good faith judgment of such
Lender or the Administrative Agent, as the case may be, is attributable to such
payment made by such Loan Party, then the Lender or Administrative Agent, as the
case may be, shall reimburse the Loan Party for such amount (net of all
reasonable out-of-pocket expenses of such Lender or the Administrative Agent, as
the case may be, and without interest other than any interest received thereon
from the relevant Governmental Authority with respect to such refund) as the
Lender or Administrative Agent, as the case may be, determines in its sole
discretion to be the proportion of the refund as will leave it, after such
reimbursement, in no better or worse position (taking into account expenses or
any Taxes imposed on the refund) than it would have been in if the Indemnified
Tax or Other Tax giving rise to such refund had not been imposed in the first
instance; provided that the Loan Party, upon the request of the Lender or
Administrative Agent agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Lender or Administrative Agent in the event the
Lender or Administrative Agent is required to repay such refund to such
Governmental Authority. In such event, such Lender or the Administrative Agent,
as the case may be, shall, at the applicable Borrower’s request, provide such
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or the Administrative Agent may delete any
information therein that it deems confidential). A Lender or the Administrative
Agent shall claim any refund that it determines is available to it, unless it
concludes in its sole discretion that it would be adversely affected by making
such a claim. No Lender nor the Administrative Agent shall be obliged to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to any Loan Party in connection with this clause 2.18(f)
or any other provision of this Section 2.18.





--------------------------------------------------------------------------------





(cy)If any Borrower determines that a reasonable basis exists for contesting an
Indemnified Tax or Other Tax for which a Loan Party has paid additional amounts
or indemnification payments, each affected Lender or Agent, as the case may be,
shall use reasonable efforts to cooperate with such Borrower as such Borrower
may reasonably request in challenging such Tax. Each Borrower shall indemnify
and hold each Lender and Agent harmless against any out-of-pocket expenses
incurred by such person in connection with any request made by any Borrower
pursuant to this Section 2.18(g). Nothing in this Section 2.18(g) shall obligate
any Lender or Agent to take any action that such person, in its sole judgment,
determines may result in a material detriment to such person.
(cz)Each U.S. Lender shall deliver to the U.S. Borrower and the Administrative
Agent two IRS Forms W-9 (or substitute or successor form), properly completed
and duly executed, certifying that such U.S. Lender is exempt from U.S. federal
backup withholding (i) on or prior to the Closing Date (or on or prior to the
date it becomes a party to this Agreement), (ii) on or before the date that such
form expires or becomes obsolete or invalid, (iii) after the occurrence of a
change in the U.S. Lender’s circumstances requiring a change in the most recent
form previously delivered by it to the U.S. Borrower and the Administrative
Agent and (iv) from time to time thereafter if reasonably requested by the U.S.
Borrower or the Administrative Agent.
(da)If a payment made to any Lender or any Agent under this Agreement or any
other Loan Document would be subject to U.S. federal withholding tax imposed by
FATCA if such Lender or such Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender or such Agent shall deliver to
such Borrower and the Administrative Agent at the time or times prescribed by
law and at such time or times reasonably requested by such Borrower or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Borrower or the Administrative Agent
as may be necessary for such Borrower and the Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender has or has
not complied with such Lender’s obligations under FATCA or to determine the
amount, if any, to deduct and withhold from such payment. Solely for purposes of
this Section 2.18(i), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
(db)The agreements in this Section 2.18 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.
For purposes of this Section 2.18, the term “Lender” includes any Issuing Bank
and the terms “applicable law” and “applicable Requirement of Law” include
FATCA.


Section 2.19    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(dc)Unless otherwise specified, each Borrower shall make each payment required
to be made by it hereunder (whether of principal, face amount of B/As, interest,
fees or reimbursement of L/C Disbursements, or of amounts payable under
Section 2.16, 2.17 or 2.18, or otherwise) prior to 2:00 p.m., Local Time, on the
date when due, in immediately available funds. Each such payment shall be made
without condition or deduction for any defense, recoupment, set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent to the applicable
account designated to such Borrower by the Administrative Agent, except payments
to be made directly to the applicable Issuing Bank or the Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.16,
2.17, 2.18 and 9.05 shall be made directly to the persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other person to the appropriate recipient promptly following
receipt thereof. Except as otherwise expressly provided herein, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document of (i) principal or
interest in respect of any Loan or amounts owing in respect of any B/A Drawing
(or of any breakage





--------------------------------------------------------------------------------





indemnity in respect of any Loan or B/A Drawing) shall be made in the currency
of such Loan or B/A Drawing and (ii) all other payments hereunder and under each
other Loan Document shall be made in Dollars, except as otherwise expressly
provided herein. Any payment required to be made by the Administrative Agent
hereunder shall be deemed to have been made by the time required if the
Administrative Agent shall, at or before such time, have taken the necessary
steps to make such payment in accordance with the regulations or operating
procedures of the clearing or settlement system used by the Administrative Agent
to make such payment.
(dd)Subject to Section 7.02, if at any time insufficient funds are received by
and available to the Administrative Agent from any Borrower to pay fully all
amounts of principal, face amount of B/As, unreimbursed L/C Disbursements,
interest and fees then due from such Borrower hereunder, such funds or proceeds
of Collateral shall be applied, subject to the Security Documents, the ABL
Intercreditor Agreement and any other applicable intercreditor agreement: first,
ratably, to pay any fees, indemnities, or expense reimbursements then due to the
Administrative Agent, the Collateral Agent or any Issuing Bank from such
Borrower; second, ratably, to pay interest due and payable in respect of,
Protective Advances and Overadvances; third, ratably, to pay the outstanding
principal of Protective Advances and Overadvances; fourth, ratably, to pay the
outstanding principal of any Swingline Loans; fifth, ratably, to pay any fees or
expense reimbursements then due to the Lenders from such Borrower; sixth,
ratably, to pay interest due and payable in respect of any unreimbursed L/C
Disbursements, Revolving Facility Loans and outstanding B/A Drawings; seventh,
ratably, to pay the outstanding principal of the Revolving Facility Loans (other
than Protective Advances and Overadvances), unreimbursed L/C Disbursements and
face amount of B/As then due from such Borrower hereunder; eighth, ratably, to
Cash Collateralize Revolving L/C Exposure in accordance with the procedures set
forth in Section 2.05(j); ninth, ratably, to the payment of any amounts due and
owing in respect of applicable Secured Cash Management Agreements and Secured
Hedge Agreements; and tenth, ratably, to pay all other applicable Obligations
due to the Agents, Issuing Banks or any Lender by such Borrower. Notwithstanding
anything to the contrary contained herein, (i) subject to Section 6.02(jj), the
amounts payable under any Designated Secured Cash Management Agreements and
Designated Secured Hedge Agreements shall be repaid ratably with the seventh
item in this waterfall, (ii) proceeds of Collateral of Foreign Subsidiary Loan
Parties shall be applied only to the repayment of Obligations of the Foreign
Subsidiary Loan Parties and (iii) no proceeds of Collateral of Domestic Loan
Parties shall be applied to the Obligations of the Foreign Subsidiary Loan
Parties until the Obligations of the Domestic Loan Parties shall have been paid
in full or Cash Collateralized in accordance with the terms of this Agreement.
For the avoidance of doubt, no amount received from any Guarantor, or from the
proceeds of Collateral pledged by such Guarantor, shall be applied to any
Excluded Swap Obligation of such Guarantor.
(de)If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Facility Loans, amounts owing in respect of B/A Drawings or
participations in L/C Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Facility Loans, amounts owing in respect of B/A Drawings and
participations in L/C Disbursements and Swingline Loans and accrued interest
thereon hereunder than the proportion received by any other Lender entitled
thereto, then the Lender receiving such greater proportion shall purchase
participations in the Revolving Facility Loans, amounts owing in respect of B/A
Drawings and participations in L/C Disbursements and Swingline Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders entitled thereto ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Facility Loans, amounts owing in respect of B/A Drawings and
participations in L/C Disbursements and Swingline Loans; provided that (i) if
any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by a Borrower pursuant to and in accordance with the terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any Assignee or Participant. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.





--------------------------------------------------------------------------------





(df)Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the applicable Issuing Bank hereunder that such
Borrower will not make such payment, the Administrative Agent may assume that
such Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as applicable, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of (A) (1) in the case of Loans to the U.S. Borrower, the
Federal Funds Effective Rate, (2) in the case of any other Loans or amounts
owing in respect of B/A Drawings, the rate reasonably determined by the
Administrative Agent to be the cost to it of funding such amount, (3) in the
case of any other amounts denominated in Dollars, the Federal Funds Effective
Rate, and (4) in the case of any other amount denominated in a currency other
than Dollars, the rate reasonably determined by the Administrative Agent to be
the cost to it of funding such amount, and (B) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(dg)If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (e), 2.07(b), 2.19(d) or 2.23, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
Section 2.20    Mitigation Obligations; Replacement of Lenders.
(dh)If any Lender requests compensation under Section 2.16, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18, then such
Lender shall use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.16 or 2.18, as
applicable, in the future and (ii) would not subject such Lender to any material
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender in any material respect. The applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.
(di)If any Lender requests compensation under Section 2.16, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.18 or is a
Defaulting Lender, then the U.S. Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the U.S. Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, amounts owing in respect
of B/A Drawings and participations in L/C Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal,
amounts owing in respect of B/A Drawings and accrued interest and fees) or the
applicable Borrower (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.16
or payments required to be made pursuant to Section 2.18, such assignment will
result in a reduction in such compensation or payments. Nothing in this
Section 2.20 shall be deemed to prejudice any rights that a Borrower may have
against any Lender that is a Defaulting Lender. No action by or consent of the
removed Lender shall be necessary in connection with such assignment, which
shall be immediately and automatically effective upon payment of such purchase
price. In connection with any such assignment the applicable Borrower, the
Administrative Agent, such removed Lender and the replacement Lender shall
otherwise comply with Section 9.04; provided that, if such





--------------------------------------------------------------------------------





removed Lender does not comply with Section 9.04 within three (3) Business Days
after such Borrower’s request, compliance with Section 9.04 shall not be
required to effect such assignment.
(dj)If any Lender (any such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination that pursuant
to the terms of Section 9.08 requires the consent of all the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then, provided no Event of Default then exists, the U.S. Borrower shall have the
right (unless such Non-Consenting Lender grants such consent) at its sole
expense (including with respect to the processing and recordation fee referred
to in Section 9.04(b)(ii)(B)) to replace such Non-Consenting Lender by requiring
such Non-Consenting Lender to (and any such Non-Consenting Lender agrees that it
shall, upon the U.S. Borrower’s request) assign its Loans and its Commitments
(or, at the U.S. Borrower’s option, the Loans and Commitments under the Facility
that is the subject of the proposed amendment, waiver, discharge or termination)
hereunder to one or more assignees reasonably acceptable to the Administrative
Agent, the Swingline Lender and the Issuing Banks ; provided that: (a) all Loan
Obligations of the Borrowers owing to such Non-Consenting Lender being replaced
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment, (b) the replacement Lender shall purchase the foregoing by paying to
such Non-Consenting Lender a price equal to the principal amount thereof plus
accrued and unpaid interest thereon and (c) the replacement Lender shall grant
its consent with respect to the applicable proposed amendment, waiver, discharge
or termination. No action by or consent of the Non-Consenting Lender shall be
necessary in connection with such assignment, which shall be immediately and
automatically be effective upon payment of such purchase price. In connection
with any such assignment the Borrowers, the Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided that if such Non-Consenting Lender does not comply with
Section 9.04 within three (3) Business Days after the U.S. Borrower’s request,
compliance with Section 9.04 shall not be required to effect such assignment.
Section 2.21    Incremental Revolving Facility Commitments.


(dk)Any Borrower may, by written notice to the Administrative Agent from time to
time, establish Incremental Revolving Facility Commitments in an amount not to
exceed the Incremental Amount available at the time such Incremental Revolving
Facility Commitments are established (or at the time any commitment relating
thereto is entered into or, at the option of the applicable Borrower, at the
time of incurrence of the Incremental Revolving Facility Loans thereunder or,
with respect to any Incremental Revolving Facility Commitment established for
purposes of financing any Permitted Business Acquisition, New Project or any
other acquisition or similar Investment that is permitted by this Agreement, as
of the date the definitive agreement with respect to such Permitted Business
Acquisition, New Project, acquisition or similar Investment is entered into)
from one or more Incremental Revolving Facility Lenders (which may include any
existing Lender) willing to provide such Incremental Revolving Facility
Commitments in their own discretion; provided, that each Incremental Revolving
Facility Lender shall be subject to the approval of the Administrative Agent
and, to the extent the same would be required for an assignment under Section
9.04(b), the Issuing Banks and the Swingline Lender (which approvals shall not
be unreasonably withheld) unless such Incremental Revolving Facility Lender is a
Revolving Facility Lender. Such notice shall set forth (i) the amount of the
Incremental Revolving Facility Commitments being established (which shall be in
minimum increments of $5,000,000 and a minimum amount of $10,000,000, or equal
to the remaining Incremental Amount or, in each case, such lesser amount
approved by the Administrative Agent), (ii) the date on which such Incremental
Revolving Facility Commitments are requested to become effective and (iii)
whether such Incremental Revolving Facility Commitments are to be
(x) commitments to make additional Initial Revolving Loans on the same terms as
those applicable to the Initial Revolving Loans or (y) commitments to make FILO
Revolving Loans with pricing, maturity and/or other terms (including, for the
avoidance of doubt, FILO Mechanics) different from the Initial Revolving Loans;
provided further that any Lender offered or approached to provide any
Incremental Revolving Facility Commitment may elect or decline, in its sole
discretion, to provide an Incremental Revolving Facility Commitment.
(dl)The applicable Borrower and each Incremental Revolving Facility Lender shall
execute and deliver to the Administrative Agent an Incremental Assumption
Agreement and such other documentation as the





--------------------------------------------------------------------------------





Administrative Agent shall reasonably specify to evidence the Incremental
Revolving Facility Commitment of such Incremental Revolving Facility Lender.
Each Incremental Assumption Agreement shall specify the terms of the applicable
Incremental Revolving Facility Commitments; provided, that:
(i)any commitments to make additional Initial Revolving Loans shall have the
same terms as the Initial Revolving Loans then in effect (other than with
respect to commitment, arrangement, structuring, ticking, upfront or similar
fees paid to the Incremental Revolving Facility Lenders and pricing) and shall
participate on a ratable basis with any repayments and commitment reductions in
respect of the Initial Revolving Loans,
(ii)with respect to any FILO Revolving Loans incurred pursuant to clause (a) of
this Section 2.21, the final maturity date of any such FILO Revolving Loans
shall be no earlier than the Maturity Date with respect to the Initial Revolving
Loans,
(iii)[reserved],
(iv)[reserved],
(v)with respect to any FILO Revolving Loans incurred pursuant to clause (a) of
this Section 2.21, except as to the FILO Mechanics, pricing, maturity (subject
to clause (ii) above), participation in mandatory prepayments and commitment
reductions and ranking as to payment priority (which shall be determined by the
applicable Borrower and the Incremental Revolving Facility Lenders in their sole
discretion), any FILO Revolving Loans shall have (x) substantially similar terms
as the Initial Revolving Loans or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent,
(vi)with respect to any FILO Revolving Loans incurred pursuant to clause (a) of
this Section 2.21, (A) such FILO Revolving Loans shall be secured by a pari
passu lien on the Collateral with the Initial Revolving Loans, but shall be
junior in right of payment with respect to the application of proceeds of
Collateral to all Initial Revolving Loans (except on the maturity date
applicable to such FILO Revolving Loans), (B) such FILO Revolving Loans will be
incurred on a “first in, last out” basis vis-à-vis the Initial Revolving Loans,
and the borrowing mechanics, payment waterfall and voluntary and mandatory
prepayment and commitment reduction provisions herein may be modified to reflect
such “first in, last out” basis and (C)(x) the Borrowing Base with respect to
such FILO Revolving Loans shall be the same Borrowing Base that is applicable to
the Initial Revolving Loans, except such Borrowing Base with respect to such
FILO Revolving Loans may exceed the advance rates applicable to the Borrowing
Base with respect to the Initial Revolving Loans by an amount not to exceed 10%
and (y) such Borrowing Base with respect to such FILO Revolving Loans, shall
not, in the aggregate, together with the advance rates applicable to the
Borrowing Base with respect to the Initial Revolving Loans, exceed 100% (the
provisions with respect to FILO Revolving Loans contemplated by this clause
(vi), the “FILO Mechanics”); and
(vii)(A) there shall be no obligor in respect of any Incremental Revolving
Facility Commitments that is not a Loan Party and (B) no Incremental Revolving
Facility Commitments shall be secured by any assets that do not constitute
Collateral.
Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement and any other Loan Documents shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e) and/or to ensure that such
Incremental Revolving Facility Commitments are secured by Liens pursuant to the
Security Documents. Any amendment to this Agreement or any other Loan Document
that is necessary to effect the provisions of this Section 2.21 and any such
collateral and other documentation shall be deemed “Loan Documents” hereunder
and may be memorialized in writing by the Administrative Agent and the
applicable Borrower and furnished to the other parties hereto.
(dm)Notwithstanding the foregoing, no Incremental Revolving Facility Commitment
shall become effective under this Section 2.21 unless (i) on the date of such
effectiveness solely to the extent required by the relevant Incremental
Assumption Agreement, the conditions set forth in clause (c) of Section 4.01
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect





--------------------------------------------------------------------------------





dated such date and executed by a Responsible Officer of the Borrower and
(ii) the Administrative Agent shall have received customary legal opinions,
board resolutions and other customary closing certificates and documentation to
the extent required by the relevant Incremental Assumption Agreement and, to the
extent required by the Administrative Agent, consistent with those delivered on
the Closing Date under Section 4.02 and such additional customary documents and
filings (including amendments to the Mortgages and other Security Documents and
title date-down and modification endorsements, which, in the case of such
amendments and title date-down and modification endorsements, may be delivered
on a post-closing basis to the extent permitted by the applicable Incremental
Assumption Agreement, the relevant Security Documents or hereunder) as the
Administrative Agent may reasonably request to assure that the Revolving
Facility Loans in respect of Incremental Revolving Facility Commitments are
secured by the Collateral ratably with one or more Classes of then-existing
Revolving Facility Loans.
(dn)Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments (other than FILO Revolving Loans), when originally made, are
included in each Borrowing on a pro rata basis. The Borrower agrees that
Section 2.17 shall apply to any conversion of Eurocurrency Revolving Loans to
ABR Loans with respect to Revolving Facility Loans denominated in Dollars
reasonably required by the Administrative Agent to effect the foregoing.
(do)Notwithstanding anything to the contrary in this Agreement, including
Section 2.19(c) (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.21), pursuant to one or more offers made from time to time
by the Borrower to all Lenders of any Class of Revolving Facility Commitments,
on a pro rata basis (based on the aggregate outstanding Revolving Facility
Commitments under such Revolving Facility) and on the same terms (“Pro Rata
Extension Offers”), the Borrower is hereby permitted to consummate transactions
with individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, in the case of an offer to the
Lenders under any Revolving Facility, that all of the Revolving Facility
Commitments of such Facility are offered to be extended for the same amount of
time and that the interest rate changes and fees payable with respect to such
extension are the same. Any such extension (an “Extension”) agreed to between
the Borrower and any such Lender (an “Extending Lender”) will be established
under this Agreement by implementing an Incremental Revolving Facility
Commitment for such Lender if such Lender is extending an existing Revolving
Facility Commitment (such extended Revolving Facility Commitment, an “Extended
Revolving Facility Commitment” and any Revolving Facility Loans made thereunder,
“Extended Revolving Loans”). Each Pro Rata Extension Offer shall specify the
date on which the Borrower proposes that the Extended Revolving Facility
Commitment shall become effective, which shall be a date not earlier than five
Business Days after the date on which notice is delivered to the Administrative
Agent (or such shorter period agreed to by the Administrative Agent in its
reasonable discretion).
(dp)The applicable Borrower and each Extending Lender shall execute and deliver
to the Administrative Agent an Incremental Assumption Agreement and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the Extended Revolving Facility Commitments of such Extending Lender. Each
Incremental Assumption Agreement shall specify the terms of the applicable
Extended Revolving Facility Commitments; provided, that (i) except as to
interest rates, fees, any other pricing terms, participation in mandatory
prepayments and commitment reductions and final maturity (which shall, subject
to clauses (ii) and (iii) of this proviso, be determined by the U.S. Borrower
and set forth in the Pro Rata Extension Offer), any Extended Revolving Facility
Commitment shall have (x) the same terms as an existing Class of Revolving
Facility Commitments or (y) have such other terms as shall be reasonably
satisfactory to the Administrative Agent and, in respect of any other terms that
would affect the rights or duties of any Issuing Bank or Swingline Lender, such
terms as shall be reasonably satisfactory to such Issuing Bank or Swingline
Lender, (ii) any Extended Revolving Facility Commitments may participate on a
pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) than the Initial Revolving Loans in any voluntary or mandatory prepayment
or commitment reduction hereunder. Upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only





--------------------------------------------------------------------------------





to the extent) necessary to reflect the existence and terms of the Extended
Revolving Facility Commitments evidenced thereby as provided for in
Section 9.08(e). Any such deemed amendment may be memorialized in writing by the
Administrative Agent with the applicable Borrower’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto. If provided in
any Incremental Assumption Agreement with respect to any Extended Revolving
Facility Commitments, and with the consent of each Swingline Lender and Issuing
Bank, participations in Swingline Loans and Letters of Credit shall be
reallocated to lenders holding such Extended Revolving Facility Commitments in
the manner specified in such Incremental Assumption Agreement, including upon
effectiveness of such Extended Revolving Facility Commitment or upon or prior to
the maturity date for any Class of Revolving Facility Commitments.
(dq)Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Revolving Facility Commitment will be automatically designated an
Extended Revolving Facility Commitment and the Extended Revolving Loans shall be
included in each Borrowing on a pro rata basis. For purposes of this Agreement
and the other Loan Documents, such Extending Lender will be deemed to have an
Incremental Revolving Facility Commitment having the terms of such Extended
Revolving Facility Commitment.
(dr)Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including, without limitation, this Section 2.21), (i) the
aggregate amount of Extended Revolving Facility Commitments will not be included
in the calculation of the Incremental Amount or be subject to availability under
the Incremental Amount, (ii) no Extended Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) any
Extending Lender may extend all or any portion of its Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Revolving Facility Commitment), (iv) there shall be no condition
to any Extension of any Commitment at any time or from time to time other than
notice to the Administrative Agent of such Extension and the terms of the
Extended Revolving Facility Commitment implemented thereby, (v) no consent of
any Lender or Agent shall be required to effectuate any Extension, other than
the consent of each Lender agreeing to such Extension with respect to one or
more of its Loans and/or Commitments (or a portion thereof), (vi) all Extended
Revolving Facility Commitments and all obligations in respect thereof shall be
Loan Obligations of the relevant Loan Parties under this Agreement and the other
Loan Documents that are secured by the Collateral on a pari passu basis with all
other Obligations relating to an existing Class of Loans of the relevant Loan
Parties under this Agreement and the other Loan Documents, (vii) no Issuing Bank
or Swingline Lender shall be obligated to provide Swingline Loans or issue
Letters of Credit under such Extended Revolving Facility Commitments beyond the
applicable maturity date of the applicable Commitments that were extended by
such Extended Revolving Facility Commitments unless it shall have consented
thereto and (viii) there shall be no obligor in respect of any such Extended
Revolving Facility Commitments that is not a Loan Party.
(ds)Each Extension shall be consummated pursuant to procedures set forth in the
associated Pro Rata Extension Offer; provided, that the applicable Borrower
shall cooperate with the Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.
Section 2.22    Illegality. If any Lender reasonably determines that any change
in law has made it unlawful, or that any Governmental Authority has asserted
after the Closing Date that it is unlawful, for any Lender or its applicable
Lending Office to make or maintain any Eurocurrency Revolving Loans, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligations of such Lender to make or continue Eurocurrency Revolving Loans
or to convert ABR Borrowings or Base Rate Borrowings to Eurocurrency Revolving
Borrowings shall be suspended until such Lender notifies the Administrative
Agent and the Borrowers that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, the Borrowers shall upon demand
from such Lender (with a copy to the Administrative Agent), either repay or
convert all Eurocurrency Revolving Borrowings of such Lender to ABR Borrowings
or Base Rate Borrowings, as applicable, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Revolving Borrowings to such day, or immediately, if such Lender
may not lawfully continue to maintain such Loans. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted.





--------------------------------------------------------------------------------





Section 2.23    Defaulting Lender. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(dt)Commitment Fees shall cease to accrue on the unfunded portion of the
Available Unused Commitment of such Defaulting Lender;
(du)Any Revolving Facility Commitment or any Revolving Facility Loan of such
Defaulting Lender shall not be included in determining whether the Required
Lenders, Special Majority Lenders or Super Majority Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.08); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender
under Section 9.04(a)(i) or subclauses (i), (ii) and (iii) of the first proviso
to Section 9.08(b);
(dv)If any Swingline Exposure or Revolving L/C Exposure exists at the time such
Lender becomes a Defaulting Lender, then:
(i)all or any part of the Swingline Exposure and Revolving L/C Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Facility Percentages, but only to the
extent the sum of all non-Defaulting Lenders’ Revolving Facility Exposure plus
such Defaulting Lender’s Swingline Exposure and Revolving L/C Exposure does not
exceed the total of all non-Defaulting Lenders’ Revolving Facility Commitments;
(ii)if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the applicable Borrower shall, within one (1) Business
Day following notice by the Administrative Agent, (x) first, prepay such
Swingline Exposure and (y) second, Cash Collateralize for the benefit of the
applicable Issuing Bank only such Borrower’s obligations corresponding to such
Defaulting Lender’s Revolving L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.05(j) for so long as such Revolving L/C Exposure is
outstanding;
(iii)if any Borrower Cash Collateralizes any portion of such Defaulting Lender’s
Revolving L/C Exposure pursuant to subclause (ii) above, such Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 2.13
with respect to such Defaulting Lender’s Revolving L/C Exposure during the
period such Defaulting Lender’s Revolving L/C Exposure is Cash Collateralized;
(iv)if the Revolving L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to subclause (i) above, then the fees payable to the Lenders pursuant
to Section 2.13 shall be adjusted in accordance with such non-Defaulting
Lenders’ Revolving Facility Percentages; and
(v)if all or any portion of such Defaulting Lender’s Revolving L/C Exposure is
neither reallocated nor Cash Collateralized pursuant to subclause (i) or
(ii) above, then, without prejudice to any rights or remedies of any Issuing
Bank or any other Lender hereunder, all fees payable under Section 2.13 with
respect to such Defaulting Lender’s Revolving L/C Exposure shall be payable to
such Issuing Bank until and to the extent that such Revolving L/C Exposure is
reallocated and/or Cash Collateralized; and
(dw)So long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and no Issuing Bank shall be required
to issue, amend or increase any Letter of Credit, unless it is satisfied that
the related exposure and the Defaulting Lender’s then outstanding Revolving L/C
Exposure will be 100% covered by the Revolving Facility Commitments of the
non-Defaulting Lenders and/or Cash Collateral will be provided by the Borrower
in accordance with Section 2.23(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).





--------------------------------------------------------------------------------





(dx)In the event that the Administrative Agent, the Borrowers, the Swingline
Lender and the Issuing Banks each agrees (such agreement not to be unreasonably
withheld or delayed) that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the Swingline
Exposure and Revolving L/C Exposure of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Revolving Facility Commitment and on such
date such Lender shall purchase at par such of the Loans of the other Lenders
(other than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Revolving Facility Percentage.
(dy)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, following an Event of Default or otherwise)
or received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.06 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
any Issuing Bank or the Swingline Lender hereunder; third, to Cash Collateralize
the Revolving L/C Exposure of such Defaulting Lender in accordance with
Section 2.05(j); fourth, to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement, and (y) Cash Collateralize the future Revolving L/C Exposure of such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.05(j); sixth, to the payment of any
amounts owing to the Lenders, the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Banks or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.23 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.
ARTICLE III
REPRESENTATIONS AND WARRANTIES


To the extent provided in Section 4.01 and Section 4.02, on the date of each
Credit Event, each Borrower represents and warrants to each of the Lenders,
after giving effect to the Plan of Reorganization, the Confirmation Order and
the Transactions, that:
Section 3.01    Organization; Powers. Except as set forth on Schedule 3.01, each
of Holdings (prior to a Qualified IPO), the U.S. Borrower and each of the
Material Subsidiaries (a) is a limited liability company, unlimited company,
corporation or partnership duly organized, validly existing and in good standing
(or, if applicable in a foreign jurisdiction, enjoys the equivalent status under
the laws of any jurisdiction of organization outside the United States of
America) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required and (d) has the power and authority to
execute, deliver and perform its obligations under each of the Loan Documents
and each other agreement or instrument contemplated thereby to which it is or
will be a party and, in the case of each Borrower, to borrow and otherwise
obtain credit hereunder; except in each case of clauses (a) (other than with
respect to the Borrowers), (b) (other than





--------------------------------------------------------------------------------





with respect to the Borrowers) and (c), to the extent that the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
Section 3.02    Authorization. The execution, delivery and performance by
Holdings (prior to a Qualified IPO), the U.S. Borrower, each of the Subsidiary
Loan Parties of each of the Loan Documents to which it is a party, and the
borrowings hereunder (a) have been duly authorized by all corporate, stockholder
or limited liability company or partnership action required to be obtained by
Holdings, the U.S. Borrower and such Subsidiary Loan Parties and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation applicable to
Holdings, the U.S. Borrower or any such Subsidiary Loan Party, (B) the
certificate or articles of incorporation or other constitutive documents
(including any partnership, limited liability company or operating agreements)
or by-laws of Holdings, the U.S. Borrower or any such Subsidiary Loan Parties,
(C) any applicable order of any court or any rule, regulation or order of any
Governmental Authority applicable to the U.S. Borrower or any such Subsidiary
Loan Party or (D) any provision of any indenture, certificate of designation for
preferred stock, agreement or other instrument to which Holdings, the U.S.
Borrower or any such Subsidiary Loan Party is a party or by which any of them or
any of their property is or may be bound, (ii) result in a breach of or
constitute (alone or with due notice or lapse of time or both) a default under,
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in clause
(i) or (ii) of this Section 3.02(b), would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, or (iii) result in
the creation or imposition of any Lien upon or with respect to (x) any property
or assets now owned or hereafter acquired by the U.S. Borrower or any such
Subsidiary Loan Parties, other than the Liens created by the Loan Documents and
Permitted Liens or (y) any Equity Interests of the U.S. Borrower now owned or
hereafter acquired by Holdings (prior to a Qualified IPO), other than Liens
created by the Loan Documents or Liens permitted by Article VIA.
Section 3.03    Enforceability. This Agreement has been duly executed and
delivered by Holdings and each Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing, (iv) any foreign laws, rules and
regulations as they relate to pledges of Equity Interests of Foreign
Subsidiaries that are not Loan Parties and (v) any qualifications contained in
any legal opinion delivered in connection with the Loan Documents.
Section 3.04    Governmental Approvals. No action, consent or approval of,
registrations or filing with or any other action by any Governmental Authority
or third party is or will be required for the execution, delivery or performance
of each Loan Document to which the Borrowers or any Subsidiary Loan Party is a
party, except for (a) the filing of Uniform Commercial Code or PPSA financing
statements (or their equivalent), filings under the U.K. Companies Act 2006 and
equivalent filings or other notifications in other foreign jurisdictions,
(b) filings with the United States Patent and Trademark Office and the United
States Copyright Office and comparable offices in foreign jurisdictions and
equivalent filings in foreign jurisdictions, (c) recordation of the Mortgages,
(d) such as have been made or obtained and are in full force and effect,
(e) such actions, consents and approvals the failure of which to be obtained or
made would not reasonably be expected to have a Material Adverse Effect and
(f) filings or other actions listed on Schedule 3.04 and any other filings or
registration required by the Security Documents.
Section 3.05    Financial Statements. (a) The audited consolidated balance
sheets as of December 31, 2017 and December 31, 2018, and statements of
operations and comprehensive income (loss), stockholders’ equity and cash flows
for the fiscal years ended December 31, 2017 and December 31, 2018 for the U.S.
Borrower and its consolidated subsidiaries, and (b) the unaudited consolidated
balance sheet and statement of operations, changes in equity and cash flows as
of and for the fiscal quarter ended March 31, 2019 for the U.S. Borrower and its
consolidated subsidiaries, including the notes thereto, if applicable, present
fairly in all material respects the consolidated financial position of the U.S.
Borrower and its consolidated subsidiaries as of the dates and for the periods
referred to therein and the results of operations and, if applicable, cash flows
for the periods then ended,





--------------------------------------------------------------------------------





and, except as set forth on Schedule 3.05, were prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby, except, in
the case of interim period financial statements, for the absence of notes and
for normal year-end adjustments and except as otherwise noted therein.
Section 3.06    No Material Adverse Effect. Since the Closing Date, there has
been no event or circumstance that, individually or in the aggregate with other
events or circumstances, has had or would reasonably be expected to have a
Material Adverse Effect.
Section 3.07    Title to Properties; Possession Under Leases.
(dz)Each Borrower and the Subsidiaries has good and marketable title in fee
simple or equivalent to, or easements or valid leasehold interests in, or other
limited property interests in, all its Real Properties (including all Mortgaged
Properties) and has valid title to its personal property and assets, in each
case, except for Permitted Liens and except for defects in title that do not
materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
properties and assets are free and clear of Liens, other than Permitted Liens.
The Equity Interests of U.S. Borrower owned by Holdings (prior to a Qualified
IPO) are free and clear of Liens, other than Liens permitted by Article VIA.
(ea)Each Borrower and each of the Subsidiaries has complied with all material
obligations under all leases to which it is a party, except where the failure to
comply would not reasonably be expected to have a Material Adverse Effect, and
all such leases are in full force and effect, except leases in respect of which
the failure to be in full force and effect would not reasonably be expected to
have a Material Adverse Effect.
(eb)As of the Closing Date, none of the Borrowers or the Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date, except as set forth on Schedule 3.07(c).
(ec)As of the Closing Date, none of the Borrowers or the Subsidiaries is
obligated, under any right of first refusal, option or other contractual right
to sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05 or as would not
reasonably be expected to have a Material Adverse Effect.
(ed)Schedule 3.07(e) lists each Material Real Property owned by any Loan Party
as of the Closing Date.
Section 3.08    Subsidiaries.
(ee)Schedule 3.08(a) sets forth as of the Closing Date the name and jurisdiction
of incorporation, formation or organization of each Subsidiary of the U.S.
Borrower and, as to each such Subsidiary, the percentage of each class of Equity
Interests owned by the U.S. Borrower or by any such Subsidiary.
(ef)As of the Closing Date, after giving effect to the Transactions, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of the U.S.
Borrower or any of the Subsidiaries, except as set forth on Schedule 3.08(b).
        





--------------------------------------------------------------------------------





Section 3.09    Litigation; Compliance with Laws.
(eg)There are no actions, suits or proceedings at law or in equity or by or on
behalf of any Governmental Authority or in arbitration now pending, or, to the
knowledge of any Borrower, threatened in writing against any Borrower or any of
the Subsidiaries or any business, property or rights of any such person
(including those that involve any Loan Document) that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
except for any action, suit or proceeding at law or in equity or by or on behalf
of any Governmental Authority or in arbitration which has been disclosed in any
of the Borrower’s public filings with the Securities and Exchange Commission
prior to the Closing Date or which arises out of the same facts and
circumstances, and alleges substantially the same complaints and damages, as any
action, suit or proceeding so disclosed and in which there has been no material
adverse change since the date of such disclosure.
(eh)None of the U.S. Borrower, the Subsidiaries or their respective properties
or assets is in violation of (nor will the continued operation of their material
properties and assets as currently conducted violate) any law, rule or
regulation (including any zoning, building, ordinance, code or approval or any
building permit, but excluding any Environmental Laws, which are the subject of
Section 3.16) or any restriction of record or agreement affecting any Mortgaged
Property, or is in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Section 3.10    Federal Reserve Regulations. Neither the making of any Loan (or
the extension of any Letter of Credit) hereunder nor the use of the proceeds
thereof will violate the provisions of Regulation T, Regulation U or Regulation
X of the Board.
Section 3.11    Investment Company Act. None of Holdings (prior to a Qualified
IPO), the U.S. Borrower and the Subsidiaries is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and no Subsidiary incorporated in England and Wales carries on any
business which requires it to be authorized by the Financial Conduct Authority
or the Prudential Regulation Authority.
Section 3.12    Use of Proceeds. The proceeds of the Revolving Facility Loans
will be used (a) for general corporate purposes (including, without limitation,
for the Transactions, Permitted Business Acquisitions, Capital Expenditures and
Transaction Expenses and, in the case of Letters of Credit, for back-up or
replacement of existing letters of credit).
Section 3.13    Tax Returns. Except as set forth on Schedule 3.13:
(ei)Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the U.S. Borrower and each of
the Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;
(ej)Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, the U.S. Borrower and each of
the Subsidiaries has timely paid or caused to be timely paid all Taxes shown to
be due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all Taxes due), except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which the U.S. Borrower or any of the Subsidiaries (as the
case may be) has set aside on its books adequate reserves in accordance with
GAAP; and
(ek)Other than as would not be, individually or in the aggregate, reasonably
expected to have a Material Adverse Effect, as of the Closing Date, with respect
to the U.S. Borrower and each of the Subsidiaries, there are no claims being
asserted in writing with respect to any Taxes.





--------------------------------------------------------------------------------





Section 3.14    No Material Misstatements.
(el)All written factual information (other than the Projections, forward looking
information and information of a general economic nature or general industry
nature) (the “Information”) concerning the U.S. Borrower, the Subsidiaries, the
Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agent in connection with the Transactions or the other transactions contemplated
hereby, when taken as a whole, was true and correct in all material respects, as
of the date such Information was furnished to the Lenders and as of the Closing
Date and did not, taken as a whole, contain any untrue statement of a material
fact as of any such date or omit to state a material fact necessary in order to
make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(after giving effect to all supplements and updates provided thereto).
(em)The Projections and other forward looking information and information of a
general economic nature prepared by or on behalf of the U.S. Borrower or any of
its representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by the U.S. Borrower to be reasonable as of the date
thereof (it being understood that such Projections are as to future events and
are not to be viewed as facts, such Projections are subject to significant
uncertainties and contingencies and that actual results during the period or
periods covered by any such Projections may differ significantly from the
projected results, and that no assurance can be given that the projected results
will be realized), as of the date such Projections and information were
furnished to the Lenders.
Section 3.15    Employee Benefit Plans.
(en)Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan and each
Multiemployer Plan is in compliance in all material respects with the applicable
provisions of ERISA and the Code; (ii) no Reportable Event has occurred during
the past five years as to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate was required to file a report with the PBGC; (iii) no ERISA
Event has occurred or is reasonably expected to occur; and (iv)  none of the
Borrower, the Subsidiaries or any of their ERISA Affiliates has received any
written notification that any Multiemployer Plan has been terminated within the
meaning of Title IV of ERISA.
(eo)On the Closing Date, the Canadian Loan Parties maintain Canadian Benefit
Plans and Canadian Pension Plans set forth on Schedule 3.15. Except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, each Canadian Pension Plan is and has been funded and otherwise
operated in accordance with applicable law, and except as would not reasonably
be expected to result in a Material Adverse Effect, there is no solvency or
other deficiency or any unfunded liability with respect to any Canadian Pension
Plan.
(ep)On the Closing Date, no Loan Party nor any of their Subsidiaries is or has
at any time been (i) an employer (for the purposes of Sections 38 to 51 of the
United Kingdom’s Pensions Act 2004) of an occupational pension scheme which is
not a money purchase scheme (both terms as defined in the United Kingdom’s
Pensions Schemes Act 1993) or (ii) “connected” with or an “associate” (as those
terms are used in Sections 38 and 43 of the United Kingdom’s Pensions Act 2004)
of such an employer, other than any such scheme, connection or association.
Section 3.16    Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect or as set forth on Schedule 3.16: (i) no written notice, request
for information, order, complaint or penalty has been received by the U.S.
Borrower or any of its Subsidiaries, and there are no judicial, administrative
or other actions, suits or proceedings pending or, to the U.S. Borrower’s
knowledge, threatened which allege a violation of or liability under any
Environmental Laws, in each case relating to the U.S. Borrower or any of its
Subsidiaries, (ii) each of the U.S. Borrower and its Subsidiaries has all
environmental permits, licenses and other approvals necessary for its operations
to comply with all Environmental Laws (“Environmental Permits”) and is in
compliance with the terms of such Environmental Permits





--------------------------------------------------------------------------------





and with all other Environmental Laws, (iii) no Hazardous Material is located
at, on or under any property currently or, to the Borrower’s knowledge, formerly
owned, operated or leased by the U.S. Borrower or any of its Subsidiaries that
would reasonably be expected to give rise to any cost, liability or obligation
of the U.S. Borrower or any of its Subsidiaries under any Environmental Laws or
Environmental Permits, and no Hazardous Material has been generated, used,
treated, stored, handled, disposed of or controlled, transported or Released at
any location in a manner that would reasonably be expected to give rise to any
cost, liability or obligation of the U.S. Borrower or any of its Subsidiaries
under any Environmental Laws or Environmental Permits, (iv) there are no
agreements in which the Borrower or any of its Subsidiaries has expressly
assumed or undertaken responsibility for any known or reasonably likely
liability or obligation of any other person arising under or relating to
Environmental Laws, which in any such case has not been made available to the
Administrative Agent prior to the Closing Date, and (v) there has been no
material written environmental assessment or audit conducted (other than
customary assessments not revealing anything that would reasonably be expected
to result in a Material Adverse Effect), by or on behalf of the Borrower or any
of the Subsidiaries of any property currently or, to the U.S. Borrower’s
knowledge, formerly owned or leased by the U.S. Borrower or any of the
Subsidiaries that has not been made available to the Administrative Agent prior
to the Closing Date.
Section 3.17    Security Documents.
(eq)Each of the Collateral Agreement and the Holdings Guarantee and Pledge
Agreement is effective to create in favor of the Collateral Agent (for the
benefit of the Secured Parties), in each case, a legal, valid and enforceable
security interest in the Collateral described therein and proceeds thereof. As
of the Closing Date, in the case of the Pledged Collateral described in the
Collateral Agreement and the Holdings Guarantee and Pledge Agreement, when
certificates or promissory notes, as applicable, representing such Pledged
Collateral and required to be delivered under the applicable Security Document
are delivered to the Collateral Agent, and, in the case of the other Collateral
described in the Collateral Agreement (other than the Intellectual Property),
when financing statements and other filings specified in the Perfection
Certificate are filed in the offices specified in the Perfection Certificate,
the Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the New
York Uniform Commercial Code (or any equivalent provisions of the PPSA or
comparable legislation in the applicable jurisdiction), the proceeds thereof, as
security for the Obligations to the extent perfection can be obtained by filing
Uniform Commercial Code financing statements, in each case prior and superior in
right to the Lien of any other person (except Permitted Liens).
(er)When the Collateral Agreement or the Canadian Security Agreement, as
applicable, or an ancillary document thereunder is properly filed and recorded
in the United States Patent and Trademark Office, the United States Copyright
Office and the Canadian Intellectual Property Office, together with the proper
filing of the financing statements referred to in clause (a) above, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected (subject to exceptions arising from defects in the chain of title,
which defects in the aggregate do not constitute a Material Adverse Effect
hereunder) Lien on, and security interest in, all right, title and interest of
the Loan Parties thereunder in the material Intellectual Property included in
the Collateral consisting of Canadian or United States federal registered
trademarks and applications, patents and applications and registered copyrights
(but, in the case of the United States registered copyrights included in the
Collateral, only to the extent such United States registered copyrights are
listed in such ancillary document filed with the United States Copyright Office)
listed in such ancillary document, in each case prior and superior in right to
the Lien of any other person, except for Permitted Liens (it being understood
that subsequent recordings in the United States Patent and Trademark Office, the
United States Copyright Office and the Canadian Intellectual Property Office may
be necessary to perfect a Lien on material registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Closing Date).
(es)The Mortgages executed and delivered after the Closing Date pursuant to the
Collateral and Guarantee Requirements, the definition of the term “Eligible Real
Property” and Section 5.10 shall be effective to create in favor of the
Collateral Agent (for the benefit of the Secured Parties) legal, valid and
enforceable Liens on all of the Loan Parties’ rights, titles and interests in
and to the Mortgaged Property thereunder and the proceeds thereof, and when such
Mortgages are filed or recorded in the proper real estate filing or recording
offices, and all relevant mortgage taxes and recording charges are duly paid,
the Collateral Agent (for the benefit of the Secured





--------------------------------------------------------------------------------





Parties) shall have valid Liens with record notice to third parties, on, and
security interests in, all rights, titles and interests of the Loan Parties in
such Mortgaged Property and, to the extent applicable, subject to Section 9-315
of the Uniform Commercial Code, the proceeds thereof, in each case prior and
superior in right to the Lien of any other person, except for Permitted Liens;
provided, that the representations contained in this Section 3.17(c) shall not
apply with respect to the perfection of Mortgaged Property which does not
constitute real property.
(et)Subject to the Agreed Security Principles, each Foreign Security Document is
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof to the fullest extent
permissible under applicable law, subject to (i) registration of undisclosed
pledges and, where applicable, pledges of tangible assets with governmental tax
authorities and (ii) notification of debtors of certain receivables. In the case
of the Collateral described in such Foreign Security Document, when filings are
made or notices given to third parties, as applicable, as requested in each
relevant jurisdiction, the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties party to such Foreign Security
Document in such Collateral and the proceeds thereof, as security for the
applicable Obligations, to the extent perfection can be obtained by such filings
or notices, in each case prior and superior in right to any other person
(subject to Liens permitted by Section 6.02, Liens having priority by operation
of law and the terms of the ABL Intercreditor Agreement), subject to
(i) registration of undisclosed pledges and, where applicable, pledges of
tangible assets with governmental tax authorities, (ii) recordation of notarial
share pledges in the relevant shareholders registers, and recordation of any
membership pledge in the relevant membership registers, (iii) notification of
debtors of certain receivables, (iv) the Agreed Security Principles and (v) any
other exceptions set forth in such Foreign Security Document (it being
explicitly understood the terms of such Foreign Security Document may explicitly
provide that some or all of such actions need not be undertaken) or in any legal
opinion provided in connection therewith. Notwithstanding anything herein to the
contrary, no Borrower or Subsidiary Loan Party shall be required to take any
action to perfect any security interest in any part of the Collateral consisting
of Intellectual Property under the laws of any jurisdiction outside of the
United States of America, Canada, Germany, the Netherlands, England and Wales
and the European Union.
Section 3.18    Location of Real Property. The Perfection Certificate lists
correctly, in all material respects, as of the Closing Date all Material Real
Property and Eligible Real Property owned by the U.S. Borrower and the Domestic
Subsidiary Loan Parties and the addresses thereof. As of the Closing Date, the
U.S. Borrower and the Domestic Subsidiary Loan Parties own in fee all the
Material Real Property and Eligible Real Property set forth as being owned by
them in the Perfection Certificate, except to the extent set forth therein.
Section 3.19    Solvency.
(eu)As of the Closing Date, immediately after giving effect to the consummation
of the Transactions on the Closing Date, (i) the fair value of the assets of the
U.S. Borrower and the Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the U.S. Borrower and the Subsidiaries on a consolidated basis;
(ii) the present fair saleable value of the property of the U.S. Borrower and
the Subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of Holdings, the U.S. Borrower
and the Subsidiaries on a consolidated basis, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the U.S. Borrower and the
Subsidiaries on a consolidated basis will be able to pay their debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the U.S. Borrower and the
Subsidiaries on a consolidated basis will not have unreasonably small capital
with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.
(ev)As of the Closing Date, immediately after giving effect to the consummation
of the Transactions on the Closing Date, the U.S. Borrower does not intend to,
and the U.S.. Borrower does not believe that it or any of the Subsidiaries will,
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing and amounts of cash to be received by it or any such
Subsidiary and the timing and amounts of cash to be payable on or in respect of
its Indebtedness or the Indebtedness of any such Subsidiary.





--------------------------------------------------------------------------------





Section 3.20    Labor Matters. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or threatened against the U.S.
Borrower or any of the Subsidiaries; (b) the hours worked and payments made to
employees of the U.S. Borrower and the Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable law dealing with such
matters; and (c) all payments due from the U.S. Borrower or any of the
Subsidiaries or for which any claim may be made against the U.S. Borrower or any
of the Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of the U.S. Borrower or such Subsidiary to the extent required by GAAP.
Except as, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, the consummation of the Transactions will not
give rise to a right of termination or right of renegotiation on the part of any
union under any material collective bargaining agreement to which the U.S.
Borrower or any of the Subsidiaries (or any predecessor) is a party or by which
Holdings (prior to a Qualified IPO), the U.S. Borrower or any of the
Subsidiaries (or any predecessor) is bound.
Section 3.21    No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement, any other Loan Document or the ARPA.
Section 3.22    Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth on
Schedule 3.22, (a) each of the U.S. Borrower and the Subsidiaries owns, or
possesses the right to use, all Intellectual Property used or held for use in or
otherwise reasonably necessary for the present conduct of their respective
businesses, (b) to the knowledge of the U.S. Borrower, the U.S. Borrower and the
Subsidiaries are not interfering with, infringing upon, misappropriating or
otherwise violating Intellectual Property of any person, and (c)(i) no claim or
litigation regarding any of the Intellectual Property owned by the U.S. Borrower
and the Subsidiaries is pending or, to the knowledge of the U.S. Borrower
threatened in writing and (ii) to the knowledge of the U.S. Borrower, no claim
or litigation regarding any other Intellectual Property described in the
foregoing clauses (a) and (b) is pending or threatened.
Section 3.23    Insurance. Schedule 3.23 sets forth a true, complete and correct
description of all material insurance (excluding any title insurance or third
party liability insurance) maintained by or on behalf of the U.S. Borrower or
the Subsidiaries as of the Closing Date. As of such date, such insurance is in
full force and effect.
Section 3.24    Senior Debt. The Loan Obligations constitute “Senior Debt” (or
the equivalent thereof) under the documentation governing any Material
Indebtedness of any Loan Party permitted to be incurred hereunder constituting
Indebtedness that is subordinated in right of payment to the Loan Obligations.
Section 3.25    Financial Assistance. The application of each Borrowing shall
comply in all respects with Sections 678 to 679 of the United Kingdom’s
Companies Act 2006, including in relation to the execution of the Foreign
Guarantee Agreement and the Foreign Security Documents and payments of amounts
due under this Agreement.
Section 3.26    USA PATRIOT Act; OFAC and Sanctions; CAML; Anti-Corruption Laws.
(ew)The U.S. Borrower and each Subsidiary Loan Party is in compliance in all
material respects with the material provisions of the USA PATRIOT Act, CAML and
all other anti-terrorism laws and anti-money laundering laws applicable to it or
its property, and, (i) at least three Business Days prior to the Closing Date,
the U.S. Borrower has provided to the Administrative Agent all information
related to the Loan Parties (including names, addresses and tax identification
numbers (if applicable)) requested in writing by the Administrative Agent not
less than ten (10) Business Days prior to the Closing Date and required under
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and CAML, to be obtained by the Administrative Agent or any
Lender and (ii) at least five Business Days prior to the Closing Date, to the
extent any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, any Lender or Agent that has requested, in a written
notice to the Borrower not less than ten (10) Business Days prior to the Closing
Date, a Beneficial Ownership Certification in relation to the Borrower, shall
have received such Beneficial Ownership Certification.





--------------------------------------------------------------------------------





(ex)The U.S. Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the U.S. Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the U.S. Borrower, its
Subsidiaries and their respective officers and directors and to the knowledge of
the U.S. Borrower its employees and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions and are not knowingly engaged in
any activity that would reasonably be expected to result in the Borrower being
designated as a Sanctioned Person. None of (a) Holdings, the U.S. Borrower, any
Subsidiary, any of their respective directors or officers or to the knowledge of
the U.S. Borrower or such Subsidiary, its employees, or (b) to the knowledge of
the U.S. Borrower, any agent of the U.S. Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. None of Holdings, the U.S. Borrower
or any of its Subsidiaries nor, to the knowledge of the U.S. Borrower, any
director, officer, agent, employee or Affiliate of the U.S. Borrower or any of
the Subsidiaries is currently the target of any Sanctions. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions. The foregoing representations in
this Section 3.26 shall not apply to (i) any party hereto to which the Council
Regulation (EC) 2271/96 (as amended, restated, supplemented or otherwise
modified from time to time; the “Blocking Regulation”) applies, if and to the
extent that such representations are or would be unenforceable by or in respect
of that party pursuant to, or would otherwise result in a breach and/or
violation of, any provision of the Blocking Regulation (or any law or regulation
implementing the Blocking Regulation in any member state of the European Union),
(ii) any party hereto which qualifies as a resident party domiciled in the
Federal Republic of Germany (Inländer) within the meaning of § 2 (15) of the
German Foreign Trade Act (Außenwirtschaftsgesetz) if and to the extent that it
would result in a violation of or conflict with § 7 of the German Foreign Trade
Regulation (Außenwirtschaftsverordnung), and (iii) any party hereto to which any
other blocking or anti-boycott statute applies (including, but not limited to,
any similar blocking or anti-boycott law in the United Kingdom, the “Certain
Foreign Extraterritorial Measures (United States) Order, 2014, SOR/2015-12” and
the “Foreign Extraterritorial Measures (United States) Order”, 1992, SOR/92-584
under the Foreign Extraterritorial Measures Act) if and to the extent that it
would result in a violation of or conflict with any provision of such other
blocking or anti-boycott law.
(ey)No Borrower will request any Borrowing, and no Borrower shall use, and each
Borrower shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, except to the extent
permitted for a person required to comply with Sanctions, or (C) in any manner
that would result in the violation of Sanctions applicable to any party hereto.
The foregoing clauses (B) and (C) of this paragraph shall not apply to (i) any
party hereto to which the Blocking Regulation applies, if and to the extent that
such representations are or would be unenforceable by or in respect of that
party pursuant to, or would otherwise result in a breach and/or violation of,
any provision of the Blocking Regulation (or any law or regulation implementing
the Blocking Regulation in any member state of the European Union), (ii) any
party hereto which qualifies as a resident party domiciled in the Federal
Republic of Germany (Inländer) within the meaning of § 2 (15) of the German
Foreign Trade Act (Außenwirtschaftsgesetz) if and to the extent that it would
result in a violation of or conflict with § 7 of the German Foreign Trade
Regulation (Außenwirtschaftsverordnung), and (iii) any party hereto to which any
other blocking or anti-boycott statute applies (including, but not limited to,
any similar blocking or anti-boycott law in the United Kingdom, the “Certain
Foreign Extraterritorial Measures (United States) Order, 2014, SOR/2015-12” and
the “Foreign Extraterritorial Measures (United States) Order”, 1992, SOR/92-584
under the Foreign Extraterritorial Measures Act) if and to the extent that it
would result in a violation of or conflict with any provision of such other
blocking or anti-boycott law.
Section 3.27    Foreign Corrupt Practices Act.
(ez)Holdings, the U.S. Borrower and its Subsidiaries, and, to the knowledge of
the U.S. Borrower or any of its Subsidiaries, their directors, officers, agents
or employees, are in compliance with the U.S. Foreign Corrupt Practices Act of
1977 and similar laws, rules, and regulations of any jurisdiction applicable to
Holdings, the U.S. Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption. and to which they are lawfully
subject (“Anti-Corruption Laws”), in each case, in all material respects.





--------------------------------------------------------------------------------





(fa)No part of the proceeds of the Loans or Letters of Credit made hereunder
will be used to make any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment.
Section 3.28    EEA Financial Institution. None of Holdings (prior to a
Qualified IPO), the Borrowers and the Subsidiaries is an EEA Financial
Institution.
Section 3.29    [Reserved].
Section 3.30    Dutch Borrower. No Dutch Loan Party is considered to be a
resident of any jurisdiction other than the Netherlands for the purposes of any
double taxation convention concluded by the Netherlands, for the purposes of the
Tax Arrangement for the Kingdom (Belastingregeling voor het Koninkrijk) or for
purposes of the Tax Arrangement for the country of the Netherlands
(Belastingregeling voor het land Nederland). The Loans and Letters of Credit, or
any other elements in relation to the Agreement, are not attributable to a
permanent establishment or permanent representative of any Dutch Loan Party
outside the Netherlands.
Section 3.31    Centre of Main Interest. For the purposes of the Insolvency
Regulation, each Loan Party incorporated or organized under the laws of a
country that is a member of the European Union has its Centre of Main Interests
situated in its jurisdiction of incorporation and it has no “establishment” (as
that term is used in Article 2(10) of the Insolvency Regulation) in any other
jurisdiction (other than the “Dutch branch” of Hexion UK Limited and the
permanent establishment of Hexion B.V. in Spain).
ARTICLE IV
CONDITIONS OF LENDING


The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and accept and purchase or arrange for the acceptance and purchase of B/As
and (b) any Issuing Bank to issue, amend, extend or renew Letters of Credit or
increase the stated amounts of Letters of Credit hereunder (each, a “Credit
Event”) are subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions:
Section 4.01    All Credit Events. On the date of each Borrowing or B/A Drawing
and on the date of each issuance, amendment, extension or renewal of a Letter of
Credit:
(fb)The Administrative Agent shall have received, in the case of a Borrowing, a
Borrowing Request as required by Section 2.03 (or a Borrowing Request shall have
been deemed given in accordance with the penultimate paragraph of Section 2.03)
or, in the case of a B/A, a request therefor as required by Section 2.06(c) or,
in the case of the issuance, amendment, extension or renewal of a Letter of
Credit, the applicable Issuing Bank and the Administrative Agent shall have
received a notice requesting the issuance, amendment, extension or renewal of
such Letter of Credit as required by Section 2.05(b).
(fc)The representations and warranties set forth in the Loan Documents shall be
true and correct in all material respects as of such date, in each case, with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
(fd)At the time of and immediately after such Borrowing, B/A Drawing or
issuance, amendment, extension or renewal of a Letter of Credit (other than an
amendment, extension or renewal of a Letter of Credit without any increase in
the stated amount of such Letter of Credit), as applicable, no Event of Default
or Default shall have occurred and be continuing.
(fe)After giving effect to such Credit Event, (i) the Total Revolving Facility
Exposure shall not exceed the lesser of (x) the Total Revolving Facility
Commitments and (y) the Global Borrowing Base, (ii) the





--------------------------------------------------------------------------------





aggregate U.S. Revolving Facility Exposure shall not exceed the U.S. Sublimit
and (iii) the Total Revolving Facility Exposure less the German Revolving
Facility Exposure shall not exceed the Specified Sublimit.
(ff)Each Borrowing and other Credit Event that occurs after the Closing Date
shall be deemed to constitute a representation and warranty by each of the
Borrowers on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b), (c) and
(d) of this Section 4.01.
Section 4.02    First Credit Event. On or prior to the Closing Date:
(fg)The Administrative Agent (or its counsel) shall have received from each of
Holdings, the Borrowers, the Issuing Banks and the Lenders (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agent (which may include delivery
of a signed signature page of this Agreement by electronic transmission (e.g.,
“pdf”)) that such party has signed a counterpart of this Agreement.
(fh)The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank, a written opinion of each of Paul, Weiss,
Rifkind, Wharton & Garrison LLP and each other special counsel for the Loan
Parties or the Administrative Agent set forth on Schedule 4.02, in each case
(A) dated the Closing Date, (B) addressed to the Administrative Agent, each
Issuing Bank and the Lenders on the Closing Date and (C) in form and substance
reasonably satisfactory to the Administrative Agent covering such matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request.
(fi)The Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary or similar officer (including, where customary, one or
more directors, managers or board members or any other party authorized to
represent such Loan Party) of each Loan Party dated the Closing Date and
certifying:
(i)a copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
(1) in the case of a U.S. corporation, certified as of a recent date by the
Secretary of State (or other similar official) of the jurisdiction of its
organization, (2) otherwise certified by the Secretary or Assistant Secretary
(or in the case of a U.K. Loan Party a director of such Loan Party or other
person duly authorized by the constituent documents of such Loan Party
(including, where customary, one or more directors, managers or board members or
any other party authorized to represent such Loan Party)) or (3) in the case of
a German entity, certified (beglaubigt) by the commercial register
(Handelsregister) or a German notary, accompanied by an up-to-date (not older
than 15 days) electronic excerpt of the commercial register
(Handelsregisterauszug),
(ii)certificate of the secretary or an assistant secretary of each Loan Party
(or in the case of a U.K. Loan Party a director of such Loan Party or other
person duly authorized by the constituent documents of such Loan Party
(including, where customary, one or more directors, managers or board members or
any other party authorized to represent such Loan Party)) certifying the names
and true signatures of the officers of such Loan Party authorized to sign each
Loan Document to which it is or is to be a party and the other documents to be
delivered hereunder and thereunder;
(iii)a certificate as to the good standing (to the extent such concept or a
similar concept exists under the laws of such jurisdiction) of such Loan Party
as of a recent date from such Secretary of State (or other similar official),
(iv)that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement or other equivalent
constituent and governing documents) of such Loan Party as in effect on the
Closing Date and at all times since the date of the resolutions described in
clause (iv) below,
(v)that attached thereto is a true and complete copy of resolutions duly adopted
by the Board of Directors (or equivalent governing body) of such Loan Party (or
its managing general partner or





--------------------------------------------------------------------------------





managing member) authorizing the execution, delivery and performance of the Loan
Documents dated as of the Closing Date to which such person is a party and, in
the case of each Borrower, the borrowings hereunder, and that such resolutions
have not been modified, rescinded or amended and are in full force and effect on
the Closing Date,
(vi)if required in order to duly authorize the Transactions with respect to any
Foreign Loan Party, a copy of a resolution signed by all the holders of the
issued shares in such Foreign Loan Party, approving the terms of, and the
transactions contemplated by, the Loan Documents to which such Foreign Loan
Party is a party;
(vii)that attached thereto is a true and complete copy of the request for advice
to, and the positive or neutral advice of, each works council which has
jurisdiction over a Dutch Loan Party with respect to the execution, delivery and
performance of the Loan Documents dated as of the Closing Date to which such
Dutch Loan Party is a party,
(viii)as to the incumbency and specimen signature of each officer (or any
equivalent under the laws of the relevant jurisdiction) executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party, and
(ix)as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party.
(fj)The Administrative Agent shall have received a completed Perfection
Certificate with respect to the Domestic Loan Parties, dated the Closing Date
and signed by a Responsible Officer of the U.S. Borrower, together with all
attachments contemplated thereby, and, if requested, the results of a search of
the Uniform Commercial Code and PPSA (or equivalent), tax and judgment, United
States Patent and Trademark Office and United States Copyright Office filings
made with respect to the Domestic Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and (which searches shall be conducted by
counsel to the Administrative Agent) and, if requested by the Administrative
Agent, evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
Permitted Liens or have been, or will be simultaneously or substantially
concurrently with the closing under this Agreement, released (or arrangements
reasonably satisfactory to the Administrative Agent for such release shall have
been made).
(fk)The Administrative Agent shall have received a Borrowing Base Certificate.
(fl)The Confirmation Order shall have been entered on the docket of the
Bankruptcy Court, shall be in full force and effect, shall not have been
reversed, vacated or stayed, or without the prior written consent of the
Administrative Agent, amended, supplemented or otherwise modified or otherwise
in any manner that could reasonably be expected to materially adversely affect
the interests of the Administrative Agent, the Joint Lead Arrangers or the
Lenders. The Confirmation Order shall authorize the Loan Parties that are
Debtors to execute, deliver and perform under the Loan Documents. The
Transactions, the Plan of Reorganization and all transactions contemplated
therein or in the Confirmation Order to occur on the effective date of the Plan
of Reorganization shall have been substantially consummated in accordance with
the terms thereof substantially simultaneously with the closing of this
Agreement and the Term Loan Facility, the issuance of the Senior Unsecured Notes
and the closing of the not-less-than $300,000,000 equity rights offering and in
compliance with applicable law, Bankruptcy Court and regulatory approvals. The
respective Indebtedness or Obligations of the Loan Parties and any Liens
securing same that are outstanding immediately after the consummation of the
Plan of Reorganization shall not exceed the amount contemplated or otherwise
permitted by the Plan of Reorganization.
(fm)The Bankruptcy Court shall have entered an order of the Bankruptcy Court, in
form and substance reasonably satisfactory to the Joint Lead Arrangers,
authorizing and directing the U.S. Borrower and the other Debtors to enter into
and perform the obligations set forth in the Commitment Letter in substantially
the form attached as Exhibit B to Debtors’ Motion for Order Authorizing Debtors
to (A) Enter into and Perform Under Commitment and Engagement Letters and Fee
Letters Relating to the New Debt, (B) Pay Fees and Expenses In Connection
Therewith, and (C) Provide Related Indemnities [D.I. 473], and the related fee
letters, which are in





--------------------------------------------------------------------------------





substantially the forms attached as Exhibits 3 and 4 to the Notice of Filing
Confidential Proposed Financing Fee Letters Under Seal [D.I. 475], or as
otherwise modified with the consent of the Joint Lead Arrangers (the
“Authorization Order”), and such Authorization Order remains in full force and
effect, and such Authorization Order has not been vacated, stayed, reversed,
modified, or amended in any respect (except to the extent the Joint Lead
Arrangers shall have consented in writing thereto).
(fn)The Administrative Agent shall have received (i) the financial statements
referred to in Section 3.05 and (ii) a pro forma consolidated balance sheet and
a related pro forma consolidated statement of income of the Borrowers and their
subsidiaries as of and for the twelve-month period ending March 31, 2019,
prepared after giving effect to the Transactions as if the Transactions had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other statement of income).
(fo)On the Closing Date, after giving effect to the Transactions and the other
transactions contemplated hereby, none of Holdings, the U.S. Borrower or any of
the Subsidiaries shall have any third party Indebtedness of the type described
in clause (a) of the definition thereof other than (i) the Loans and other
extensions of credit under this Agreement, (ii) the Term Loan Facility,
(iii) the Senior Unsecured Notes, (iv) other Indebtedness permitted to be
incurred or outstanding on or prior to the Closing Date pursuant to the Plan of
Reorganization, (v) other Indebtedness incurred for capital expenditures or
working capital purposes and (vi) other Indebtedness permitted under Section
6.01 or approved by the Joint Lead Arrangers in their reasonable discretion.
(fp)The Lenders shall have received a solvency certificate substantially in the
form of Exhibit H and signed by a Financial Officer of the U.S. Borrower
confirming the solvency of the U.S. Borrower and its Subsidiaries on a
consolidated basis after giving effect to the Transactions on the Closing Date.
(fq)The Agents shall have received all fees payable thereto or to any Lender on
or prior to the Closing Date and, to the extent invoiced at least three Business
Days prior to the Closing Date, reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP) required to be reimbursed or
paid by the Loan Parties hereunder or under any Loan Document on or prior to the
Closing Date (which amounts may be offset against the proceeds of the Loans).
(fr)Except as set forth in Schedule 5.11 (which, for the avoidance of doubt,
shall override the applicable clauses of the definition of “Collateral and
Guarantee Requirement”) and subject to the grace periods and post-closing
periods set forth in such definition, the Collateral and Guarantee Requirement
shall be satisfied (or waived) as of the Closing Date.
(fs)The Administrative Agent shall have received all documentation and other
information required by Section 3.26, to the extent such information has been
requested not less than ten (10) Business Days prior to the Closing Date.
(ft)Since December 31, 2018, there shall not have occurred any event,
development or circumstance that has had or would reasonably be expected to have
a Material Adverse Effect.
(fu)The U.S. Borrower shall have delivered to the Administrative Agent a
certificate dated as of the Closing Date, to the effect set forth in Section
4.01(b) and Section 4.02(n) hereof.
(fv)The Administrative Agent and each Lender who has requested the same shall
have received, at least five days prior to the Closing Date, all documentation
and other information requested in connection with applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act, to the extent requested at least 10 days prior to the Closing Date.
To the extent any Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Closing Date,
any Lender that has requested, in a written notice to the Borrower at least 10
Business Days prior to the Closing Date, a Beneficial Ownership Certification in
relation to any Borrower shall have received such Beneficial Ownership
Certification (provided that, upon the execution and delivery by such Lender of
its signature page to this Agreement, the condition set forth in this sentence
shall be deemed to be satisfied).





--------------------------------------------------------------------------------





(fw)Concurrently with (or prior to) the initial extension of credit hereunder,
the Senior Unsecured Notes shall have been issued, the Term Loan Facility shall
have become effective and the Obligations (as defined in each of the Existing
ABL Credit Agreement and the Existing Term Loan Credit Agreement) shall have
been paid.
For purposes of determining compliance with the conditions specified in Section
4.01 and this Section 4.02, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the Closing Date specifying its
objection thereto and, in the case of a Borrowing, such Lender shall not have
made available to the Administrative Agent such Lender’s ratable portion of the
initial Borrowing.
Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, it is understood that to the extent any security interest in the
intended Collateral or any deliverable (including those referred to in Sections
4.02(d) and (k)) related to the perfection of security interests in the intended
Collateral (other than any Collateral the security interest in which may be
perfected by the filing of a UCC financing statement or the possession of the
stock certificates (if any) of the U.S. Borrower) is not or cannot be provided
and/or perfected on the Closing Date (1) without undue burden or expense or (2)
after the U.S. Borrower has used commercially reasonable efforts to do so, then
the provision and/or perfection of such security interest(s) or deliverable
shall not constitute a condition precedent to the availability of the
Commitments on the Closing Date but, to the extent otherwise required hereunder,
shall be delivered after the Closing Date in accordance with Section 5.12.


ARTICLE V
AFFIRMATIVE COVENANTS


Each Borrower covenants and agrees with each Lender that, from and after the
Closing Date until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, each Borrower will, and will cause each of the
Subsidiaries to:
Section 5.01    Existence; Business and Properties.
(fx)Do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence, except, in the case of a Subsidiary
of the U.S. Borrower (other than the other Borrowers), where the failure to do
so would not reasonably be expected to have a Material Adverse Effect, and
except as otherwise permitted under Section 6.05 and except for the liquidation
or dissolution of Subsidiaries if the assets of such Subsidiaries to the extent
they exceed estimated liabilities are acquired by the U.S. Borrower or a Wholly
Owned Subsidiary of the U.S. Borrower in such liquidation or dissolution;
provided that Subsidiary Loan Parties may not be liquidated into Subsidiaries
that are not Loan Parties and Domestic Subsidiaries may not be liquidated into
Foreign Subsidiaries (except in each case as permitted under Section 6.05).
Notwithstanding anything to the contrary in this Agreement, Borden Chemical UK
Limited may liquidate or dissolve.
(fy)Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto necessary to the normal conduct of its business and
(ii) at all times maintain, protect and preserve all property necessary to the
normal conduct of its business and keep such property in good repair, working
order and condition (ordinary wear and tear and casualty excepted), from time to
time make, or cause to be made, all needful and proper repairs, renewals,
additions, improvements and replacements thereto necessary in order that the
business





--------------------------------------------------------------------------------





carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as permitted by this Agreement).
Section 5.02    Insurance.
(fz)Maintain, with financially sound and reputable insurance companies,
insurance (subject to customary deductibles and retentions) in such amounts and
against such risks as are customarily maintained by similarly situated companies
engaged in the same or similar businesses operating in the same or similar
locations, cause the Collateral Agent to be listed as a mortgagee and loss payee
on property and casualty policies with respect to real property and as an
additional insured on liability policies (in each case, to the extent applicable
with respect to any policies governed by the laws of a jurisdiction outside the
United States). Notwithstanding the foregoing, the U.S. Borrower and the
Subsidiaries may self-insure with respect to such risks with respect to which
companies of established reputation engaged in the same general line of business
in the same general area usually self-insure.
(ga)Except as the Administrative Agent may agree in its reasonable discretion,
cause all such property and casualty insurance policies with respect to the real
property to be endorsed or otherwise amended to include a “standard” or
“New York” lender’s loss payable endorsement, in form and substance reasonably
satisfactory to the Administrative Agent (in each case, to the extent applicable
with respect to any policies governed by the laws of a jurisdiction outside the
United States); cause each such policy covered by this clause (b) to provide
that it shall not be cancelled or not renewed upon less than 30 days’ prior
written notice thereof by the insurer to the Collateral Agent; deliver to the
Collateral Agent, prior to or concurrently with the cancellation or nonrenewal
of any such policy of insurance covered by this clause (b), a copy of a renewal
or replacement policy (or other evidence of renewal of a policy previously
delivered to the Collateral Agent), or insurance certificate with respect
thereto, together with evidence satisfactory to the Administrative Agent of
payment of the premium therefor, in each case of the foregoing, to the extent
customarily maintained, purchased or provided to, or at the request of, lenders
by similarly situated companies in connection with credit facilities of this
nature.
(gb)If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area (each a “Special Flood Hazard Area”) with respect
to which flood insurance has been made available under the Flood Insurance Laws,
(i) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably acceptable to the Administrative Agent, including
a copy of the flood insurance policy and declaration page relating thereto.
(gc)In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:
(i)the Administrative Agent, the Collateral Agent, the Lenders, the Issuing
Banks and their respective agents or employees shall not be liable for any loss
or damage insured by the insurance policies required to be maintained under this
Section 5.02, it being understood that (A) the Loan Parties shall look solely to
their insurance companies or any other parties other than the aforesaid parties
for the recovery of such loss or damage and (B) such insurance companies shall
have no rights of subrogation against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank or their agents or employees. If, however,
the insurance policies as a matter of the internal policy of such insurer, do
not provide waiver of subrogation rights against such parties, as required
above, then each of Holdings, the U.S. Borrower, on behalf of itself and on
behalf of each of its Subsidiaries, hereby agrees, to the extent permitted by
law, to waive, and further agrees to cause each of their Subsidiaries to waive,
its right of recovery, if any, against the Administrative Agent, the Collateral
Agent, the Lenders, any Issuing Bank and their agents and employees;
(ii)the designation of any form, type or amount of insurance coverage by the
Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such





--------------------------------------------------------------------------------





insurance is adequate for the purposes of the business of Holdings, the U.S.
Borrower and the Subsidiaries or the protection of their properties; and
(iii)except with respect to subsection (c) above, the amount and type of
insurance that the U.S. Borrower and its Subsidiaries has in effect as of the
Closing Date satisfies for all purposes the requirements of this Section 5.02.
Section 5.03    Taxes. Pay its obligations in respect of all Tax liabilities,
assessments and governmental charges, before the same shall become delinquent or
in default, except where (i) the amount or validity thereof is being contested
in good faith by appropriate proceedings and the Borrowers or a Subsidiary
thereof has set aside on its books adequate reserves therefor in accordance with
GAAP or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
Section 5.04    Financial Statements, Reports, etc. Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):
(gd)within 120 days after the end of the fiscal year ending in December 2019 and
within 90 days after the end of each fiscal year thereafter, a consolidated
balance sheet and related statements of operations, cash flows and owners’
equity showing the financial position of the U.S. Borrower and its Subsidiaries
as of the close of such fiscal year and the consolidated results of their
operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be accompanied by customary management’s discussion and analysis and audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall not be qualified as to
scope of audit or as to the status of the U.S. Borrower or any Material
Subsidiary as a going concern, other than solely with respect to, or resulting
solely from, an upcoming maturity date under any series of Indebtedness
occurring within one year from the time such opinion is delivered or any
potential inability to satisfy a financial maintenance covenant on a future date
or in a future period) to the effect that such consolidated financial statements
fairly present, in all material respects, the financial position and results of
operations of the U.S. Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (it being understood that the delivery by the U.S. Borrower
of annual reports on Form 10-K (or any successor or comparable form) of the U.S.
Borrower and its consolidated Subsidiaries shall satisfy the requirements of
this Section 5.04(a) to the extent such annual reports include the information
specified herein);
(ge)within 60 days after the fiscal quarter ending in June 2019 and within 45
days after the end of each of the first three fiscal quarters of each fiscal
year thereafter, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of the U.S. Borrower
and its Subsidiaries as of the close of such fiscal quarter and the consolidated
results of their operations during such fiscal quarter and the then-elapsed
portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in reasonable detail, which consolidated balance sheet and
related statements of operations and cash flows shall be accompanied by
customary management’s discussion and analysis and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the U.S. Borrower on behalf of the U.S. Borrower as
fairly presenting, in all material respects, the financial position and results
of operations of the U.S. Borrower and its Subsidiaries on a consolidated basis
in accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the U.S.
Borrower of quarterly reports on Form 10-Q (or any successor or comparable form)
of the Borrower and its consolidated Subsidiaries shall satisfy the requirements
of this Section 5.04(b) to the extent such quarterly reports include the
information specified herein);
(gf)(x) concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the U.S. Borrower
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 5.04(c) or, if such
an Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) setting forth computations in reasonable detail demonstrating
calculations of the Financial Performance Covenant (irrespective of the
occurrence of the Availability Trigger Event), (iii) certifying a





--------------------------------------------------------------------------------





list of the names of all Unrestricted Subsidiaries and that each Subsidiary set
forth on such list qualifies as an Unrestricted Subsidiary and (iv) setting
forth the calculation of Excess Availability, each as of the end of the
applicable fiscal period and (y) concurrently with any delivery of financial
statements under clause (a) above, if the accounting firm is not restricted from
providing such a certificate by its policies office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default resulting from non-compliance with the Financial
Performance Covenant (which certificate may be limited to accounting matters and
disclaim responsibility for legal interpretations);
(gg)promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by the Administrative Agent, other materials filed by Holdings (prior
to a Qualified IPO), the U.S. Borrower or any of the Subsidiaries with the SEC,
or after an initial public offering, distributed to its stockholders generally,
as applicable; provided, however, that such reports, proxy statements, filings
and other materials required to be delivered pursuant to this clause (d) shall
be deemed delivered for purposes of this Agreement when posted to the website of
the U.S. Borrower (or Holdings or any Parent Entity referred to in
Section 5.04(j)) or the website of the SEC and written notice of such posting
has been delivered to the Administrative Agent;
(gh)within 90 days (or such later date as the Administrative Agent may agree in
its reasonable discretion) after the beginning of each fiscal year (commencing
with the fiscal year ending in December 2020), a consolidated annual budget for
such fiscal year consisting of a projected consolidated balance sheet of the
U.S. Borrower and its Subsidiaries as of the end of the following fiscal year
and the related consolidated statements of projected cash flow and projected
income (collectively, the “Budget”), which Budget shall in each case be
accompanied by the statement of a Financial Officer of the U.S. Borrower to the
effect that the Budget is based on assumptions believed by the U.S. Borrower to
be reasonable as of the date of delivery thereof;
(gi)(i) on or before the twentieth (20th) day following the end of each month, a
Borrowing Base Certificate from the U.S. Borrower (on behalf of each Borrower)
as of the last day of such immediately preceding month and (ii) in connection
with any sale, transfer, lease or other disposition of any Eligible Machinery
and Equipment or Eligible Real Property, or a Loan Party entering into any
commitment to sell, transfer, lease, or otherwise dispose of any Eligible
Machinery and Equipment or Eligible Real Property, if the Global Borrowing Base
decreases by 10.0% or more (after giving effect thereto), a pro forma Borrowing
Base Certificate from the U.S. Borrower (on behalf of the applicable Borrower)
on or prior to the date thereof. Notwithstanding the foregoing, after the
occurrence and during the continuance of an Availability Trigger Event, the U.S.
Borrower shall, if requested by the Administrative Agent, execute and deliver to
the Administrative Agent Borrowing Base Certificates weekly. The U.S. Borrower
may, at its option, deliver Borrowing Base Certificates more frequently than
required by the foregoing provisions of this Section 5.04(f);
(gj)upon the reasonable request of the Administrative Agent not more frequently
than once a year, deliver an updated Perfection Certificate (or, to the extent
such request relates to specified information contained in the Perfection
Certificate, such information) reflecting all changes since the date of the
information most recently received pursuant to this clause (g) or
Section 5.10(f);
(gk)promptly, from time to time, such other customary information regarding the
operations, business affairs and financial condition of Holdings, the U.S.
Borrower or any of the Subsidiaries, or compliance with the terms of any Loan
Document, as in each case the Administrative Agent may reasonably request (for
itself or on behalf of any Lender);
(gl)no later than 10 Business Days after the delivery of the financial
statements required pursuant to clauses (a) and (b) of this Section 5.04,
commencing with the financial statements for the first full fiscal period ending
after the Closing Date, upon request of the Administrative Agent, the U.S.
Borrower shall hold a customary conference call for Lenders;





--------------------------------------------------------------------------------





(gm)in the event that Holdings or any Parent Entity reports on a consolidated
basis, such consolidated reporting at Holdings or such Parent Entity’s level in
a manner consistent with that described in clauses (a) and (b) of this
Section 5.04 for the Borrower will satisfy the requirements of such paragraphs;
(gn)(i) if requested by the Administrative Agent, copies of each annual and
other return, report or valuation with respect to each Canadian Pension Plan as
filed with any applicable Governmental Authority; (ii) promptly after receipt
thereof, a copy of any material direction, order, notice, ruling or opinion that
any Loan Party may receive from any applicable Governmental Authority with
respect to any Canadian Pension Plan; (iii) notification within 30 days of any
increases having a cost to one or more of the Loan Parties in excess of
$1,000,000 per annum in the aggregate, in the benefits of any existing Canadian
Pension Plan or Canadian Benefit Plan, or the establishment of any new Canadian
Pension Plan or Canadian Benefit Plan, or the commencement of contributions to
any such plan to which any Loan Party was not previously contributing; and
(iv) notification within 30 days of any voluntary or involuntary termination of,
or participation in, a Canadian Pension Plan or a Canadian Benefit Plan, which
could, in each case, reasonably be expected to (x) have a Material Adverse
Effect or (y) result in a deficiency or any unfunded liability with respect to
such Canadian Pension Plan; and
(go)promptly, such additional documents or financial and other information as
the Administrative Agent or any Lender may from time to time reasonably request
for purposes of compliance with “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act and Beneficial Ownership
Regulation.
The Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to clauses (a), (b), (d) and (f) above are hereby deemed to
be Borrower Materials suitable for distribution, and to be made available, to
Public Lenders as contemplated by Section 9.17 and may be treated by the
Administrative Agent and the Lenders as if the same had been marked “PUBLIC” in
accordance with such paragraph (unless the Borrower otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).


Section 5.05    Litigation and Other Notices. Furnish to the Administrative
Agent (which will promptly thereafter furnish to the Lenders) written notice of
the following promptly after any Responsible Officer of Holdings (prior to a
Qualified IPO) or any Borrower obtains actual knowledge thereof:
(gp)any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) proposed to be taken with respect thereto;
(gq)the filing or commencement of, or any written threat or notice of intention
of any person to file or commence, any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the U.S. Borrower or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;
(gr)any other development specific to Holdings, the U.S. Borrower or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and
(gs)the occurrence of any ERISA Event that, alone or together with all other
ERISA Events that have occurred, would reasonably be expected to have a Material
Adverse Effect.
Section 5.06    Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided that
this Section 5.06 shall not apply to Environmental Laws, which are the subject
of Section 5.09, or to laws related to Taxes, which are the subject of
Section 5.03. The U.S. Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance by the U.S. Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions in connection with the U.S.
Borrower’s or its Subsidiaries’ business operations.





--------------------------------------------------------------------------------





Section 5.07    Maintaining Records; Access to Properties and Inspections.
(gt)Maintain all financial records in accordance with GAAP and, upon five (5)
Business Days’ notice (or, if an Event of Default or Availability Trigger Event
has occurred and is continuing, one (1) Business Day’s notice), permit any
persons designated by the Administrative Agent to visit, audit and inspect the
financial records and the properties of the U.S. Borrower or any of the
Subsidiaries at reasonable times, upon reasonable prior notice, and as often as
reasonably requested, and to make extracts from and copies of such financial
records, and permit any persons designated by the Administrative Agent, upon
reasonable prior notice, to discuss the affairs, finances and condition of the
U.S. Borrower or such Subsidiary with the officers thereof and independent
accountants therefor (in each case set forth in this Section 5.07, subject to
reasonable requirements of confidentiality, including requirements imposed by
law or by contract). If an Event of Default has occurred and is continuing,
representatives of each Lender (at such Lender’s expense) will be permitted to
accompany representatives of the Administrative Agent during each visit,
inspection and discussion conducted during the existence of such Event of
Default. The Administrative Agent may (either by itself or by a third-party
consultant reasonably satisfactory to the Administrative Agent and the U.S.
Borrower) conduct up to one Collateral Audit during any twelve-month period;
provided that, if an Audit Trigger Event has occurred within such twelve
month-period or if an Event of Default has occurred and is continuing, the
Administrative Agent (either by itself or by a third-party consultant reasonably
satisfactory to the Administrative Agent and the U.S. Borrower) may conduct up
to two Collateral Audits during such twelve-month period (not to exceed one
Collateral Audit per any three-month period); provided further that if a Dutch
Review Trigger Event has occurred and is continuing, the Administrative Agent
shall be entitled to commence Dutch Payable Audits in the exercise of its
Reasonable Credit Judgment. The U.S. Borrower agrees to reimburse the
Administrative Agent for its actual out-of-pocket costs reasonably incurred in
connection with the Collateral Audits and Dutch Payable Audits referred to in
the preceding sentence.
(gu)The U.S. Borrower shall provide to the Administrative Agent, upon request of
the Administrative Agent and at the expense of the U.S. Borrower, in any
twelve-month period, one appraisal or update thereof of any or all of the
Collateral (except with respect to Real Property) included in any Borrowing Base
from one or more Acceptable Appraisers (as selected by the U.S. Borrower), and
prepared in a form and on a basis reasonably satisfactory to the Administrative
Agent, such appraisal and/or update to include, without limitation, information
required by applicable law and by the internal policies of the Administrative
Agent; provided that, if an Audit Trigger Event has occurred within such
twelve-month period or if an Event of Default has occurred and is continuing,
the Administrative Agent shall be entitled to receive up to two such appraisals
in any twelve-month period (not to exceed one appraisal per any three-month
period), and all such appraisals or updates shall, at the election of the
Administrative Agent, be physical on-site appraisals or updates. With respect to
Eligible Real Property that constitutes a PP&E Component of the Borrowing Base,
the U.S. Borrower shall provide to the Administrative Agent, upon request of the
Administrative Agent and at the expense of the U.S. Borrower, (i) in any
twelve-month period (which may be extended at the reasonable discretion of the
Administrative Agent), one appraisal or update thereof of any or all of such
Eligible Real Property from one or more Acceptable Appraisers (as selected by
the Administrative Agent), and prepared in a form and on a basis reasonably
satisfactory to the Administrative Agent, such appraisal and/or update to
include, without limitation, information required by applicable law and by the
internal policies of the Administrative Agent and (ii) in any twelve-month
period (which may be extended at the reasonable discretion of the Administrative
Agent), one environmental audit or update thereof of any or all of such Eligible
Real Property from one or more Acceptable Auditors, and prepared in a form and
on a basis reasonably satisfactory to the Administrative Agent, such audit
and/or update to include, without limitation, information required by applicable
law and by the internal policies of the Administrative Agent; provided that, if
an Audit Trigger Event has occurred within any twelve-month period or if an
Event of Default has occurred and is continuing, the Administrative Agent shall
be entitled to receive appraisals or updates with respect to such Real Property
at least twice during such twelve-month period. In addition, the Loan Parties
shall have the right (but not the obligation), at their expense, at any time and
from time to time (but not more than twice per year) to provide the
Administrative Agent with additional appraisals or updates thereof of any or all
of the Collateral (including Real Property) from one or more Acceptable
Appraisers (as selected by the Administrative Agent), and prepared in a form and
on a basis reasonably satisfactory to the Administrative Agent, in which case
such appraisals or updates shall be used in connection with the determination of
the Net Orderly Liquidation Value, the Net Orderly Liquidation Value In-Place,
the Appraised Fair Market Value and the calculation of any Borrowing Base
hereunder.





--------------------------------------------------------------------------------





With respect to each appraisal made pursuant to this Section 5.07 after the
Closing Date, (i) the Administrative Agent and the Loan Parties shall each be
given a reasonable amount of time to review and comment on a draft form of the
appraisal prior to its finalization and (ii) any adjustments to the Net Orderly
Liquidation Value, the Net Orderly Liquidation Value In-Place, the Appraised
Fair Market Value or any Borrowing Base hereunder as a result of such appraisal
shall become effective twenty (20) days following the finalization of such
appraisal.
Section 5.08    Use of Proceeds. Use the proceeds of the Loans made and Letters
of Credit issued in the manner contemplated by Section 3.12.
Section 5.09    Compliance with Environmental Laws. Comply, and make reasonable
efforts to cause all lessees and other persons occupying its properties to
comply, with all Environmental Laws applicable to its operations and properties;
and obtain and renew all material authorizations and permits required pursuant
to Environmental Law for its operations and properties, in each case in
accordance with Environmental Laws, except, in each case with respect to this
Section 5.09, to the extent the failure to do so would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
Section 5.10    Further Assurances; Additional Security. Subject to the ABL
Intercreditor Agreement and any other Intercreditor Agreement and the Agreed
Security Principles:
(gv)Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages and other
documents), that the Administrative Agent may reasonably request (including,
without limitation, those required by applicable law), to satisfy the Collateral
and Guarantee Requirement and to cause the Collateral and Guarantee Requirement
to be and remain satisfied, all at the expense of the Loan Parties and provide
to the Collateral Agent, from time to time upon reasonable request by the
Administrative Agent, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.
(gw)If any asset (other than Real Property) that has an individual fair market
value (as determined in good faith by the U.S. Borrower) in an amount greater
than $10,000,000 is acquired by the U.S. Borrower or any Subsidiary Loan Party
after the Closing Date or owned by an entity at the time it becomes a Subsidiary
Loan Party and such asset is of the type required to constitute Collateral
hereunder (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof and (y) assets constituting Excluded Property), the
applicable Borrower or such Subsidiary Loan Party, as applicable, will
(i) notify the Collateral Agent of such acquisition or ownership and (ii) cause
such asset to be subjected to a Lien (subject to any Permitted Liens) securing
the Obligations by, and take, and cause the Subsidiary Loan Parties to take,
such actions as shall be reasonably requested by the Administrative Agent to
grant and perfect such Liens, including actions described in clause (a) of this
Section 5.10, all at the expense of the Loan Parties, subject to clause (g)
below.
(gx)Within 120 days after the acquisition of any Material Real Property after
the Closing Date (or such later date as the Administrative Agent may agree in
its reasonable discretion), (i) grant and cause each of the Subsidiary Loan
Parties to grant to the Collateral Agent security interests in, and Mortgages
on, such Material Real Property, which security interest and Mortgage shall
constitute valid and enforceable Liens subject to no other Liens except
Permitted Liens, (ii) record or file, and cause each such Subsidiary Loan Party
to record or file, the Mortgage or instruments related thereto in such manner
and in such places as is required by law to establish, perfect, preserve and
protect the Liens in favor of the Collateral Agent (for the benefit of the
Secured Parties) required to be granted pursuant to the Mortgages and pay, and
cause each such Subsidiary Loan Party to pay, in full, all Taxes, fees and other
charges required to be paid in connection with such recording or filing, in each
case subject to clause (g) below, (iii) deliver to the Collateral Agent an
updated Schedule 3.07(e) reflecting such Mortgaged Properties, (iv) deliver to
the Collateral Agent appraisals with respect to each such Mortgaged Property
located in the United States of America complying in all material respects with
FIRREA and USPAP, in each case, to the extent required by applicable law and (v)
unless otherwise waived by the Administrative Agent, with respect to each such
Mortgage, cause the requirements set forth in clauses (f) and (g) of the
definition of “Collateral and Guarantee Requirement” to be satisfied with
respect to such Material Real Property. Notwithstanding the foregoing, the





--------------------------------------------------------------------------------





Administrative Agent shall not enter into any Mortgage in respect of any Real
Property located in the United States acquired by any Loan Party after the
Closing Date until the date that is 30 days after the Administrative Agent has
delivered to the Lenders (which may be delivered electronically) the following
documents in respect of such Real Property: (i) completed “Life of Loan” Federal
Emergency Management Agency standard flood hazard determination(s) with respect
to the Mortgaged Property and related documents with respect to the Mortgaged
Property reasonably requested by any Lender, (ii) if any improvement subject to
the Flood Insurance Laws located on such Real Property is located in a “special
flood hazard area”, (A) a notification to the applicable Loan Party of that fact
and notification to the applicable Loan Party stating whether flood insurance is
available and (B) evidence that the applicable Loan Party to which a notice was
sent has signed and returned such notice, and (iii) if such notice is required
to be provided to the applicable Loan Party and flood insurance is available in
the community in which such Real Property is located, a copy of the policy, or
declaration evidencing such flood insurance in an amount and with terms required
by the Flood Insurance Laws.
(gy)If any additional direct or indirect Domestic Subsidiary of the U.S.
Borrower is formed or acquired after the Closing Date (including, without
limitation, pursuant to a Delaware LLC Division but excluding any Excluded
Subsidiary) (with any Subsidiary Redesignation resulting in an Unrestricted
Subsidiary becoming a Subsidiary or any Excluded Subsidiary ceasing to be an
Excluded Subsidiary being deemed to constitute the acquisition of a Subsidiary),
within 15 Business Days after the date such Subsidiary is formed or acquired (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), notify the Collateral Agent thereof and, within 20 Business Days
after the date such Subsidiary is formed or acquired or such longer period as
the Administrative Agent may agree in its reasonable discretion (or, with
respect to clauses (f), (g) and (h) of the definition of “Collateral and
Guarantee Requirement,” within 120 days after such formation or acquisition or
such longer period as set forth therein or as the Administrative Agent may agree
in its reasonable discretion, as applicable), cause the Collateral and Guarantee
Requirement to be satisfied with respect to such Subsidiary and with respect to
any Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf
of any Loan Party, subject to clause (g) below.
(gz)If any additional Foreign Subsidiary of the U.S. Borrower is formed or
acquired after the Closing Date (with any Subsidiary Redesignation resulting in
an Unrestricted Subsidiary becoming a Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is required to become a
“Loan Party” (or similar definition) under and as defined in the Term Loan
Facility Agreement or is a Wholly Owned Foreign Subsidiary of the U.S. Borrower
organized under the laws of a Security Jurisdiction that is not an Excluded
Subsidiary, within 15 Business Days after the date such Foreign Subsidiary is
formed or acquired (or such longer period as the Administrative Agent may agree
in its reasonable discretion), notify the Collateral Agent thereof and, within
30 Business Days after the date such Foreign Subsidiary is formed or acquired or
such longer period as the Administrative Agent may agree in its reasonable
discretion, cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Foreign Subsidiary and with respect to any Equity Interest in
such Foreign Subsidiary owned by or on behalf of any Loan Party, subject to
clause (g) below.
(ha)Furnish to the Collateral Agent prompt written notice of any change (A) in
any Loan Party’s corporate or organization name, (B) in any Loan Party’s
identity or organizational structure, (C) in any Loan Party’s jurisdiction of
organization or (D) in the location of the chief executive office or registered
office of any Loan Party that is not a registered organization; provided, that
the U.S. Borrower shall not effect or permit any such change unless all filings
have been made, or will have been made within 30 days following such change (or
such longer period as the Administrative Agent may agree in its reasonable
discretion), under the Uniform Commercial Code (and have entered into such other
security confirmations or extensions) that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral in which a security
interest may be perfected (including by such filing), for the benefit of the
Secured Parties.
(hb)The Collateral and Guarantee Requirement and the other provisions of this
Section 5.10 and the other Loan Documents with respect to Collateral need not be
satisfied with respect to any of the following (collectively, the “Excluded
Property”):
(i)any Real Property other than Material Real Property,





--------------------------------------------------------------------------------





(ii)motor vehicles and other assets subject to certificates of title, letter of
credit rights (in each case, other than to the extent a Lien on such assets or
such rights can be perfected by filing a UCC-1) and commercial tort claims with
a value of less than $10,000,000,
(iii)pledges and security interests prohibited by applicable law, rule,
regulation or contractual obligation (with respect to any such contractual
obligation, only to the extent such restriction is permitted under Section
6.09(c) and such restriction is binding on such assets (1) on the Closing Date
or (2) on the date of the acquisition thereof and not entered into in
contemplation thereof) (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code, the PPSA or other applicable law)
or which could require governmental (including regulatory) consent, approval,
license or authorization to be pledged (unless such consent, approval, license
or authorization has been received),
(iv)assets to the extent a security interest in such assets could reasonably be
expected to result in material adverse tax consequences as determined in good
faith by the U.S. Borrower,
(v)any lease, license or other agreement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or create a right of termination in favor of any other party thereto
(other than the Borrowers or any Guarantor) after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code, the PPSA or other applicable law,
(vi)those assets as to which the Administrative Agent and the U.S. Borrower
reasonably agree that the cost or other consequence of obtaining such a security
interest or perfection thereof are excessive in relation to the value afforded
thereby,
(vii)any governmental licenses or state or local licenses, franchises, charters
and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted thereby
after giving effect to the applicable anti-assignment provisions of Article 9 of
the Uniform Commercial Code, the PPSA or other applicable law,
(viii)any “intent-to-use” applications for trademark or service mark
registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §1051,
unless and until an Amendment to Allege Use or a Statement of Use under Section
1(c) or 1(d) of the Lanham Act has been filed,
(ix)other customary exclusions under applicable local law or in applicable local
jurisdictions set forth in any applicable Security Documents or otherwise
separately agreed in writing between the Administrative Agent and the U.S.
Borrower,
(x)Securitization Assets sold to any Special Purpose Securitization Subsidiary
or otherwise pledged, factored, transferred or sold in connection with any
Permitted Securitization Financing, and any other assets subject to Liens
securing Permitted Securitization Financings,
(xi)any Excluded Securities,
(xii)any Third Party Funds,
(xiii)any equipment or other asset that is subject to a Lien permitted by any of
clauses (c), (i), (j), (aa) or (mm) of Section 6.02 or is otherwise subject to a
purchase money debt or a Capitalized Lease Obligation, in each case, as
permitted by Section 6.01, if the contract or other agreement providing for such
Sale and Lease-Back Transaction, debt or Capitalized Lease Obligation prohibits
or requires the consent of any person (other than the Borrowers or any
Guarantor) as a condition to the creation of any other security interest on such
equipment or asset and, in each case, such prohibition or requirement is
permitted hereunder (after giving effect to the applicable anti-assignment
provisions of Article 9 of the Uniform Commercial Code, the PPSA or other
applicable law),





--------------------------------------------------------------------------------





(xiv)all assets of Holdings other than, prior to a Qualified IPO, Equity
Interests of the U.S. Borrower directly held by Holdings and pledged pursuant to
the Holdings Guarantee and Pledge Agreement;
(xv)in the case of assets that would otherwise constitute Shared Term
Collateral, any asset at any time that does not constitute collateral for the
Term Loan Facility; and
(xvi) any other exceptions mutually agreed upon between the U.S. Borrower and
the Administrative Agent;
provided, that the U.S. Borrower may in its sole discretion elect to exclude any
property from the definition of “Excluded Property” and, provided, further, that
Excluded Property may not be excluded from an English law floating charge to
ensure that the Collateral Agent obtains a “qualifying floating charge”.
Notwithstanding anything herein to the contrary, (A) the Administrative Agent
may grant extensions of time or waivers of requirements for the creation or
perfection of security interests or other Liens in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Closing Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the U.S. Borrower, that perfection or obtaining
of such items cannot be accomplished without undue effort or expense or by the
time or times at which it would otherwise be required by this Agreement or the
other Loan Documents, (B) [reserved], (C) no landlord, mortgagee, third party or
bailee waivers shall be required, (D) no security documents governed by,
perfection actions under, or perfection under the law of a jurisdiction other
than a Security Jurisdiction (other than notices to account debtors) shall be
required, (E) except as expressly set forth in the Security Documents and to the
extent necessary to perfect security interests in the assets of the Loan
Parties, no notice shall be required to be sent to Account Debtors or other
contractual third parties prior to an Event of Default (or, with respect to
Account Debtors of a U.K. Loan Party or a Dutch Loan Party, a Default) that is
continuing, (F) Liens required to be granted from time to time pursuant to, or
any other requirements of, the Collateral and Guarantee Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents, the ABL Intercreditor Agreement and any other
Intercreditor Agreement and (G) to the extent any Mortgaged Property is located
in a jurisdiction with mortgage recording or similar tax, the amount secured by
the Security Document with respect to such Mortgaged Property shall be limited
to the fair market value of such Mortgaged Property as determined in good faith
by the U.S. Borrower and reasonably acceptable to the Administrative Agent
(subject to any applicable laws in the relevant jurisdiction or such lesser
amount agreed to by the Administrative Agent).
Section 5.11    Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 5.11 within the applicable period of time specified in
such Schedule (or such longer period as the Administrative Agent may agree in
its reasonable discretion).
Section 5.12    Cash Management Systems; Application of Proceeds of Accounts.
(hc)(i)    The U.S. Borrower and each Subsidiary Loan Party (A) shall enter into
a customary account control agreement or equivalent arrangement (including by
way of notice and, if an acknowledgement is required as a matter of local law,
an acknowledgment), in a form reasonably satisfactory to the Administrative
Agent and the relevant account bank (each, an “Account Control Agreement”) with
the Collateral Agent and any bank or other financial institution with respect to
accounts specified in Sections 5.12(c) and (d), as applicable and (B) may, at
its option, enter into an Account Control Agreement with the Collateral Agent
and any bank or other financial institution with which the U.S. Borrower or such
Subsidiary Loan Party maintains any other account (each such account subject to
an Account Control Agreement in subclauses (A) and (B) above, a “Controlled
Account”), in each case, covering such account.
(i)Notwithstanding paragraph (i) above, the U.S. Borrower and each Subsidiary
Loan Party may maintain Excluded Accounts, provided that, following an
Availability Trigger Event, each Domestic Loan Party and Canadian Loan Party
shall use commercially reasonable efforts to transfer or





--------------------------------------------------------------------------------





otherwise cause all such deposits in an Excluded Account to be transferred to a
Controlled Account, except (i) to the extent required to satisfy the payroll,
disbursement or other fiduciary obligations to be made from such accounts from
time to time and (ii) amounts in Additional Collection Accounts that are
permitted to remain in such Additional Collection Accounts pursuant to Section
5.12(e).
(ii)The U.S. Borrower and each Subsidiary Loan Party shall ensure that, with
respect to any Eligible Intercompany Account transferred by a Seller to Hexion
Holding B.V., the relevant Account Debtors are, on the date of the notice to
such Account Debtor of the transfer of the Account to Hexion Holding B.V.,
instructed to pay such Accounts into a Collection Account of Hexion Holding B.V.
(or other accounts approved by the Administrative Agent in its sole discretion).
If any such Account Debtor deposits amounts into an account other than an
account owned by Hexion Holding B.V., then the U.S. Borrower and each Subsidiary
Loan Party shall ensure that an amount equal to such deposit is promptly (and in
any event within two Business Days of the receipt thereof) transferred to a
Collection Account of Hexion Holding B.V.
(iii)The U.S. Borrower and each Subsidiary Loan Party shall, promptly upon the
applicable Collection Account becoming subject to an Account Control Agreement,
(A) instruct each Account Debtor to make payment, or to continue to make
payment, to a Controlled Account or an Additional Collection Account and
(B) deposit in a Controlled Account (or, to the extent permitted pursuant to
paragraph (ii) above, an Excluded Account) promptly all proceeds of such
Accounts received by the U.S. Borrower and such Subsidiary Loan Party.
(iv)If the Account Debtor in respect of any Account of the U.S. Borrower or any
Subsidiary Loan Party makes any payment to the U.S. Borrower or such Subsidiary
Loan Party via wire transfer, the U.S. Borrower and such Subsidiary Loan Party
shall use commercially reasonable efforts to direct the Account Debtor to make
any such payments to a Controlled Account or an Additional Collection Account
and if, notwithstanding such direction, such payment is not so made by such
Account Debtor, the U.S. Borrower and such Subsidiary Loan Party shall deposit
such amount in a Controlled Account as soon as reasonably practicable, and in
any event within two (2) Business Days of the receipt thereof.
(v)If any funds are received by the U.S. Borrower or any Subsidiary Loan Party
from any Account Debtor in respect of any Account (including any LiquidX
Receivables, which for the avoidance of doubt, shall not be subject to the
foregoing clauses (iv) and (v)) by check or by any other means other than via
wire transfer into a Controlled Account or an Additional Collection Account, the
U.S. Borrower and such Subsidiary Loan Party shall cause such funds to be
deposited into a Controlled Account as soon as reasonably practicable, and in
any event within two (2) Business Days of the receipt thereof.
(vi)In the event that (A) the U.S. Borrower or any Subsidiary Loan Party or any
account bank shall, after the Closing Date, terminate an agreement with respect
to the maintenance of a Controlled Account for any reason or (B) the Collateral
Agent shall demand such termination as a result of the failure of such account
bank to comply with the terms of the applicable Account Control Agreement, the
U.S. Borrower or such Subsidiary Loan Party shall promptly notify all of its
Account Debtors to make all future payments to another Controlled Account or an
Additional Collection Account, as applicable.
(vii)The U.S. Borrower and the Subsidiary Loan Parties may close and/or open any
account (including any Controlled Account) maintained at any bank or other
financial institution; provided that, any new Collection Account shall be
subject to compliance with Section 5.12 with respect thereto.
(hd)(i)    Each Account Control Agreement shall require, after the occurrence
and during the continuance of an Availability Trigger Event and, where
applicable, after delivery of a Blockage Notice (or similar notice) by the
Administrative Agent, the ACH or wire transfer no less frequently than once per
Business Day (unless the Termination Date has occurred) of all available cash
balances and cash receipts, including the then contents or then entire ledger
balance of each Controlled Account net of such minimum balance, if any, required
by the bank at which such Controlled Account is maintained to an account
maintained by the Collateral Agent (the





--------------------------------------------------------------------------------





“Dominion Account”). The Dominion Account shall at all times be under the sole
dominion and control of the Collateral Agent.
(i)Subject to the ABL Intercreditor Agreement and any other applicable
intercreditor agreement, all collected amounts received in the Dominion Account
during the continuance of an Availability Trigger Event shall be distributed and
applied on a daily basis in the order specified in Section 2.12(d) by the
Administrative Agent; provided that, for the avoidance of doubt, any repayment
or prepayment of the Revolving Facility Loans pursuant to this Section 5.12
shall not reduce the Revolving Facility Commitments then in effect.
(ii)Any amounts held or received in the Dominion Account (including all interest
and other earnings with respect thereto, if any) at any time (A) on or after the
Termination Date, (B) when the Availability Trigger Event is no longer
continuing or (C) when no Loans are outstanding and all Letters of Credit have
been Cash Collateralized, shall be remitted to the applicable Loan Parties as
the U.S. Borrower may direct.
(iii)At any time at the request of the Administrative Agent in its sole
discretion following the occurrence and during the continuance of (i) with
respect to Collection Accounts of a Domestic Loan Party or a Canadian Loan
Party, an Event of Default, and (ii) with respect to Collection Accounts of a
U.K. Loan Party or a Dutch Loan Party, a Default, the U.S. Borrower and the
applicable Subsidiary Loan Parties shall (A) either (x) immediately cause all of
their existing Collection Accounts to be transferred to the name of the
Collateral Agent or (y) to the extent such existing Collection Accounts cannot
be transferred to the Collateral Agent, promptly open new Collection Accounts
with (and, at the discretion of the Collateral Agent, in the name of) the
Collateral Agent (such new bank accounts being Collection Accounts under and for
the purposes of this Agreement), and (B) if new Collection Accounts have been
established pursuant to this Section 5.12 (each a “New Collection Account”),
ensure that the proceeds of all Accounts owing to the U.S. Borrower and such
Subsidiary Loan Party will immediately be redirected to the New Collection
Accounts. Until all collections relating to Accounts have been redirected to the
New Collection Accounts, the U.S. Borrower and such Subsidiary Loan Party shall
cause all amounts on deposit in any existing Collection Account to be
transferred to a New Collection Account at the end of each Business Day;
provided that, if the U.S. Borrower or such Subsidiary Loan Party does not
instruct such redirection or transfer, each of them hereby authorizes the
Collateral Agent to give such instructions on their behalf to the applicable
Account Debtors and/or the account bank holding such existing Collection
Account, as applicable.
(iv)At any time at the request of the Administrative Agent in its sole
discretion following the occurrence and during the continuance of (i) with
respect to a Domestic Loan Party or a Canadian Loan Party, an Event of Default,
and (ii) with respect to the U.K. Loan Party or a Dutch Loan Party, a Default,
each of the U.S. Borrower and Subsidiary Loan Party agrees that, if any of its
Account Debtors have not previously received notice of the security interest of
the Collateral Agent over the Accounts, it shall promptly give notice to such
Account Debtors, and, if the U.S. Borrower and such Subsidiary Loan Party do not
serve such notice, the U.S. Borrower and such Subsidiary Loan Party hereby
authorize the Collateral Agent to serve such notice on their behalf.
(he)Each of the German Loan Parties, the Dutch Loan Parties and the U.K. Loan
Parties shall enter into an Account Control Agreement with respect to each
Collection Account of such Loan Party (other than Additional Collection
Accounts, which shall be subject to Section 5.12(e), and Excluded Accounts).
(hf)Subject to the proviso in Section 5.12(a)(ii), each Domestic Loan Party and
Canadian Loan Party shall enter into Account Control Agreements with respect to
each Collection Account of such Loan Party (other than Additional Collection
Accounts, which shall be subject to Section 5.12(e), and Excluded Accounts).
(hg)Any funds deposited into an Additional Collection Account shall be
transferred to a Controlled Account within two (2) Business Days (or, if an
Availability Trigger Event has occurred and is





--------------------------------------------------------------------------------





continuing, one (1) Business Day) such that the aggregate remaining balance of
all Additional Collection Accounts after giving effect to such transfer shall
not exceed $5,000,000 (or, if an Availability Trigger Event has occurred and is
continuing, $2,000,000).
(hh)Notwithstanding anything in this Section 5.12 or the applicable Account
Control Agreement to the contrary, the Collateral Agent and Administrative Agent
each agree, notwithstanding the occurrence or continuation of an Availability
Trigger Event, to not direct the applicable bank or other financial institution
to sweep any amounts on deposit in the applicable accounts identified on
Schedule 5.12(e) hereto as “Joint Disbursement Accounts” (which the parties
agree that such amounts on deposit in such accounts after giving effect to the
sweep of any other Controlled Accounts during the continuance of an Availability
Trigger Event, will be available solely to fund disbursements of the U.S.
Borrower and the Subsidiaries); provided that the accounts identified on
Schedule 5.12(e) hereto as the “Joint Disbursement Accounts” shall not directly
receive any deposits from Account Debtors in respect of an Account or, following
an Availability Trigger Event, the proceeds of any Accounts.
(hi)Notwithstanding the foregoing, the U.S. Borrower and the Subsidiary Loan
Parties shall not be required to comply with the foregoing with respect to
entering into Account Control Agreements required under this Section 5.12 until
90 days after the Closing Date (or such longer time permitted by the
Administrative Agent).
Section 5.13    Financial Assistance. Comply in all respects with Sections 678
to 679 of the United Kingdom’s Companies Act 2006, including in relation to the
execution of the Foreign Guarantee Agreement and the Foreign Security Documents
and payments of amounts due under this Agreement.
Section 5.14    U.K. Pension Matters.
(hj)Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, ensure that all pension schemes operated by or
maintained for the benefit of the U.S. Borrower and the Subsidiaries and/or any
of their respective employees are fully funded based on the minimum funding
requirement under Section 56 of the Pensions Act 1995 or the statutory funding
objective under Section 222 of the Pensions Act 2004 and that no action or
omission is taken by any Subsidiary of the U.S. Borrower in relation to such a
pension scheme that has or is reasonably likely to have a Material Adverse
Effect (including the termination or commencement of winding-up proceedings of
any such pension scheme or the U.S. Borrower or any Subsidiary ceasing to employ
any member of such a pension scheme).
(hk)Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, ensure that none of the U.S. Borrower or any Subsidiary
is or has been at any time an employer (for the purposes of Sections 38 to 51 of
the U.K. Pensions Act 2004) of an occupational pension scheme that is not a
money purchase scheme (both terms as defined in the U.K. Pension Schemes Act
1993) or is “connected” with or an “associate” of (as those terms are used in
Sections 39 or 43 of the Pensions Act 2004) such an employer.
Section 5.15    Canadian Pension Matters. Except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect, each Loan
Party will, in a timely fashion, comply with and perform in all material
respects all of its obligations under and in respect of each Canadian Pension
Plan, including under any funding agreements and all applicable laws (including
any fiduciary, funding, investment and administration obligations).
Section 5.16    Compliance with USA PATRIOT Act, Anti-Terrorism and Anti-Money
Laundering Laws. (a) Comply with the USA PATRIOT Act, CAML and all other
anti-terrorism laws and anti-money laundering laws applicable to it or its
property; provided that notwithstanding the foregoing, the obligations under
this Section 5.16 shall not apply to any Loan Party incorporated or organized
under the laws of a country that is a member of the European Union if and to the
extent that compliance with any of these obligations would cause such Loan Party
to violate any applicable law (including, but not limited to, any applicable
blocking or anti-boycott laws or regulations); provided further that the
obligations under this Section 5.16 shall apply to the U.S. Borrower and any
Subsidiary Loan Party incorporated or organized under the laws of a country that
is a member of the European Union only if and to the extent that compliance with
any of these obligations does not result in a violation of or





--------------------------------------------------------------------------------





conflict with (i) the provisions of the Blocking Regulation (or any law and
regulation implementing the Blocking Regulation in any member state of the
European Union) or (ii) § 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung) and (b) furnish to the Administrative Agent all
customary information related to the Loan Parties (including names, addresses
and tax identification numbers (if applicable)) reasonably requested in writing
by the Administrative Agent to the U.S. Borrower and mutually agreed to be
required under “know your customer” and anti-money laundering rules and
regulations, including the USA PATRIOT Act, to be obtained by the Administrative
Agent or any Lender.
Section 5.17    Flood Insurance. With respect to any improvement subject to the
Flood Insurance Laws on Mortgaged Property located in the United States that is
located in an area identified by the Federal Emergency Management Agency (or any
successor agency thereto) as a “special flood hazard area” with respect to which
flood insurance has been made available under the Flood Insurance Laws, the
applicable Loan Party (a) shall obtain and maintain with financially sound and
reputable insurance companies (except to the extent that any insurance company
insuring such Mortgaged Property of such Loan Party ceases to be financially
sound and reputable after the Closing Date, in which case such Loan Party shall
use commercially reasonable efforts to replace such insurance company with a
financially sound and reputable insurance company), such flood insurance in such
reasonable total amount as the Administrative Agent may from time to time
reasonably require and that is otherwise sufficient to comply with all
applicable rules and regulations promulgated under the Flood Insurance Laws and
(b) promptly upon request of the Administrative Agent shall deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such flood insurance.
Section 5.18    Dutch Fiscal Unity. If, at any time, a Dutch Loan Party is part
of a Dutch CIT Fiscal Unity and such Dutch CIT Fiscal Unity is, in respect of
such Dutch Loan Party, terminated (verbroken) or disrupted (beëindigd) as a
result of or in connection with any enforcement under any Security Document,
such Dutch Loan Party shall, together with the parent (moedermaatschappij) or
deemed parent (aangewezen moedermaatschappij) of the Dutch CIT Fiscal Unity, for
no consideration and as soon as possible, lodge a request with the relevant
Governmental Authority to allocate and surrender any tax losses as referred to
in Article 20 of the Dutch CITA to the Dutch Loan Party leaving the Dutch CIT
Fiscal Unity within the meaning of Article 15af of the Dutch CITA), to the
extent such tax losses are attributable (toerekenbaar) to the Dutch Loan Party
leaving the Dutch CIT Fiscal Unity.
ARTICLE VI
NEGATIVE COVENANTS


Each Borrower covenants and agrees with each Lender that, until the Termination
Date, unless the Required Lenders shall otherwise consent in writing, no
Borrower will, or will cause or permit any of the Subsidiaries to:
Section 6.01    Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:
(hl)(i) Indebtedness existing or committed on the Closing Date (provided, that
any such Indebtedness that is (x) not intercompany Indebtedness and (y) in
excess of $7,500,000 shall be set forth on Schedule 6.01) and (ii) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness (other than
intercompany Indebtedness Refinanced with Indebtedness owed to a person not
affiliated with the Borrower or any Subsidiary);
(hm)(i) Indebtedness created hereunder (including pursuant to Section 2.21) and
under the other Loan Documents and (ii) any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;





--------------------------------------------------------------------------------





(hn)Indebtedness of the Borrower or any Subsidiary pursuant to Swap Agreements
entered into for non-speculative purposes;
(ho)Indebtedness in respect of self-insurance and Indebtedness and other
obligations owed to (including obligations in respect of letters of credit or
bank guarantees or similar instruments for the benefit of) any person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance to the U.S. Borrower or any
Subsidiary, pursuant to reimbursement or indemnification obligations to such
person, in each case in the ordinary course of business or consistent with past
practice or industry norm;
(hp)Indebtedness of the U.S. Borrower to Holdings or any Subsidiary and of any
Subsidiary to Holdings, the U.S. Borrower or any other Subsidiary; provided,
that (i) Indebtedness of any Subsidiary that is not a Subsidiary Loan Party
owing to the Loan Parties incurred pursuant to this Section 6.01(e) shall be
subject to Section 6.04 and (ii) Indebtedness owed by any Loan Party to any
Subsidiary that is not a Loan Party incurred pursuant to this Section 6.01(e)
shall be subordinated to the Loan Obligations under this Agreement on
subordination terms described in the intercompany note substantially in the form
of Exhibit I hereto or on substantially identical subordination terms or other
subordination terms reasonably satisfactory to the Administrative Agent and the
U.S. Borrower;
(hq)Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations, in
each case provided in the ordinary course of business or consistent with past
practice or industry norm, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry norm;
(hr)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in each case incurred in the ordinary course of business or other cash
management services incurred in the ordinary course of business or consistent
with past practice or industry norm;
(hs)(i)  Indebtedness of a Subsidiary acquired after the Closing Date or a
person merged or consolidated with the U.S. Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by the U.S. Borrower
or any Subsidiary in connection with the acquisition of assets or Equity
Interests (including a Permitted Business Acquisition) or other Investments or
New Projects, where such acquisition, merger, consolidation, Investment or New
Project is not prohibited by this Agreement; provided, that, (w) in the case of
any such Indebtedness secured by Liens on Collateral that are Other First Liens,
the Net First Lien Leverage Ratio on a Pro Forma Basis immediately after giving
effect to such acquisition, merger, consolidation, Investment or New Project,
the incurrence or assumption of such Indebtedness and the use of proceeds
thereof and any related transactions is not greater than 3.00 to 1.00, (x) in
the case of any such Indebtedness secured by Liens on Collateral that are Junior
Liens, the Net Secured Leverage Ratio on a Pro Forma Basis immediately after
giving effect to such acquisition, merger or consolidation, Investment or New
Project, the incurrence or assumption of such Indebtedness and the use of
proceeds thereof and any related transactions is not greater than 4.00 to 1.00,
(y) in the case of any other such Indebtedness, either (I) the Interest Coverage
Ratio on a Pro Forma Basis immediately after giving effect to such acquisition,
merger, consolidation, Investment or New Project, the incurrence or assumption
of such Indebtedness and the use of proceeds thereof and any related
transactions is not less than 2.00 to 1.00 or (II) the Net Total Leverage Ratio
on a Pro Forma Basis immediately after giving effect to such acquisition,
merger, consolidation, Investment or New Project, the incurrence or assumption
of such Indebtedness and the use of proceeds thereof and any related
transactions is not greater than 4.25 to 1.00, and (z) in the case of any such
Indebtedness incurred under this clause (h)(i) by a Subsidiary other than a
Subsidiary Loan Party that is incurred in contemplation of such acquisition,
merger or consolidation, Investment or New Project, the aggregate outstanding
principal amount of such Indebtedness immediately after giving effect to such
acquisition, merger or consolidation, Investment or New Project, the incurrence
of such Indebtedness and the use of proceeds thereof and any related
transactions shall not exceed the greater of $115,000,000 and 0.275 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period and (ii) any Permitted Refinancing Indebtedness incurred to Refinance any
such Indebtedness;





--------------------------------------------------------------------------------





(ht)(i) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the U.S. Borrower or any Subsidiary prior to or within
270 days after the acquisition, lease, construction, installation, repair,
replacement or improvement of the respective property (real or personal),
equipment or other asset (whether through the direct purchase of property or the
Equity Interest of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction,
installation, repair, replacement or improvement (A) in an aggregate principal
amount outstanding that immediately after giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this Section
6.01(i)(i)(A) would not exceed the greater of $100,000,000 and 0.25 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period or (B) in any amount, so long as at the time of and after giving effect
to the incurrence of such Indebtedness under this clause (B) and the use of
proceeds thereof on a Pro Forma Basis, the Payment Conditions are satisfied;
(ii) Indebtedness (including Capitalized Lease Obligations) incurred by the
Borrower or any Subsidiary to finance (whether prior to or within 270 days
after) the acquisition, lease, construction, installation, repair, replacement
or improvement of property, equipment and related assets used in the business of
the Borrower and its Subsidiaries and (iii) any Permitted Refinancing
Indebtedness in respect of the foregoing;
(hu)(i) Capitalized Lease Obligations and any other Indebtedness incurred by the
U.S. Borrower or any Subsidiary arising from any Sale and Lease-Back Transaction
that is permitted under Section 6.03 and (ii) any Permitted Refinancing
Indebtedness in respect of the foregoing;
(hv)(i) Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(k), would not exceed the greater of $200,000,000 and 0.50
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period, and (ii) any Permitted Refinancing Indebtedness in respect
thereof;
(hw)Indebtedness of the U.S. Borrower or any Subsidiary in an aggregate
outstanding principal amount not greater than 100% of the amount of net cash
proceeds received by the U.S. Borrower from (x) the issuance or sale of its
Qualified Equity Interests or (y) a contribution to its common equity with the
net cash proceeds from the issuance and sale by Holdings or a Parent Entity of
its Qualified Equity Interests or a contribution to its common equity (in each
case of (x) and (y), other than proceeds from the sale of Equity Interests to,
or contributions from, the U.S. Borrower or any of its Subsidiaries), to the
extent such net cash proceeds do not constitute Excluded Contributions or
Permitted Cure Securities;
(hx)Guarantees (i) by the U.S. Borrower or any Subsidiary Loan Party of any
Indebtedness of the U.S. Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the U.S. Borrower or any Subsidiary Loan
Party of Indebtedness otherwise permitted hereunder of any Subsidiary that is
not a Subsidiary Loan Party to the extent such Guarantees are permitted by
Section 6.04 (other than Section 6.04(v)), (iii) by any Subsidiary that is not a
Subsidiary Loan Party of Indebtedness of another Subsidiary that is not a
Subsidiary Loan Party, and (iv) by the U.S. Borrower or any Subsidiary Loan
Party of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties
incurred for working capital purposes in the ordinary course of business or
consistent with past practice or industry norm on ordinary business terms so
long as such Indebtedness is permitted to be incurred under Section 6.01 to the
extent such Guarantees are permitted by Section 6.04 (other than
Section 6.04(v)); provided, that Guarantees by the U.S. Borrower or any
Subsidiary Loan Party under this Section 6.01(m) of any other Indebtedness of a
person that is subordinated to other Indebtedness of such person shall be
expressly subordinated to the Loan Obligations to at least the same extent as
such underlying Indebtedness is subordinated;
(hy)Indebtedness arising from agreements of the U.S. Borrower or any Subsidiary
providing for indemnification, adjustment of purchase or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Business Acquisition, other
Investments or the disposition of any business, assets or a Subsidiary not
prohibited by this Agreement;





--------------------------------------------------------------------------------





(hz)Indebtedness in respect of letters of credit, bank guarantees, warehouse
receipts or similar instruments issued to support performance obligations and
trade letters of credit (other than obligations in respect of other
Indebtedness) in the ordinary course of business or consistent with past
practice or industry norm;
(ia)Guarantees by the U.S. Borrower or any Subsidiary of Indebtedness under
customer financing lines of credit entered into in the ordinary course of
business or consistent with past practice or industry norm;
(ib)(i) Indebtedness secured by Liens on Collateral that are Other First Liens
so long as immediately after giving effect to the incurrence of such
Indebtedness and the use of proceeds thereof, the Net First Lien Leverage Ratio
on a Pro Forma Basis is not greater than 3.00 to 1.00; provided, that the
aggregate principal amount of Indebtedness outstanding under this clause (q)(i)
at such time that is incurred by a Subsidiary other than a Subsidiary Loan Party
shall not exceed, when taken together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(q)(i), Section
6.01(r)(i) and Section 6.01(s)(i) that are incurred by Subsidiaries other than
the Subsidiary Loan Parties, the greater of $115,000,000 and 0.275 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period and (ii) any Permitted Refinancing Indebtedness in respect thereof;
(ic)(i) Indebtedness secured by Liens on Collateral that are Junior Liens so
long as immediately after giving effect to the incurrence of such Indebtedness
and the use of proceeds thereof, the Net Secured Leverage Ratio on a Pro Forma
Basis is not greater than 4.00 to 1.00; provided, that the aggregate principal
amount of Indebtedness outstanding under this clause (r)(i) at such time that is
incurred by a Subsidiary other than a Subsidiary Loan Party shall not exceed,
when taken together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to Section 6.01(q)(i), this Section 6.01(r)(i)
and Section 6.01(s)(i) that are incurred by Subsidiaries other than the
Subsidiary Loan Parties, the greater of $115,000,000 and 0.275 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period and
(ii) any Permitted Refinancing Indebtedness in respect thereof;
(id)(i) Indebtedness so long as immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, either (x) the
Interest Coverage Ratio on a Pro Forma Basis is not less than 2.00 to 1.00 or
(y) the Net Total Leverage Ratio on a Pro Forma Basis is not greater than 4.25
to 1.00; provided, that the aggregate principal amount of Indebtedness
outstanding under this clause (s)(i) at such time that is incurred by a
Subsidiary other than a Subsidiary Loan Party shall not exceed, when taken
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to Section 6.01(q)(i), Section 6.01(r)(i) and this Section
6.01(s)(i) that are incurred by Subsidiaries other than the Subsidiary Loan
Parties, the greater of $115,000,000 and 0.275 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;
(ie)(i) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties in an
aggregate principal amount outstanding that, immediately after giving effect to
the incurrence of such Indebtedness and the use of proceeds thereof, together
with the aggregate principal amount of any other Indebtedness outstanding
pursuant to this Section 6.01(t), would not exceed the greater of $115,000,000
and 0.275 times the EBITDA calculated on a Pro Forma Basis for the then most
recently ended Test Period, and (ii) any Permitted Refinancing Indebtedness in
respect thereof;
(if)Indebtedness incurred in the ordinary course of business or consistent with
past practice or industry norm in respect of obligations of the U.S. Borrower or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided, that
such obligations are incurred in connection with open accounts extended by
suppliers on customary trade terms in the ordinary course of business or
consistent with past practice or industry norm and not in connection with the
borrowing of money or any Swap Agreements;
(ig)Indebtedness representing deferred compensation to employees, consultants or
independent contractors of the U.S. Borrower (or, to the extent such work is
done for the U.S. Borrower or its Subsidiaries, any





--------------------------------------------------------------------------------





direct or indirect parent thereof) or any Subsidiary incurred in the ordinary
course of business or consistent with past practice or industry norm;
(ih)Indebtedness in connection with (i) Permitted Securitization Financings and
(ii) receivables sales and financings of Receivables Assets;
(ii)Obligations in respect of Cash Management Agreements (including Indebtedness
of the U.S. Borrower and the Subsidiaries incurred under lines of credit or
overdraft facilities (including, but not limited to, intraday, ACH and
purchasing card/T&E services)) extended by one or more financial institutions
reasonably acceptable to the Administrative Agent or one or more of the Lenders
and (in each case) established for the U.S. Borrower’s and the Subsidiaries’
ordinary course of operations (such Indebtedness, the “Overdraft Line”), which
Indebtedness may be secured as, but only to the extent, provided in
Section 6.02(b) and in the Security Documents;
(ij)[reserved];
(ik)(i) Indebtedness in an aggregate principal amount outstanding not to exceed
at the time of incurrence the Incremental Amount available at such time and
(ii) any Permitted Refinancing Indebtedness in respect thereof;
(il)(i) Indebtedness in respect of the Settlement Note (as defined in the Plan
of Reorganization)in an aggregate principal amount outstanding not to exceed
$2,500,000 and (ii) any Permitted Refinancing Indebtedness in respect thereof;
(im)(i) Indebtedness of, incurred on behalf of, or representing Guarantees of
Indebtedness of, joint ventures in an aggregate principal amount outstanding
that, immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(bb), would not
exceed the greater of $115,000,000 and 0.275 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period, and (ii) any
Permitted Refinancing Indebtedness in respect thereof;
(in)Indebtedness issued by the U.S. Borrower or any Subsidiary to current or
former officers, directors and employees thereof or of Holdings or any Parent
Entity, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of the U.S. Borrower, Holdings or any
Parent Entity permitted by Section 6.06;
(io)Indebtedness consisting of obligations of the Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;
(ip)Indebtedness of the U.S. Borrower or any Subsidiary to or on behalf of any
joint venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business or consistent with past practice in
connection with the cash management operations (including with respect to
intercompany self-insurance arrangements) of the U.S. Borrower and its
Subsidiaries;
(iq)Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business or consistent with past practice or industry
norm;
(ir)Indebtedness supported by a Letter of Credit, in a principal amount not in
excess of the stated amount of such Letter of Credit (or a letter of credit
issued under any other revolving credit or letter of credit facility permitted
by Section 6.01);
(is)(i) Indebtedness, including in respect of the Senior Unsecured Notes, in an
aggregate principal amount outstanding pursuant to this Section 6.01(hh)(i) not
to exceed $450,000,000 and (ii) any Permitted Refinancing Indebtedness in
respect thereof; provided that such Indebtedness shall mature no earlier than
the date that is 91 days after the Maturity Date;





--------------------------------------------------------------------------------





(it)Indebtedness, including in respect of the Term Loan Facility, in an
aggregate principal amount outstanding (immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof) pursuant to
this Section 6.01(ii) not to exceed the sum of (A) $725,000,000 plus (B)
€425,000,000 plus (C) the greater of $425,000,000 and 1.00 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;
provided that such Indebtedness shall mature no earlier than the date that is 91
days after the Maturity Date;
(iu)any Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of a group company
(groepsmaatschappij) incorporated in the Netherlands and any residual liability
with respect to such guarantees arising under Section 2:404 of the Dutch Civil
Code;
(iv)any joint and several liability arising as a result of (or the establishment
of) a Dutch fiscal unity (fiscale eenheid) between or among Loan Parties;
(iw)[reserved];
(ix)(i) Indebtedness in an aggregate principal amount outstanding pursuant to
this Section 6.01(mm)(i) not to exceed the aggregate amount of Restricted
Payments that could otherwise be made by the U.S. Borrower at the time of such
incurrence (with the aggregate amount of such Indebtedness utilizing such
available Restricted Payment capacity for so long as such Indebtedness remains
outstanding) and (ii) any Permitted Refinancing Indebtedness in respect thereof;
and
(iy)Indebtedness of the U.S. Borrower and the Subsidiaries that is unsecured,
secured by assets that do not constitute Collateral or, to the extent secured by
Liens on the Collateral, secured solely by Junior Liens so long as the Payment
Conditions are satisfied on a Pro Forma Basis after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof;
(iz)all premium (if any, including tender premiums) expenses, defeasance costs,
interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (a)
through (nn) above or refinancings thereof.
For purposes of determining compliance with this Section 6.01, (A) Indebtedness
need not be permitted solely by reference to one category of permitted
Indebtedness (or any portion thereof) described in Sections 6.01(a) through (oo)
(including, for the avoidance of doubt, with respect to the clauses set forth in
the definition of “Incremental Amount”) but may be permitted in part under any
combination thereof, (B) in the event that an item of Indebtedness (or any
portion thereof) meets the criteria of one or more of the categories of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (oo) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”), the U.S. Borrower may, in
its sole discretion, divide, classify or reclassify, or later divide, classify
or reclassify (as if incurred at such later time), such item of Indebtedness (or
any portion thereof) in any manner that complies with this Section 6.01 and at
the time of incurrence, division, classification or reclassification will be
entitled to only include the amount and type of such item of Indebtedness (or
any portion thereof) in one of the above clauses (or any portion thereof) and
such item of Indebtedness (or any portion thereof) shall be treated as having
been incurred or existing pursuant to only such clause or clauses (or any
portion thereof) without giving pro forma effect to such item (or any portion
thereof) when calculating the amount of Indebtedness (or any portion thereof)
that may be incurred, divided, classified or reclassified pursuant to any other
clause (or any portion thereof) at such time; provided, that (x) all
Indebtedness outstanding on the Closing Date under this Agreement shall at all
times be deemed to have been incurred pursuant to clause (b) of this Section
6.01, (y) all Indebtedness outstanding on the Closing Date under the Senior
Unsecured Notes shall at all times be deemed to have been incurred pursuant to
clause (hh) of this Section 6.01 and (z) all Indebtedness outstanding under the
Term Loan Facility Agreement shall at all times be deemed to have been incurred
pursuant to clause (ii) of this Section 6.01, (C) in connection with (1) the
incurrence of revolving loan Indebtedness under this Section 6.01 or (2) any
commitment relating to the incurrence of Indebtedness under this Section 6.01
and the granting of any Lien to secure such Indebtedness, the Borrower or
applicable Subsidiary may designate the incurrence of such Indebtedness and the
granting of such Lien therefor as having occurred on the date of first
incurrence of such revolving loan Indebtedness or commitment (such date, the
“Deemed Date”), and any related subsequent actual incurrence and the granting of
such Lien therefor will be deemed for purposes of this





--------------------------------------------------------------------------------





Section 6.01 and Section 6.02 of this Agreement to have been incurred or granted
on such Deemed Date, including, without limitation, for purposes of calculating
usage of any baskets hereunder (if applicable), the Net Total Leverage Ratio,
the Net Secured Leverage Ratio, the Net First Lien Leverage Ratio, the Interest
Coverage Ratio and EBITDA (and all such calculations, without duplication, on
the Deemed Date and on any subsequent date until such commitment is funded or
terminated or such election is rescinded without the incurrence thereby shall be
made on a Pro Forma Basis after giving effect to the deemed incurrence, the
granting of any Lien therefor and related transactions in connection therewith)
and (D) for purposes of calculating the Interest Coverage Ratio, the Net Total
Leverage Ratio, the Net Secured Leverage Ratio and the Net First Lien Leverage
Ratio under Section 6.01(h), (q), (r), (s) and/or (z) on any date of incurrence
of Indebtedness pursuant to such Section 6.01(h), (q), (r), (s) and/or (z), the
net cash proceeds funded by financing sources upon the incurrence of such
Indebtedness incurred at such time of calculation shall not be netted against
the applicable amount of Consolidated Debt for purposes of such calculation of
the Interest Coverage Ratio, the Net Total Leverage Ratio, the Net Secured
Leverage Ratio or the Net First Lien Leverage Ratio, as applicable, at such
time. In addition, with respect to any Indebtedness that was permitted to be
incurred hereunder on the date of such incurrence, any Increased Amount of such
Indebtedness shall also be permitted hereunder after the date of such
incurrence.
This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.
Section 6.02    Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including stock or other securities of any person) of the
Borrower or any Subsidiary at the time owned by it or on any income or revenues
or rights in respect of any thereof, except the following (collectively,
“Permitted Liens”):
(ja)Liens on property or assets of the U.S. Borrower and the Subsidiaries
existing on the Closing Date (or created following the Closing Date pursuant to
agreements in existence on the Closing Date (or refinancings thereof) requiring
the creation of such Liens) and, to the extent securing Indebtedness in an
aggregate principal amount in excess of $7,500,000, set forth on
Schedule 6.02(a) and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01) and shall not
subsequently apply to any other property or assets of the U.S. Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;
(jb)any Lien created under the Loan Documents (including Liens created under the
Security Documents securing obligations in respect of Secured Hedge Agreements,
Secured Cash Management Agreements and the Overdraft Line) or permitted in
respect of any Mortgaged Property by the terms of the applicable Mortgage;
(jc)any Lien on any property or asset of the U.S. Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by
Section 6.01(h); provided, that (i) in the case of Liens that do not extend to
the Collateral, such Lien does not apply to any other property or assets of the
U.S. Borrower or any of the Subsidiaries not securing such Indebtedness at the
date of the acquisition of such property or asset, Investment or New Project
and, in each case, accessions and additions thereto and proceeds and products
thereof (other than after-acquired property required to be subjected to such
Lien pursuant to the terms of such Indebtedness (and refinancings thereof)) and
(ii) in the case of Liens on the Collateral, such Liens shall be subject to the
ABL Intercreditor Agreement;
(jd)Liens for Taxes, assessments or other governmental charges or levies not yet
delinquent by more than 30 days or that are being contested in compliance with
Section 5.03;
(je)Liens imposed by law, such as landlord’s (including for this purpose
landlord’s Liens created pursuant to the applicable lease), carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s, construction
or other like Liens, securing obligations that are not overdue by more than 30
days or that are being contested in good faith by appropriate proceedings and in
respect of which, if applicable, the U.S. Borrower or any Subsidiary shall have
set aside on its books reserves in accordance with GAAP;





--------------------------------------------------------------------------------





(jf)(i) pledges and deposits and other Liens made in the ordinary course of
business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance, employers’ health tax and other
social security laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations and (ii) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the U.S.
Borrower or any Subsidiary;
(jg)deposits and other Liens to secure the performance of bids, trade contracts
(other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety, indemnity, warranty, release,
appeal or similar bonds, performance and return of money bonds, bids, leases,
government contracts, trade contracts, agreements with utilities, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof) incurred in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;
(jh)zoning restrictions, easements, survey exceptions, trackage rights, leases
(other than Capitalized Lease Obligations), licenses, special assessments,
rights-of-way, covenants, conditions, servitudes, declarations, homeowners’
associations and similar agreements and other restrictions (including minor
defects and irregularities in title and similar encumbrances) on or with respect
to the use of Real Property, servicing agreements, development agreements, site
plan agreements and other similar encumbrances incurred in the ordinary course
of business and title defects or irregularities that are of a minor nature and
that, in the aggregate, do not interfere in any material respect with the
ordinary conduct of the business of the U.S. Borrower or any Subsidiary;
(ji)Liens securing Indebtedness permitted by Section 6.01(i) or (j); provided,
that such Liens do not apply to any property or assets of the U.S. Borrower or
any Subsidiary other than the property or assets acquired, leased, constructed,
replaced, repaired or improved with such Indebtedness (or the Indebtedness
Refinanced thereby) or Disposed of in the applicable Sale and Lease-Back
Transaction, and accessions and additions thereto, proceeds and products
thereof, customary security deposits and related property; provided, further,
that individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates);
(jj)Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.03, so long as such Liens attach only to the property Disposed of and
being leased in such transaction and any accessions and additions thereto,
proceeds and products thereof, customary security deposits and related property;
(jk)Liens securing judgments that do not constitute an Event of Default under
Section 7.01(j);
(jl)Liens disclosed by the title insurance policies delivered on or subsequent
to the Closing Date and pursuant to the Collateral and Guarantee Requirement,
Section 5.10 or Schedule 5.11 and any replacement, extension or renewal of any
such Lien; provided, that such replacement, extension or renewal Lien shall not
cover any property other than the property that was subject to such Lien prior
to such replacement, extension or renewal and any accessions and additions
thereto or proceeds and products thereof and related property; provided,
further, that the Indebtedness and other obligations secured by such
replacement, extension or renewal Lien are permitted by this Agreement;
(jm)any interest or title of a lessor or sublessor under any leases or subleases
entered into by the U.S. Borrower or any Subsidiary in the ordinary course of
business;
(jn)Liens that are contractual rights of set-off (and related pledges)
(i) relating to the establishment of depository relations with banks and other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposits, sweep accounts, reserve accounts
or similar accounts of the U.S. Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the U.S. Borrower or any Subsidiary, including with respect to
credit card charge-backs and similar obligations, or (iii) relating to purchase
orders and other agreements entered into with customers, suppliers or service
providers of the U.S. Borrower or any Subsidiary in the ordinary course of
business;





--------------------------------------------------------------------------------





(jo)Liens (i) arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights, including the
pledges of an account bank pursuant to their respective general business terms
(AGB-Pfandrechte) subject to the provisions of the respective German Security
Documents, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business,
(iii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes, (iv) in respect of Third Party Funds
or (v) in favor of credit card companies pursuant to agreements therewith;
(jp)Liens securing obligations in respect of trade-related letters of credit,
bankers’ acceptances or similar obligations and completion guarantees permitted
under Section 6.01(f), (k) or (o) and covering the property (or the documents of
title in respect of such property) financed by such letters of credit, bankers’
acceptances or similar obligations and completion guarantees and the proceeds
and products thereof;
(jq)leases or subleases, licenses or sublicenses (including with respect to
Intellectual Property) granted to others in the ordinary course of business not
interfering in any material respect with the business of the U.S. Borrower and
its Subsidiaries, taken as a whole;
(jr)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
(js)Liens solely on any cash earnest money deposits made by the U.S. Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;
(jt)(i) Liens with respect to property or assets of any Subsidiary that is not a
Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01 and (ii) Liens with respect to property or assets
of the applicable joint venture or the Equity Interests of such joint venture
securing Indebtedness permitted under Section 6.01(bb) (it being understood that
with respect to any Liens on the Collateral being incurred under this clause
(t)(ii) to secure Permitted Refinancing Indebtedness, if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then any
Liens on such Collateral being incurred under this clause (t)(ii) to secure
Permitted Refinancing Indebtedness shall also be Junior Liens);
(ju)Liens on any amounts held by a trustee or agent under any indenture or other
debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions;
(jv)the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;
(jw)agreements to subordinate any interest of the U.S. Borrower or any
Subsidiary in any accounts receivable or other proceeds arising from inventory
consigned by the U.S. Borrower or any of its Subsidiaries pursuant to an
agreement entered into in the ordinary course of business;
(jx)Liens arising from precautionary Uniform Commercial Code or PPSA financing
statements regarding operating leases or other obligations not constituting
Indebtedness or purported Liens evidenced by the filing of precautionary Uniform
Commercial Code or PPSA financing statements or equivalent filings;
(jy)Liens (i) on Equity Interests of, or loans to, joint ventures (A) securing
obligations of such joint venture or (B) pursuant to the relevant joint venture
agreement or arrangement and (ii) on Equity Interests of, or loans to,
Unrestricted Subsidiaries;
(jz)Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;
(ka)Liens in respect of (i) Permitted Securitization Financings and (ii)
receivables sales and financings that extend only to the assets subject thereto
and, in the case of Permitted Securitization Financings, Equity Interests of
Special Purpose Securitization Subsidiaries;





--------------------------------------------------------------------------------





(kb)Liens securing insurance premiums financing arrangements; provided, that
such Liens are limited to the applicable unearned insurance premiums;
(kc)in the case of Real Property that constitutes a leasehold interest, any Lien
to which the fee simple interest (or any superior leasehold interest) is
subject;
(kd)Liens securing Indebtedness or other obligation (i) of the Borrower or a
Subsidiary in favor of the Borrower or any Subsidiary Loan Party and (ii) of any
Subsidiary that is not a Loan Party in favor of any Subsidiary that is not a
Loan Party;
(ke)Liens (other than first-priority Liens on the Shared ABL Collateral) (i) on
not more than $22,500,000 of deposits securing Swap Agreements entered into for
non-speculative purposes and (ii) on cash or Permitted Investments securing Swap
Agreements in the ordinary course of business submitted for clearing in
accordance with applicable Requirements of Law;
(kf)Liens on goods or inventory the purchase, shipment or storage price of which
is financed by a documentary letter of credit, bank guarantee or bankers’
acceptance issued or created for the account of the U.S. Borrower or any
Subsidiary in the ordinary course of business; provided, that such Lien secures
only the obligations of the U.S. Borrower or such Subsidiaries in respect of
such letter of credit, bank guarantee or banker’s acceptance to the extent
permitted under Section 6.01;
(kg)Liens on Collateral that are Junior Liens securing obligations permitted
under Section 6.01;
(kh)Liens on Collateral that are Other First Liens, so long as immediately after
giving effect to the incurrence of the Indebtedness secured by such Other First
Liens and the use of proceeds thereof, the Net First Lien Leverage Ratio on a
Pro Forma Basis is not greater than 3.00 to 1.00;
(ki)(i) Liens on Collateral that are Other First Liens, so long as such Other
First Liens secure Indebtedness permitted by Section 6.01(h)(i)(w) or 6.01(q)
(and, in each case, Permitted Refinancing Indebtedness in respect thereof) and
(ii) Liens to secure Indebtedness permitted by Section 6.01(l), 6.01(w),
6.01(z), (and, in each case, Permitted Refinancing Indebtedness in respect
thereof);
(kj)Liens arising out of conditional sale, title retention, right of reclamation
(recht van reclame), right of retention (retentierecht) or similar arrangements
for the sale, purchase or service of goods by the U.S. Borrower or any of the
Subsidiaries in the ordinary course of business or consistent with past practice
or industry norm;
(kk)Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (v) with respect to any Liens on the
Collateral being incurred under this clause (kk), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then such
Liens on such Collateral being incurred under this clause (kk) shall also be
Junior Liens, (w) with respect to any Liens on the Collateral being incurred
under this clause (kk), if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Other First Liens, then such Liens on such
Collateral being incurred under this clause (kk) may also be Other First Liens
or Junior Liens, (x) (other than Liens contemplated by the foregoing clauses
(v) and (w)) such new Lien shall be limited to all or part of the same type of
property that secured the original Lien (plus improvements on and accessions to
such property, proceeds and products thereof, customary security deposits and
any other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being Refinanced),
(y) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount (or accreted
value, if applicable) or, if greater, committed amount of the applicable
Indebtedness at the time the original Lien became a Lien permitted hereunder,
(B) unpaid accrued interest and premium (including tender premiums) and (C) an
amount necessary to pay any associated underwriting discounts, defeasance costs,
fees, commissions and expenses, and (z) on the date of the incurrence of the
Indebtedness secured by such Liens, the grantors of any such Liens shall be no
different from the grantors of the Liens securing the Indebtedness being
Refinanced or grantors that would have been obligated to secure such
Indebtedness or a Loan Party;





--------------------------------------------------------------------------------





(kl)Liens with respect to property or assets of the U.S. Borrower or any
Subsidiary securing obligations in an aggregate outstanding principal amount
outstanding that, immediately after giving effect to the incurrence of such
Liens, would not exceed the greater of $200,000,000 and 0.50 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;
(km)Liens on property of, or on Equity Interests or Indebtedness of, any person
existing at the time (A) such person becomes a Subsidiary of the U.S. Borrower
or (B) such person or property is acquired by the U.S. Borrower or any
Subsidiary; provided that (i) such Liens do not extend to any other assets of
the U.S. Borrower or any Subsidiary (other than accessions and additions thereto
and proceeds or products thereof and other than after-acquired property) and
(ii) such Liens secure only those obligations which they secure on the date such
person becomes a Subsidiary or the date of such acquisition (and any extensions,
renewals, replacements or refinancings thereof);
(kn)Liens (i) on inventory held by and granted to a local distribution company
in the ordinary course of business and (ii) in accounts purchased and collected
by and granted to a local distribution company that has agreed to make payments
to the U.S. Borrower or any of its Subsidiaries for such amounts in the ordinary
course of business;
(ko)Liens on any property or asset of Holdings or any Subsidiary to secure
Indebtedness permitted by Section 6.01(ii);
(kp)Liens on equipment of the U.S. Borrower or any Subsidiary granted in the
ordinary course of business or consistent with past practice or industry norm;
(kq)Liens on the Equity Interests of Momentive Specialty Chemicals Pty. Ltd. to
the extent securing Indebtedness of Momentive Specialty Chemicals Pty Ltd. and
its Subsidiaries permitted hereunder;
(kr)the reservations, limitations, provisos and conditions, if any, expressed in
any original grant from the Crown of any real property or any interest therein
in Canada; provided they do not reduce the value of any Shared ABL Collateral or
interfere in any material respect with the ordinary conduct of the business of
the U.S. Borrower or any Subsidiary; and, with respect to real property which is
located in Alberta, any exceptions and qualifications to title set forth in any
applicable land titles or similar legislation in Alberta, so long as (i) no
funds in relation to such exception and qualifications are at any time owing
beyond the date on which they are due and (ii) such exceptions and
qualifications do not have a material adverse impact on the value of the lands
to which they relate or the business being conducted thereon;
(ks)any lien including any netting or set-off as a result of a Dutch fiscal
unity (fiscale eenheid) between or among Loan Parties;
(kt)any Lien arising under the general terms and conditions (Algemene Bank
Voorwaarden) of any member of the Dutch Bankers’ Association (Nederlandse
Vereniging van Banken) or any similar term applied by a financial institution in
the Netherlands pursuant to its general terms and conditions; and
(ku)any statutory priority right of the Dutch tax authorities on equipment and
other movable assets which are used for furnishing and located at the premises
of the debtor of certain tax claims in the Netherlands (bodemzaken).
For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (uu) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(uu), the U.S. Borrower may, in its sole discretion, divide, classify or
reclassify, or later divide, classify or reclassify (as if incurred at such
later time), such Lien securing such item of Indebtedness (or any portion
thereof) in any manner that complies with this Section 6.02 and at the time of
incurrence, division, classification or reclassification will be entitled to
only include the amount and type of such Lien or such item of Indebtedness
secured by such Lien (or any portion thereof) in one of the above clauses (or
any portion thereof) and such Lien securing such item of





--------------------------------------------------------------------------------





Indebtedness (or any portion thereof) will be treated as being incurred or
existing pursuant to only such clause or clauses (or any portion thereof)
without giving pro forma effect to such item (or any portion thereof) when
calculating the amount of Liens or Indebtedness (or any portion thereof) that
may be incurred, divided, classified or reclassified pursuant to any other
clause (or any portion thereof) at such time. In addition, with respect to any
revolving loan Indebtedness or commitment to incur Indebtedness that is
designated to be incurred on any Deemed Date pursuant to clause (C) of the
second to last paragraph of Section 6.01, any Lien that does or that shall
secure such Indebtedness may also be designated by the Borrower or any
Subsidiary to be incurred on such Deemed Date and, in such event, any related
subsequent actual incurrence of such Lien shall be deemed for purposes of
Section 6.01 and 6.02 of this Agreement, without duplication, to be incurred on
such prior date (and on any subsequent date until such commitment is funded or
terminated or such election is rescinded or until such time as the related
Indebtedness is no longer deemed outstanding pursuant to clause (C) of the
second to last paragraph of Section 6.01), including for purposes of calculating
usage of any Permitted Lien. In addition, with respect to any Lien securing
Indebtedness that was permitted to secure such Indebtedness at the time of the
incurrence of such Indebtedness, such Lien shall also be permitted to secure any
Increased Amount of such Indebtedness.
Section 6.03    Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided that a Sale and Lease-Back Transaction shall
be permitted with respect to (a) Excluded Property, (b) property (A) owned by
the U.S. Borrower or any Subsidiary Loan Party that is acquired after the
Closing Date so long as such Sale and Lease-Back Transaction is consummated
within 270 days of the acquisition of such property or (B) owned by any
Subsidiary that is not a Loan Party regardless of when such property was
acquired, and (c) any property owned by the U.S. Borrower or any Subsidiary Loan
Party, if at the time the lease in connection therewith is entered into, and
after giving effect to the entering into of such lease, (x) the Remaining
Present Value of such lease (together with the Remaining Present Value of
outstanding leases previously entered into under this Section 6.03(c)(x)) would
not in the aggregate exceed the greater of $100,000,000 and 3.3% of Consolidated
Total Assets as of the end of the fiscal quarter immediately prior to the date
the lease was entered into for which financial statements have been delivered
pursuant to Section 5.04 or (y) the Payment Conditions are satisfied on a Pro
Forma Basis.
Section 6.04    Investments, Loans and Advances (i) Purchase or acquire
(including pursuant to any merger or amalgamation with a person that is not a
Wholly Owned Subsidiary immediately prior to such merger or amalgamation) any
Equity Interests, evidences of Indebtedness or other securities of any other
person, (ii) make any loans or advances to or Guarantees of the Indebtedness of
any other person (other than in respect of (A) intercompany liabilities incurred
in connection with the cash management, tax and accounting operations of the
Borrower and the Subsidiaries and (B) intercompany loans, advances or
Indebtedness having a term not exceeding 364 days (inclusive of any roll-overs
or extensions of terms) and made in the ordinary course of business or
consistent with past practice or industry norm), or (iii) purchase or otherwise
acquire, in one transaction or a series of related transactions, (x) all or
substantially all of the property and assets or business of another person or
(y) assets constituting a business unit, line of business or division of such
person (each of the foregoing, an “Investment”), except:
(kv)the Transactions;
(kw)(i) Investments by the U.S. Borrower or any Subsidiary in the Equity
Interests of the U.S. Borrower or any Subsidiary (or any entity that will become
a Subsidiary as a result of such Investment); (ii) intercompany loans from the
U.S. Borrower or any Subsidiary to the U.S. Borrower or any Subsidiary; and
(iii) Guarantees by the U.S. Borrower or any Subsidiary of Indebtedness
otherwise permitted hereunder of the U.S. Borrower or any Subsidiary;
(kx)Permitted Investments and Investments that were Permitted Investments when
made;
(ky)Investments arising out of the receipt by the U.S. Borrower or any
Subsidiary of non-cash consideration for the Disposition of assets permitted
under Section 6.05;





--------------------------------------------------------------------------------





(kz)loans and advances to, or Guarantees of Indebtedness of, officers,
directors, employees or consultants of Holdings (prior to a Qualified IPO), the
U.S. Borrower or any Subsidiary (i) in the ordinary course of business in an
aggregate outstanding amount (valued at the time of the making thereof, and
without giving effect to any subsequent change in value) not to exceed
$2,500,000, (ii) in respect of payroll payments and expenses in the ordinary
course of business or consistent with past practice, (iii) for business related
travel expenses, moving expenses and other similar expenses, in each case,
incurred in the ordinary course of business or consistent with past practice or
industry norm and (iv) in connection with such person’s purchase of Equity
Interests of any Parent Entity or the U.S. Borrower solely to the extent that
the amount of such loans and advances are contributed to the U.S. Borrower in
cash as common equity;
(la)accounts receivable, security deposits and prepayments arising and trade
credit granted in the ordinary course of business or consistent with past
practice or industry norm and any assets or securities received in satisfaction
or partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and any
prepayments and other credits to suppliers made in the ordinary course of
business or consistent with past practice or industry norm;
(lb)Swap Agreements entered into for non-speculative purposes;
(lc)Investments existing on, or contractually committed as of, the Closing Date
and set forth on Schedule 6.04 and any extensions, renewals, replacements or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment or contractual
commitments as in existence on the Closing Date or as otherwise permitted by
this Section 6.04);
(ld)Investments resulting from pledges and deposits referred to in
Sections 6.02(f), (g), (o), (r), (s), (ee) and (ll);
(le)Investments by the U.S. Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any subsequent change in value) not to exceed the sum of (X)
$25,000,000, plus (Y) an amount equal to any returns (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by the investor in respect of any
such Investment pursuant to clause (X); provided, that if any Investment
pursuant to this Section 6.04(j) is made in any person that was not a Subsidiary
on the date on which such Investment was made but becomes a Subsidiary
thereafter, then such Investment may, at the option of the U.S. Borrower, upon
such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) and not in
reliance on this Section 6.04(j);
(lf)Investments constituting Permitted Business Acquisitions;
(lg)intercompany loans between Subsidiaries that are not Loan Parties and
Guarantees by Subsidiaries that are not Loan Parties permitted by
Section 6.01(m);
(lh)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business or
consistent with past practice or industry norm or Investments acquired by the
U.S. Borrower or a Subsidiary as a result of a foreclosure by the U.S. Borrower
or any of the Subsidiaries with respect to any secured Investments or other
transfer of title with respect to any secured Investment in default;
(li)Investments of a Subsidiary acquired after the Closing Date or of an entity
merged into, or amalgamated or consolidated with, the U.S. Borrower or merged
into or amalgamated or consolidated with a Subsidiary in accordance with
Section 6.05 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;





--------------------------------------------------------------------------------





(lj)Guarantees by the U.S. Borrower or any Subsidiary of operating leases (other
than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by the U.S. Borrower or any
Subsidiary in the ordinary course of business or consistent with past practice
or industry norm;
(lk)Investments to the extent that payment for such Investments is made with
Equity Interests of the U.S. Borrower or any Parent Entity;
(ll)[reserved];
(lm)acquisitions by any Loan Party of obligations of one or more officers or
other employees of the U.S. Borrower, any Parent Entity, such Loan Party or its
subsidiaries in connection with such officer’s or employee’s acquisition of
Equity Interests of the U.S. Borrower or any Parent Entity, so long as no cash
is actually advanced by the U.S. Borrower, any other Borrower or any of the
Subsidiaries to such officers or employees in connection with the acquisition of
any such obligations;
(ln)Investments consisting of Restricted Payments under Section 6.06;
(lo)Investments in the ordinary course of business or consistent with past
practice or industry norm consisting of Uniform Commercial Code Article 3
endorsements for collection or deposit and Uniform Commercial Code Article 4
customary trade arrangements with customers (or their equivalent under the PPSA
or comparable legislation in the relevant jurisdiction);
(lp)Investments in connection with the purchase, cancellation, or repayment of
the Industrial Revenue Bonds, at par or at a premium;
(lq)Guarantees permitted under Section 6.01 (except to the extent such Guarantee
is expressly subject to this Section 6.04);
(lr)advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the U.S. Borrower or
the Subsidiaries;
(ls)Investments by U.S. Borrower or the Subsidiaries, including loans to any
Parent Entity, if the U.S. Borrower or any other Subsidiary would otherwise be
permitted to make a Restricted Payment in such amount (provided that the
outstanding amount of any such Investment shall also be deemed to be a
Restricted Payment under the appropriate clause of Section 6.06 for all purposes
of this Agreement);
(lt)Investments consisting of or arising as a result of Permitted Securitization
Financings or receivables sales or financings;
(lu)Investments consisting of purchases and acquisitions of Inventory, supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property in each case in the ordinary course of business or
consistent with past practice;
(lv)Investments received substantially contemporaneously in exchange for Equity
Interests of the U.S. Borrower or any Parent Entity;
(lw)Investments made (i) in connection with the exercise of any subscriptions,
options, warrants, calls, puts or other rights or commitments pursuant to
agreements set forth on Schedule 3.08(b) or (ii) in satisfaction of obligations
under joint venture agreements existing on the Closing Date;
(lx)Investments consisting of the licensing or contribution of intellectual
property pursuant to joint marketing arrangements with other persons or in the
ordinary course of business;
(ly)advances in the form of a prepayment of expenses, so long as such expenses
are being paid in accordance with customary trade terms of the U.S. Borrower or
the Subsidiaries; and





--------------------------------------------------------------------------------





(lz)other Investments, provided that, after giving effect to such Investment on
a Pro Forma Basis, the Payment Conditions are satisfied.
Any Investment in any person other than the U.S. Borrower or a Subsidiary Loan
Party that is otherwise permitted by this Section 6.04 may be made through
intermediate Investments in Subsidiaries that are not Loan Parties and such
intermediate Investments shall be disregarded for purposes of determining the
outstanding amount of Investments pursuant to any clause set forth above.
The amount of any Investment made other than in the form of cash or cash
equivalents shall be the fair market value thereof, which shall be determined in
good faith by the Borrower and may be determined either, at the option of the
U.S. Borrower, at the time of such Investment or as of the date of the
definitive agreement with respect to such Investment, and without giving effect
to any subsequent change in value.
For purposes of determining compliance with this covenant, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in the above clauses but may be
permitted in part under any combination thereof and (B) in the event that an
Investment (or any portion thereof) meets the criteria of one or more of the
categories of permitted Investments (or any portion thereof) described in the
above clauses, the U.S. Borrower may, in its sole discretion, divide, classify
or reclassify, or later divide, classify or reclassify, such permitted
Investment (or any portion thereof) in any manner that complies with this
covenant and at the time of division, classification or reclassification will be
entitled to only include the amount and type of such Investment (or any portion
thereof) in one of the categories of permitted Investments (or any portion
thereof) described in the above clauses. In the event that an Investment (or any
portion thereof) is divided, classified or reclassified under Section 6.04(ee)
(such clause and related definitions, the “Investment Incurrence Clause”), the
determination of the amount of such Investment (or any portion thereof) that may
be made pursuant to the Investment Incurrence Clause shall be made without
giving pro forma effect to any substantially concurrent incurrence of
Indebtedness to finance any other Investment (or any portion thereof) divided,
classified or reclassified under any of the above clauses other than the
Investment Incurrence Clause.
Section 6.05    Mergers, Consolidations, Sales of Assets and Acquisitions. Merge
into or consolidate with any other person, or permit any other person to merge
into or consolidate with it, or Dispose of (in one transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), effect any Delaware LLC Division or Dispose of any Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) all of the assets of any other
person or division or line of business of a person, except that this
Section 6.05 shall not prohibit:
(ma)(i) the purchase and Disposition of inventory, or the sale of receivables
pursuant to non-recourse factoring arrangements, in each case in the ordinary
course of business by the U.S. Borrower or any Subsidiary or the conversion of
accounts receivable to notes receivable, (ii) the acquisition or lease (pursuant
to an operating lease) of any other asset in the ordinary course of business by
the U.S. Borrower or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
the U.S. Borrower), (iii) the Disposition of surplus, obsolete, damaged or worn
out equipment or other property by the U.S. Borrower or any Subsidiary in the
ordinary course of business or consistent with past practice or industry norm or
determined in good faith by the U.S. Borrower to be no longer used or useful or
necessary in the operation of the business of the U.S. Borrower or any
Subsidiary, or (iv) the Disposition of Permitted Investments in the ordinary
course of business;
(mb)if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom,
(i) the merger or consolidation of any Subsidiary with or into any Borrower in a
transaction in which such Borrower is the survivor, (ii) the merger or
consolidation of any Subsidiary with or into any Subsidiary Loan Party in a
transaction in which the surviving or resulting entity is or becomes a
Subsidiary Loan Party and, in the case of each of clauses (i) and (ii), no
person other than the Borrower or a Subsidiary Loan Party receives any
consideration (unless otherwise permitted by Section 6.04), (iii) the merger or
consolidation of any Subsidiary that is not a Subsidiary Loan Party with or into
any other Subsidiary that is not a Subsidiary Loan Party, (iv) the liquidation
or dissolution or change in form of entity of any Subsidiary if the U.S.
Borrower determines in good faith that such liquidation, dissolution or change
in form is advisable or in the best





--------------------------------------------------------------------------------





interests of the U.S. Borrower and is not materially disadvantageous to the
Lenders, (v) any Subsidiary may merge or consolidate with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary (unless otherwise permitted
by Section 6.04), which shall be a Loan Party if the merging or consolidating
Subsidiary was a Loan Party (unless otherwise permitted by Section 6.04) and
which together with each of its Subsidiaries shall have complied with any
applicable requirements of Section 5.10 or (vi) any Subsidiary may merge or
consolidate with any other person in order to effect an Asset Sale otherwise
permitted pursuant to this Section 6.05;
(mc)Dispositions to the Borrower or a Subsidiary (upon voluntary liquidation or
otherwise); provided, that any Dispositions by a Loan Party to a Subsidiary that
is not a Subsidiary Loan Party in reliance on this clause (c) shall be made in
compliance with Section 6.04 or shall be made at a time when the Payment
Conditions are satisfied;
(md)Sale and Lease-Back Transactions permitted by Section 6.03;
(me)(i) Investments permitted by Section 6.04, Permitted Liens and Restricted
Payments permitted by Section 6.06 and (ii) any Disposition made or any merger,
consolidation or amalgamation or other corporate reorganization transaction, in
each case as contemplated by the Plan of Reorganization or in connection with
the Transactions;
(mf)Dispositions of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction;
(mg)[reserved];
(mh)Permitted Business Acquisitions (including any merger, consolidation or
amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving any
Borrower, such Borrower is the surviving entity or the requirements of
Section 6.05(o) are otherwise complied with;
(mi)leases, assignments, licenses or subleases or sublicenses of any real or
personal property (including any technology or other intellectual property) in
the ordinary course of business or consistent with past practice;
(mj)Dispositions of inventory or Dispositions or abandonment of Intellectual
Property of the U.S. Borrower and its Subsidiaries determined in good faith by
the management of the U.S. Borrower to be no longer useful or necessary in the
operation of the business of the U.S. Borrower or any of the Subsidiaries;
(mk)[reserved];
(ml)the purchase and Disposition (including by capital contribution) of
(i) Securitization Assets including pursuant to Permitted Securitization
Financings, (ii) any other Securitization Assets subject to Liens securing
Permitted Securitization Financing and (iii) receivables in connection with a
receivables factoring or other similar arrangement with respect to Receivables
Assets;
(mm)to the extent constituting a Disposition, any termination, settlement,
extinguishment or unwinding of obligations in respect of any Swap Agreement;
(mn)any exchange of assets for services and/or other assets used or useful in a
Similar Business of comparable or greater value; provided, that the aggregate
fair market value (as determined in good faith by the U.S. Borrower) of such
exchanges of assets under this clause (n) shall not exceed in any fiscal year of
the U.S. Borrower $115,000,000; provided, further that (i) to the extent the
consideration received consists of assets, at least 90% of the consideration
received by the transferor consists of assets that will be used in a business or
business activity permitted hereunder, (ii) in the event of a swap with a fair
market value (as determined in good faith by the Borrower) in excess of
$15,000,000, the Administrative Agent shall have received a certificate from a
Responsible Officer of the Borrower with respect to such fair market value and
(iii) in the event of a swap with a fair market value (as determined in good
faith by the Borrower) in excess of $22,500,000, such exchange shall have been





--------------------------------------------------------------------------------





approved by at least a majority of the Board of Directors of Holdings or the
Borrower; provided, further, that no Default or Event of Default exists or would
result therefrom;
(mo)if at the time thereof and immediately after giving effect thereto no Event
of Default shall have occurred and be continuing or would result therefrom, any
Subsidiary or any other person may be merged, amalgamated or consolidated with
or into the U.S. Borrower, provided that (A) the U.S. Borrower shall be the
surviving entity or (B) if the surviving entity is not the U.S. Borrower (such
other person, the “Successor Borrower”), (1) the Successor Borrower shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (2) the Successor
Borrower shall expressly assume all the obligations of the U.S. Borrower under
this Agreement and the other Loan Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (3) each
Guarantor that is a Domestic Loan Party, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Holdings Guarantee
and Pledge Agreement or the U.S. Guarantee Agreement, as applicable, confirmed
that its guarantee thereunder shall apply to any Successor Borrower’s
obligations under this Agreement, (4) each Subsidiary Loan Party, unless it is
the other party to such merger or consolidation, shall have by a supplement to
any applicable Security Document affirmed that its obligations thereunder shall
apply to its guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor
of a Mortgaged Property, unless it is the other party to such merger or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its guarantee as reaffirmed pursuant to clause (3) and
(6) the Successor Borrower shall have delivered to the Administrative Agent (x)
an officer’s certificate stating that such merger or consolidation does not
violate this Agreement or any other Loan Document, (y) all “know your customer”
and similar information required under anti-money laundering rules and
regulations that has been requested by the Administrative Agent or any Lender
and, to the extent the Successor Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
and (z) if requested by the Administrative Agent, an opinion of counsel to the
effect that such merger or consolidation does not violate this Agreement or any
other Loan Document and covering such other matters as are contemplated by the
Collateral and Guarantee Requirement to be covered in opinions of counsel (it
being understood that if the foregoing are satisfied, the Successor Borrower
will succeed to, and be substituted for, the U.S. Borrower under this
Agreement);
(mp)Dispositions in connection with the exercise of any subscriptions, options,
warrants, puts, calls or other rights or commitments pursuant to agreements set
forth on Schedule 3.08(b);
(mq)Any agreement or arrangement involving, relating to or otherwise
facilitating (i) requirements contracts, (ii) tolling arrangements or (iii) the
reservation or presale of production capacity of the U.S. Borrower or any of its
Subsidiaries by one or more third parties;
(mr)other Dispositions; provided that (i) the aggregate gross proceeds thereof
shall not exceed, in any fiscal year of the U.S. Borrower, $50,000,000 and (ii)
no Default or Event of Default exists or would result therefrom; provided
further that amounts not fully utilized in any fiscal year may be carried
forward and utilized in subsequent fiscal years;
(ms)any Disposition to effect the formation of any Subsidiary that is a Delaware
Divided LLC and would otherwise not be prohibited hereunder; provided that any
disposition or other allocation of any assets (including any equity interests of
such Delaware Divided LLC) in connection therewith is otherwise permitted
hereunder;
(mt)other Dispositions; provided that (i) no Default or Event of Default exists
or would result therefrom and (ii) after giving effect to any such sale,
transfer, lease or other disposition on a Pro Forma Basis, the Payment
Conditions are satisfied; provided further that, if such Disposition decreases
the Global Borrowing Base by 10.0% or more (after giving effect thereto), the
U.S. Borrower shall deliver a pro forma Borrowing Base Certificate on or prior
to the date thereof; and
(mu)the Transactions.
Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) or, solely with respect to Sale and
Lease-Back Transactions referred to in clause (b) of





--------------------------------------------------------------------------------





Section 6.03 or under Section 6.05(d) shall be permitted unless (i) such
Disposition is for fair market value (as determined in good faith by the U.S.
Borrower), or if not for fair market value, the shortfall is permitted as an
Investment under Section 6.04, and (ii) at least 75% of the proceeds of such
Disposition (except to Loan Parties) consist of cash or Permitted Investments;
provided, that the provisions of this clause (ii) shall not apply to any
individual transaction or series of related transactions involving assets with a
fair market value (as determined in good faith by the U.S. Borrower) of less
than $15,000,000 or to other transactions involving assets with a fair market
value (as determined in good faith by the U.S. Borrower) of not more than the
greater of $85,000,000 and 0.20 times the EBITDA calculated on a Pro Forma Basis
for the then most recently ended Test Period in the aggregate for all such
transactions during the term of this Agreement; provided, further, that for
purposes of this clause (ii), each of the following shall be deemed to be cash:
(a) the amount of any liabilities (as shown on the U.S. Borrower’s or such
Subsidiary’s most recent balance sheet or in the notes thereto) that are assumed
by the transferee of any such assets or are otherwise cancelled in connection
with such transaction, (b) any notes or other obligations or other securities or
assets received by the U.S. Borrower or such Subsidiary from the transferee that
are converted by the U.S. Borrower or such Subsidiary into cash within 180 days
after receipt thereof (to the extent of the cash received), (c) either (1) any
Designated Non-Cash Consideration received by the U.S. Borrower or any of its
Subsidiaries in such Disposition having an aggregate fair market value (as
determined in good faith by the U.S. Borrower), taken together with all other
Designated Non-Cash Consideration received pursuant to this clause (c) that is
at that time outstanding, not to exceed the greater of $100,000,000 and 0.235
times the EBITDA calculated on a Pro Forma Basis for the Test Period ended
immediately prior to the receipt of such Designated Non-Cash Consideration (with
the fair market value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value) or (2) after giving effect to such receipt on a Pro Forma Basis, the
Payment Conditions are satisfied, (d) the amount of Indebtedness of any
Subsidiary that is no longer a Subsidiary as a result of such Asset Sale, to the
extent that Holdings, the U.S. Borrower and each other Subsidiary are released
from any guarantee of payment of such Indebtedness in connection with the Asset
Sale and (e) consideration consisting of Indebtedness of the U.S. Borrower or a
Subsidiary (other than Indebtedness that is subordinated in right of payment to
the Loan Obligations) received from persons who are not Holdings, the U.S.
Borrower or a Subsidiary in connection with the Asset Sale and that is
cancelled.
For purposes of this Agreement, the fair market value of any assets acquired,
leased, exchanged, Disposed of, sold, conveyed or transferred by the U.S.
Borrower or any Subsidiary shall be determined in good faith by the U.S.
Borrower and may be determined either, at the option of the Borrower, at the
time of such acquisition, lease, exchange, Disposition, sale, conveyance or
transfer, as applicable, or as of the date of the definitive agreement with
respect to such acquisition, lease, exchange, Disposition, sale, conveyance or
transfer, as applicable.
Section 6.06    Dividends and Distributions. Declare or pay any dividend or make
any other distribution (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests (other than dividends and distributions on Equity Interests payable
solely by the issuance of additional Equity Interests (other than Disqualified
Stock) of the person paying such dividends or distributions) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value (or permit
any Subsidiary to purchase or acquire) any of the Borrower’s Equity Interests or
set aside any amount for any such purpose (other than through the issuance of
additional Equity Interests (other than Disqualified Stock) of the person
redeeming, purchasing, retiring or acquiring such shares) (all of the foregoing,
“Restricted Payments”); provided, however, that:
(mv)Restricted Payments may be made to the U.S. Borrower or any Wholly Owned
Subsidiary of the U.S. Borrower (or, in the case of non-Wholly Owned
Subsidiaries, to the U.S. Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary and to each other owner of Equity Interests
of such Subsidiary on a pro rata basis (or more favorable basis from the
perspective of the U.S. Borrower or such Subsidiary) based on their relative
ownership interests);
(mw)Restricted Payments may be made in respect of (i) general corporate
operating and overhead, legal, accounting and other professional fees and
expenses of Holdings or any Parent Entity, (ii) fees and expenses related to any
public offering or private placement of Equity Interests or Indebtedness of
Holdings or any Parent Entity whether or not consummated, (iii) franchise and
similar taxes and other fees and expenses in





--------------------------------------------------------------------------------





connection with the maintenance of its (or any Parent Entity’s) existence and
its (or any Parent Entity’s indirect) ownership of the U.S. Borrower,
(iv) payments permitted by Section 6.07(b) (other than Section 6.07(b)(vii)),
(v) in respect of any taxable period for which the U.S. Borrower and/or any of
its Subsidiaries are members of a consolidated, combined, affiliated, unitary or
similar tax group for U.S. federal and/or applicable state, local or foreign tax
purposes of which a direct or indirect parent of the U.S. Borrower is the common
parent, or for which the U.S. Borrower is a disregarded entity for U.S. federal
income tax purposes that is wholly owned (directly or indirectly) by a C
corporation for U.S. federal and/or applicable state, local or foreign tax
purposes, Restricted Payments to any direct or indirect parent of the U.S.
Borrower in an amount not to exceed the amount of any U.S. federal, state, local
and/or foreign income taxes that the U.S. Borrower and/or its Subsidiaries, as
applicable, would have paid for such taxable period had the U.S. Borrower and/or
its Subsidiaries, as applicable, been a stand-alone corporate taxpayer or a
stand-alone corporate group (without duplication, for the avoidance of doubt, of
any amount of such taxes actually directly paid by the U.S. Borrower and/or any
of its Subsidiaries to the relevant taxing authority, if any), (vi) a tax
sharing arrangement (whether written or as a matter of practice) between members
of Dutch fiscal unity (fiscale eenheid) that exists between or among Loan
Parties and (vii) customary salary, bonus, severance and other benefits payable
to, and indemnities provided on behalf of, officers, directors, employees and
consultants of Holdings or any Parent Entity, in each case in order to permit
Holdings or any Parent Entity to make such payments; provided, that in the case
of subclauses (i), (ii) and (iii), the amount of such Restricted Payments shall
not exceed the portion of any amounts referred to in such subclauses (i),
(ii) and (iii) that are allocable to the U.S. Borrower and its Subsidiaries
(which shall be 100% at any time that, as the case may be, (1) Holdings owns no
material assets other than the Equity Interests of the U.S. Borrower and assets
incidental to such equity ownership or (2) any Parent Entity owns directly or
indirectly no material assets other than Equity Interests of Holdings and any
other Parent Entity and assets incidental to such equity ownership;
(mx)Restricted Payments may be made to Holdings, the proceeds of which are used
to purchase or redeem the Equity Interests of Holdings or any Parent Entity
(including related stock appreciation rights or similar securities) held by then
present or former directors, consultants, officers or employees of any Parent
Entity, Holdings, the U.S. Borrower or any of the Subsidiaries or by any Plan or
any shareholders’ agreement then in effect upon such person’s death, disability,
retirement or termination of employment or under the terms of any such Plan or
any other agreement under which such shares of stock or related rights were
issued; provided, that the aggregate amount of such purchases or redemptions
under this clause (c) shall not exceed in any fiscal year $10,000,00 (which
shall increase to $20,000,000 subsequent to a Qualified IPO)) (plus (x) the
amount of net proceeds contributed to the U.S. Borrower that were received by
Holdings or any Parent Entity during such calendar year from sales of Equity
Interests of Holdings or any Parent Entity to directors, consultants, officers
or employees of Holdings, any Parent Entity, the U.S. Borrower or any Subsidiary
in connection with permitted employee compensation and incentive arrangements;
(y) the amount of net proceeds of any key-man life insurance policies received
during such calendar year, and (z) the amount of any cash bonuses otherwise
payable to members of management, directors or consultants of Holdings, any
Parent Entity, the U.S. Borrower or the Subsidiaries in connection with the
Transactions that are foregone in return for the receipt of Equity Interests),
which, if not used in any year, may be carried forward to any subsequent
calendar year; and provided, further, that cancellation of Indebtedness owing to
the U.S. Borrower or any Subsidiary from members of management of Holdings, any
Parent Entity, the U.S. Borrower or its Subsidiaries in connection with a
repurchase of Equity Interests of Holdings or any Parent Entity will not be
deemed to constitute a Restricted Payment for purposes of this Section 6.06;
(my)any person may make non-cash repurchases of Equity Interests deemed to occur
upon exercise of stock options if such Equity Interests represent a portion of
the exercise price of such options;
(mz)any Restricted Payment may be made so long as, after giving effect to such
Restricted Payment on a Pro Forma Basis, the Payment Conditions are satisfied;
(na)Restricted Payments may be made in connection with the consummation of the
Transactions, including payments and distributions to dissenting stockholders or
stockholders exercising appraisal rights pursuant to applicable law or as a
result of the settlement of any stockholder claims or action (whether actual,
contingent or potential);





--------------------------------------------------------------------------------





(nb)Restricted Payments may be made to pay, or to allow Holdings or any Parent
Entity to make payments, in cash, in lieu of the issuance of fractional shares,
upon the exercise of warrants or upon the conversion or exchange of Equity
Interests of any such person;
(nc)after a Qualified IPO, Restricted Payments may be made to pay, or to allow
Holdings, any Borrower or any Parent Entity to pay, dividends and make
distributions to, or repurchase or redeem shares from, its equity holders in an
amount per annum no greater than the sum of (i) 2.0% of the Market
Capitalization plus (ii) 6.0% of the net proceeds received in a public offering
of the Equity Interests of Holdings, any Borrower, the Dutch Borrower or any
Parent Entity; provided, that no Event of Default shall have occurred and be
continuing;
(nd)Restricted Payments may be made to Holdings or any Parent Entity to finance
any Investment that if made by the Borrower or any Subsidiary directly would be
permitted to be made pursuant to Section 6.04; provided, that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to the U.S. Borrower or a Subsidiary or (2) the merger,
consolidation or amalgamation (to the extent permitted in Section 6.05) of the
person formed or acquired into the U.S. Borrower or a Subsidiary in order to
consummate such Permitted Business Acquisition or Investment, in each case, in
accordance with the requirements of Section 5.10; and
(ne)Restricted Payments may be made in an aggregate amount not to exceed
$10,000,000; provided, that no Event of Default shall have occurred and be
continuing.
Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
Restricted Payment or redemption, purchased, defeasance or other payment would
have complied with the provisions of this Agreement.
The amount of any Restricted Payment made other than in the form of cash or cash
equivalents shall be the fair market value thereof, which shall be determined in
good faith by the U.S. Borrower and may be determined either, at the option of
the U.S. Borrower, at the time of such Restricted Payment or as of the date of
the definitive agreement with respect to such Restricted Payment.
For purposes of determining compliance with this covenant, (A) a Restricted
Payment need not be permitted solely by reference to one category of permitted
Restricted Payments (or any portion thereof) described in the above clauses but
may be permitted in part under any combination thereof and (B) in the event that
a Restricted Payment (or any portion thereof) meets the criteria of one or more
of the categories of permitted Restricted Payments (or any portion thereof)
described in the above clauses, the U.S. Borrower may, in its sole discretion,
divide, classify or reclassify, or later divide, classify or reclassify, such
permitted Restricted Payment (or any portion thereof) in any manner that
complies with this covenant and at the time of division, classification or
reclassification will be entitled to only include the amount and type of such
Restricted Payment (or any portion thereof) in one of the categories of
permitted Restricted Payments (or any portion thereof) described in the above
clauses.
Section 6.07    Transactions with Affiliates.
(nf)Sell or transfer any property or assets to, or purchase or acquire any
property or assets from, or otherwise engage in any other transaction with, any
of its Affiliates (other than the U.S. Borrower, Holdings, and the Subsidiaries
or any person that becomes a Subsidiary as a result of such transaction) in a
transaction (or series of related transactions) involving aggregate
consideration in excess of $25,000,000, unless such transaction is (i) otherwise
permitted (or required) under this Agreement or (ii) upon terms that are
substantially no less favorable, when taken as a whole, to the U.S. Borrower or
such Subsidiary, as applicable, than would be obtained in a comparable
arm’s-length transaction with a person that is not an Affiliate, as determined
by the Board of Directors of the U.S. Borrower or such Subsidiary in good faith.





--------------------------------------------------------------------------------





(ng)The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement:
(i)any issuance of securities, or other payments, awards or grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
equity purchase agreements, stock options and stock ownership plans approved by
the Board of Directors of Holdings (or any Parent Entity) or of the U.S.
Borrower,
(ii)loans or advances to employees or consultants of Holdings (or any Parent
Entity), the U.S. Borrower or any of the Subsidiaries in accordance with
Section 6.04(e),
(iii)transactions among the U.S. Borrower or any Subsidiary or any entity that
becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which the U.S. Borrower or a Subsidiary is the
surviving entity),
(iv)the payment of fees, reasonable out-of-pocket costs and indemnities and
employment and severance arrangements provided to, or on behalf of or for the
benefit of, directors, officers, consultants and employees of Holdings, any
Parent Entity, the U.S. Borrower and the Subsidiaries in the ordinary course of
business (limited, in the case of any Parent Entity, to the portion of such fees
and expenses that are allocable to the U.S. Borrower and its Subsidiaries (which
(x) shall be 100% for so long as Holdings or such Parent Entity, as the case may
be, owns no assets other than the Equity Interests of the U.S. Borrower,
Holdings or any Parent Entity and assets incidental to the ownership of the
Borrower and its Subsidiaries and (y) in all other cases shall be as determined
in good faith by management of the U.S. Borrower)),
(v)subject to the limitations set forth in Section 6.07(b)(xiv), if applicable,
the Transactions and any transactions pursuant to the Transaction Documents and
permitted transactions, agreements and arrangements in existence on the Closing
Date and, to the extent involving aggregate consideration in excess of
$7,500,000, set forth on Schedule 6.07 or any amendment thereto or replacement
thereof or similar arrangement to the extent such amendment, replacement or
arrangement is not materially adverse to the Lenders when taken as a whole (as
determined by the U.S. Borrower in good faith),
(vi)(A) any employment agreements entered into by the U.S. Borrower or any of
the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,
(vii)Restricted Payments permitted under Section 6.06, including payments to
Holdings (and any Parent Entity), and Investments permitted under Section 6.04,
(viii)any purchase by Holdings of the Equity Interests of the U.S. Borrower,
(ix)[reserved],
(x)transactions for the purchase or sale of goods, equipment, products, parts
and services (including property management and similar services) entered into
in the ordinary course of business,
(xi)any transaction in respect of which the U.S. Borrower delivers to the
Administrative Agent a letter addressed to the Board of Directors of the U.S.
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
U.S. Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable, when taken as
a whole, to the U.S. Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate or (ii) such transaction is fair, when taken as a whole, to the U.S.
Borrower or such Subsidiary, as applicable, from a financial point of view,





--------------------------------------------------------------------------------





(xii)the Transactions and the payment of all fees, expenses, bonuses and awards
related to the Transactions,
(xiii)transactions with joint ventures for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business or consistent with past practice or industry norm,
(xiv)[reserved],
(xv)the issuance, sale or transfer of Equity Interests of the U.S. Borrower or
any Subsidiary to Holdings (or any Parent Entity) and capital contributions by
Holdings (or any Parent Entity) to the U.S. Borrower or any Subsidiary,
(xvi)the issuance, sale or transfer of Equity Interests to the management of
Holdings, any Parent Entity, the U.S. Borrower or any Subsidiary in connection
with the Transactions,
(xvii)payments by Holdings (or any Parent Entity), the U.S. Borrower and the
Subsidiaries pursuant to a tax sharing agreement or arrangement (whether written
or as a matter of practice) that complies with clause (v) of Section 6.06(b),
(xviii)transactions pursuant to any Permitted Securitization Financing or a
receivables sale or financing,
(xix)payments, loans (or cancellation of loans) or advances to employees or
consultants that are (i) approved by a majority of the Disinterested Directors
of Holdings (or any Parent Entity) or the U.S. Borrower in good faith, (ii) made
in compliance with applicable law and (iii) otherwise permitted under this
Agreement,
(xx)transactions with customers, clients or suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business or
consistent with past practice or industry norm otherwise in compliance with the
terms of this Agreement that are fair to the U.S. Borrower or the Subsidiaries
(in the good faith determination of the U.S. Borrower),
(xxi)transactions between the U.S. Borrower or any of the Subsidiaries and any
person, a director of which is also a director of the U.S. Borrower or any
direct or indirect parent company of the U.S. Borrower; provided, however, that
(A) such director abstains from voting as a director of the U.S. Borrower or
such direct or indirect parent company, as the case may be, on any matter
involving such other person and (B) such person is not an Affiliate of the U.S.
Borrower for any reason other than such director’s acting in such capacity,
(xxii)transactions permitted by, and complying with, the provisions of
Section 6.05, and
(xxiii)intercompany transactions undertaken in good faith (as certified by a
Responsible Officer of the U.S. Borrower) for the purpose of improving the
consolidated tax efficiency of the U.S. Borrower and the Subsidiaries and not
for the purpose of circumventing any covenant set forth herein.
Section 6.08    Business of the U.S. Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time to any material
respect in any business or business activity substantially different from any
business or business activity conducted by any of them on the Closing Date or
any Similar Business, and in the case of a Special Purpose Securitization
Subsidiary, Permitted Securitization Financings.
        





--------------------------------------------------------------------------------





Section 6.09    Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc.


(nh)Amend or modify in any manner materially adverse to the Lenders when taken
as a whole (as determined in good faith by the U.S. Borrower), or grant any
waiver or release under or terminate in any manner (if such granting or
termination shall be materially adverse to the Lenders when taken as a whole (as
determined in good faith by the U.S. Borrower)), the articles or certificate of
incorporation, by-laws, limited liability company operating agreement,
partnership agreement or other organizational documents of the U.S. Borrower or
any of the Subsidiary Loan Parties.
(ni)(i)    Make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of, or in respect of, principal
of or interest on any Junior Financing, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination in respect of any Junior Financing,
except for:
(A)Refinancings with any Indebtedness permitted to be incurred under
Section 6.01;
(B)payments of regularly-scheduled interest and fees due thereunder, other
non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing;
(C)payments or distributions in respect of all or any portion of the Junior
Financing with the proceeds contributed to the U.S. Borrower by Holdings from
the issuance, sale or exchange by Holdings (or any Parent Entity) of Equity
Interests that are not Disqualified Stock made within eighteen months prior
thereto;
(D)the conversion of any Junior Financing to Equity Interests of the U.S.
Borrower, Holdings or any Parent Entity;
(E)[reserved];
(F)payments and distributions in an aggregate amount (valued at the time of the
making thereof, and without giving effect to any subsequent change in value) not
to exceed $10,000,000; provided, that no Event of Default shall have occurred
and be continuing; and
(G)any payment or distribution in respect of Junior Financing may be made so
long as no Default or Event of Default has occurred and is continuing or would
result therefrom and, after giving effect to such payment or distribution on a
Pro Forma Basis, the Payment Conditions are satisfied; or
(i)Amend or modify, or permit the amendment or modification of, any provision of
any Junior Financing (or any Permitted Refinancing Indebtedness in respect
thereof), or any agreement, document or instrument evidencing or relating
thereto, other than amendments or modifications that (a) are not in any manner
materially adverse to Lenders when taken as a whole (as determined in good faith
by the Borrower) and that do not affect the subordination or payment provisions
thereof (if any) in a manner adverse to the Lenders (when taken as a whole) (as
determined in good faith by the Borrower) or (b) otherwise comply with the
definition of “Permitted Refinancing Indebtedness.”
(nj)Permit any Material Subsidiary to enter into any agreement or instrument
that by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the U.S. Borrower or any Subsidiary that is a direct
or indirect parent of such Subsidiary or (ii) the granting of Liens by the U.S.
Borrower or





--------------------------------------------------------------------------------





such Material Subsidiary that is a Loan Party pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:
(i)restrictions imposed by applicable law;
(ii)contractual encumbrances or restrictions in effect on the Closing Date,
including under Indebtedness existing on the Closing Date and set forth on
Schedule 6.01, the Term Loan Facility Documents, the Senior Unsecured Note
Documents or any agreements related to any Permitted Refinancing Indebtedness in
respect of any such Indebtedness and, in each case, any similar contractual
encumbrances or restrictions and any amendment, modification, supplement,
replacement or refinancing of such agreements or instruments that does not
materially expand the scope of any such encumbrance or restriction (as
determined in good faith by the U.S. Borrower);
(iii)any restriction on a Subsidiary imposed pursuant to an agreement entered
into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;
(iv)customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business or consistent with past practice or industry norm;
(v)any restrictions imposed by any agreement relating to secured Indebtedness
permitted by this Agreement to the extent that such restrictions apply only to
the property or assets securing such Indebtedness;
(vi)any restrictions imposed by any agreement relating to Indebtedness incurred
pursuant to Section 6.01 or Permitted Refinancing Indebtedness in respect
thereof, to the extent such restrictions are not materially more restrictive,
taken as a whole, than the restrictions contained in this Agreement or are
market terms at the time of issuance (in each case as determined in good faith
by the U.S. Borrower);
(vii)customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business or consistent with past practice;
(viii)customary provisions restricting subletting or assignment (including any
change of control deemed an assignment) of any lease governing a leasehold
interest;
(ix)customary provisions restricting assignment of any agreement entered into in
the ordinary course of business;
(x)customary restrictions and conditions contained in any agreement relating to
the sale, transfer, lease or other disposition of any asset permitted under
Section 6.05 pending the consummation of such sale, transfer, lease or other
disposition;
(xi)customary restrictions and conditions contained in the document relating to
any Lien, so long as (1) such Lien is a Permitted Lien and such restrictions or
conditions relate only to the specific asset subject to such Lien, and (2) such
restrictions and conditions are not created for the purpose of avoiding the
restrictions imposed by this Section 6.09;
(xii)customary net worth provisions imposed by suppliers, customers or landlords
of Real Property under contracts entered into in the ordinary course of business
or consistent with past practice or industry norm or customary restrictions on
cash or other deposits or net worth arising in connection with any Liens
permitted under Section 6.02 so long as the U.S. Borrower has determined in good
faith that such net worth provisions would not reasonably be expected to impair
the ability of the U.S. Borrower and its Subsidiaries to meet their ongoing
obligations under the Loan Documents;





--------------------------------------------------------------------------------





(xiii)any agreement in effect at the time such subsidiary becomes a Subsidiary,
so long as such agreement was not entered into in contemplation of such person
becoming a Subsidiary;
(xiv)restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary of the U.S. Borrower that is not a Subsidiary Loan
Party;
(xv)customary restrictions contained in leases, subleases, licenses or Equity
Interests or asset sale agreements otherwise permitted hereby as long as such
restrictions relate to the Equity Interests and assets subject thereto;
(xvi)restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;
(xvii)restrictions contained in any Permitted Securitization Document with
respect to any Special Purpose Securitization Subsidiary; and
(xviii)any encumbrances or restrictions of the type referred to in
Section 6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (i) through (xvii) above;
provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the Borrower, not materially
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions as
contemplated by such provisions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement, refinancing
or similar arrangement.
Section 6.10    Fixed Charge Coverage Ratio. If at the close of business on any
day an Availability Trigger Event shall exist, permit the Fixed Charge Coverage
Ratio to be less than 1.0 to 1.0 until such time as no Availability Trigger
Event shall exist. For purposes of this testing, (a) the Fixed Charge Coverage
Ratio will be computed based upon the information available as of the last day
of the most recent fiscal quarter ending prior to such day for which financial
statements are available, and (b) whether an Availability Trigger Event exists
will be continually tested as of the close of business each day so that the
Fixed Charge Coverage Ratio may apply (or not apply) multiple times within any
particular fiscal quarter. Additionally, for purposes of this Section 6.10, when
calculating Excess Availability under the definition of “Availability Trigger
Event”, Excess Availability for a non-Business Day shall be Excess Availability
as of the immediately preceding Business Day.
Section 6.11    [Reserved].
Section 6.12    Fiscal Year. In the case of the U.S. Borrower, permit any change
to its fiscal year without prior notice to the Administrative Agent, in which
case, the U.S. Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.
Section 6.13    Centre of Main Interests. In the case of any Subsidiary Loan
Party organized or incorporated in a jurisdiction to which the Insolvency
Regulation applies, take any action with the principal intent of changing the
location of its Centre of Main Interests to another country if such change is or
is reasonably likely to be materially adverse to the interests of the Lenders
under the Loan Documents.
Section 6.14    Canadian DB Plan. Other than pursuant to or in respect of
existing Canadian DB Plans in existence on the Closing Date, the Borrowers will
not, and will not permit any of their respective Subsidiaries to, contribute to
or assume or cause an obligation to or have any liability under any Canadian DB
Plan or acquire any interest in any Person that sponsors, maintains or
contributes to or at any time in the five-year period preceding such acquisition
has sponsored, maintained or contributed to a Canadian DB Plan, without the
prior written consent of the Administrative Agent.





--------------------------------------------------------------------------------





ARTICLE VIA
HOLDINGS’ NEGATIVE COVENANT


SECTION 6.01A.    Holdings’ Negative Covenant. Holdings (prior to a Qualified
IPO) hereby covenants and agrees with each Lender that, from and after the
Closing Date and until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, (a) Holdings will not create, incur, assume or
permit to exist any Lien other than (i) Liens created under the Loan Documents
and the Term Loan Facility Documents and (ii) Liens not prohibited by
Section 6.02 on any of the Equity Interests issued by the U.S. Borrower held by
Holdings and (b) Holdings shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence; provided,
that so long as no Default has occurred and is continuing or would result
therefrom, Holdings may merge with any other person (and if it is not the
survivor of such merger, the survivor shall assume Holdings’ obligations, as
applicable, under the Loan Documents).
ARTICLE VII
EVENTS OF DEFAULT
Section 7.01    Events of Default. In case of the happening of any of the
following events (“Event of Default”):
(nk)any representation or warranty made or deemed made by the U.S. Borrower or
any Subsidiary Loan Party herein or in any other Loan Document or any
certificate or document delivered pursuant hereto or thereto shall prove to have
been false or misleading in any material respect when so made or deemed made and
such false or misleading representation or warranty (if curable) shall remain
false or misleading for a period of 30 days after notice thereof from the
Administrative Agent to the U.S. Borrower; provided, that the failure of any
representation or warranty made or deemed made by any Loan Party (other than the
representations and warranties referred to in Section 4.01(b)) to be true and
correct in any material respect on the Closing Date will not constitute an Event
of Default hereunder;
(nl)default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(nm)default shall be made in the payment of any interest on any Loan or on any
L/C Disbursement, the reimbursement with respect to any L/C Disbursement or in
the payment of any Fee or any other amount (other than an amount referred to in
clause (b) above) due under any Loan Document, when and as the same shall become
due and payable, and such default shall continue unremedied for a period of five
Business Days;
(nn)default shall be made in the due observance or performance by the U.S.
Borrower (or, with respect to Section 5.08, any Borrower) of any covenant,
condition or agreement contained in, Section 5.01(a), 5.05(a) or 5.08 or in
Article VI (subject to Section 7.03);
(no)default shall be made in the due observance or performance by Holdings
(prior to a Qualified IPO) of Article VIA or by the U.S. Borrower or any of the
Subsidiary Loan Parties of any covenant, condition or agreement contained in any
Loan Document (other than those specified in clauses (b), (c) and (d) above) and
such default shall continue unremedied for a period of 30 days (or (x) 60 days
if such default results solely from the failure of a Subsidiary that is not a
Loan Party to duly observe or perform any such covenant, condition or agreement
or (y) in the case of Section 5.04(f) and Section 5.12(a)(vi), (b) and
(d)(ii) only, five (5) Business Days) after notice thereof from the
Administrative Agent to the U.S. Borrower;
(np)(i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity (other than, for the
avoidance of doubt, Material Indebtedness with respect to





--------------------------------------------------------------------------------





Permitted Securitization Financings) or (B) enables or permits (with all
applicable grace periods having expired) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or (ii) the
U.S. Borrower or any of the Subsidiaries shall fail to pay the principal of any
Material Indebtedness at the stated final maturity thereof; provided, that this
clause (f) shall not apply to any secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness;
(nq)there shall have occurred a Change in Control;
(nr)an involuntary case or proceeding shall be commenced or an involuntary
petition shall be filed (including a filing of a notice of intention in respect
thereof) in a court of competent jurisdiction seeking (i) liquidation,
reorganization, winding up, dissolution or suspension of general operations or
other relief in respect of Holdings, the U.S. Borrower or any of the Material
Subsidiaries, or of a substantial part of the property or assets of Holdings,
the U.S. Borrower or any Material Subsidiary, under the U.S. Bankruptcy Code, as
now constituted or hereafter amended, or any other Debtor Relief Law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator,
liquidator, compulsory manager, administrator, administrative receiver, interim
receiver, receiver and manager or similar official for Holdings, the U.S.
Borrower or any of the Material Subsidiaries or for all or a substantial part of
the property or assets of Holdings, the Borrower or any of the Material
Subsidiaries or (iii) the winding-up or liquidation of Holdings, the U.S.
Borrower or any Material Subsidiary (except in a transaction permitted
hereunder); and such proceeding or petition shall continue undismissed for 60
(but in respect of any Subsidiary incorporated in England and Wales, 28 days)
days or an order or decree approving or ordering any of the foregoing shall be
entered;
(ns)(i) Holdings, the U.S. Borrower or any Material Subsidiary shall (i)
voluntarily commence any proceeding or case or file any petition or application
seeking liquidation, reorganization, arrangement, winding up, dissolution or
suspension of general operations or other relief under the U.S. Bankruptcy Code,
as now constituted or hereafter amended, or any other Debtor Relief Law, other
than, for the avoidance of doubt, the Chapter 11 Cases, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or case or the filing of any petition described in clause (h) above,
(iii) apply for or consent to the appointment of, or the taking of possession
by, a liquidator, administrator, receiver, interim receiver, receiver and
manager, administrative receiver, compulsory manager, trustee, custodian,
sequestrator, conservator, agent or similar official for Holdings, the U.S.
Borrower or any of the Material Subsidiaries or for all or a substantial part of
the property or assets of the U.S. Borrower or any Material Subsidiary, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make an assignment or a general assignment for the
benefit of creditors or (vi) become unable or admit in writing its inability or
fail generally to pay its debts as they become due or is otherwise insolvent;
(nt)the failure by the U.S. Borrower or any Material Subsidiary to pay one or
more final judgments aggregating in excess of $75,000,000 (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 45 consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of the Borrower
or any Material Subsidiary to enforce any such judgment;
(nu)(i) an ERISA Event or a Canadian Pension Event shall have occurred, (ii) the
PBGC shall institute proceedings (including giving notice of intent thereof) to
terminate any Plan or Plans, (iii) the U.S. Borrower or any Subsidiary or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is being terminated, within the meaning of Title IV
of ERISA, or (iv)  the U.S. Borrower or any Subsidiary shall engage in any
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan; and in each case in clauses (i) through
(iv) above, such event or condition, together with all other such events or
conditions, if any, would reasonably be expected to have a Material Adverse
Effect; or





--------------------------------------------------------------------------------





(nv)(i) any Loan Document shall for any reason be asserted in writing by
Holdings (prior to a Qualified IPO), the U.S. Borrower or any Subsidiary Loan
Party not to be a legal, valid and binding obligation of any party thereto
(other than in accordance with its terms), (ii) any security interest purported
to be created by any Security Document and to extend to assets that constitute a
material portion of the Collateral shall cease to be, or shall be asserted in
writing by the U.S. Borrower or any other Loan Party not to be (other than, in
each case, in accordance with its terms), a valid and perfected security
interest (perfected as or having the priority required by this Agreement or the
relevant Security Document and subject to such limitations and restrictions as
are set forth herein and therein and in any Intercreditor Agreement and the last
paragraph of Section 4.02) in the securities, assets or properties covered
thereby, except to the extent that any such loss of perfection or priority
results from the limitations of foreign laws, rules and regulations as they
apply to pledges of Equity Interests of Foreign Subsidiaries or the application
thereof, or from the failure of the Collateral Agent to maintain possession of
certificates actually delivered to it representing securities pledged under the
Collateral Agreement or any Foreign Security Document or to file Uniform
Commercial Code continuation statements, PPSA financing change statements or
similar filings and except to the extent that such loss is covered by a lender’s
title insurance policy and the Administrative Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) a material portion of the
Guarantees pursuant to the Security Documents by Holdings (prior to a Qualified
IPO) or the Subsidiary Loan Parties guaranteeing the Obligations shall cease to
be in full force and effect (other than in accordance with the terms thereof and
subject to the last paragraph of Section 4.02), or shall be asserted in writing
by Holdings (prior to a Qualified IPO) or any Subsidiary Loan Party not to be in
effect or not to be legal, valid and binding obligations (other than in
accordance with the terms thereof); provided, that no Event of Default shall
occur under this Section 7.01(l) if the Loan Parties cooperate with the
Collateral Agent to replace or perfect such security interest and Lien, such
security interest and Lien is replaced and the rights, powers and privileges of
the Secured Parties are not materially adversely affected by such replacement;
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) above), and at any time thereafter during the
continuance of such event, the Administrative Agent, at the request of the
Required Lenders, shall, by notice to the U.S. Borrower, take any or all of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments, (ii) declare the Loans and the Canadian Borrower’s obligations in
respect of B/As then outstanding to be forthwith due and payable in whole or in
part, whereupon the principal of the Loans and the full face amount of the B/As
then outstanding, together with accrued interest thereon and any unpaid accrued
Fees and all other liabilities of the Borrowers accrued hereunder and under any
other Loan Document, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each of the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding and (iii) if the
Loans have been declared due and payable pursuant to clause (ii) above, demand
Cash Collateral pursuant to Section 2.05(j); and in any event with respect to
any Borrower described in clause (h) or (i) above, the Commitments shall
automatically terminate, the principal of the Loans and the full face amount of
the B/As then outstanding, together with accrued interest thereon and any unpaid
accrued Fees and all other liabilities of the Borrowers accrued hereunder and
under any other Loan Document, shall automatically become due and payable and
the Administrative Agent shall be deemed to have made a demand for Cash
Collateral to the full extent permitted under Section 2.05(j), without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by each of the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding.
For purposes of clauses (h), (i) and (j) of this Section 7.01, “Material
Subsidiary” (1) shall mean any Subsidiary that would not be an Immaterial
Subsidiary under clause (a) of the definition thereof and (2) shall exclude any
Special Purpose Securitization Subsidiary.
Section 7.02    Treatment of Certain Payments. Subject to the terms of any
applicable Intercreditor Agreement, any amount received by the Administrative
Agent or the Collateral Agent from any Loan Party (or from proceeds of any
Collateral) following any acceleration of the Obligations under this Agreement
or any Event of Default with respect to the Borrower under Section 7.01(h) or
(i), in each case that is continuing, shall be applied as set forth in Section
2.19. The balance, if any, after all of the Obligations have been paid in full,
shall be made available to the U.S. Borrower or as otherwise required by
Requirements of Law.





--------------------------------------------------------------------------------





Section 7.03    Right to Cure.
(nw)Notwithstanding anything to the contrary contained in Section 7.01, in the
event that the U.S. Borrower fails (or, but for the operation of this
Section 7.03, would fail) to comply with the requirements of the Financial
Performance Covenant, until the expiration of the 10th Business Day subsequent
to the date on which an Availability Trigger Event occurs during any applicable
quarter that causes the U.S. Borrower to fail to comply with the requirements of
the Financial Performance Covenant, any Parent Entity and the U.S. Borrower
shall have the right to issue Permitted Cure Securities for cash or otherwise
receive cash contributions to its capital, and, in each case with respect to any
Parent Entity, to contribute any such cash to the capital of the U.S. Borrower
(collectively, the “Cure Right”), and upon the receipt by the U.S. Borrower of
such cash (the “Cure Amount”) pursuant to the exercise of such Cure Right, the
Financial Performance Covenant shall be recalculated giving effect to the
following pro forma adjustments:
(i)EBITDA shall be increased with respect to such applicable quarter and any
four-quarter period that contains such quarter, solely for the purpose of
measuring the Financial Performance Covenant and not for any other purpose under
this Agreement, by an amount equal to the Cure Amount; and
(ii)If, after giving effect to the foregoing recalculations, the U.S. Borrower
shall then be in compliance with the requirements of the Financial Performance
Covenant, the U.S. Borrower shall be deemed to have satisfied the requirements
of the Financial Performance Covenant as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or default of the Financial Performance
Covenant that had occurred shall be deemed cured for all purposes of this
Agreement.
(nx)Notwithstanding anything herein to the contrary, (i) in each
four-fiscal-quarter period there shall be at least two fiscal quarters in which
the Cure Right is not exercised, (ii) the Cure Right shall not be exercised more
frequently than seven times during the term of this Agreement, and (iii) for
purposes of this Section 7.03, the Cure Amount shall be no greater than the
amount required for purposes of complying with the Financial Performance
Covenant.
ARTICLE VIII
THE AGENTS
Section 8.01    Appointment.
(ny)Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) and each Issuing Bank (in such capacity
and on behalf of itself and its Affiliates as potential counterparties to
Ancillary Agreements) hereby irrevocably designate and appoint the
Administrative Agent as the agent of such Lender and Issuing Bank under this
Agreement and the other Loan Documents, including as the Collateral Agent for
such Lender and the other Secured Parties under the Security Documents, and each
such Lender and Issuing Bank irrevocably authorizes the Administrative Agent, in
such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. In addition, to the extent required under
the laws of any jurisdiction other than the United States of America, each of
the Lenders and the Issuing Banks hereby grants to the Administrative Agent any
required powers of attorney to execute any Security Document governed by the
laws of such jurisdiction on such Lender’s or Issuing Bank’s behalf, in any
form, notarial or otherwise. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender or Issuing Bank, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender or Issuing Bank
an





--------------------------------------------------------------------------------





amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other Governmental Authority asserts a claim that the
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender or Issuing Bank because the appropriate form was not
delivered or was not properly executed or because such Lender or Issuing Bank
failed to notify the Administrative Agent of a change in circumstance which
rendered the exemption from, or reduction of, withholding Tax ineffective or for
any other reason, such Lender or Issuing Bank shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred. Except as expressly otherwise provided in this
Agreement, each of the Administrative Agent and the Collateral Agent shall have
and may use its sole discretion with respect to exercising or refraining from
exercising any discretionary rights or taking or refraining from taking any
actions which such Agent is expressly entitled to take or assert under this
Agreement and the other Loan Documents, including the exercise of remedies
pursuant to Section 7.01, and any action so taken or not taken shall be deemed
consented to by the Lenders and Issuing Banks.
(nz)In furtherance of the foregoing, each Lender (in its capacities as a Lender
and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Ancillary Agreements) and each Issuing
Bank (in such capacity and on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) hereby appoints and authorizes the
Collateral Agent to act as the agent of such Lender and Issuing Bank for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Collateral Agent (and any Subagents appointed by the
Administrative Agent and the Collateral Agent pursuant to Section 8.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Collateral Agent) shall be entitled
to the benefits of this Article VIII (including, without limitation,
Section 8.07) as though the Collateral Agent (and any such Subagents) were an
“Agent” under the Loan Documents, as if set forth in full herein with respect
thereto. It is understood and agreed by the parties hereto, that as part of its
duties and functions, the Collateral Agent shall serve as the hypothecary
representative for all present and future secured creditors, as contemplated by
Article 2692 of the Civil Code of Québec.
(oa)As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender;
provided, however, that the Administrative Agent shall not be required to take
any action that (i) the Administrative Agent in good faith believes exposes it
to liability unless the Administrative Agent receives an indemnification and is
exculpated in a manner satisfactory to it from the Lenders with respect to such
action or (ii) is contrary to this Agreement or any other Loan Document or
applicable law, including any action that may be in violation of the automatic
stay under any requirement of law relating to bankruptcy, insolvency or
reorganization or relief of debtors or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any requirement of law relating to bankruptcy, insolvency or reorganization or
relief of debtors; provided, further, that the Administrative Agent may seek
clarification or direction from the Required Lenders prior to the exercise of
any such instructed action and may refrain from acting until such clarification
or direction has been provided. Except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to
Holdings, any Borrower, any Subsidiary or any Affiliate of any of the foregoing
that is communicated to or obtained by the person serving as Administrative
Agent or any of its Affiliates in any capacity. Nothing in this Agreement shall
require the Administrative Agent to expend or risk its own funds or otherwise
incur any financial liability in the performance of any of its duties hereunder
or in the exercise of any of its rights or powers if it shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured to it.





--------------------------------------------------------------------------------





(ob)In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
(except in limited circumstances expressly provided for herein relating to the
maintenance of the Register), and its duties are entirely mechanical and
administrative in nature. Without limiting the generality of the foregoing:
(i)the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender or holder of any other obligation other than as
expressly set forth herein and in the other Loan Documents, regardless of
whether a Default or an Event of Default has occurred and is continuing (and it
is understood and agreed that the use of the term “agent” (or any similar term)
herein or in any other Loan Document with reference to the Administrative Agent
is not intended to connote any fiduciary duty or other implied (or express)
obligations arising under agency doctrine of any applicable law, and that such
term is used as a matter of market custom and is intended to create or reflect
only an administrative relationship between contracting parties); additionally,
each Lender agrees that it will not assert any claim against the Administrative
Agent based on an alleged breach of fiduciary duty by the Administrative Agent
in connection with this Agreement and/or the transactions contemplated hereby;
(ii)to the extent that English law is applicable to the duties of the
Administrative Agent under any of the Loan Documents, Section 1 of the Trustee
Act 2000 of the United Kingdom shall not apply to the duties of the
Administrative Agent in relation to the trusts constituted by that Loan
Document; where there are inconsistencies between the Trustee Act 1925 or the
Trustee Act 2000 of the United Kingdom and the provisions of this Agreement or
such Loan Document, the provisions of this Agreement shall, to the extent
permitted by applicable law, prevail and, in the case of any inconsistency with
the Trustee Act 2000 of the United Kingdom, the provisions of this Agreement
shall constitute a restriction or exclusion for the purposes of that act; and
(iii)nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender for any sum or the profit element
of any sum received by the Administrative Agent for its own account.
(oc)Each Secured Party is deemed to have authorized the Collateral Agent to
enter into the Parallel Debts, including the agreement that an amount received
in respect of a Parallel Debt will be deemed a satisfaction of a pro rata
portion of the relevant corresponding Obligations.
(od)The provisions of this Article are solely for the benefit of the
Administrative Agent, the Collateral Agent and the Lenders, and, except solely
to the extent of the Borrowers’ rights to consent pursuant to and subject to the
conditions set forth in this Article, none of Holdings, the Borrowers or any
Subsidiary, or any of their respective Affiliates, shall have any rights as a
third party beneficiary under any such provisions. Each Secured Party, whether
or not a party hereto, will be deemed, by its acceptance of the benefits of the
Collateral and of the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.
Section 8.02    Delegation of Duties. The Administrative Agent and the
Collateral Agent may execute any of their respective duties under this Agreement
and the other Loan Documents (including for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof)) by or through agents, employees
or attorneys‑in‑fact) and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents or
attorneys‑in‑fact selected by it with reasonable care. Each Agent may also from
time to time, when it deems it to be necessary or desirable, appoint one or more
trustees, co-trustees, collateral co-agents, collateral subagents or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral. Should any instrument in writing from any Borrower or any other Loan
Party be required by any Subagent so appointed by an Agent to more fully or
certainly vest in and confirm to such Subagent such rights, powers, privileges
and duties, such Borrower shall, or shall cause such Loan Party to, execute,
acknowledge and deliver any and all such instruments promptly upon request by
such Agent. The Administrative Agent and any Subagent may perform any of their
respective duties and exercise their respective rights and powers through their
respective Related Parties. The exculpatory provisions of this Article shall
apply to any such Subagent and to the Related Parties of the Administrative
Agent





--------------------------------------------------------------------------------





and any Subagent, and shall apply to their respective activities pursuant to
this Agreement. No Agent shall be responsible for the negligence or misconduct
of any agent, attorney-in-fact or Subagent that it selects with reasonable care.
Section 8.03    Exculpatory Provisions.
(oe)None of the Agents, or their respective Affiliates or any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such person under or in connection with this Agreement or any
other Loan Document (x) with the consent of or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith to be
necessary, under the circumstances as provided in the Loan Documents) or (y) in
the absence of its gross negligence or willful misconduct (such absence to be
presumed unless otherwise determined by a court of competent jurisdiction by a
final and non-appealable judgment) or (b) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Loan Party or any officer thereof contained in this Agreement or any other
Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by any Agent under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. No Agent shall have any duties or obligations except
those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, and (b) no Agent shall, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall be liable for the failure to disclose, any information
relating to the Borrower or any of its Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity. The Agents
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice describing such Default or Event of Default is given to
the Administrative Agent by the Borrower, a Lender or an Issuing Bank. No Agent
shall be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the sufficiency,
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Loan Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
Security Documents, (v) the value or the sufficiency of any Collateral, (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items (which on their face purport to
be such items) expressly required to be delivered to the Administrative Agent or
satisfaction of any condition that expressly refers to the matters described
therein being acceptable or satisfactory to the Administrative Agent, or (vii)
the creation, perfection or priority of Liens on the Collateral. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 7.02, any
Guarantee or any Collateral by virtue of the provisions hereof or of any
Guarantee or any Security Document shall have any right to notice of any action
or to consent to, direct or object to any action hereunder or under any other
Loan Document or otherwise in respect of the Collateral (including the release
or impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent shall not be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements unless the Administrative Agent has
received written notice of such Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable Cash
Management Bank or Hedge Bank, as the case may be.
(of)Without limiting the foregoing, the Administrative Agent (i) may treat the
payee of any promissory note as its holder until such promissory note has been
assigned in accordance with Section 9.04, (ii)





--------------------------------------------------------------------------------





may rely on the Register to the extent set forth in Section 9.04(b), (iii) may
consult with legal counsel (including counsel to the Borrower), independent
public accountants and other experts selected by it, and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts, (iv) makes no warranty or
representation to any Lender or any Issuing Bank and shall not be responsible to
any Lender or any Issuing Bank for any statements, warranties or representations
made by or on behalf of any Loan Party in connection with this Agreement or any
other Loan Document, (v) in determining compliance with any condition hereunder
to the making of a Loan that by its terms must be fulfilled to the satisfaction
of a Lender or a Issuing Bank, may presume that such condition is satisfactory
to such Lender or an Issuing Bank unless the Administrative Agent shall have
received notice to the contrary from such Lender or such Issuing Bank
sufficiently in advance of the making of such Loan or any other applicable
Credit Event and (vi) shall be entitled to rely on, and shall incur no liability
under or in respect of this Agreement or any other Loan Document by acting upon,
any notice, consent, certificate or other instrument or writing (which writing
may be a fax, any electronic message, Internet or intranet website posting or
other distribution) or any statement made to it orally or by telephone and
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties (whether or not such person in fact meets the
requirements set forth in the Loan Documents for being the maker thereof).
Section 8.04    Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person (whether or not
such person in fact meets the requirements set forth in the Loan Documents for
being the maker thereof). Each Agent also may rely upon any statement made to it
orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to any Credit Event, that by its terms
must be fulfilled to the satisfaction of a Lender or any Issuing Bank, each
Agent may presume that such condition is satisfactory to such Lender or Issuing
Bank unless such Agent shall have received notice to the contrary from such
Lender or Issuing Bank prior to such Credit Event. Each Agent may consult with
legal counsel (including counsel to Holdings or any of the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. Each Agent may deem and treat the
Lender specified in the Register with respect to any amount owing hereunder as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with such Agent. Each
Agent shall be fully justified in failing or refusing to take any action under
this Agreement or any other Loan Document unless it shall first receive such
advice or concurrence of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. Each Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all or other Lenders), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
Section 8.05    Notice of Default. Neither Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent has received written notice from a Lender, Holdings or the U.S.
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders and the Issuing Banks. The Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders (or, if so specified by
this Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
Section 8.06    Non-Reliance on Agents and Other Lenders. Each Lender and
Issuing Bank represents that it is engaged in making, acquiring, or holding
commercial loans in the ordinary course of its business





--------------------------------------------------------------------------------





and expressly acknowledges that neither the Agents nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates have
made any representations or warranties to it and that no act by any Agent
hereafter taken, including any review of the affairs of a Loan Party or any
affiliate of a Loan Party, shall be deemed to constitute any representation or
warranty by any Agent to any Lender, or any of the Related Parties of the
foregoing. Each Lender and Issuing Bank represents to the Agents that it has,
independently and without reliance upon any Agent, any Joint Lead Arranger or
any Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and appraisal of, and investigation
into, the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement and to make,
acquire or hold Loans hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent, any Joint Lead Arranger or
any Lender, or any of the Related Parties of any of the foregoing, and based on
such documents and information (which may contain material, non-public
information within the meaning of United States securities laws concerning the
Borrowers and their Affiliates) as it shall deem from time to time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement, the other Loan Documents or any related agreement
or any document furnished hereunder or thereunder, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys‑in‑fact or
affiliates. Each Lender, by delivering its signature page to this Agreement on
the Closing Date, or delivering its signature page to an Assignment and
Acceptance or any other Loan Document pursuant to which it shall become a Lender
hereunder, shall be deemed to have acknowledged receipt of, and consented to and
approved, each Loan Document and each other document required to be delivered
to, or be approved by or satisfactory to, the Administrative Agent or the
Lenders on the Closing Date.
Section 8.07    Indemnification. The Lenders agree to indemnify each Agent and
each Issuing Bank, in its capacity as such (to the extent not reimbursed by
Holdings or the Borrowers and without limiting the obligation of Holdings or the
Borrowers to do so), in the amount of its pro rata share (based on its Total
Revolving Facility Exposure and unused Commitments hereunder); from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent or such Issuing Bank in any way
relating to or arising out of the Commitments, this Agreement, any of the other
Loan Documents or any documents contemplated by or referred to herein or therein
or the transactions contemplated hereby or thereby or any action taken or
omitted by such Agent or such Issuing Bank under or in connection with any of
the foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or such Issuing Bank’s gross negligence or willful misconduct.
The failure of any Lender to reimburse any Agent or any Issuing Bank, as the
case may be, promptly upon demand for its ratable share of any amount required
to be paid by the Lenders to such Agent or such Issuing Bank, as the case may
be, as provided herein shall not relieve any other Lender of its obligation
hereunder to reimburse such Agent or such Issuing Bank, as the case may be, for
its ratable share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse such Agent or such Issuing Bank, as the
case may be, for such other Lender’s ratable share of such amount. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.
Section 8.08    Agent in Its Individual Capacity. Each Agent and its Affiliates
may make loans to, accept deposits from, own securities of, act as the financial
advisor or in any other advisory capacity for, purchase and accept B/As from,
and generally engage in any kind of banking, trust or other business with any
Loan Party as though such Agent were not an Agent and without any duty to
account therefor to the Lenders. With respect to its Loans made or renewed by it
and with respect to any Letter of Credit issued, or Letter of Credit or
Swingline Loan





--------------------------------------------------------------------------------





participated in, by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender”, “Lenders”,
“Required Lenders” and any similar terms shall, unless the context clearly
otherwise indicates, include each Agent in its individual capacity.
Section 8.09    Successor Administrative Agent.
(og)The Administrative Agent may resign as Administrative Agent and Collateral
Agent upon 10 days’ notice to the Lenders and the U.S. Borrower, whether or not
a successor Administrative Agent has been appointed. If the Administrative Agent
shall resign, then the U.S. Borrower shall have the right, subject to the
reasonable consent of the Required Lenders (so long as no Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing), in
which case the Required Lenders shall have the right to appoint a successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Borrower or the Required Lenders, as applicable, and shall have
accepted such appointment, within 10 days after the retiring Administrative
Agent’s giving of notice of resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent, which
shall be a bank with an office in New York, New York or an Affiliate of any such
bank. In such case, such appointment shall be subject to the prior written
approval of the U.S. Borrower (which approval may not be unreasonably withheld
and shall not be required while an Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor agent shall succeed to the
rights, powers, privileges and duties of the Administrative Agent and Collateral
Agent, and the term “Administrative Agent” shall mean such successor agent
effective upon such appointment and approval, and the former Administrative
Agent’s rights, powers, privileges and duties as Administrative Agent shall be
terminated, without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Loans. Prior to any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the retiring Administrative Agent shall take such action
as may be reasonably necessary to assign to the successor Administrative Agent
its rights as Administrative Agent under the Loan Documents. The Administrative
Agent will reasonably cooperate in assigning its rights under such Parallel
Debts to any such successor agent and will reasonably cooperate in transferring
all rights under the Dutch Security Documents or the German Security Documents
to such successor agent.
(oh)If no successor agent has accepted appointment as Administrative Agent by
the date that is 10 days following a retiring Administrative Agent’s notice of
resignation or intent to resign, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents; provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Security Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties, and continue to be
entitled to the rights set forth in such Security Document and Loan Document,
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this Section (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (ii) the Required Lenders shall
succeed to and become vested with all the rights, powers and privileges and
assume and perform all of the duties of the Administrative Agent and Collateral
Agent hereunder until such time, if any, as the U.S. Borrower (or the Required
Lenders) appoint a successor agent as provided for above; provided that (A) all
payments required to be made hereunder or under any other Loan Document to the
Administrative Agent for the account of any Person other than the Administrative
Agent shall be made directly to such Person and (B) all notices and other
communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and Issuing
Bank, as applicable. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8.09 and Section 9.05, as
well as any exculpatory, reimbursement, and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring





--------------------------------------------------------------------------------





Administrative Agent was acting as Administrative Agent and in respect of the
matters referred to in the proviso under clause (i) above. The parties hereto
acknowledge and agree that, for purposes of the Dutch Security Documents and the
German Security Documents, any resignation by the Collateral Agent shall not be
effective until its rights under and obligations with respect to the Parallel
Debts are assigned to and assumed by the successor Collateral Agent.
Section 8.10    Joint Lead Arrangers. Notwithstanding any other provision of
this Agreement or any provision of any other Loan Document, each of the persons
named on the cover page hereof as Joint Lead Arranger is named as such for
recognition purposes only, and in its capacity as such shall have no rights,
obligations, duties, responsibilities or liabilities with respect to this
Agreement or any other Loan Document, except that each such person and its
Affiliates shall be entitled to the rights expressly stated to be applicable to
them in Sections 9.05 and 9.17 (subject to the applicable obligations and
limitations as set forth therein).
Section 8.11    Security Documents and Collateral Agent.
(oi)The Lenders and the other Secured Parties authorize the Collateral Agent to
release any Collateral or Guarantors in accordance with Section 9.18 or if
approved, authorized or ratified in accordance with Section 9.08.
The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify any ABL
Intercreditor Agreement or any other intercreditor agreement with the collateral
agent or other representatives of the holders of Indebtedness that is to be
secured by a Lien on any Collateral that is not prohibited (including with
respect to priority) under this Agreement and to subject the Liens on any
Collateral securing the Obligations to the provisions thereof. The Lenders and
the other Secured Parties irrevocably agree that (x) the Collateral Agent may
rely exclusively on a certificate of a Responsible Officer of the Borrower as to
whether any such other Liens are not prohibited and (y) any Intercreditor
Agreement entered into by the Collateral Agent shall be binding on the Secured
Parties, and each Lender and the other Secured Parties hereby agrees that it
will take no actions contrary to the provisions of, if entered into and if
applicable, any Intercreditor Agreement. The foregoing provisions are intended
as an inducement to any provider of any Indebtedness not prohibited by
Section 6.01 hereof to extend credit to the Loan Parties and such persons are
intended third-party beneficiaries of such provisions. Furthermore, the Lenders
and the other Secured Parties hereby authorize the Administrative Agent and the
Collateral Agent to release any Lien on any property granted to or held by the
Administrative Agent or the Collateral Agent under any Loan Document (i) to the
holder of any Lien on such property that is permitted by clauses (c), (i), (j),
(aa) or (mm) of Section 6.02 or Section 6.02(a) (if the Liens thereunder are of
a type that is contemplated by any of the foregoing clauses) in each case to the
extent the contract or agreement pursuant to which such Lien is granted
prohibits any other Liens on such property or (ii) that is or becomes Excluded
Property; and the Administrative Agent and the Collateral Agent shall do so upon
request of the U.S. Borrower; provided, that prior to any such request, the U.S.
Borrower shall have in each case delivered to the Administrative Agent a
certificate of a Responsible Officer of the U.S. Borrower certifying (x) that
such Lien is permitted under this Agreement, (y) in the case of a request
pursuant to clause (i) of this sentence, that the contract or agreement pursuant
to which such Lien is granted prohibits any other Lien on such property and
(z) in the case of a request pursuant to clause (ii) of this sentence, that
(A) such property is or has become Excluded Property and (B) if such property
has become Excluded Property as a result of a contractual restriction, such
restriction does not violate Section 6.09(c).
(oj)In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of Cash Management Agreements the obligations under
which constitute Secured Cash Management Agreements and no Swap Agreement the
obligations under which constitute Secured Hedge Agreements, will create (or be
deemed to create) in favor of any Secured Party that is a party thereto any
rights in connection with the management or release of any Collateral or of the
obligations of any Loan Party under any Loan Document. By accepting the benefits
of the Collateral, each Secured Party that is a party to any such arrangement in
respect of Cash Management Agreements or Swap Agreement, as applicable, shall be
deemed to have appointed the Administrative Agent to serve as administrative
agent and collateral agent under the Loan Documents and agreed to be bound by
the Loan Documents as a Secured Party thereunder, subject to the limitations set
forth in this paragraph.





--------------------------------------------------------------------------------





(ok)Except with respect to the exercise of setoff rights in accordance with
Section 9.06 or with respect to a Secured Party’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof.
(ol)The Lenders and other Secured Parties irrevocably authorize the Collateral
Agent, at its option and in its discretion, to subordinate any Lien on any
property granted to or held by the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Section 6.02. The
Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon or any certificate prepared by any Loan Party in
connection therewith, nor shall the Collateral Agent be responsible or liable to
the Lenders or any other Secured Party for any failure to monitor or maintain
any portion of the Collateral.
Section 8.12    Right to Realize on Collateral and Enforce Guarantees. In case
of the pendency of any receivership, interim receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding with respect to any Loan Party under any Debtor Relief
Law or similar law now or hereafter in effect, relative to any Loan Party,
(i) the Administrative Agent (irrespective of whether the principal of any
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated), by intervention in such proceeding or otherwise (A) to file and
prove a claim for the whole amount of the principal and interest owing and
unpaid in respect of any or all of the Obligations that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the Issuing Banks and the Administrative Agent and
any Subagents allowed in such judicial proceeding, and (B) to collect and
receive any monies or other property payable or deliverable on any such claims
and to distribute the same, and (ii) any custodian, receiver, interim receiver,
receiver and manager, monitor, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank, and each other Secured Party, to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Banks, or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under the Loan
Documents (including under Section 9.05). Nothing contained herein shall be
deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender or Issuing Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or Issuing Bank or to authorize the Administrative
Agent to vote in respect of the claim of any Lender or Issuing Bank in any such
proceeding.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce the Guarantee, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent on behalf
of the Secured Parties in accordance with the terms hereof, and (b) in the event
of a foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other Disposition.
Section 8.13    Withholding Tax. To the extent required by any applicable
Requirement of Law, the Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable





--------------------------------------------------------------------------------





withholding Tax. If the IRS or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including because the appropriate form was not delivered, was not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding Tax ineffective), such Lender shall indemnify the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses. Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.
Section 8.14    Certain ERISA Matters.
(om)Each Lender (x) represents and warrants, as of the date such person became a
Lender party hereto, to, and (y) covenants, from the date such person became a
Lender party hereto to the date such person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Joint Lead Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i)such Lender is not using “plan assets” of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments,
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.
(on)In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such person became a Lender party hereto, to, and (y)
covenants, from the date such person became a Lender party hereto to the date
such person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Joint Lead Arrangers and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Loan Party, that:
(i)none of the Administrative Agent, the Joint Lead Arrangers or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with





--------------------------------------------------------------------------------





the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto),
(ii)the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(A)-(E),
(iii)the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies,
(iv)the person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and
(v)no fee or other compensation is being paid directly to the Administrative
Agent, the Joint Lead Arrangers or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
(oo)Each of the Administrative Agent and the Joint Lead Arrangers hereby informs
the Lenders that each such person is not undertaking to provide impartial
investment advice, or to give advice in a fiduciary capacity, in connection with
the transactions contemplated hereby, and that such person has a financial
interest in the transactions contemplated hereby in that such person or an
Affiliate thereof (i) may receive interest or other payments with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.
Section 8.15    Credit Bidding. The Lenders and other Secured Parties hereby
irrevocably authorize the Collateral Agent, at the direction of the Required
Lenders, to credit bid all or any portion of the Obligations (including by
accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the U.S. Bankruptcy Code, including under Sections 363, 1123 or
1129 of the U.S. Bankruptcy Code, or any similar laws in any other jurisdictions
to which a Loan Party is subject, or (b) at any other sale, foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Collateral Agent (whether by judicial action or otherwise)
in accordance with any applicable law. In connection with any such credit bid
and purchase, the Obligations owed to the Secured Parties shall be entitled to
be, and shall be, credit bid by the Collateral Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In connection with
any such bid, (i) the Collateral Agent shall be authorized to form one or more
acquisition vehicles and to assign any successful credit bid to such acquisition
vehicle or vehicles, (ii) each of the Secured Parties’





--------------------------------------------------------------------------------





ratable interests in the Obligations which were credit bid shall be deemed
without any further action under this Agreement to be assigned to such vehicle
or vehicles for the purpose of closing such sale, (iii) the Collateral Agent
shall be authorized to adopt documents providing for the governance of the
acquisition vehicle or vehicles (provided that any actions by the Collateral
Agent with respect to such acquisition vehicle or vehicles, including any
disposition of the assets or equity interests thereof, shall be governed,
directly or indirectly, by, and the governing documents shall provide for,
control by the vote of the Required Lenders or their permitted assignees under
the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 9.08 of this Agreement),
(iv) the Collateral Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership interests, limited partnership interests or membership interests, in
any such acquisition vehicle and/or debt instruments issued by such acquisition
vehicle, all without the need for any Secured Party or acquisition vehicle to
take any further action, and (v) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of
Obligations credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Secured Parties pro rata
with their original interest in such Obligations and the equity interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action. Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause (ii)
above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Collateral Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
Section 8.16    Posting of Communications.
(op)The U.S. Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders by posting the
Communications on IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).
(oq)Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Closing Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders and Holdings and the Borrowers acknowledge and agree
that the distribution of material through an electronic medium is not
necessarily secure, that the Administrative Agent is not responsible for
approving or vetting the representatives or contacts of any Lender that are
added to the Approved Electronic Platform, and that there may be confidentiality
and other risks associated with such distribution. Each of the Lenders and
Holdings and the Borrowers hereby approve distribution of the Communications
through the Approved Electronic Platform and understands and assumes the risks
of such distribution.
(or)THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY JOINT LEAD





--------------------------------------------------------------------------------





ARRANGER, ANY DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR
RESPECTIVE RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY
LIABILITY TO ANY LOAN PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON OR
ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED
ELECTRONIC PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent or any Lender by means
of electronic communications pursuant to this Section, including through an
Approved Electronic Platform.
(os)Each Lender agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such
Lender for purposes of the Loan Documents. Each Lender agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Lender’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.
(ot)Each of the Lenders, Holdings and the Borrowers agree that the
Administrative Agent may, but (except as may be required by applicable law)
shall not be obligated to, store the Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally applicable
document retention procedures and policies.
(ou)Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
Section 8.17    Certain German Matters. In relation to the German Security
Documents the following additional provisions shall apply:
(ov)The Collateral Agent shall (A) hold and administer any Collateral granted
pursuant to a German Security Document which is security assigned or otherwise
transferred (Sicherungseigentum/Sicherungsabtretung) under a non-accessory
security right (nicht-akzessorische Sicherheit) to it in its own name as
fiduciary (treuhänderisch) for the benefit of the Secured Parties and
(B) administer any Collateral granted pursuant to a German Security Document
which is pledged (Verpfändung) or otherwise transferred to the Collateral Agent
creating or evidencing an accessory security right (akzessorische Sicherheit) as
agent.
(ow)Each of the Secured Parties hereby authorizes and grants a power of attorney
(Vollmacht), and each future Secured Party by becoming a party to this Agreement
in accordance with Section 9.04 authorizes and grants a power of attorney
(Vollmacht), to the Collateral Agent (whether or not by or through employees or
agents) (A) to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Secured Parties under the German
Security Documents together with such powers and discretions as are reasonably
incidental thereto (B) to take such action on its behalf as may from time to
time be authorized under or in accordance with the German Security Documents;
and (C) to accept as its representative (Stellvertreter) any pledge or other
creation of any accessory security right granted in favor of such Secured Party
in connection with the German Security Documents and to agree to and execute on
its behalf as its representative (Stellvertreter) any amendments and/or
alterations to any German Security Document which creates a pledge or any other
accessory security right (akzessorische Sicherheit) including the release or
confirmation of release of such security.
(ox)Each of the Secured Parties hereby releases the Collateral Agent from any
restrictions on representing several persons and self-dealing under any
applicable law to make use of any authorization granted under this Agreement and
to perform its duties and obligations as Collateral Agent hereunder and under
the German Security Documents.





--------------------------------------------------------------------------------





(oy)Each of the Secured Parties hereby ratifies and approves, and each future
Secured Party by becoming party to this Agreement in accordance with Section
9.04 ratifies and approves, all acts and declarations previously done by the
Collateral Agent on such person’s behalf (including for the avoidance of doubt
the declarations made by the Collateral Agent as representative without power of
attorney (Vertreter ohne Vertretungsmacht) in relation to the creation of any
pledge (Pfandrecht) on behalf and for the benefit of the Secured Parties as
future pledgee or otherwise).
(oz)For the purpose of performing its rights and obligations as Collateral Agent
and to make use of any authorization granted under the German Security
Documents, each Secured Party hereby authorizes, and each future Secured Party
by becoming a party to this Agreement in accordance with Section 9.04 of this
Agreement authorizes, the Collateral Agent to act as its agent (Stellvertreter),
and releases the Collateral Agent from any restrictions on representing several
persons and self-dealing under any applicable law, and in particular from the
restrictions of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch).
The Collateral Agent has the power to grant sub-power of attorney, including the
release from the restrictions of section 181 of the German Civil Code
(Bürgerliches Gesetzbuch).
Section 8.18    Certain English Matters.
(pa)In this Agreement and any Security Document governed by English law, any
rights and remedies exercisable by, any documents to be delivered to, or any
other indemnities or obligations in favor of the Administrative Agent or the
Collateral Agent shall be, as the case may be, exercisable by, delivered to, or
be indemnities or other obligations in favor of, such Agent (or any other person
acting in such capacity) in its capacity as security trustee of the Secured
Parties to the extent that the rights, deliveries, indemnities or other
obligations relate to any Security Document governed by English law or the
security thereby created. Any obligations of such Agent (or any other person
acting in such capacity) in this Agreement and any Security Document governed by
English law shall be obligations of such Agent in its capacity as security
trustee of the Secured Parties to the extent that the obligations relate to any
Security Document governed by English law or the security thereby created.
Additionally, in its capacity as security trustee of the Secured Parties, such
Agent (or any other person acting in such capacity) shall have (i) all the
rights, remedies and benefits in favor of the Administrative Agent contained in
the provisions of the whole of this Article VIII, (ii) all the powers of an
absolute owner of the security constituted by any Security Document governed by
English law and (iii) all the rights, remedies and powers granted to it and be
subject to all the obligations and duties owed by it under any Security Document
governed by English law and/or any of the Loan Documents.
(pb)Each Secured Party (on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) hereby appoints the Collateral Agent to
act as its trustee under and in relation to any Security Document governed by
English law and to hold the assets subject to the security thereby created as
trustee for the Secured Parties on the trusts and other terms contained in any
Security Document governed by English law and each Secured Party hereby
irrevocably authorizes the Collateral Agent in its capacity as security trustee
of Secured Parties to exercise such rights, remedies, powers and discretions as
are specifically delegated to the Collateral Agent as security trustee of the
Secured Parties by the terms of any Security Document governed by English law
together with all such rights, remedies, powers and discretions as are
reasonably incidental thereto.
(pc)Any reference in this Agreement to Liens stated to be in favor of the
Administrative Agent or the Collateral Agent shall be construed so as to include
a reference to Liens granted in favor of the Administrative Agent or Collateral
Agent in its capacity as security trustee of the Secured Parties.
(pd)The Secured Parties agree that, at any time that the person acting as
security trustee of the Secured Parties in respect of any Security Document
governed by English law shall be a person other than the Agents, such other
person shall have the rights, remedies, benefits and powers granted to the
Administrative Agent and (as the case may be) Collateral Agent in its capacity
as security trustee of the Secured Parties under this Agreement and (as the case
may be) any Security Document governed by English law.
(pe)Nothing shall require the Administrative Agent and/or the Collateral Agent
in the capacity as security trustee of the Secured Parties under this Agreement
and any Security Document governed by English





--------------------------------------------------------------------------------





law to act as a trustee at common law or to be holding any property on trust, in
any jurisdiction outside the United States of America or England and Wales which
may not operate under the principles of trust or where such trust would not be
recognized or its effects would not be enforceable.
Section 8.19    Certain Canadian Matters. For greater certainty, and without
limiting the powers of the Administrative Agent or any other person acting as an
agent, attorney-in-fact or mandatory for the Administrative Agent under this
Agreement or under any of the other Loan Documents, and for the purposes of
holding any security granted by a Borrower or any other Loan Party pursuant to
the laws of the Province of Quebec to secure payment of any bond issued by a
Borrower or any Loan Party, each Lender hereby irrevocably appoints and
authorizes the Administrative Agent to act as the fondé de pouvoir and
hypothecary representative (in such capacity, the “Attorney”) of the Lenders as
contemplated under Article 2692 of the Civil Code of Québec, and to enter into,
to take and to hold on its behalf, and for its benefit, any hypothec, and to
exercise such powers and duties that are conferred upon the Attorney under any
hypothec. The execution by the Attorney prior to the date hereof of any document
creating or evidencing any such security for the benefit of any of the Lenders
is hereby ratified and confirmed. Moreover, without prejudice to such
appointment and authorization to act as the hypothecary representative and the
person holding the power of attorney as aforesaid, each Lender hereby
irrevocably appoints and authorizes the Administrative Agent (in such capacity,
the “Custodian”) to act as agent and custodian for and on behalf of the Lenders
to hold and be the sole registered holder of any bond which may be issued under
any hypothec, the whole notwithstanding Section 32 of An Act respecting the
special powers of legal persons (Quebec) or any other applicable law, and to
execute all related documents. Each of the Attorney and the Custodian shall:
(a) have the sole and exclusive right and authority to exercise, except as may
be otherwise specifically restricted by the terms hereof, all rights and
remedies given to the Attorney and the Custodian (as applicable) pursuant to any
hypothec, bond, pledge, applicable laws or otherwise, (b) benefit from and be
subject to all provisions hereof with respect to the Administrative Agent
mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the
Lenders, and (c) be entitled to delegate from time to time any of its powers or
duties under any hypothec, bond, or pledge on such terms and conditions as it
may determine from time to time. Any person who becomes a Lender shall, by its
execution of an Assignment and Acceptance, be deemed to have consented to and
confirmed: (i) the Attorney as the hypothecary representative and the person
holding the power of attorney as aforesaid and to have ratified, as of the date
it becomes a Lender, all actions taken by the Attorney in such capacity, and
(ii) the Custodian as the agent and custodian as aforesaid and to have ratified,
as of the date it becomes a Lender, all actions taken by the Custodian in such
capacity. The substitution of the Administrative Agent pursuant to the
provisions of this Article VIII shall also constitute the substitution of the
Attorney and the Custodian.


Section 8.20    Certain French Matters. Pursuant to article 2488-6 et seq.-1 of
the French Civil Code, each Lender (in its capacities as a Lender and the
Swingline Lender (if applicable) and on behalf of itself and its Affiliates as
potential counterparties to Ancillary Agreements) and each Issuing Bank (in such
capacity and on behalf of itself and its Affiliates as potential counterparties
to Ancillary Agreements) hereby irrevocably appoints the Agents to create,
register, manage and enforce on their behalf any Lien created by a Security
Document governed by French law.
Section 8.21    Certain Italian Matters. Each Lender (in its capacities as a
Lender and the Swingline Lender (if applicable) and on behalf of itself and its
Affiliates as potential counterparties to Ancillary Agreements) and each Issuing
Bank (in such capacity and on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) hereby irrevocably appoints the Agents,
to act as its mandatario con rappresentanza pursuant to articles 1703, 1704 and
followings of the Italian Civil Code, also in the circumstances provided under
articles 1394 and 1395 of the Italian Civil Code in order to create, register,
manage and enforce on their behalf any Lien created by a Security Document
governed by Italian law.





--------------------------------------------------------------------------------





Section 8.22    Certain Spanish Matters.
(pf) Each Lender (in its capacities as a Lender and the Swingline Lender (if
applicable) and on behalf of itself and its Affiliates as potential
counterparties to Ancillary Agreements) and each Issuing Bank (in such capacity
and on behalf of itself and its Affiliates as potential counterparties to
Ancillary Agreements) hereby irrevocably appoints the Collateral Agent to
constitute, register, accept, manage and enforce any security created by any
Security Document governed by Spanish law on its behalf and therefore to
exercise in its name and on their behalf any and all rights in favor of the
Secured Parties (which shall include, without limitation, the right to send any
notice and make any declaration thereunder, the right to create and enforce the
security and to make any calculation in relation thereto and the right to
release the security in the circumstances set forth therein).
(pg)In any case, to the extent necessary, each Lender undertakes to grant in
favor of the Agents any powers of attorney necessary for the Agents to perform
on their behalf any of the above-mentioned actions or, if incapable of granting
such powers of attorney, the granting together with the Agents of any of such
documents or performing any such actions.
Section 8.23    Foreign Obligations. Notwithstanding anything in this Agreement
or any other Loan Document, and for the avoidance of doubt, no Foreign
Subsidiary Loan Party shall provide, or be deemed to provide, any Guarantee of
or security for any Obligation of Holdings or any Domestic Loan Party.
ARTICLE IX
MISCELLANEOUS
Section 9.01    Notices; Communications.
(ph)Except in the case of notices and other communications expressly permitted
to be given by telephone (and except as provided in Section 9.01(b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by electronic means as follows, and all notices and
other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:
(i)if to any Loan Party or the Administrative Agent, to the address, electronic
mail address or telephone number specified for such person on Schedule 9.01; and
(ii)if to any other Lender or Issuing Bank, to the address, electronic mail
address or telephone number specified in its Administrative Questionnaire.
(pi)Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites, including the Approved Electronic
Platform) pursuant to procedures approved by the Administrative Agent. The
Administrative Agent or the U.S. Borrower may, in their discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by them, provided that approval
of such procedures may be limited to particular notices or communications.
(pj)Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices
delivered through electronic communications to the extent provided in
Section 9.01(b) above shall be effective as provided in such Section 9.01(b).
(pk)Any party hereto may change its address for notices and other communications
hereunder by notice to the other parties hereto.
(pl)Documents required to be delivered pursuant to Section 5.04 may be delivered
electronically (including as set forth in Section 9.17) and if so delivered,
shall be deemed to have been delivered on the date (i) on which the applicable
Borrower posts such documents, or provides a link thereto on such Borrower’s





--------------------------------------------------------------------------------





website on the Internet at the website address listed on Schedule 9.01, or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender entitled to access thereto and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent); provided, that the applicable
Borrower shall notify the Administrative Agent (by electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for such certificates required by Section 5.04(c), the Administrative
Agent shall have no obligation to request the delivery or to maintain copies of
the documents referred to above, and in any event shall have no responsibility
to monitor compliance by the Borrowers with any such request for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
Section 9.02    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans and the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.16, 2.17, 2.18 and 9.05) shall survive the Termination
Date.
Section 9.03    Binding Effect. This Agreement shall become effective when it
shall have been executed by Holdings, the Borrowers and the Administrative Agent
and when the Administrative Agent shall have received copies hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of Holdings, the
Borrowers, each Issuing Bank, the Agents and each Lender and their respective
permitted successors and assigns.
Section 9.04    Successors and Assigns.
(pm)The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), except that (i) except as permitted by Section 6.05, no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by any Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04 or Article X.
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any person (other than the parties hereto, their respective successors and
assigns permitted hereby (including any Affiliate of an Issuing Bank that issues
any Letter of Credit), Participants (to the extent provided in clause (c) of
this Section 9.04), and, to the extent expressly contemplated hereby, the
Related Parties of each of the Agents, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement
or the other Loan Documents.
(pn)(i)    Subject to the conditions set forth in subclause (ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of::
(A)The U.S. Borrower, which consent will be deemed to have been given if the
U.S. Borrower has not responded within ten (10) Business Days after the delivery
of any request for such consent; provided, that no consent of the U.S. Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund, or in the case of assignments during the primary syndication of
the Commitments and Loans to persons identified to and agreed by the U.S.
Borrower in writing prior to the Closing Date, or if an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing, any other
person; and





--------------------------------------------------------------------------------





(B)the Administrative Agent, the Swingline Lender and each Issuing Bank (in each
case, except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, and such consent, if required, shall not be unreasonably
withheld or delayed).
(i)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
 $5,000,000 (or €5,000,000 or the Alternate Currency Equivalent, in each case,
as such amount corresponds to the denomination of the applicable Loan or
Commitment) or an integral multiple of $1,000,000 (or €1,000,000 or the
Alternate Currency Equivalent, in each case, as such amount corresponds to the
denomination of the applicable Loan or Commitment), unless each of the U.S.
Borrower and the Administrative Agent otherwise consent; provided, that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds (with simultaneous assignments to or by two or more Related Funds
shall be treated as one assignment), if any;
(B)the parties to each assignment shall (1) execute and deliver to the
Administrative Agent an Assignment and Acceptance via an electronic settlement
system acceptable to the Administrative Agent or (2) if previously agreed with
the Administrative Agent, manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, in each case together with a processing and
recordation fee of $3,500 (or €2,000, as such amount corresponds to the
denomination of the applicable Loan or Commitment) (which fee may be waived or
reduced in the reasonable discretion of the Administrative Agent);
(C)the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
to be delivered pursuant to Section 2.18;
(D)the Assignee shall not be the Borrower or any of the Borrower’s Affiliates or
Subsidiaries; and
(E)assignment or transfer to or assumption by any person of Commitments or Loans
or Revolving L/C Exposure with respect to a Dutch Borrower shall only be
permitted if such person is a Non-Public Lender.
For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Ineligible Institution, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agent
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is an Ineligible Institution and the Administrative Agent
shall have no liability with respect to any assignment made to an Ineligible
Institution.
(ii)Subject to acceptance and recording thereof pursuant to subclause (v) below,
from and after the effective date specified in each Assignment and Acceptance
the Assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this





--------------------------------------------------------------------------------





Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 9.05 (subject to the limitations and
requirements of those Sections)); provided, that an Assignee shall not be
entitled to receive any greater payment pursuant to Section 2.18 than the
applicable assignor would have been entitled to receive had no such assignment
occurred. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with clause (d) of this Section 9.04
(except to the extent such participation is not permitted by such clause (d) of
this Section 9.04, in which case such assignment or transfer shall be null and
void).
(iii)The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal and interest
amounts of the Loans and Revolving L/C Exposure owing to, and amounts in respect
of B/As owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice;
provided, that no Lender shall, in such capacity, have access to, or be
otherwise permitted to review any information in the Register other than
information with respect to such Lender.
(iv)Upon its receipt of (x) a duly completed Assignment and Acceptance executed
by an assigning Lender and an Assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Acceptance by reference pursuant to an
Approved Electronic Platform as to which the Administrative Agent and the
parties to the Assignment and Acceptance are participants, the Assignee’s
completed Administrative Questionnaire (unless the Assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in clause (b)
of this Section 9.04, if applicable, and any written consent to such assignment
required by clause (b) of this Section 9.04 and any applicable tax forms, the
Administrative Agent shall accept such Assignment and Acceptance and promptly
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04, 2.05, 2.06 or 2.18,
the Administrative Agent shall have no obligation to accept such Assignment and
Acceptance and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment, whether or not evidenced by a promissory note, shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this subclause (v).
(po)[Reserved].
(pp)(i)    Any Lender may, without the consent of, or notice to, the U.S.
Borrower or the Administrative Agent, sell participations in Loans and
Commitments to one or more banks or other entities other than (I) any Ineligible
Institution (to the extent that the list of Ineligible Institutions has been
made available to such Lender; provided, that the Administrative Agent shall,
upon the request of such person, make the list of Ineligible Institutions
available to any Lender, Assignee or Participant) or (II) any Defaulting Lender
or any of its Subsidiaries, or any person who, upon becoming a Lender hereunder,
would constitute any of the foregoing persons described in this clause (II) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided, that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement
pursuant to which a Lender sells such a participation





--------------------------------------------------------------------------------





shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement and the other Loan
Documents; provided, that (x) such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that both (1) requires the consent of each Lender
directly affected thereby pursuant to clauses (i), (ii), (iii) or (vi) of the
first proviso to Section 9.08(b) and (2) directly adversely affects such
Participant (but, for the avoidance of doubt, not any waiver of any Default or
Event of Default) and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such Participant.
Subject to clause (d)(iii) of this Section 9.04, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.16, 2.17 and 2.18
(subject to the requirements and limitations therein, including the requirements
under Section 2.18(e) (it being understood that the documentation required under
Section 2.18(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section 9.04; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.20 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.16 or 2.18, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.20(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.06 as though it were a Lender; provided,
that such Participant agrees to be subject to Section 2.19(c) as though it were
a Lender. Notwithstanding the foregoing, each Loan Party and the Lenders
acknowledge and agree that the Administrative Agent shall not have any
responsibility or obligation to determine whether any Participant or potential
Participant is an Ineligible Institution and the Administrative Agent shall have
no liability with respect to any participation made to an Ineligible
Institution.
(i)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the U.S. Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and each
party hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of this Section 9.04(d), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(ii)A Participant shall not be entitled to receive any greater payment under
Section 2.16, 2.17 or 2.18 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the U.S.
Borrower’s prior written consent, which consent shall state that it is being
given pursuant to this Section 9.04(d)(iii); provided, that each potential
Participant shall provide such information as is reasonably requested by the
U.S. Borrower in order for the U.S. Borrower to determine whether to provide its
consent.
(pq)Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or





--------------------------------------------------------------------------------





assignment of a security interest; provided, that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or Assignee for such Lender as a party
hereto.
(pr)The Borrowers, at their expense and upon receipt of written notice from the
relevant Lender, agree to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (e) above.
(ps)[Reserved].
(pt)[Reserved].
(pu)[Reserved].
(pv)[Reserved].
(pw)In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the U.S. Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank, or any other Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all the
Revolving Facility Percentage of all Loans; provided that notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Section 9.05    Expenses; Indemnity.
(px)The Borrowers agree to pay (i) all reasonable and documented out-of-pocket
expenses (including Other Taxes) incurred by the Administrative Agent or the
Collateral Agent in connection with the preparation of this Agreement and the
other Loan Documents, or by the Administrative Agent or the Collateral Agent in
connection with the administration of this Agreement (including such expense in
connection with any Collateral Audit or appraisal conducted hereunder) and any
amendments, modifications or waivers of the provisions hereof or thereof,
including the reasonable fees, charges and disbursements of Simpson Thacher &
Bartlett LLP, counsel for the Administrative Agent, the Collateral Agent and the
Joint Lead Arrangers, and, if necessary, the reasonable fees, charges and
disbursements of one local counsel per jurisdiction, and (ii) all reasonable and
documented out-of-pocket expenses (including Other Taxes) incurred by the
Agents, any Issuing Bank or any Lender in connection with the enforcement of
their rights in connection with this Agreement and the other Loan Documents, in
connection with the Loans made or the Letters of Credit issued hereunder,
including the fees, charges and disbursements of a single counsel for all such
persons, taken as a whole, and, if necessary, a single local counsel in each
appropriate jurisdiction for all such persons, taken as a whole (and, in the
case of an actual or perceived conflict of interest where such person affected
by such conflict informs the U.S. Borrower of such conflict and thereafter
retains its own counsel with the U.S. Borrower’s prior written consent (not to
be unreasonably withheld), of another firm of counsel for such affected person).
(py)The Borrowers agrees to indemnify the Administrative Agent, the Collateral
Agent, the Joint Lead Arrangers, each Issuing Bank, each Lender, each of their
respective Affiliates, successors and assignors, and each of their respective
directors, officers, employees, agents, trustees, advisors and members (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including costs and expenses incurred as a result of any Collateral
Audit or appraisal conducted hereunder and reasonable counsel fees, charges and
disbursements (excluding the allocated





--------------------------------------------------------------------------------





costs of in house counsel and limited to not more than one counsel for all such
Indemnitees, taken as a whole, and, if necessary, a single local counsel in each
appropriate jurisdiction for all such Indemnitees, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnitee
affected by such conflict informs the U.S. Borrower of such conflict and
thereafter retains its own counsel with the U.S. Borrower’s prior written
consent (not to be unreasonably withheld), of another firm of counsel for such
affected Indemnitee)), incurred by or asserted against any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated hereby, (ii) the use of
the proceeds of the Loans or the use of any Letter of Credit (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any violation of or
liability under Environmental Laws by the U.S. Borrower or any Subsidiary,
(iv) any actual or alleged presence, Release or threatened Release of or
exposure to Hazardous Materials at, under, on, from or to any property owned,
leased or operated by the U.S. Borrower or any Subsidiary or (v) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto and regardless of whether such
matter is initiated by a third party or by Holdings, the U.S. Borrower or any of
their subsidiaries or Affiliates; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a final, non-appealable
judgment of a court of competent jurisdiction to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any of its
Related Parties, (y) arose from a material breach of such Indemnitee’s or any of
its Related Parties’ obligations under any Loan Document (as determined by a
court of competent jurisdiction in a final, non-appealable judgment) or
(z) arose from any claim, actions, suits, inquiries, litigation, investigation
or proceeding that does not involve an act or omission of the U.S. Borrower or
any of its Affiliates and is brought by an Indemnitee against another Indemnitee
(other than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against any Agent, Issuing Bank or Joint Lead Arranger in its
capacity as such). None of the Indemnitees (or any of their respective
affiliates) shall be responsible or liable to Holdings, the U.S. Borrower or any
of their respective subsidiaries, Affiliates or stockholders or any other person
or entity for any special, indirect, consequential or punitive damages, which
may be alleged as a result of the facilities hereunder or the Transactions. The
provisions of this Section 9.05 shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, any Issuing Bank or any Lender. All amounts
due under this Section 9.05 shall be payable within 15 days after written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.
(pz)Except as expressly provided in Section 9.05(a) with respect to Other Taxes,
which shall not be duplicative with any amounts paid pursuant to Section 2.18,
this Section 9.05 shall not apply to any Taxes (other than Taxes that represent
losses, claims, damages, liabilities and related expenses resulting from a
non-Tax claim), which shall be governed exclusively by Section 2.18 and, to the
extent set forth therein, Section 2.16.
(qa)To the fullest extent permitted by applicable law, Holdings and the
Borrowers shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(qb)The agreements in this Section 9.05 shall survive the resignation of the
Administrative Agent, the Collateral Agent or any Issuing Bank, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.





--------------------------------------------------------------------------------





Section 9.06    Right of Set-off. If an Event of Default shall have occurred and
be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of Holdings
(prior to a Qualified IPO), any Borrower or any Subsidiary against any of and
all the obligations of Holdings (prior to a Qualified IPO) any Borrower now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided, that in the
event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.23
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender and each Issuing Bank under this
Section 9.06 are in addition to other rights and remedies (including other
rights of set-off) that such Lender or such Issuing Bank may have.
Notwithstanding the foregoing, no Lender shall exercise setoff rights with
respect to the Canadian Borrower’s, the U.K. Borrower’s, the Dutch Borrower’s or
the German Borrower’s assets and apply such proceeds to the Obligations of the
U.S. Borrower hereunder.
Section 9.07    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW.
Section 9.08    Waivers; Amendment.
(qc)No failure or delay of the Administrative Agent, any Issuing Bank or any
Lender in exercising any right or power hereunder or under any Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, each Issuing Bank and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by Holdings,
any Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by clause (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on Holdings, any Borrower or any other Loan
Party in any case shall entitle such person to any other or further notice or
demand in similar or other circumstances.
(qd)Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (x) as provided in
Section 2.21 or Section 8.11, (y) in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings (prior to a
Qualified IPO), the Borrowers and the Required Lenders and (z) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by each Loan Party party thereto and the Administrative Agent and
consented to by the Required Lenders; provided, however, that no such agreement
shall:
(i)decrease or forgive the principal amount of, or extend the final maturity of,
or decrease the rate of interest on, any Loan or any L/C Disbursement, or extend
the stated expiration of any Letter of Credit beyond the applicable Maturity
Date (except as provided in Section 2.05(c)) without the prior written consent
of each Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent





--------------------------------------------------------------------------------





required hereunder to make such modification); provided that any amendment or
modifications to the definitions of the terms “Borrowing Base”, “Excess
Availability”, any component definition thereof or the related definitions or
the financial definitions in this Agreement shall not constitute a reduction in
the rate of interest for purposes of this clause (i),
(ii)increase or extend the Commitment of any Lender or decrease the Commitment
Fees or L/C Participation Fees or other fees of any Lender without the prior
written consent of such Lender (which, notwithstanding the foregoing, such
consent of such Lender shall be the only consent required hereunder to make such
modification); provided, that waivers or modifications of conditions precedent,
covenants, Defaults or Events of Default or of a mandatory reduction in the
aggregate Commitments shall not constitute an increase or extension of the
Commitments of any Lender for purposes of this clause (ii) ,
(iii)extend any date on which payment of interest on any Loan or any L/C
Disbursement or any Fees is due, without the prior written consent of each
Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification),
(iv)amend the provisions of Section 2.13(d) or Section 2.19(b) or (c) in a
manner that would by its terms alter the pro rata application of payments
required thereby in a manner that by its terms modifies the application of such
payments required thereby to be on a less than pro rata basis, without the prior
written consent of each Lender directly adversely affected thereby except, for
the avoidance of doubt, as otherwise provided in Section 9.08(e) to incorporate
FILO Mechanics with respect to FILO Revolving Loans (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification),
(v)amend or modify the provisions of this Section 9.08 or the definition of the
terms “Required Lenders”, “Special Majority Lenders”, “Super Majority Lenders”,
“Revolving Facility Percentage” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
prior written consent of each Lender directly adversely affected thereby, in
each case except, for the avoidance of doubt, as otherwise provided in Section
9.08(d) and (e) (it being understood that, with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders, Special Majority Lenders
and Super Majority Lenders, on substantially the same basis as the Loans and
Commitments are included on the Closing Date),
(vi)release all or substantially all of the Collateral or all or substantially
all of the Subsidiary Loan Parties from their respective Guarantees under the
U.S. Guarantee Agreement or the Foreign Guarantee Agreement, as applicable (in
each case, other than in connection with any release of the relevant Guarantees
or Collateral not prohibited by the Loan Documents), unless, in the case of a
Subsidiary Loan Party, all or substantially all the Equity Interests of such
Subsidiary Loan Party is sold or otherwise disposed of in a transaction
permitted by this Agreement, without the prior written consent of each Lender
other than a Defaulting Lender,
(vii)effect any waiver, amendment or modification that by its terms adversely
affects the rights in respect of payments or collateral of Lenders participating
in any Facility differently from those of Lenders participating in another
Facility, without the consent of the Majority Lenders participating in the
adversely affected Facility except, for the avoidance of doubt, as otherwise
provided in Section 9.08(d) and (e) (it being agreed that the Required Lenders
may waive, in whole or in part, any prepayment or Commitment reduction required
by Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);
(viii)amend or modify the definition of the term “Borrowing Base” or any
component definition thereof if as a result thereof the amounts available to be
borrowed by any Borrower would be increased, without the prior written consent
of the Special Majority Lenders (provided that the foregoing shall not limit the
discretion of the Administrative Agent to change, establish or eliminate any
Reserves





--------------------------------------------------------------------------------





without the prior written consent of any Lenders, but, to the extent the amount
to be borrowed or credit to be made would increase as a result of any such
change or elimination, the Administrative Agent shall not exercise its
discretion to change or eliminate any Reserves that existed on the Closing Date
without the consent of the Special Majority Lenders); or
(ix)increase the percentage advance rates set forth in the definition of the
term “Borrowing Base” or any component definition thereof if as a result thereof
the amounts available to be borrowed by any Borrower would be increased, without
the prior written consent of the Super Majority Lenders;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Collateral Agent or an
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Collateral Agent or such Issuing Bank acting as such at the effective
date of such agreement, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.08 and any consent by any
Lender pursuant to this Section 9.08 shall bind any Assignee of such Lender.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.
(qe)Without the consent of any Lender or Issuing Bank, the Loan Parties and the
Agents may (in their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any amendment, modification or waiver
of any Loan Document, or enter into any new agreement or instrument, to effect
the granting, perfection, protection, expansion or enhancement of any security
interest in any Collateral or additional property to become Collateral for the
benefit of the Secured Parties, or as required by local law to give effect to,
or protect any security interest for the benefit of the Secured Parties, in any
property or so that the security interests therein comply with applicable law or
this Agreement, or, in each case, to otherwise enhance the rights or benefits of
any Lender under any Loan Document.
(qf)Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, Holdings (prior to a Qualified IPO) and the Borrowers (a) to permit
additional credit facilities to this Agreement and to permit the extensions of
credit to be outstanding hereunder from time to time and the accrued interest
and fees and other obligations in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents with the Loans and the
accrued interest and fees and other obligations in respect thereof (provided
that such credit facilities shall rank pari passu or junior in right of payment
and of security with the existing facilities hereunder unless otherwise agreed
by each Lender directly adversely affected thereby) and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders, Special Majority Lenders and Super Majority Lenders.
(qg)Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the Borrowers and the
Administrative Agent (but without the consent of any Lender) to the extent
necessary (A) to integrate any Incremental Revolving Facility Commitments in a
manner consistent with Section 2.21 and to incorporate any FILO Mechanics with
respect to any FILO Revolving Loans or (B) to cure any ambiguity, omission,
defect or inconsistency.
(qh)With respect to the incurrence of any secured or unsecured Indebtedness
(including any intercreditor agreement relating thereto), the U.S. Borrower may
elect (in its discretion, but shall not be obligated) to deliver to the
Administrative Agent a certificate of a Responsible Officer at least three
(3) Business Days prior to the incurrence thereof (or such shorter time as the
Administrative Agent may agree in its reasonable discretion), together with
either drafts of the material documentation relating to such Indebtedness or a
description of such Indebtedness (including a description of the Liens intended
to secure the same or the subordination provisions





--------------------------------------------------------------------------------





thereof, as applicable) in reasonably sufficient detail to be able to make the
determinations referred to in this paragraph, which certificate shall either, at
the U.S. Borrower’s election, (i) state that the U.S. Borrower has determined in
good faith that such Indebtedness satisfies the requirements of the applicable
provisions of Sections 6.01 and 6.02 (taking into account any other applicable
provisions of this Section 9.08), in which case such certificate shall be
conclusive evidence thereof, or (ii) request the Administrative Agent to
confirm, based on the information set forth in such certificate and any other
information reasonably requested by the Administrative Agent, that such
Indebtedness satisfies such requirements, in which case the Administrative Agent
may determine whether, in its Reasonable Credit Judgment, such requirements have
been satisfied (in which case it shall deliver to U.S. Borrower a written
confirmation of the same), with any such determination of the Administrative
Agent to be conclusive evidence thereof, and the Lenders hereby authorize the
Administrative Agent to make such determinations.
(qi)The applicable Loan Party, together with the Administrative Agent or the
Collateral Agent, as applicable, may enter into amendments or supplements to the
Security Documents to reflect the parties’ intentions as reflected in the Agreed
Security Principles.
Section 9.09    Interest Rate Limitation.
(qj)Notwithstanding anything herein to the contrary, subject to clause (b) below
in respect of any Loan to a Canadian Borrower, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender or any Issuing Bank, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender in accordance with
applicable law, the rate of interest payable hereunder, together with all
Charges payable to such Lender or such Issuing Bank, shall be limited to the
Maximum Rate; provided that such excess amount shall be paid to such Lender or
such Issuing Bank on subsequent payment dates to the extent not exceeding the
legal limitation.
(qk)Without limiting Section 9.09(a), if any provision of this Agreement or any
of the other Loan Documents would obligate the Canadian Borrower to make any
payment of interest under the Obligations of the Canadian Borrower or any other
amount in an amount or calculated at a rate that would be prohibited by law or
would result in the receipt by any Lender of interest under the Obligations of
the Canadian Borrower at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provision, such amount or
rates shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in the receipt by such Lender of interest under
the Obligations of the Canadian Borrower at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (i) first, by reducing the
amount or rate of interest required to be paid to such Lender under Section 2.14
and (ii) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to such Lender that would constitute interest under
the Obligations of the Canadian Borrower for purposes of Section 347 of the
Criminal Code (Canada). Notwithstanding the foregoing, and after giving effect
to all adjustments contemplated hereby, if any Lender shall have received an
amount in excess of the maximum permitted by Section 347 of the Criminal Code
(Canada), then the Canadian Borrower shall be entitled, by notice in writing to
the Administrative Agent for the benefit of the Lenders, to obtain reimbursement
from such Lender in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by such
Lender to the Canadian Borrower. Any amount or rate of interest under the
Obligations of the Canadian Borrower referred to in Section 2.14 (b) shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any
Revolving Facility Loan to the Canadian Borrower remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period from the Closing Date to the Termination Date and, in
the event of a dispute, a certificate of a Fellow of the Canadian Institute of
Actuaries appointed by the Administrative Agent shall be conclusive for the
purposes of such determination.
Section 9.10    Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject





--------------------------------------------------------------------------------





matter hereof. Any previous agreement among or representations from the parties
or their Affiliates with respect to the subject matter hereof is superseded by
this Agreement and the other Loan Documents. Notwithstanding the foregoing, the
Administrative Agency Fee Letter shall survive the execution and delivery of
this Agreement and remain in full force and effect. Nothing in this Agreement or
in the other Loan Documents, expressed or implied, is intended to confer upon
any party other than the parties hereto and thereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement or the other
Loan Documents.
Section 9.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
Section 9.12    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
Section 9.13    Counterparts; Electronic Execution of Assignments and Certain
Other Documents
(ql)

(qm)This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in
Section 9.03. Delivery of an executed counterpart to this Agreement by
electronic transmission pursuant to procedures approved by the Administrative
Agent shall be as effective as delivery of a manually signed original.
(qn)The words “execution,” “execute”, “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments, Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
    





--------------------------------------------------------------------------------





Section 9.14    Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
Section 9.15    Jurisdiction; Consent to Service of Process.
(qo)The Borrowers and each other Loan Party irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against the Administrative Agent, the Collateral Agent, any Lender,
or any Affiliate of the foregoing in any way relating to this Agreement or any
other Loan Document (other than the Foreign Security Documents) or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrowers or any other Loan Party or its
properties in the courts of any jurisdiction.
(qp)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any New York State or federal court. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(qq)Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.
Section 9.16    Confidentiality. Each of the Lenders, each Issuing Bank and each
of the Agents agrees that it shall maintain in confidence any information
relating to Holdings, any Parent Entity, the U.S. Borrower and any Subsidiary
furnished to it by or on behalf of Holdings, any Parent Entity, the U.S.
Borrower or any Subsidiary (other than information that (a) has become generally
available to the public other than as a result of a disclosure by such party,
(b) has been independently developed by such Lender, such Issuing Bank or such
Agent without violating this Section 9.16 or (c) was available to such Lender,
such Issuing Bank or such Agent from a third party having, to such person’s
knowledge, no obligations of confidentiality to Holdings, any Parent Entity, the
U.S. Borrower or any other Loan Party) and shall not reveal the same other than
to its directors, trustees, officers, employees and advisors with a need to know
and any numbering, administration or settlement service providers or to any
person that approves or administers the Loans on behalf of such Lender or
Issuing Bank (so long as each such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), except: (A) to the
extent necessary to comply with law or any legal process or the requirements of
any Governmental Authority, the National Association of Insurance Commissioners
or of any securities exchange on which securities of the disclosing party or any
Affiliate of the disclosing party are listed or traded, (B) as part of normal
reporting or review procedures to, or examinations by, Governmental Authorities
or self-regulatory authorities, including the National Association of Insurance
Commissioners or the Financial Industry Regulatory Authority, Inc., (C) to its
parent companies, Affiliates or auditors (so long as each such person shall have
been instructed to keep the same confidential in accordance with this
Section 9.16), (D) in order to enforce its rights under any Loan Document in a
legal proceeding, (E) to any pledgee under Section 9.04(d) or any other
prospective assignee of, or prospective Participant in, any of its rights under
this Agreement (so long as such person shall have been instructed to keep the
same confidential in accordance with this Section 9.16), (F) with the consent of
the U.S. Borrower and (G) to any direct or indirect contractual counterparty in
Swap Agreements or such contractual counterparty’s professional advisor (so long
as such contractual counterparty or professional advisor to such contractual
counterparty agrees to





--------------------------------------------------------------------------------





be bound by the provisions of this Section 9.16); provided that, in the case of
clauses (E) and (G), no information may be provided to any Ineligible
Institution or person who is known to be acting for an Ineligible Institution.
Section 9.17    Platform; Borrower Materials. The Borrowers hereby acknowledge
that (a)  the Administrative Agent and/or the Joint Lead Arrangers will make
available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (including the Approved Electronic Platform), and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information (or, if Holdings is not at the time a
public reporting company, material information of a type that would not
reasonably be expected to be publicly available if Holdings was a public
reporting company) with respect to Holdings, the U.S. Borrower or its
Subsidiaries or any of their respective securities) (each, a “Public Lender”).
The U.S. Borrower hereby agrees that it will use commercially reasonable efforts
to identify that portion of the Borrower Materials that may be distributed to
the Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Lead Arrangers, the Issuing Banks and the
Lenders to treat such Borrower Materials as solely containing information that
is either (A) publicly available information or (B) not material (although it
may be sensitive and proprietary) with respect to Holdings, the Borrower or its
Subsidiaries or any of their respective securities for purposes of United States
Federal and state securities laws (provided, however, that such Borrower
Materials shall be treated as set forth in Section 9.16, to the extent such
Borrower Materials constitute information subject to the terms thereof),
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Approved Electronic Platform designated “Public
Investor;” and (iv) the Administrative Agent and the Joint Lead Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Approved Electronic Platform
not designated “Public Investor”.
Section 9.18    Release of Liens and Guarantees.
(qr)The Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall be automatically released: (i) in full upon the
occurrence of the Termination Date as set forth in Section 9.18(d) below;
(ii) upon the Disposition of such Collateral by any Loan Party to a person that
is not (and is not required to become) a Loan Party in a transaction not
prohibited by this Agreement (and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), (iii) to the extent that such
Collateral comprises property leased to a Loan Party, upon termination or
expiration of such lease (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (iv) if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (or such other
percentage of the Lenders whose consent may be required in accordance with
Section 9.08), (v) to the extent that the property constituting such Collateral
is owned by any Guarantor, upon the release of such Guarantor from its
obligations under the Guarantee in accordance with the Holdings Guarantee and
Pledge Agreement, the U.S. Guarantee Agreement, the Foreign Guarantee Agreement
or clause (b) below (and the Collateral Agent may rely conclusively on a
certificate to that effect provided to it by any Loan Party upon its reasonable
request without further inquiry), (vi) as provided in Section 8.11 (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry) and
(vii) as required by the Collateral Agent to effect any Disposition of
Collateral in connection with any exercise of remedies of the Collateral Agent
pursuant to the Security Documents. Any such release (other than pursuant to
clause (i) above) shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those being released) upon (or obligations
(other than those being released) of the Loan Parties in respect of) all
interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents. Additionally, upon request of the U.S. Borrower, the Collateral
Agent may take such actions as shall be reasonably required or appropriate to
implement or give effect to the terms of the Agreed Security Principles
(including the release of liens granted under the laws of one jurisdiction
substantially concurrently with the granting of liens under the laws of another
jurisdiction with respect to the same assets).





--------------------------------------------------------------------------------





(qs)In addition, (i) the Lenders, the Issuing Banks and the other Secured
Parties hereby irrevocably agree that the Guarantors shall be automatically
released from the Guarantees upon consummation of any transaction not prohibited
hereunder resulting in such Subsidiary ceasing to exist or constitute a
Subsidiary Loan Party or otherwise becoming an Excluded Subsidiary (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Loan Party upon its reasonable request without further inquiry) and
(ii) immediately prior to the consummation of a Qualified IPO, the Guarantee
incurred by Holdings of the Obligations shall automatically terminate and
Holdings shall be released from its obligations under the Loan Documents, shall
cease to be a Loan Party and any Liens created by any Loan Documents on any
assets or Equity Interests owned by Holdings shall automatically be released
(unless, in each case, Holdings shall elect in its sole discretion that such
release of Holdings shall not be effected).
(qt)The Lenders, the Issuing Banks and the other Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this Section 9.18 and to return to
Holdings or the applicable Borrower all possessory collateral (including share
certificates (if any)) held by it in respect of any Collateral so released, all
without the further consent or joinder of any Lender, Issuing Bank or any other
Secured Party. Any representation, warranty or covenant contained in any Loan
Document relating to any such Collateral or Guarantor shall no longer be deemed
to be made. In connection with any release hereunder, the Administrative Agent
and the Collateral Agent shall promptly (and the Secured Parties hereby
authorize the Administrative Agent and the Collateral Agent to) take such action
and execute any such documents as may be reasonably requested by any Borrower at
the Borrower’s expense, in connection with the release of any Liens created by
any Loan Document in respect of such Subsidiary, property or asset; provided,
that the Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower containing such certifications as the Administrative
Agent shall reasonably request and any such release shall be without recourse to
or warranty by the Administrative Agent or Collateral Agent.
(qu)Notwithstanding anything to the contrary contained herein or any other Loan
Document, on the Termination Date, all Liens granted to the Collateral Agent by
the Loan Parties on any Collateral and all obligations of the Borrowers and the
other Loan Parties under any Loan Documents (other than such obligations that
expressly survive the Termination Date pursuant to the terms hereof) shall, in
each case, be automatically released and, upon request of any Borrower, the
Administrative Agent and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any other Secured Party) take such actions as
shall be required to evidence the release its security interest in all
Collateral (including returning to Holdings or any Borrower all possessory
collateral (including all share certificates (if any)) held by it in respect of
any Collateral), and to evidence the release of all obligations under any Loan
Document (other than such obligations that expressly survive the Termination
Date pursuant to the terms hereof), whether or not on the date of such release
there may be any (i) obligations in respect of any Ancillary Agreement and
(ii) any contingent indemnification obligations or expense reimburse claims not
then due; provided, that the Administrative Agent shall have received a
certificate of a Responsible Officer of the U.S. Borrower containing such
certifications as the Administrative Agent shall reasonably request. Any such
release of obligations shall be deemed subject to the provision that such
obligations shall be reinstated if after such release any portion of any payment
in respect of the obligations guaranteed thereby shall be rescinded, avoided or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made. The Borrowers agrees to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent or the Collateral
Agent (and their respective representatives) in connection with taking such
actions to release security interest in all Collateral and all obligations under
the Loan Documents as contemplated by this Section 9.18(d).
(qv)Obligations of the U.S. Borrower and its Subsidiaries under any Ancillary
Agreement (after giving effect to all netting arrangements relating thereto)
shall be secured and guaranteed pursuant to the Security Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed. No person shall have any voting rights under any Loan Document
solely as a result of the existence of obligations owed to it under any such
Ancillary Agreement. For the avoidance of doubt, no release of Collateral or
Guarantors





--------------------------------------------------------------------------------





effected in the manner permitted by this Agreement shall require the consent of
any holder of obligations under Ancillary Agreements.
Section 9.19    Judgment Currency.
(qw)If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or in any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.
(qx)The obligations of each Borrower in respect of any such sum due from it to
the Administrative Agent or the Lenders hereunder or under the other Loan
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that, on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from such Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the applicable Borrower (or to any other person who may be entitled thereto
under applicable law).
Section 9.20    Dutch Powers of Attorney. If any Dutch Loan Party is represented
by an attorney in connection with the signing and/or execution of any Loan
Document (including by way of accession to this Agreement or any other
agreement, deed or document referred to in or made pursuant to this Agreement),
it is hereby expressly acknowledged and accepted by the other parties to this
Agreement that the existence and extent of the attorney’s authority and the
effects of the attorney’s exercise or purported exercise of his or her authority
shall be governed by the laws of the Netherlands.
Section 9.21    Power of Attorney. Each Lender (including the Swingline Lender)
and each Issuing Bank (and each Affiliate of a Lender or such Issuing Bank)
hereby (i) authorizes each Agent as its agent and attorney to execute and
deliver, on behalf of and in the name of such Lender or Issuing Bank (or
Affiliate), all and any Loan Documents (including Security Documents) and
related documentation, (ii) authorizes each Agent to appoint any further agents
or attorneys to execute and deliver, or otherwise to act, on behalf of and in
the name of such Agent for any such purpose and (iii) authorizes each Agent to
delegate its powers under this power of attorney and to do any and all acts and
to make and receive all declarations that are deemed necessary or appropriate to
such Agent. The Lenders and the Issuing Banks hereby relieve the Administrative
Agent from any applicable self-dealing restrictions, and the Administrative
Agent may also relieve agents, delegates and attorneys appointed pursuant to the
powers granted under this Section 9.21 from any self-dealing restrictions
(including, but not limited to such restrictions on self-dealing under Section
181 of the German Civil Code).
Section 9.22    Canadian Anti-Money Laundering Legislation.
(qy)The U.S. Borrower acknowledges that, pursuant to CAML, the Lenders may be
required to obtain, verify and record information regarding Holdings, the
Borrowers, the Subsidiary Loan Parties, their respective Related Parties, any
direct or indirect parent entity thereof, the Transactions and any other
transactions contemplated hereby. The U.S. Borrower shall promptly provide all
such information, including supporting documentation and other evidence, as may
be reasonably requested by any Lender, any Issuing Bank or any Agent, in order
to comply with any applicable CAML, whether now or hereafter in existence.
(qz)If the Administrative Agent has ascertained the identity of any Borrower or
any authorized signatories of the Borrower for the purposes of applicable CAML,
then the Administrative Agent:





--------------------------------------------------------------------------------





(i)shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable CAML;
and
(ii)shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
(ra)Notwithstanding the preceding sentence and except as may otherwise be agreed
in writing, each of the Lenders agrees that neither the Administrative Agent nor
any other Agent has any obligation to ascertain the identity of the Borrowers or
any authorized signatories of the Borrowers on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any
Borrower or any such authorized signatory in doing so.
Section 9.23    U.S.A. Patriot Act. Each Lender that is subject to the USA
PATRIOT Act and the Beneficial Ownership Regulation and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA PATRIOT Act and the Beneficial Ownership
Regulation, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act and the Beneficial Ownership Regulation.
Section 9.24    Agency of the U.S. Borrower for the Loan Parties. Each of the
Subsidiaries of the Dutch Borrower hereby appoints the Dutch Borrower as its
agent for all purposes relevant to this Agreement and the other Loan Documents,
including the giving and receipt of notices and the execution and delivery of
all documents, instruments and certificates contemplated herein and therein and
all modifications hereto and thereto.
Each of the German Loan Parties and each of the Subsidiaries of the German
Borrower hereby appoint the German Borrower as its agent for all purposes
relevant to this Agreement and the other Loan Documents, including the giving
and receipt of notices and the execution and delivery of all documents,
instruments and certificates contemplated herein and therein and all
modifications hereto and thereto, and hereby releases the German Borrower from
any restrictions on representing several persons and self-dealing under any
applicable law, and in particular from the restrictions of Section 181 of the
German Civil Code (Bürgerliches Gesetzbuch).
Each of the other Loan Parties hereby appoints the U.S. Borrower as its agent
for all purposes relevant to this Agreement and the other Loan Documents,
including the giving and receipt of notices and the execution and delivery of
all documents, instruments and certificates contemplated herein and therein and
all modifications hereto and thereto.
Section 9.25    German Real Property. Notwithstanding any other provisions of
this Agreement to the contrary, each of the parties to this Agreement, and each
Secured Party by its acceptance of the benefits hereof, hereby agrees and
acknowledges that each Secured Party which is a non-German resident and is
neither a Secured Party which has its applicable lending office in Germany nor
is entitled to a complete exemption from German income taxes pursuant to the
“interest” (or any other) article of a tax treaty between Germany and the
country of residence or organization of such Secured Party shall not at any time
take the benefit, directly or indirectly, of any security interest in any real
estate located in Germany over which a security interest is granted to any
Collateral Agent for the benefit of the Secured Parties (or any of them) or in
any proceeds of enforcement in respect thereof (the “German Real Estate
Security”), in respect of its participation in the Obligations. It is further
hereby agreed that such Secured Party shall not at any time take the benefit,
directly or indirectly, of any additional right in respect of any other security
interest granted to the Collateral Agent for the benefit of the Secured Parties
(or any of them) pursuant to any Loan Document to compensate for such Secured
Party not having the benefit of any security interest in the German Real Estate
Security.
Section 9.26    Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an EEA
Financial Institution is a party to this Agreement and notwithstanding anything
to the contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing





--------------------------------------------------------------------------------





Bank that is an EEA Financial Institution arising under any Loan Document may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(rb)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Bank that is an EEA Financial Institution; and
(rc)the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)a reduction in full or in part or cancellation of any such liability;
(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 9.27    Acknowledgement Regarding Any Supported QFCs.
(rd)To the extent that the Loan Documents provide support, through a guarantee
or otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regime”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States);
(re)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
Section 9.28    MIRE Events. Each of the parties hereto acknowledges and agrees
that, solely in the event that there are any Mortgaged Properties located in the
United States at the time of any MIRE Event, such MIRE Event shall be subject to
and conditioned upon delivery of all flood hazard determination certifications,
acknowledgements and evidence of flood insurance and other flood-related
documentation with respect to such Mortgaged Properties as required by the Flood
Insurance Laws and as otherwise reasonably requested by the Administrative Agent
or the Lenders (through the Administrative Agent). The Administrative Agent
shall provide notice to the Lenders of any such delivery no later than fifteen
(15) days prior to the consummation of such event.







--------------------------------------------------------------------------------





Section 9.29    Parallel Debt. Without prejudice to the provisions of this
Agreement and the other Loan Documents, the parties hereto acknowledge and agree
to the creation of parallel debt obligations (the “Parallel Debts”) of certain
Loan Parties as described in the U.S. Guarantee Agreement and the Foreign
Guarantee Agreement, including that any payment received by the Administrative
Agent in respect of the Parallel Debts will be deemed a satisfaction of a pro
rata portion of the corresponding amounts of the Obligations.


ARTICLE X
COLLECTION ALLOCATION MECHANISM
Section 10.01    Implementation of CAM.
(a)On the CAM Exchange Date, (i) each Lender shall immediately be deemed to have
acquired (and shall promptly make payment therefor to the Administrative Agent
in accordance with Section 2.04(c)) participations in the Swingline Loans in an
amount equal to such Lender’s Revolving Facility Percentage of each such
Swingline Loan outstanding on such date, (ii) simultaneously with the automatic
conversions pursuant to clause (iii) below, the Lenders shall automatically and
without further act (and without regard to the provisions of Section 9.04 (but
which such provisions shall remain applicable following such exchange)) be
deemed to have exchanged interests in the Loans (other than the Swingline Loans)
and B/As and participations in Swingline Loans and Letters of Credit, such that
in lieu of the interest of each Lender in each Loan, B/A and Letter of Credit in
which it shall participate as of such date (including such Lender’s interest in
the Obligations of each Loan Party in respect of each such Loan, B/A and Letter
of Credit), such Lender shall hold an interest in every one of the Loans (other
than the Swingline Loans) and B/As and a participation in every one of the
Swingline Loans and Letters of Credit (including the Obligations of each Loan
Party in respect of each such Loan and each Reserve Account established pursuant
to Section 10.02), whether or not such Lender shall previously have participated
therein, equal to such Lender’s CAM Percentage thereof, (iii) simultaneously
with the deemed exchange of interests pursuant to clause (ii) above, the
interests in the Loans to be received in such deemed exchange shall,
automatically and with no further action required, be converted into the Dollar
Equivalent, determined using the Spot Rate calculated as of such date, of such
amount and on and after such date all amounts accruing and owed to the Lenders
in respect of such Obligations shall accrue and be payable in Dollars at the
rate otherwise applicable hereunder and (iv) immediately upon the date of
expiration of the Contract Period in respect thereof, the interests in each B/A
received in the deemed exchange of interests pursuant to clause (ii) above
shall, automatically and with no further action required, be converted into the
Dollar Equivalent, determined using the Spot Rate calculated as of such date, of
such amount and on and after such date all amounts accruing and owed to the
Lenders in respect of such Obligations shall accrue and be payable in Dollars at
the rate otherwise applicable hereunder. It is understood and agreed that
(A) Lenders holding interests in B/As on the CAM Exchange Date shall discharge
the obligations to fund such B/As at maturity in exchange for the interests
acquired by such Lenders in funded Loans in the CAM Exchange and (B) the CAM
Exchange, in itself, will not affect the aggregate amount of the Obligations
owing by each of (1) the Domestic Subsidiary Loan Parties and (2) the Foreign
Subsidiary Loan Parties, on the CAM Exchange Date. Each Lender and each Loan
Party hereby consents and agrees to the CAM Exchange, and each Lender agrees
that the CAM Exchange shall be binding upon its successors and assigns and any
person that acquires a participation in its interests in any Loan or B/A or any
participation in any Swingline Loan or Letter of Credit. Each Loan Party agrees
from time to time to execute and deliver to the Administrative Agent all such
promissory notes and other instruments and documents as the Administrative Agent
shall reasonably request to evidence and confirm the respective interests of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes evidencing its interests in the Loans and B/As so executed and delivered;
provided, however, that the failure of any Loan Party to execute or deliver or
of any Lender to accept any such promissory note, instrument or document shall
not affect the validity or effectiveness of the CAM Exchange.





--------------------------------------------------------------------------------





(b)As a result of the CAM Exchange, upon and after the CAM Exchange Date, each
payment received by the Administrative Agent pursuant to any Loan Document in
respect of the Obligations and each distribution made by an Agent pursuant to
any Security Document in respect of the Obligations, shall be distributed to the
Lenders pro rata in accordance with their respective CAM Percentages. Any direct
payment received by a Lender on or after the CAM Exchange Date, including by way
of set-off, in respect of an Obligation shall be paid over to the Administrative
Agent for distribution to the Lenders in accordance herewith.
Section 10.02    Letters of Credit.
(a)In the event that on the CAM Exchange Date any Letter of Credit shall be
outstanding and undrawn in whole or in part, or any L/C Disbursement shall not
have been reimbursed by the applicable Borrower or with the proceeds of a
Revolving Borrowing or Swingline Borrowing, each Lender shall promptly pay over
to the Administrative Agent, in immediately available funds, an amount in
Dollars equal to such Lender’s Revolving Facility Percentage of such undrawn
face amount or (to the extent it has not already done so) such unreimbursed
drawing, as applicable, together with interest thereon from the CAM Exchange
Date to the date on which such amount shall be paid to the Administrative Agent
at the rate that would be applicable at the time to an ABR Revolving Loan in a
principal amount equal to such undrawn face amount or unreimbursed drawing, as
applicable. The Administrative Agent shall establish a separate account (each, a
“Reserve Account”) or accounts for each Lender for the amounts received with
respect to each such Letter of Credit pursuant to the preceding sentence. The
Administrative Agent shall deposit in each Lender’s Reserve Account such
Lender’s CAM Percentage of the amounts received from the Lenders as provided
above. For the purposes of this paragraph, the Dollar Equivalent of each
Lender’s participation in each Letter of Credit denominated in an Alternate
Currency shall be the amount in Dollars determined by the Administrative Agent
to be required in order for the Administrative Agent to purchase currency in the
applicable Alternate Currency in an amount sufficient to enable it to deposit
the actual amount of such participation in such undrawn Letter of Credit in the
applicable Alternate Currency in such Lender’s Reserve Account. The
Administrative Agent shall have sole dominion and control over each Reserve
Account, and the amounts deposited in each Reserve Account shall be held in such
Reserve Account until withdrawn as provided in paragraph (b), (c), (d) or
(e) below. The Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the Reserve Accounts in
respect of each Letter of Credit and the amounts on deposit in respect of each
Letter of Credit attributable to each Lender’s CAM Percentage. The amounts held
in each Lender’s Reserve Account shall be held as a reserve against the
Revolving L/C Exposure, shall be the property of such Lender, shall not
constitute Loans to or give rise to any claim of or against any Loan Party and
shall not give rise to any obligation on the part of any Loan Party to pay
interest to such Lender or any other obligation of any Loan Party, it being
agreed that the reimbursement obligations in respect of Letters of Credit shall
arise only at such times as drawings are made thereunder, as provided in
Section 2.05.
(b)In the event that after the CAM Exchange Date any drawing shall be made in
respect of a Letter of Credit, the Administrative Agent shall, at the request of
the applicable Issuing Bank, to the extent such drawing constitutes an L/C
Disbursement, withdraw from the Reserve Account of each Lender any amounts, up
to the amount of such Lender’s CAM Percentage of such drawing or payment,
deposited in respect of such Letter of Credit and remaining on deposit and
deliver such amounts to such Issuing Bank in satisfaction of the reimbursement
obligations of the Lenders under Section 2.05(d) (but not of the applicable
Borrower under Section 2.05(e)). In the event that any Lender shall default on
its obligation to pay over any amount to the Administrative Agent as provided in
this Section 10.02, the applicable Issuing Bank shall have a claim against such
Lender to the same extent as if such Lender had defaulted on its obligations
under Section 2.05(d), but shall have no claim against any other Lender in
respect of such defaulted amount, notwithstanding the exchange of interests in
the applicable Borrower’s reimbursement obligations pursuant to Section 10.01.
Each other Lender shall have a claim against such defaulting Lender for any
damages sustained by it as a result of such default, including, in the event
that such Letter of Credit shall expire undrawn, its CAM Percentage of the
defaulted amount.
(c)In the event that after the CAM Exchange Date any Letter of Credit shall
expire undrawn, the Administrative Agent shall withdraw from the Reserve Account
of each Lender the amount remaining on deposit therein in respect of such Letter
of Credit and distribute such amount to such Lender.





--------------------------------------------------------------------------------





(d)With the prior written approval of the Administrative Agent (not to be
unreasonably withheld), any Lender may withdraw the amount held in its Reserve
Account in respect of the undrawn amount of any Letter of Credit. Any Lender
making such a withdrawal shall be unconditionally obligated, in the event there
shall subsequently be a drawing under such Letter of Credit, to pay over to the
Administrative Agent, in the currency in which such drawing is denominated, for
the account of the applicable Issuing Bank, on demand, its CAM Percentage of
such drawing or payment.
(e)Pending the withdrawal by any Lender of any amounts from its Reserve Account
as contemplated by the above paragraphs, the Administrative Agent will, at the
direction of such Lender and subject to such rules as the Administrative Agent
may prescribe for the avoidance of inconvenience, invest such amounts in
Permitted Investments. Each Lender that has not withdrawn its amounts in its
Reserve Account as provided in paragraph (d) above shall have the right, at
intervals reasonably specified by the Administrative Agent, to withdraw the
earnings on investments so made by the Administrative Agent with amounts in its
Reserve Account and to retain such earnings for its own account.
[Signature Pages Follow]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.
Hexion Intermediate Holding 2, Inc., as Holdings
 
 
By:
/s/ Mark Bidstrup
 
 
 
Name: Mark D. Bidstrup
 
 
 
Title: Senior Vice President and Treasurer
 
 
HEXION INC., as U.S. Borrower
 
 
By:
/s/ Mark Bidstrup
 
 
 
Name: Mark D. Bidstrup
 
 
 
Title: Senior Vice President and Treasurer
 
 
Hexion Canada Inc., as Canadian Borrower
 
 
By:
/s/ Mark Bidstrup
 
 
 
Name: Mark D. Bidstrup
 
 
 
Title: Senior Vice President and Treasurer

Hexion B.V., as Dutch Borrower


 
 
By:
/s/ A.W.M. Mertens


 
 
 
Name: A.W.M Mertens
 
 
 
Title: Director
 
 
By:
/s/ P.R. van Heel


 
 
 
Name: P.R. van Heel
 
 
 
Title: Director
 
 
HEXION UK LIMITED, as U.K. Borrower


 
 
By:
/s/ A.W.M. Mertens


 
 
 
Name: A.W.M Mertens
 
 
 
Title: Director
 
 
Hexion GmbH, as German Borrower


 
 
By:
/s/ A.W.M. Mertens


 
 
 
Name: A.W.M Mertens
 
 
 
Title: Director
 
 
By:
/s/ J.G. Vierhout
 
 
 
Name: J.G. Vierhout
 
 
 
Title: Managing Director
 
 








--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Collateral Agent and Lender
 
 
By:
/s/ Peter S. Predun
 
 
 
Name: Peter S. Predun
 
 
 
Title: Executive Director

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a lender




 
 
By:
/s/ William O’Daly




 
 
 
Name: William O’Daly
 
 
 
Title: Senior Vice President and Treasurer
 
 
By:
/s/ Lingzi Huang




 
 
 
Name: Lingzi Huang
 
 
 
Title: Authorized Signatory
 
 
WELLS FARGO CAPITAL FINANCE CORPORATION CANADA, as a Lender




 
 
By:
/s/ David G. Phillips


 
 
 
Name: David G. Phillips
 
 
 
Title: Senior Vice President Credit Officer, Canada
 
 
WELLS FARGO BANK, N.A., LONDON BRANCH, as a Lender






 
 
By:
/s/ Alison Powell


 
 
 
Name: Alison Powell
 
 
 
Title: Authorised Signatory

BARCLAYS BANK PLC






 
 
By:
/s/ Sydney G. Dennis




 
 
 
Name: Sydney G. Dennis
 
 
 
Title: Director
 
 
CITIBANK, N.A.






 
 
By:
/s/ Brendan MacKay


 
 
 
Name: Brendan MacKay
 
 
 
Title: Director & Vice President








--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH






 
 
By:
/s/ Michael Strobel




 
 
 
Name: Michael Strobel
 
 
 
Title: Vice President
 
 
By:
/s/ Marguerite Sutton




 
 
 
Name: Marguerite Sutton
 
 
 
Title: Vice President
 
 
GOLDMAN SACHS BANK USA






 
 
By:
 
 
 
 
Name:
 
 
 
Title:
 
 
BANK OF AMERICA, N.A.








 
 
By:
/s/ Karla M. Ruppert


 
 
 
Name: Karla M. Ruppert
 
 
 
Title: Vice President

BANK OF AMERICA, N.A. (acting through its Canadian branch), as a Lender








 
 
By:
/s/ Sylwia Durkiewicz




 
 
 
Name: Sylwia Durkiewicz
 
 
 
Title: Vice President
 
 
BMO HARRISA BANK N.A., as a Lender








 
 
By:
/s/ Steve Friedlander


 
 
 
Name: Steve Friedlander
 
 
 
Title: Managing Director
 
 
BANK OF MONTREAL - TORONTO BRANCH








 
 
By:
/s/ Helen Alvarez-Hernandez


 
 
 
Name: Helen Alvarez-Hernandez
 
 
 
Title: Managing Director






--------------------------------------------------------------------------------





SIEMENS FINANCIAL SERVICES, INC.,










 
 
By:
/s/ William D. Jentsch






 
 
 
Name: William D. Jentsch
 
 
 
Title: Vice President
 
 
BANK OF MONTREAL - TORONTO BRANCH








 
 
By:
/s/ Sonia Vargas


 
 
 
Name: Sonia Vargas
 
 
 
Title: Sr. Loan Closer












